Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 1 of 450




                      $SSHQGL[$

                  
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 2 of 450
                                                                                                                                                                                                   $SSHQGL[$
                                                                                                                                                                                       6HSDUDWLRQ$JUHHPHQWV
                                                                &                '                ,                   /                   :                                 <                                                                                          >                                                                          D                   E                    K                W               Y                             Z

                                                                                                    ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                   KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                   ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η   >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                      /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                  ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                      ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                        ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                        ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                        ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                        Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                        ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                        ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                        ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                        ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                        EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                        ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                '^ϬϯϴϲϲϲϮͲ
ϭ                                     ͬϮϬϬϮ           ͬϮϬϬϳ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                '^Ϭϯϴϲϲϲϱ
                                                                                                                                                        ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                        ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                        ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                        ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                        ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                        ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                        ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                        ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                        ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                        ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                        Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                        ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                        ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                        ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                        ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                        ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                        ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                        ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                        ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                        ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                '^ϬϯϵϬϴϰϵͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
Ϯ                                    ͬϮϬϬϳ            ͬϮϬϬϵ
                                                                '^ϬϯϵϬϴϱϮ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                              ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                              ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                              ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                              ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                              ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                              ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                              ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                              ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                              ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                        ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                        ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                        ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                        Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                        ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                        ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                        ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐĨŽƌǀĞƐƚĞĚďĞŶĞĨŝƚƐƚŽǁŚŝĐŚǇŽƵĂƌĞĞŶƚŝƚůĞĚƵŶĚĞƌ
                                                                                                                                                        ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƚŚĞƚĞƌŵƐŽĨĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶĐŽǀĞƌĞĚďǇZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚ
                                                                                                                                                        ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŽƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                        ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ŝŶĐůƵĚŝŶŐĐůĂŝŵƐĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨ                       ϲͬϭϵͬϮϬϭϮ͖
                                                                '^ϬϯϴϲϲϲϲͲ
ϯ                                    ͬϮϬϭϬ            ͬϮϬϭϴ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů             zĞƐ             ϭͬϮϵͬϮϬϭϰ͖
                                                                '^Ϭϯϴϲϲϳϭ
                                                                                                                                                        ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                        ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͕ŽƌĨŽƌĂŶǇǀŝŽůĂƚŝŽŶŽĨƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨdŝƚůĞ/ŽĨZ/^͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ                                 ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                        ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                                                                              ƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                              ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                              ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                              ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                     
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 3 of 450
                                                                                                                                                                                                   $SSHQGL[$
                                                                                                                                                                                       6HSDUDWLRQ$JUHHPHQWV
                                                                &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                   E                    K                W               Y                             Z

                                                                                                    ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                   KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                   ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η   >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                  WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                      /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                  ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                      ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                        ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                        ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                        ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                        Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                        ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                        ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                        ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                        ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                        ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                '^ϬϯϴϲϲϳϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϰ                                    ͬϮϬϬϰ            ͬϮϬϭϯ                                                                                                                                                                                                                                                                                            zĞƐ            ϴͬϮͬϮϬϭϭ͖
                                                                '^Ϭϯϴϲϲϳϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                      ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                        ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                        ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                        ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                              ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                              ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                              ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                              ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                        ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                        ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                        ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                        Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                        ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                        ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                        ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                        ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                        ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                '^ϬϯϴϲϲϳϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                      ϵͬϮϬͬϮϬϭϬ͖
ϱ                                    ͬϭϵϵϳ             ͬϮϬϭϭ                                                                                                                                                                                                                                                                                           zĞƐ
                                                                '^Ϭϯϴϲϲϴϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϴͬϮͬϮϬϭϭ
                                                                                                                                                        ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                        ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                        ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                              ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                              ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                              ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                              ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                        ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                        ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                        ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                        ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǁŚŝĐŚǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨ
                                                                                                                                                        ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                        ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐ
                                                                                                                                                        /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬ
                                                                                                                                                        EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ǇŽƵƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐ
                                                                                                                                                        ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                        zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                '^ϬϯϴϲϲϴϮͲ
ϲ                                    ͬϭϵϵϴ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                '^Ϭϯϴϲϲϴϱ
                                                                                                                                                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                        ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                        ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚ
                                                                                                                                                        ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                        ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ
                                                                                                                                                        ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                        ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 4 of 450
                                                                                                                                                                                                   $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                &                '                ,                   /                   :                                 <                                                                                            >                                                                         D                   E                    K                W               Y                                    Z

                                                                                                    ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                   KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                   ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η   >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                      /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                  ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                      ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                        ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ ZĞůĞĂƐĞƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵŝŶƵƐĞ͕ƌĞůĞĂƐĞĐůĂƵƐĞůŝŬĞůǇƚŽ                                                                                                        ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                        ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ďĞ͗zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                           ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                        ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                                ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                        Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                        ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                        ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                      ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                        ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                        ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                        ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                             ϵͬϮϬͬϮϬϭϬ͖                                                             ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                        ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                          ϴͬϮͬϮϬϭϭ͖                                                              ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                '^ϬϯϴϲϲϴϲͲ                                                                                                                                                                                                                                                                                                                                                  '^ϬϯϴϱϱϮϲͲ
ϳ                                    ͬϮϬϭϬ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ            zĞƐ            ϲͬϭϵͬϮϬϭϮ͖        WtŐƌĞĞŵĞŶƚ           ͬϮϬϬϵ                        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                '^Ϭϯϴϲϲϵϭ                                                                                                                                                                                                                                                                                                                                                     '^ϬϯϴϱϱϮϴ
                                                                                                                                                        ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                      ϭͬϮϵͬϮϬϭϰ͖                                                             ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                        ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                       ϳͬϭϱͬϮϬϭϱ                                                               ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                        ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ;ΗΗͿͿĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵ                                                                                                           ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                              ŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐ                                                                                                           ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                              ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵ                                                                                                       ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                              ŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐ                                                                                                           ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                              ƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚ
                                                                                                                                                                                                              ĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘


                                                                                                                                                        ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                        ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                        ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                        Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                        ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                        ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                        ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                        ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                        ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                   ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                '^ϬϯϴϲϲϵϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϴ                                    ͬϮϬϬϮ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                '^Ϭϯϴϲϲϵϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                   ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                        ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                        ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ
                                                                                                                                                        ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                              ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                              ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                              ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                        ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                        ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                        ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                        Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                        ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                        ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                        ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                        ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                                                                                                                                                                                                                                       ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                        ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                       ϴͬϮͬϮϬϭϭ͖
                                                                '^ϬϯϴϲϲϵϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϵ                                    ͬϮϬϬϬ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                             zĞƐ            ϲͬϭϵͬϮϬϭϮ͖
                                                                '^ϬϯϴϲϳϬϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                       ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                        ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                                                                                                                                                                                                                                       ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                        ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                        ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                              ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                              ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                              ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                              ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                         Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 5 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                     Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ ZĞďĞĐĐĂůůĞŶ͕ĨŽƌŚĞƌƐĞůĨĂŶĚŚĞƌŚĞŝƌƐ͕ĞǆĞĐƵƚŽƌƐ͕ĂĚŵŝŶŝƐƚƌĂƚŽƌƐ͕ƐƵĐĐĞƐƐŽƌƐĂŶĚĂƐƐŝŐŶƐ͕ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞƐ                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇ
                                                                                                                                                         ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚŽƌƚŽůůĞŶΖƐ ĂŶĚƌĞůĞĂƐĞƐĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ƐŚĞĞǀĞƌŚĂĚ͕ŶŽǁŚĂƐŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ                                                                                                              ĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚ'ŽůĚŵĂŶ dŚĞ'ŽůĚŵĂŶ^ĂĐŚƐ'ƌŽƵƉ͕/ŶĐ͕͘ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ŝŶĐůƵĚŝŶŐǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ'ŽůĚŵĂŶ͕^ĂĐŚƐΘŽ͘                                                                                                                ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                         ^ĂĐŚƐ͕ŽƌƚŽƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨůůĞŶΖƐ             ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĞĂĐŚŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕                                                                                                     ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                         ĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚďǇĐŽŶĨŝĚĞŶƚŝĂů         ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨŚĞƌ                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ           ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽůůĞŶΖƐŚŝƌĞďǇƚŚĞ'ƌŽƵƉ͕ĂŶǇ                                                                                                        ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                         ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ             ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬƐŚĞƉĞƌĨŽƌŵĞĚ͕ŚĞƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨŚĞƌĞŵƉůŽǇŵĞŶƚ͘dŚŝƐ                                                                                                         ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌ                                                                                                            ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ hŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌ                                                                                                     ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ         ǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌƌĞƚĂůŝĂƚŝŽŶŽĨĂŶǇŬŝŶĚ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                         ;ΗΗͿŝŶEĞǁzŽƌŬŝƚǇ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ                                                                                                           ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                         ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͕ĂŶĚĂŶǇ ĐŝƌĐƵŵƐƚĂŶĐĞ͕ĨŽƌĞŵŽƚŝŽŶĂůĚŝƐƚƌĞƐƐŽƌĨŽƌĂƚƚŽƌŶĞǇΖƐĨĞĞƐ͕ĂŶĚĂůůĐůĂŝŵƐƚŚĂƚǁĞƌĞŽƌĐŽƵůĚŚĂǀĞďĞĞŶĂƐƐĞƌƚĞĚŝŶƚŚĞ                                                                                                            ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                         ƉĂƌƚǇŵĂǇŝŶǀŽŬĞƚŚĞΖƐKƉƚŝŽŶĂůZƵůĞƐĨŽƌ ŽŵƉůĂŝŶƚĨŝůĞĚŝŶƚŚĞĐƚŝŽŶ͘ůůĞŶĂŐƌĞĞƐŶŽƚƚŽƐĞĞŬ͕ĂŶĚŚĞƌĞďǇǁĂŝǀĞƐĂŶǇƌŝŐŚƚƚŽƐĞĞŬ͕ƌĞĞŵƉůŽǇŵĞŶƚǁŝƚŚ'ŽůĚŵĂŶ                                       ϰͬϵͬϮϬϭϯ͖                                                              ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                 '^ϬϯϵϬϴϱϳͲ                                                                            ŵĞƌŐĞŶĐǇDĞĂƐƵƌĞƐŽĨWƌŽƚĞĐƚŝŽŶ͘dŚĞƉĂƌƚŝĞƐ ^ĂĐŚƐ͘                                                                                                                                                          ϭͬϮϵͬϮϬϭϰ͖                                            '^ϬϯϴϱϱϯϴͲ     ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
ϭϬ                                    ͬϮϬϭϭ           ͬϮϬϭϳ                                                                                                                                                                                                                                                                                             zĞƐ                                WtŐƌĞĞŵĞŶƚ           ͬϮϬϭϭ
                                                                 '^ϬϯϵϬϴϳϱ                                                                               ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ                                                                                                                                                              ϳͬϭϱͬϮϬϭϱ͖                                            '^ϬϯϴϱϱϰϮ        ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                         ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ                                                                                                                                                            ϭϮͬϮͬϮϬϭϲ                                                               ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                         ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ                                                                                                                                                                                                                                           ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                         ĐŽƵƌƚ͘

                                                                                                                                                         ůůĞŶŝƐĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐĚĞƐĐƌŝďĞĚ
                                                                                                                                                         ĂďŽǀĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                         ƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚƚŚĞƌĞŝŶ͘dŚŝƐĂŐƌĞĞŵĞŶƚĚŽĞƐ
                                                                                                                                                         ŶŽƚŝŶĐůƵĚĞĂŶĂŐƌĞĞŵĞŶƚƚŽĂƌďŝƚƌĂƚĞĐůĂŝŵƐŽŶĂ
                                                                                                                                                         ĐŽůůĞĐƚŝǀĞŽƌĐůĂƐƐďĂƐŝƐ͘/ƚŝƐĞǆƉůŝĐŝƚůǇĂŐƌĞĞĚƚŚĂƚ͕
                                                                                                                                                         ƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇĂƉƉůŝĐĂďůĞůĂǁ͕
                                                                                                                                                         ŶŽĂƌďŝƚƌĂƚŽƌƐŚĂůůŚĂǀĞƚŚĞĂƵƚŚŽƌŝƚǇƚŽĐŽŶƐŝĚĞƌ
                                                                                                                                                         ĐůĂƐƐŽƌĐŽůůĞĐƚŝǀĞĐůĂŝŵƐ͕ƚŽŽƌĚĞƌĐŽŶƐŽůŝĚĂƚŝŽŶ
                                                                                                                                                               ũ ŝ ĚŝĨĨ        ů ŝ                     ůŝ Ĩ Ś
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ        zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                           ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                         ĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                             ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                        ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                       ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                  ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                 '^ϬϯϴϲϳϬϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                        ϴͬϮͬϮϬϭϭ͖                                            '^ϬϯϴϱϱϰϯͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϭϭ                                    ͬϮϬϭϬ            ͬϮϬϭϯ                                                                                                                                                                                                                                                                                            zĞƐ                                WtŐƌĞĞŵĞŶƚ           ͬϮϬϭϬ
                                                                 '^ϬϯϴϲϳϬϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                          ϲͬϭϵͬϮϬϭϮ                                             '^Ϭϯϴϱϱϰϳ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                            ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                          ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                                           ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                               ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                                           ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                             ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘                                                                                                            ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                               ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϵϭϮϯϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϮ                                     ͬϮϬϬϳ           ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϵϭϮϯϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                       
                                                                                                         Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 6 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϵϬϴϱϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϯ                                    ͬϮϬϬϰ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϵϬϴϱϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϵϬϴϳϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϰ                                    ͬϮϬϬϳ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϵϬϴϳϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϵϬϴϴϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϱ                                    ͬϮϬϬϰ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϵϬϴϴϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                         Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 7 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                 K                W               Y                             Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                 '^ϬϯϴϲϳϭϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϭϲ                                    ͬϮϬϬϱ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ         ϵͬϮϬͬϮϬϭϬ
                                                                 '^Ϭϯϴϲϳϭϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                               ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                               ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚ
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞWƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ
                                                                 '^ϬϯϴϲϳϭϱͲ
ϭϳ                                    ͬϮϬϬϱ            ͬϮϬϭϭ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ                  zĞƐ         ϵͬϮϬͬϮϬϭϬ
                                                                 '^Ϭϯϴϲϳϭϵ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ
                                                                                                                                                                                                               ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                               ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                               ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                               ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐĨŽƌǀĞƐƚĞĚďĞŶĞĨŝƚƐƚŽǁŚŝĐŚǇŽƵĂƌĞĞŶƚŝƚůĞĚƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƚŚĞƚĞƌŵƐŽĨĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶĐŽǀĞƌĞĚďǇZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŽƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ŝŶĐůƵĚŝŶŐĐůĂŝŵƐĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͕ŽƌĨŽƌĂŶǇǀŝŽůĂƚŝŽŶŽĨƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨdŝƚůĞ/ŽĨZ/^͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ                             ϴͬϮͬϮϬϭϭ͖
                                                                 '^ϬϯϴϲϳϮϬͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ                                   ϲͬϭϵͬϮϬϭϮ͖
ϭϴ                                     ͬϭϵϵϱ           ͬϮϬϭϴ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                 '^ϬϯϴϲϳϮϱ                                                                                                                                     ƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ                               ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                               ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                               ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ                          ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                               ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞ
                                                                                                                                                                                                               ĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵ
                                                                                                                                                                                                               ŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                               ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                               &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                               ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                               ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                       
                                                                                                         Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 8 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                 K                W               Y                             Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                     ϴͬϮͬϮϬϭϭ͖
                                                                 '^ϬϯϴϲϳϮϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                  ϲͬϭϵͬϮϬϭϮ͖
ϭϵ                                    ͬϮϬϬϲ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                 '^Ϭϯϴϲϳϯϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                    ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                             ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                               ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                               ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                   ϵͬϮϬͬϮϬϭϬ͖
                                                                 '^ϬϯϴϲϳϯϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϮϬ                                    ͬϮϬϬϬ            ͬϮϬϭϯ                                                                                                                                                                                                                                                                                            zĞƐ        ϴͬϮͬϮϬϭϭ͖
                                                                 '^Ϭϯϴϲϳϰϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                   ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                               ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                               ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                 '^ϬϯϴϲϳϰϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                  ϵͬϮϬͬϮϬϭϬ͖
Ϯϭ                                    ͬϮϬϬϭ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                 '^Ϭϯϴϲϳϰϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                     ϴͬϮͬϮϬϭϭ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                               ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                               ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                       
                                                                                                         Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 9 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϳϰϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϮϮ                                    ͬϮϬϬϯ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^Ϭϯϴϲϳϱϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϯͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                         ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                         ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                         /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                         EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                         zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϳϱϮͲ
Ϯϯ                                    ͬϭϵϵϲ            ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^Ϭϯϴϲϳϱϱ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                         ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͘ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϵϬϴϴϰͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
Ϯϰ                                    ͬϭϵϵϴ             ͬϮϬϬϴ
                                                                 '^ϬϯϵϬϴϴϳ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                               ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                               ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                               ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                               ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                               ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                               ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                               ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 10 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                         ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                         ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                         /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                         EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                         zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϳϱϲͲ
Ϯϱ                                    ͬϭϵϵϲ             ͬϮϬϬϯ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^Ϭϯϴϲϳϱϵ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟Ϳ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ           ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;WĂŐĞƐϮͲϯͿ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϵϬϴϴϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
Ϯϲ                                     ͬϮϬϬϬ           ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϵϬϴϵϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                          ϵͬϮϬͬϮϬϭϬ͖
                                                                 '^ϬϯϴϲϳϲϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϴͬϮͬϮϬϭϭ͖
Ϯϳ                                    ͬϮϬϬϭ            ͬϮϬϭϰ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                 '^Ϭϯϴϲϳϲϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                               ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                               ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                       
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 11 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϵϬϴϵϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
Ϯϴ                                    ͬϮϬϬϱ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϵϬϴϵϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϵϭϯϬϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
Ϯϵ                                    ͬϮϬϬϬ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϵϭϯϬϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                  ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                         ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                             ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                        ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                       ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                  ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                                               ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                                                 ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                                        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                            ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                                                                                                                                                                                                                                        ϴͬϮͬϮϬϭϭ͖
                                                                 '^ϬϯϴϲϳϲϱͲ                                                                            ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                         '^ϬϯϴϱϱϵϵͲ     ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
ϯϬ                                    ͬϮϬϭϬ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ             ϲͬϭϵͬϮϬϭϮ͖        WtŐƌĞĞŵĞŶƚ           ͬϮϬϭϬ
                                                                 '^Ϭϯϴϲϳϲϵ                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                          '^ϬϯϴϱϲϬϭ        ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                                                                                                                                                                        ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                               ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                                           ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                                                                                                                                                                        ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                             ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ                                                                                                       ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                               ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                               ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                               ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                               ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                               ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                               ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 12 of 450
                                                                                                                                                                                                   $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                <                                                                                          >                                                                         D                   E                    K                W               Y                                    Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                 ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                 ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                              KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟Ϳ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                         'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                         ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                         ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                         ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                         EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                         ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϳϳϬͲ
ϯϭ                                    ͬϮϬϬϯ            ͬϮϬϬϱ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^Ϭϯϴϲϳϴϭ
                                                                                                                                                         ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                         ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                         ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;^ĞĐƚŝŽŶϱ͘ϭͿ
                                                                                                                                                         ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                         ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                         ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϵϬϵϬϬͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϯϮ                                    ͬϭϵϴϲ            ͬϮϬϬϴ
                                                                 '^ϬϯϵϬϵϬϯ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                               ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                               ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                               ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                               ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                               ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                               ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                               ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                           ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                           ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                             ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                      ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                    ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                           ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                                 ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                              ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϵϬϵϬϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕                                                                                '^ϬϯϴϱϲϬϳͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϯϯ                                    ͬϮϬϬϱ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ          ͬϮϬϬϱ
                                                                 '^ϬϯϵϬϵϭϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ                                                                            '^ϬϯϴϱϲϬϵ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͕dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                                      ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ                                                                                                      ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕                                                                                                  ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                                                                                        ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                                                                                                  ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ                                                                                                                                                                  ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 13 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                            >                                                                           D                    E                    K                W               Y                             Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                         ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽĨƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                         ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                         /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                         EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                         zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϳϴϮͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟Ϳ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇ
ϯϰ                                    ͬϭϵϵϮ            ͬϮϬϬϮ                                                                                                                                                                                                                                                                                        ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^Ϭϯϴϲϳϴϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ                ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůů
                                                                                                                                                                                                               ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞŚĂĚĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚ
                                                                                                                                                                                                               ǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                               ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                               &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                               ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                               ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ



                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϳϴϲͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϯϱ                                    ͬϭϵϵϬ            ͬϮϬϬϴ
                                                                 '^Ϭϯϴϲϳϴϵ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                               ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                               ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                               ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                               ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                               ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                               ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                               ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 14 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                          >                                                                          D                   E                    K                W               Y                             Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                   ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                   ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϳϵϬͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϯϲ                                    ͬϭϵϵϮ             ͬϮϬϬϴ
                                                                 '^Ϭϯϴϲϳϵϯ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                               ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                               ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                               ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                               ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                               ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                               ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                               ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                         ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                         ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                         EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                         ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů
                                                                                                                                                         EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                         ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϳϵϰͲ
ϯϳ                                     ϭϵϵϴ            ͬϮϬϬϳ                                                                                             ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕              ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^Ϭϯϴϲϳϵϳ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ       ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽ
                                                                                                                                                         ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕
                                                                                                                                                         ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌ
                                                                                                                                                         ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇ
                                                                                                                                                         ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞ
                                                                                                                                                                                                               ĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚ
                                                                                                                                                                                                               WƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌ
                                                                                                                                                                                                               ƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϳϵϴͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϯϴ                                    ͬϮϬϬϲ            ͬϮϬϬϴ
                                                                 '^ϬϯϴϲϴϬϲ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                               ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                               ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                               ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                               ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                               ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                               ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                               ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 15 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                    E                    K                W               Y                                    Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                  ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                         ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                             ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                        ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                       ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                  ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                                               ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                                                 ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϵͬϮϬͬϮϬϭϬ͖                                                             ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                  ϴͬϮͬϮϬϭϭ͖                                                              ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                 '^ϬϯϴϲϴϭϭͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                          '^ϬϯϴϱϲϭϱͲ     ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
ϯϵ                                    ͬϮϬϬϲ             ͬϮϬϭϲ                                                                                                                                                                                                                                                                                           zĞƐ             ϲͬϭϵͬϮϬϭϮ͖        WtŐƌĞĞŵĞŶƚ          ͬϮϬϬϲ
                                                                 '^Ϭϯϴϲϴϭϲ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                          '^Ϭϯϴϱϲϭϴ        ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                                                                                                                                                                        ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                     ϳͬϭϱͬϮϬϭϱ                                                               ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ                                                                                                       ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                               ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                               ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                               ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                               ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                               ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                               dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                               ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                               ĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚ
                                                                                                                                                                                                               ϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ

                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                         ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                         ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                         /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                         EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                         zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϵϬϵϭϰͲ
ϰϬ                                    ͬϮϬϬϭ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϵϬϵϭϳ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                         ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                 '^ϬϯϴϲϴϭϳͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                   ϵͬϮϬͬϮϬϭϬ͖
ϰϭ                                    ͬϭϵϴϳ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                 '^ϬϯϴϲϴϮϭ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                    ϴͬϮͬϮϬϭϭ
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                               ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                               ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                               ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                               ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                               ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                               dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                               ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                               ĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 16 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                   E                    K                W               Y                                    Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ                                                                                                             ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ                                                                                                       ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                          ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ                                                                                                       ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                         ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ                                                                                                    ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                         ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                         /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                         EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ                                                                                                          ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                         zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ                                                                                                   ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ                                                                                                    ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů                                                                                                      ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ                                                              ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                 '^ϬϯϴϴϯϴϬͲ                                                                                                                                                                                                                                                                                                                                                 '^ϬϯϴϱϲϭϵͲ
ϰϮ                                    ͬϮϬϬϬ            ͬϮϬϬϮ                                                                                             ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ           ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ             ͬϮϬϬϬ                        ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                 '^Ϭϯϴϴϯϴϯ                                                                                                                                                                                                                                                                                                                                                    '^ϬϯϴϱϲϮϭ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ                  ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ                                                               ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ                                                                                                        ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ                                                                                                                                                                                                   ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ                                                                                                                                                                                                                                           ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                                                                                                                                                                                                                                                                                                               ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                                                                                                                               ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                                                                                                                                                                                                                                               'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                                                                                                                                                                                               ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                               ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                   ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                 ϴͬϮͬϮϬϭϭ͖
                                                                 '^ϬϯϴϲϴϮϮͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                  ϲͬϭϵͬϮϬϭϮ͖
ϰϯ                                    ͬϭϵϳϵ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                 '^Ϭϯϴϲϴϯϯ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                  ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ                              ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                               ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                               ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                               ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                               ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                               ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                               dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                               ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶǁĂƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚĞ
                                                                                                                                                                                                               ĚŽĐƵŵĞŶƚĚĂƚĞĚKĐƚŽďĞƌϭϳ͕ϮϬϭϲ͘;^ĞĐƚŝŽŶϱ͘ϭͿdŽĞŶƐƵƌĞƚŚĂƚƚŚĞƌĞůĞĂƐĞĐŽŶƚĂŝŶĞĚŝŶƚŚĞƉƌŝŽƌƉĂƌĂŐƌĂƉŚŝƐĨƵůůǇĞŶĨŽƌĐĞĚ
                                                                                                                                                                                                               ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚŝƚƐƚĞƌŵƐ͕ǇŽƵŚĞƌĞďǇǁĂŝǀĞĂŶǇďĞŶĞĨŝƚƐƵŶĚĞƌ͕ĂŶĚĂŶǇƉƌŽƚĞĐƚŝŽŶƚŚĂƚǇŽƵŵĂǇŚĂǀĞďǇǀŝƌƚƵĞŽĨ͕
                                                                                                                                                                                                               ^ĞĐƚŝŽŶϭϱϰϮŽĨƚŚĞĂůŝĨŽƌŶŝĂŝǀŝůŽĚĞ͕ǁŚŝĐŚƉƌŽǀŝĚĞƐ͗;^ĞĐƚŝŽŶϱ͘ϮͿŐĞŶĞƌĂůƌĞůĞĂƐĞĚŽĞƐŶŽƚĞǆƚĞŶĚƚŽĐůĂŝŵƐǁŚŝĐŚƚŚĞ
                                                                                                                                                                                                                   Ěŝ Ě           Ŭ                     ŝ ŝ Śŝ Ĩ            Ś ŝ    Ĩ         ŝ    Ś    ů        Śŝ Ś ŝĨ Ŭ     ď Śŝ
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                         ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                         ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                         /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                         EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                         zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϴϯϰͲ
ϰϰ                                    ͬϭϵϵϮ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^Ϭϯϴϲϴϯϳ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                         ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 17 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                            >                                                                          D                    E                    K                W               Y                             Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϴϰϴͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϰϱ                                     ͬϭϵϴϬ           ͬϮϬϬϴ
                                                                 '^Ϭϯϴϲϴϱϲ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                               ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                               ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                               ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                               ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                               ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                               ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                               ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                         ƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵ ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ŝŶƵƐĞ͕ĂƌďŝƚƌĂƚŝŽŶĐůĂƵƐĞůŝŬĞůǇƚŽďĞ͗ŶǇĚŝƐƉƵƚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         ŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶ ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ                ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞĨŝƌŵ͕ ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ              ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϴϱϳͲ                                                                            ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϲ                                    ͬϭϵϵϰ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϴϲϴϲϬ                                                                               ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϵϵϵϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϳ                                    ͬϮϬϬϱ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϵϬϬϬϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 18 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                            >                                                                          D                    E                    K                W               Y                             Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                         'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                         ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                         ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                         ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                         EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                         ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϴϲϭͲ
ϰϴ                                    ͬϭϵϴϰ            ͬϮϬϬϱ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^Ϭϯϴϲϴϲϴ
                                                                                                                                                         ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                         ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                         ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                         ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                         ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                         ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                         'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                         ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                         ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                         ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͘ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                         EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                         ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕
                                                                                                                                                         EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϴϲϵͲ                                                                            ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ
ϰϵ                                    ͬϮϬϬϱ            ͬϮϬϬϱ                                                                                                                                                                                                                                                                                       ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϴϲϴϳϮ                                                                               ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                         ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                         ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵ
                                                                                                                                                         ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ
                                                                                                                                                         ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                         ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                               ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                               ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;WĂŐĞϮͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                 '^ϬϯϴϲϴϳϵͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
ϱϬ                                    ͬϮϬϬϭ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                              zĞƐ             ϴͬϮͬϮϬϭϭ͖
                                                                 '^ϬϯϴϲϴϵϬ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                     ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                               ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                               ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                               ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                               ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                               ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                               dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                               ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶǁĂƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚĞ
                                                                                                                                                                                                               ĚŽĐƵŵĞŶƚĚĂƚĞĚ&ĞďƌƵĂƌǇϮ͕ϮϬϭϳ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 19 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                         D               E                   K               W               Y                                    Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ     WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                               WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ                dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                       ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                       ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                         ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                  ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                  ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                       ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                             ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                          ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϴϵϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕                                                                            '^ϬϯϴϱϲϰϭͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϱϭ                                    ͬϮϬϬϯ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ      ͬϮϬϬϯ
                                                                 '^Ϭϯϴϲϴϵϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ                                                                        '^Ϭϯϴϱϲϰϯ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                                   ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ                                                                                                  ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕                                                                                              ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                                                                                    ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                                                                                              ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ                                                                                                                                                                 ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶ/ŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                             ϵͬϮϬͬϮϬϭϬ͖
                                                                 '^ϬϯϵϬϵϯϯͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                              ϴͬϮͬϮϬϭϭ͖
ϱϮ                                     ͬϮϬϬϬ           ͬϮϬϭϰ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                 '^ϬϯϵϬϵϯϳ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                               ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                               ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                               ĂŶǇƉĞƌƐŽŶĂ͊ŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                               ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                               ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                               dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                               ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                               ĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                         ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌ
                                                                                                                                                         ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                        ĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                         D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                   ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕
                                                                                                                                                         ;WĂŐĞϰͿ                                             ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                   ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐ
                                                                                                                                                                                                              ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                 ŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌ
                                                                                                                                                                                                              ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                    ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕
                                                                                                                                                                                                              ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                            ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ
                                                                                                                                                                                                              ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                           ;ΗE^ΗͿ͘/ĨďŽƚŚEz^ĂŶĚE^ĚĞĐůŝŶĞƚŽ
                                                                                                                                                                                                              ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ;ŝŶĐůƵĚŝŶŐƚŚĞD>ĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ                                                                                                 ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
                                                                                                                                                                                                              ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ
                                                                                                                                                                                                              ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ                                                                                               ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                                                                                                                                                              ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ          ǆƚĞŶĚĞĚ                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                 '^ϬϯϴϲϵϬϯͲ                                                                                                                                 ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ                  '^ϬϯϴϮϲϭϳͲ     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ
ϱϯ                                    ͬϭϵϴϳ            ͬϮϬϬϵ
                                                                 '^ϬϯϴϲϵϬϲ                                                                                                                                    ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ                                                                                 '^ϬϯϴϮϲϮϰ        ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                                                                                                                                                                                                               ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                              ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ                                                                                                 ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ
                                                                                                                                                                                                              ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞ
                                                                                                                                                                                                              ĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵ
                                                                                                                                                                                                              ŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                              ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                              &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                              ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                              ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                              ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 20 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                            >                                                                           D                    E                    K                W               Y                                    Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                       ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                       ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                         WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                    KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                          ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                 '^ϬϯϵϬϵϯϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϱϰ                                    ͬϮϬϭϰ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                               zĞƐ             ϭϮͬϮͬϮϬϭϲ
                                                                 '^ϬϯϵϬϵϰϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                               ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                               ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                         ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                   ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌ
                                                                                                                                                         ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                             ĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                         D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                          ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                          ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕
                                                                                                                                                         ;^ĞĐƚŝŽŶϵ͘ϭͿ                                        ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                          ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐ
                                                                                                                                                                                                              ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                            ŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌ
                                                                                                                                                                                                              ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                            ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕
                                                                                                                                                                                                              ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                         ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ
                                                                                                                                                                                                              ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                      ;ΗE^ΗͿ͘/ĨďŽƚŚEz^ĂŶĚE^ĚĞĐůŝŶĞƚŽ
                                                                                                                                                                                                              ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                                                                                           ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
                                                                                                                                                                                                              ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                                                                                                ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ
                                                                                                                                                                                                              ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                             ϵͬϮϬͬϮϬϭϬ͖                                                             ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                                                                                                                                                              ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞ                                    ϲͬϭϵͬϮϬϭϮ͖           ǆƚĞŶĚĞĚ                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                 '^ϬϯϵϬϵϰϰͲ                                                                                                                                 ĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐ                                                                                          '^ϬϯϴϮϲϮϱͲ     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ
ϱϱ                                    ͬϭϵϵϰ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                               zĞƐ             ϴͬϮͬϮϬϭϭ͖         DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                 '^ϬϯϵϬϵϱϱ                                                                                                                                    ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌ                                                                                            '^ϬϯϴϮϲϯϯ        ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖          ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                              ƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶ                                   ϳͬϭϱͬϮϬϭϱ                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ
                                                                                                                                                                                                              ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕
                                                                                                                                                                                                              ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽ
                                                                                                                                                                                                              ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕
                                                                                                                                                                                                              ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌ
                                                                                                                                                                                                              ǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇ
                                                                                                                                                                                                              ƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞ
                                                                                                                                                                                                              ĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚ
                                                                                                                                                                                                              WƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌ
                                                                                                                                                                                                              ƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶǁĂƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽǇŽƵƌĚŽĐƵŵĞŶƚĚĂƚĞĚ&ĞďƌƵĂƌǇϭϳ͕ϮϬϭϲ͘
                                                                                                                                                                                                              ;^ĞĐƚŝŽŶϱ͘ϭͿ

                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                         ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                         ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                         /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                         EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                         zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϵϬϳͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇ
ϱϲ                                    ͬϮϬϬϬ            ͬϮϬϬϮ                                                                                                                                                                                                                                                                                        ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϴϲϵϭϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ                ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůů
                                                                                                                                                                                                               ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞŚĂĚĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚ
                                                                                                                                                                                                               ǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                               ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                               &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                               ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                               ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 21 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϵϬϵϱϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϳ                                    ͬϮϬϬϰ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϵϬϵϱϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                          ϵͬϮϬͬϮϬϭϬ͖
                                                                 '^ϬϯϴϲϵϭϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϴͬϮͬϮϬϭϭ͖
ϱϴ                                    ͬϮϬϬϰ            ͬϮϬϭϰ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                 '^Ϭϯϴϲϵϭϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                               ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                               ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                         'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                         ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                         ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                         ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                         EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                         ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϵϮϬͲ
ϱϵ                                    ͬϮϬϬϯ            ͬϮϬϬϲ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϴϲϵϮϳ
                                                                                                                                                         ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                         ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                         ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                         ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                         ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                         ĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 22 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ        zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                 ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌ
                                                                                                                                                         ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ     ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                           ĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                         D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ          ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                        ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘   ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                        ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕
                                                                                                                                                         ;^ĞĐƚŝŽŶϵ͘ϭͿ                                       ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                        ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐ
                                                                                                                                                                                                             ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                          ŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌ
                                                                                                                                                                                                             ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                          ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕
                                                                                                                                                                                                             ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                       ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ
                                                                                                                                                                                                             ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                    ;ΗE^ΗͿ͘/ĨďŽƚŚEz^ĂŶĚE^ĚĞĐůŝŶĞƚŽ
                                                                                                                                                                                                             ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                                                                                         ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
                                                                                                                                                                                                             ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                                                                                              ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ
                                                                                                                                                                                                             ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                                                                                   ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                                                                                                                                                                                                                                                                                                                        ϵͬϮϬͬϮϬϭϬ͖           ǆƚĞŶĚĞĚ
                                                                 '^ϬϯϵϬϵϲϬͲ                                                                                                                                ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                                                                        '^ϬϯϴϮϲϱϵͲ     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
ϲϬ                                    ͬϭϵϵϰ            ͬϮϬϭϰ                                                                                                                                                                                                                                                                                             zĞƐ            ϴͬϮͬϮϬϭϭ͖         DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                 '^ϬϯϵϬϵϲϵ                                                                                                                                   ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕                                                                                               '^ϬϯϴϮϲϲϳ        ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ
                                                                                                                                                                                                                                                                                                                                                                        ϲͬϭϵͬϮϬϭϮ            ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                             ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                                                                                      ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                                                                             ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ
                                                                                                                                                                                                             ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ
                                                                                                                                                                                                             ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐ
                                                                                                                                                                                                             ǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽ
                                                                                                                                                                                                             ĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                             ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞ
                                                                                                                                                                                                             ĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                             ƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞ
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            WƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇ
                                                                 '^ϬϯϴϲϵϯϮͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚ
ϲϭ                                     ͬϮϬϬϮ           ͬϮϬϬϵ                                                                                                                                                                                                                                                                                             EŽ              ϵͬϮϬͬϮϬϭϬ
                                                                 '^Ϭϯϴϲϵϯϱ                                                                                                                                     ƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇ
                                                                                                                                                                                                               ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐ
                                                                                                                                                                                                               ĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                               ƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶ
                                                                                                                                                                                                               ŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐ
                                                                                                                                                                                                               ƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐ
                                                                                                                                                                                                               ĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐ
                                                                                                                                                                                                               ƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                               ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                               ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                               ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ



                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϵϯϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϮ                                    ͬϮϬϬϬ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^Ϭϯϴϲϵϯϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 23 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                          >                                                                          D                   E                    K                W               Y                             Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                   ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                   ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟Ϳ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                         'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                         ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                         ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                         ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                         EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                         ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϵϰϬͲ
ϲϯ                                    ͬϭϵϵϰ            ͬϮϬϬϱ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^Ϭϯϴϲϵϰϯ
                                                                                                                                                         ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟Ϳ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                         ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                         ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                         ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                         ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                         ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                         ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                         ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                         /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                         EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                         zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϵϰϰͲ                                     Ψ
ϲϰ                                    ͬϭϵϴϱ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^Ϭϯϴϲϵϰϳ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                         ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                         'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                         ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                         ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                         ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                         EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌĨŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                         ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϵϬϵϳϬͲ
ϲϱ                                    ͬϭϵϵϵ            ͬϮϬϬϲ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϵϬϵϳϯ
                                                                                                                                                         ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                         ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                         ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                         ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                         ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                         ĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 24 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͘ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚƚŽƚŚĞŐƌĞĂƚĞƐƚ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨ
                                                                                                                                                                                                                                                                                                                                                                        ϵͬϮϬͬϮϬϭϬ͖
                                                                 '^ϬϯϴϴϯϳϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͘ŽƌĨŽƌ
ϲϲ                                    ͬϮϬϬϱ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ             ϴͬϮͬϮϬϭϭ͖
                                                                 '^Ϭϯϴϴϯϳϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                        ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                               ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                               ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚ
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞWƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ
                                                                 '^ϬϯϴϲϵϱϲͲ                                                                                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
ϲϳ                                     ͬϮϬϬϲ           ͬϮϬϭϯ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ                  zĞƐ
                                                                 '^ϬϯϴϲϵϲϬ                                                                                                                                                                                                                                                                                               ϴͬϮͬϮϬϭϭ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ
                                                                                                                                                                                                               ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                               ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                               ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                               ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͘ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                         ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                         ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                         /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                         EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                         zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϵϲϭͲ
ϲϴ                                     ͬϭϵϵϴ           ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^Ϭϯϴϲϵϲϰ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                         ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 25 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                            >                                                                          D              E                 K                W               Y                                    Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                       ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                       ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                               WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                    KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                          ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                         ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌ
                                                                                                                                                         ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                   ĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                         D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕
                                                                                                                                                         ;^ĞĐƚŝŽŶϵ͘ϭͿ                                        ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐ
                                                                                                                                                                                                              ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                  ŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌ
                                                                                                                                                                                                              ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                  ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕
                                                                                                                                                                                                              ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                               ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ
                                                                                                                                                                                                              ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                            ;ΗE^ΗͿ͘/ĨďŽƚŚEz^ĂŶĚE^ĚĞĐůŝŶĞƚŽ
                                                                                                                                                                                                              ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                                                                                 ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
                                                                                                                                                                                                              ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                                                                                      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ
                                                                                                                                                                                                                                                                                                                                                                     ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                              ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                                                                           ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                                                                                                                                                                                                                                                                                                                     ϴͬϮͬϮϬϭϭ͖        ǆƚĞŶĚĞĚ
                                                                 '^ϬϯϵϬϵϳϰͲ                                                                                                                                 ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                                                                '^ϬϯϴϮϳϯϱͲ     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
ϲϵ                                    ͬϭϵϵϵ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                              zĞƐ        ϲͬϭϵͬϮϬϭϮ͖    DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                 '^ϬϯϵϬϵϳϵ                                                                                                                                    ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕                                                                                       '^ϬϯϴϮϳϰϯ        ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ
                                                                                                                                                                                                                                                                                                                                                                     ϭͬϮϵͬϮϬϭϰ͖      ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                              ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                                                                              ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                     ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                              ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ                                                                                                   ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ
                                                                                                                                                                                                              ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ
                                                                                                                                                                                                              ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐ
                                                                                                                                                                                                              ǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽ
                                                                                                                                                                                                              ĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                              ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞ
                                                                                                                                                                                                              ĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                              ƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                         'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                         ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                         ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                         ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                         EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                         ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕
                                                                                                                                                         EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                         ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ                            ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                         ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ        ŐƌĞĞŵĞŶƚ        ϲͬϭϵͬϮϬϭϮ͖
                                                                 '^ϬϯϴϲϵϲϴͲ
ϳϬ                                    ͬϭϵϴϵ            ͬϮϬϬϲ                                                                                             ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ       ϭͬϮϵͬϮϬϭϰ͖
                                                                 '^Ϭϯϴϲϵϳϱ
                                                                                                                                                         ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů              ŽŵƉůĂŝŶƚ         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                         ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵ                                 ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                         ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                         ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                         ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                               ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                               ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞ
                                                                                                                                                                                                               ĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞ
                                                                                                                                                                                                               ƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶǁĂƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽǇŽƵƌƉƌĞǀŝŽƵƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                     ϵͬϮϬͬϮϬϭϬ͖
                                                                 '^ϬϯϴϲϵϳϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϳϭ                                    ͬϮϬϬϵ            ͬϮϬϭϯ                                                                                                                                                                                                                                                                                              zĞƐ        ϴͬϮͬϮϬϭϭ͖
                                                                 '^ϬϯϴϲϵϴϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                     ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                               ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                               ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 26 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϲϵϴϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϳϮ                                    ͬϭϵϵϱ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^Ϭϯϴϲϵϴϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕                                 ϴͬϮͬϮϬϭϭ͖
                                                                 '^ϬϯϵϬϵϴϬͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ                                        ϲͬϭϵͬϮϬϭϮ͖
ϳϯ                                    ͬϭϵϵϮ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                 '^ϬϯϵϬϵϵϭ                                                                                                                                     ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ                            ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                               ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ                                   ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                               ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ                          ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                               ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚ
                                                                                                                                                                                                               ǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚ͊ĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ
                                                                                                                                                                                                               ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                                                                               ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                               ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                               ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞ
                                                                                                                                                                                                               ĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞ
                                                                                                                                                                                                               ƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶǁĂƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚĞĚŽĐƵŵĞŶƚĚĂƚĞĚ^ĞƉƚĞŵďĞƌϮϭ͕ϮϬϭϲ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ                                                                                                              ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ                                                                                                        ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                           ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ                                                                                                        ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                         ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ                                                                                                     ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                         ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕                                                                                                             ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                         /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ                                                                                                            ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                         EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ                                                                                                           ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                         zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů                                                                                                 ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ                                                                                                ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ                                                                                                ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ      ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ                                                                      ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                 '^ϬϯϴϲϵϴϵͲ                                                                                                                                                                                                                                                                                                                                                  '^ϬϯϵϬϴϭϴͲ
ϳϰ                                    ͬϭϵϵϮ            ͬϮϬϬϮ                                                                                             ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ                     ͬϮϬϬϬ                        ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                 '^Ϭϯϴϲϵϵϯ                                                                                                                                                                                                                                                                                                                                                     '^ϬϯϵϬϴϮϭ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ        ŽŵƉůĂŝŶƚ      ŽŵƉůĂŝŶƚ                                                                       ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϯͿ                                                                                                                                        ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ                                                                                                                                                                                                                                      ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ                                                                                                                                                                                                                                            ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                                                                                                                                                                                                                                                'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 27 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                          >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                   ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                   ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                             ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                             ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚůĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                               ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ                                                                                                     ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ                                                                                                     ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ                                                                                                          ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                         ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘                                                                                                         ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ                                                                                                ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                         EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ                                                                                                ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                         ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                         EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                                                                                         ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                         ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ                                                              ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                 '^ϬϯϴϲϵϵϰͲ                                                                                                                                                                                                                                                                                                                                                 '^ϬϯϴϱϳϬϮͲ
ϳϱ                                    ͬϮϬϬϱ            ͬϮϬϬϳ                                                                                             ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕              ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ             ͬϮϬϬϱ                        ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                 '^ϬϯϴϳϬϬϭ                                                                                                                                                                                                                                                                                                                                                    '^ϬϯϴϱϳϬϰ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ       ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ                                                               ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                         ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽ                                                                                                               ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                         ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕                                                                                                       ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                         ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌ                                                                                                    ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                         ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇ
                                                                                                                                                         ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞ
                                                                                                                                                                                                               ĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚ
                                                                                                                                                                                                               WƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌ
                                                                                                                                                                                                               ƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶǁĂƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽǇŽƵƌƉƌĞǀŝŽƵƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                         ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                         ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                         /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                         EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                         zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϳϬϬϮͲ
ϳϲ                                    ͬϮϬϬϬ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϴϳϬϬϱ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                         ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϳϬϭϰͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϳϳ                                    ͬϮϬϬϲ            ͬϮϬϬϴ
                                                                 '^ϬϯϴϳϬϮϭ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                               ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                               ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                               ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                               ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                               ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                               ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                               ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 28 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                            >                                                                          D              E                  K               W               Y                                    Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                       ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                       ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                               WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                    KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                          ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                 '^ϬϯϵϬϵϵϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϳϴ                                    ͬϮϬϭϰ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                              zĞƐ         ϭϮͬϮͬϮϬϭϲ
                                                                 '^ϬϯϵϬϵϵϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                               ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                               ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                         ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                         ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                                                         ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                   ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ
                                                                                                                                                         D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                ŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůů
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                ďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                         ;^ĞĐƚŝŽŶϵ͘ϭͿ                                        ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                ďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                              ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                  ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇ
                                                                                                                                                                                                              ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                  ƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                              ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                               ƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞ
                                                                                                                                                                                                              ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                            ƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                                                                                                                                                                                                                                                                                                                     ϵͬϮϬͬϮϬϭϬ͖       ǆƚĞŶĚĞĚ
                                                                 '^ϬϯϵϬϵϵϳͲ                                                                                                                                 ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                                                                '^ϬϯϴϮϳϳϭͲ     ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐ
ϳϵ                                    ͬϭϵϵϳ            ͬϮϬϭϯ                                                                                                                                                                                                                                                                                              zĞƐ        ϴͬϮͬϮϬϭϭ͖     DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                 '^ϬϯϵϭϬϬϭ                                                                                                                                    ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                                                                     '^ϬϯϴϮϳϳϵ        ŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                                                                                                                     ϲͬϭϵͬϮϬϭϮ        ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                              ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                                                                           ĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                                                                                                              ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                                                                                 ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚ
                                                                                                                                                                                                              ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕                                                                                                        ŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
                                                                                                                                                                                                              ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                                                                              ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ
                                                                                                                                                                                                              ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ
                                                                                                                                                                                                              ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                       ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                       ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                         ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                  ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                  ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                       ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                             ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                          ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϵϭϯϯϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕                                                                            '^ϬϯϴϱϳϭϬͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϴϬ                                    ͬϮϬϬϲ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ      ͬϮϬϬϲ
                                                                 '^ϬϯϵϭϯϰϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ                                                                        '^ϬϯϴϱϳϭϮ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                                   ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ                                                                                                  ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕                                                                                              ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                                                                                    ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                                                                                              ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ                                                                                                                                                              ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 29 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ ZĞůĞĂƐĞƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵŝŶƵƐĞ͕ƌĞůĞĂƐĞĐůĂƵƐĞůŝŬĞůǇƚŽ                                                                                                        ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ďĞ͗zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                       ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                                     ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                            ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                         ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                           ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                            ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                                  ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕        ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ                                                           ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                 '^ϬϯϵϭϬϬϮͲ                                                                                                                                                                                                                                                                                                                                                  '^ϬϯϴϱϳϭϯͲ
ϴϭ                                    ͬϮϬϬϲ            ͬϮϬϬϴ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕            ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ          ͬϮϬϬϲ                        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                 '^ϬϯϵϭϬϬϮ                                                                                                                                                                                                                                                                                                                                                     '^Ϭϯϴϱϳϭϱ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ                                                            ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                                             ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ                                                                                                     ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                               ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕                                                                                                     ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                                                                                           ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                                                                                                     ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϳϬϮϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϴϮ                                    ͬϮϬϬϰ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϴϳϬϯϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                         ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                         ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                         /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                         EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                         zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϳϬϯϰͲ
ϴϯ                                    ͬϭϵϵϵ            ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϴϳϬϯϳ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͘ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                         ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 30 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϳϬϯϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϴϰ                                    ͬϮϬϬϬ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϴϳϬϰϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ͊ŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚ
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞWƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ
                                                                 '^ϬϯϴϳϬϰϲͲ                                                                                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
ϴϱ                                    ͬϭϵϵϱ             ͬϮϬϭϭ                                                                                            ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ                  zĞƐ
                                                                 '^ϬϯϴϳϬϱϬ                                                                                                                                                                                                                                                                                               ϴͬϮͬϮϬϭϭ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ
                                                                                                                                                                                                               ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                               ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                               ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                               ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                 '^ϬϯϴϳϬϱϭͲ                                                                            ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϵͬϮϬͬϮϬϭϬ͖
ϴϲ                                    ͬϮϬϬϱ             ͬϮϬϭϭ                                                                                                                                                                                                                                                                                           zĞƐ
                                                                 '^ϬϯϴϳϬϱϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                     ϴͬϮͬϮϬϭϭ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂŶĚŝŶĐůƵĚĞƐĂů͊ĐůĂŝŵƐƚŚĂƚǁĞƌĞŵĂĚĞŽƌĐŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞŝŶƚŚĞĚƌĂĨƚĚŽĐƵŵĞŶƚƐĞŶƚďǇZŽďĞƌƚKƚƚŝŶŐĞƌ͕
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ƐƋ͘ƚŽdŚĞŽĚŽƌĞK͘ZŽŐĞƌƐ͕:ƌ͕͘ƐƋ͘ŽŶKĐƚŽďĞƌϰ͕ϮϬϭϭ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐ
                                                                                                                                                                                                               ǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚ
                                                                                                                                                                                                               ƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇ
                                                                                                                                                                                                               ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐ
                                                                                                                                                                                                               ĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                               ƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 31 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϳϬϱϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϴϳ                                    ͬϮϬϬϭ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϴϳϬϱϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϳϬϲϬͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϴϴ                                    ͬϭϵϴϴ            ͬϮϬϬϴ
                                                                 '^ϬϯϴϳϬϲϴ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                               ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                               ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                               ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                               ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                               ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                               ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                               ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                          ϵͬϮϬͬϮϬϭϬ͖
                                                                 '^ϬϯϵϭϬϬϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͖ŽƌĨŽƌ                       ϴͬϮͬϮϬϭϭ͖
ϴϵ                                    ͬϮϬϭϬ            ͬϮϬϭϰ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                 '^ϬϯϵϭϬϬϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                               ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                               ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 32 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                            >                                                                           D                    E                    K                W               Y                             Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͘ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                         ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                         ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͘ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                         /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                         EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                         zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϳϬϲϵͲ
ϵϬ                                     ͬϭϵϵϭ           ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϴϳϬϳϮ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                         ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                         ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                         ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                         /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                         EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                         zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϳϬϳϯͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇ
ϵϭ                                    ͬϭϵϴϴ            ͬϮϬϬϮ                                                                                                                                                                                                                                                                                        ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϴϳϬϳϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ                ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ           ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůů
                                                                                                                                                                                                               ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞŚĂĚĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚ
                                                                                                                                                                                                               ǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                               ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                               &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                               ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                               ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ



                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϳϬϳϳͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϵϮ                                    ͬϭϵϳϲ            ͬϮϬϬϴ
                                                                 '^ϬϯϴϳϬϴϰ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͘ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                               ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                               ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                               ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                               ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                               ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                               ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                               ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 33 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                         ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                         ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                         /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                         EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                         zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϵϭϬϬϴͲ
ϵϯ                                    ͬϭϵϵϲ            ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϵϭϬϭϭ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ͊ŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                         ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                         ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                         ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                         /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                         EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                         ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                         zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϳϬϴϱͲ
ϵϰ                                    ͬϮϬϬϬ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϴϳϬϵϮ
                                                                                                                                                         ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͘ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                         ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ĞǆĐĞƉƚĨŽƌĞǆĞĐƵƚŽƌǇŽďůŝŐĂƚŝŽŶƐ͕ĂƌŝƐŝŶŐŝŶƚŚĞĨƵƚƵƌĞ͕ŝŶ                                                                                                              ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌ                                                                                                           ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕                                                                                                               ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕                                                                                                                ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐ                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬ                                                                                                     ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ                                                                                                             ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů                                                                                                 ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϳϬϵϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ                                                                               '^ϬϯϴϱϳϰϬͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϵϱ                                    ͬϮϬϬϬ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ             ͬϮϬϬϲ
                                                                 '^ϬϯϴϳϬϵϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ                                                                                  '^ϬϯϴϱϳϰϮ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                      ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                          ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                                      ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                               ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                                           ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                             ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞ                                                                                                      ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                               ϮͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 34 of 450
                                                                                                                                                                                                    $SSHQGL[$
                                                                                                                                                                                        6HSDUDWLRQ$JUHHPHQWV
                                                                 &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                     ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                       ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚ
                                                                                                                                                         ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞWƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ
                                                                 '^ϬϯϵϭϬϭϮͲ
ϵϲ                                    ͬϮϬϬϮ            ͬϮϬϭϭ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ                  zĞƐ              ϵͬϮϬͬϮϬϭϬ
                                                                 '^ϬϯϵϭϬϭϲ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ
                                                                                                                                                                                                               ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                               ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                               ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                               ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϴϳϭϬϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϵϳ                                    ͬϮϬϬϰ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϴϳϭϬϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                         ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                         Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                         ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                         ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                         ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                         ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                 '^ϬϯϵϭϬϭϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϵϴ                                    ͬϮϬϬϬ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                 '^ϬϯϵϭϬϮϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                         ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞƐϯͲϰͿ        ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                               ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                               ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                               ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                     
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 35 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϬϮϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϵϵ                                     ͬϮϬϬϳ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϭϬϮϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͘ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϭϬϵͲ
ϭϬϬ                                     ͬϭϵϵϱ           ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϭϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϭϭϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϬϭ                                    ͬϮϬϬϱ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϭϭϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 36 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                 K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚůĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϵϭϬϮϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϬϮ                                    ͬϮϬϭϭ            ͬϮϬϭϰ                                                                                                                                                                                                                                                                                            zĞƐ        ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^ϬϯϵϭϬϮϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͘ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͘ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
                                                                  '^ϬϯϴϳϭϭϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϭϬϯ                                    ͬϮϬϭϮ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ        ϳͬϭϱͬϮϬϭϱ͖
                                                                  '^ϬϯϴϳϭϮϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϳϭϮϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                  ϵͬϮϬͬϮϬϭϬ͖
ϭϬϰ                                    ͬϮϬϬϯ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϴϳϭϮϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                     ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͘ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 37 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϭϮϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϬϱ                                    ͬϮϬϬϱ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϭϯϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿŽƌsƚ͘^ƚĂƚ͘ŶŶ͘ƚŝƚ͘Ϯϭ͕ΑϰϵϱͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽ
                                                                  '^ϬϯϴϳϭϯϮͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ ƉĂƌƚŝĐŝƉĂƚŝŽŶƵŶĚĞƌƚŚĞǁŝŐŚƚƐƐĞƚDĂŶĂŐĞŵĞŶƚŽŵƉĂŶǇ>>ƋƵŝƚǇWůĂŶŽƌƚŽĂŶǇƉĂǇŵĞŶƚǁŝƚŚƌĞƐƉĞĐƚƚŚĞƌĞƚŽĂŶĚĂŶǇ
ϭϬϲ                                    ͬϮϬϬϴ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                            EŽ                  Eͬ
                                                                  '^Ϭϯϴϳϭϯϱ                                                                                                                                     ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇ
                                                                                                                                                                                                                ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐ
                                                                                                                                                                                                                ĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐ
                                                                                                                                                                                                                ƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϰ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚůĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϬϯϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϬϳ                                    ͬϭϵϵϰ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϭϬϯϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 38 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϬϯϰͲ
ϭϬϴ                                    ͬϭϵϵϱ            ͬϮϬϬϱ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϭϬϰϭ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϳϭϯϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϭϬϵ                                    ͬϮϬϬϰ            ͬϮϬϭϰ                                                                                                                                                                                                                                                                                            zĞƐ             ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^Ϭϯϴϳϭϰϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                                                                                                                                                                                                                                         ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϭϰϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϭϬ                                    ͬϮϬϬϰ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϭϰϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 39 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϭϰϲͲ
ϭϭϭ                                    ͬϭϵϵϵ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϭϱϰ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϱͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϬϰϮͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϭϭϮ                                    ͬϮϬϬϯ            ͬϮϬϬϴ
                                                                  '^ϬϯϵϭϬϰϵ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿͼĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϬϱϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϭϭϯ                                    ͬϭϵϵϳ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϭϬϱϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͘ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐ
                                                                                                                                                                                                                ϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 40 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϳϭϱϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                        ϵͬϮϬͬϮϬϭϬ͖
ϭϭϰ                                    ͬϮϬϬϱ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                             zĞƐ
                                                                  '^ϬϯϴϳϭϲϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                           ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚůĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϬϱϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϭϱ                                    ͬϮϬϬϳ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϭϬϲϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϳϭϲϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                        ϵͬϮϬͬϮϬϭϬ͖
ϭϭϲ                                    ͬϮϬϬϴ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                             zĞƐ
                                                                  '^Ϭϯϴϳϭϲϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                           ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϬϲϲͲ                                                                            ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
ϭϭϳ                                    ͬϮϬϬϳ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϭϬϲϵ                                                                               ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 41 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                 E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ        ,ŽůĚEŽƚŝĐĞ       WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ        ĂƚĞƐ                  dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϭϬϳϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϭϭϴ                                    ͬϮϬϭϰ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ           ϳͬϭϱͬϮϬϭϱ
                                                                  '^ϬϯϵϭϬϴϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϮϳϮͲ
ϭϭϵ                                    ͬϭϵϵϵ            ͬϮϬϬϱ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϮϳϱ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚŽƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϳϭϲϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϭϮϬ                                    ͬϮϬϬϱ            ͬϮϬϭϯ                                                                                                                                                                                                                                                                                            zĞƐ          ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϳϭϳϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                      ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 42 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚůĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                  '^ϬϯϵϭϬϴϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕                              ϰͬϵͬϮϬϭϯ͖
ϭϮϭ                                    ͬϮϬϬϳ            ͬϮϬϭϰ                                                                                                                                                                                                                                                                                              zĞƐ
                                                                  '^ϬϯϵϭϬϴϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ                          ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͘ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚ         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϲϵϳͲ
ϭϮϮ                                    ͬϭϵϵϮ            ͬϮϬϬϲ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϳϬϬ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐ             ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚůĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϵϭϬϴϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϮϯ                                    ͬϮϬϬϴ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                              zĞƐ             ϭͬϮϵͬϮϬϭϰ͖
                                                                  '^ϬϯϵϭϬϵϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 43 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϭϳϳͲ
ϭϮϰ                                     ͬϭϵϵϴ           ͬϮϬϬϰ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϭϴϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ           ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ                                                                                                            ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ                                                                                                       ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                          ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ                                                                                                       ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽĨƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ                                                                                                    ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ                                                                                                          ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ                                                                                                   ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ                                                                                                    ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů                                                                                                      ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ                                                              ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                  '^ϬϯϴϳϭϴϲͲ                                                                                                                                                                                                                                                                                                                                                 '^ϬϯϴϱϳϰϵͲ
ϭϮϱ                                    ͬϮϬϬϬ            ͬϮϬϬϮ                                                                                             ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ           ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ             ͬϮϬϬϬ                        ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                  '^Ϭϯϴϳϭϴϵ                                                                                                                                                                                                                                                                                                                                                    '^Ϭϯϴϱϳϱϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ                  ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ                                                               ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ                                                                                                        ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ                                                                                                                                                                                                ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ                                                                                                                                                                                                                                           ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                                                                                                                                                                                                                                                'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕
                                                                  '^ϬϯϵϭϬϵϮͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
ϭϮϲ                                    ͬϮϬϭϱ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ             ϳͬϭϱͬϮϬϭϱ
                                                                  '^ϬϯϵϭϬϵϳ                                                                                                                                     ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚ
                                                                                                                                                                                                                ǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ
                                                                                                                                                                                                                ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                                                                                ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                                ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                                ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶ
                                                                                                                                                                                                                ďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 44 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                 K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϳϭϵϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϭϮϳ                                    ͬϮϬϬϭ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ        ϴͬϮͬϮϬϭϭ͖
                                                                  '^Ϭϯϴϳϭϵϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞ͘ďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϳϭϵϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                  ϵͬϮϬͬϮϬϭϬ͖
ϭϮϴ                                    ͬϮϬϬϰ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϴϳϭϵϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                     ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                  '^ϬϯϴϳϮϬϬͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                              ϵͬϮϬͬϮϬϭϬ͖
ϭϮϵ                                    ͬϭϵϴϲ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϴϳϮϬϰ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                               ϴͬϮͬϮϬϭϭ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚ
                                                                                                                                                                                                                ϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 45 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            WƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗEͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐ          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϮϬϱͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚ
ϭϯϬ                                    ͬϮϬϬϰ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϮϭϵ                                                                                                                                     ƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇ           ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐ
                                                                                                                                                                                                                ĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶ
                                                                                                                                                                                                                ŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐ
                                                                                                                                                                                                                ƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐ
                                                                                                                                                                                                                ƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                  ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                         ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                             ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                        ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                       ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                  ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϮϯϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                              '^ϬϯϴϱϳϲϬͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϭϯϭ                                    ͬϮϬϬϰ            ͬϮϬϭϬ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ            ͬϮϬϬϳ
                                                                  '^ϬϯϵϬϮϯϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                                '^ϬϯϴϱϳϲϮ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                            ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                          ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                                           ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                                           ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                             ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘                                                                                                             ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚůĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϮϮϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϯϮ                                    ͬϮϬϬϱ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϮϯϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 46 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϳϮϯϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϭϯϯ                                     ͬϭϵϵϵ           ͬϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ              ϵͬϮϬͬϮϬϭϬ
                                                                  '^ϬϯϴϳϮϯϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚůĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϭϬϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϯϰ                                     ͬϮϬϬϬ           ͬϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϭϭϬϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͘ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            WƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϮϯϳͲ
ϭϯϱ                                    ͬϭϵϵϵ            ͬϮϬϬϴ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕         ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϮϰϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇ
                                                                                                                                                                                                                ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐ
                                                                                                                                                                                                                ĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 47 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϳϮϰϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϭϯϲ                                    ͬϮϬϬϮ             ͬϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ             ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϳϮϰϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                          ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶ/ŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϮϰϲͲ                                                                            ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
ϭϯϳ                                    ͬϮϬϬϳ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϮϰϵ                                                                               ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϮϱϬͲ
ϭϯϴ                                    ͬϮϬϬϬ            ͬϮϬϬϲ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϮϱϯ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 48 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                           D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            WƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϮϱϰͲ
ϭϯϵ                                    ͬϮϬϬϲ            ͬϮϬϬϴ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕         ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϮϲϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇ
                                                                                                                                                                                                                ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐ
                                                                                                                                                                                                                ĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϮϲϮͲ
ϭϰϬ                                    ͬϮϬϬϬ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϮϲϵ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ ZĞůĞĂƐĞƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵŝŶƵƐĞ͕ƌĞůĞĂƐĞĐůĂƵƐĞůŝŬĞůǇƚŽ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ďĞ͗zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϮϮϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͘
ϭϰϭ                                    ͬϮϬϬϮ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                        ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϭϮϮϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                                                                                                                                                                                                                        ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵƐĞƋƵŝƚǇͲ
                                                                                                                                                                                                                ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘




                                                                                                                                                                                                                       
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 49 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                           D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                  '^ϬϯϴϴϲϯϰͲ                                                                                                                                                                                                                                                                                              ϭͬϮϵͬϮϬϭϰ͖
ϭϰϮ                                    ͬϮϬϭϮ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ            zĞƐ
                                                                  '^Ϭϯϴϴϲϯϵ                                                                                                                                                                                                                                                                                                 ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚůĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϮϳϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϰϯ                                    ͬϮϬϬϮ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϮϳϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϮϳϰͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇ
ϭϰϰ                                    ͬϭϵϳϴ            ͬϮϬϬϮ                                                                                                                                                                                                                                                                                        ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϮϳϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ                ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůů
                                                                                                                                                                                                                ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞŚĂĚĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚ
                                                                                                                                                                                                                ǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                                ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                                &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                       
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 50 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϮϳϴͲ                                                                            ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
ϭϰϱ                                    ͬϮϬϬϳ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϮϴϭ                                                                               ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϮϴϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϰϲ                                    ͬϮϬϬϬ           ͬϮϬϬϴ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϮϴϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͘ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϭϭϵͲ
ϭϰϳ                                    ͬϮϬϬϬ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϭϭϮϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϳϮϵϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϭϰϴ                                    ͬϮϬϬϰ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                             zĞƐ              ϵͬϮϬͬϮϬϭϬ
                                                                  '^ϬϯϴϳϮϵϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 51 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϯϬϯͲ
ϭϰϵ                                    ͬϮϬϬϭ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϯϭϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϳϯϭϭͲ                                                                            ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
ϭϱϬ                                    ͬϮϬϬϰ            ͬϮϬϭϯ                                                                                                                                                                                                                                                                                            zĞƐ             ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϳϯϮϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                                                                                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                EŽƚŚŝŶŐĐŽŶƚĂŝŶĞĚŝŶƚŚŝƐ^ĞĐƚŝŽŶϱ͘ϭƐŚĂůůŝŶĂŶǇǁĂǇĐŽŶƐƚŝƚƵƚĞĂƌĞůĞĂƐĞŽƌǁĂŝǀĞƌďǇǇŽƵŽĨĂŶǇƌŝŐŚƚƐƚŚĂƚĂƌŝƐĞĂĨƚĞƌƚŚĞ
                                                                                                                                                                                                                ĞĨĨĞĐƚŝǀĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐĂŶǇƐƵĐŚƌŝŐŚƚƐƚŽĞŶĨŽƌĐĞƚŚĞƚĞƌŵƐŽĨƚŚŝƐůĞƚƚĞƌĂŐƌĞĞŵĞŶƚĚĂƚĞĚĞĐĞŵďĞƌϯ͕
                                                                                                                                                                                                                ϮϬϭϯ͘;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϯϮϭͲ
ϭϱϭ                                    ͬϮϬϬϯ            ͬϮϬϬϲ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϯϮϴ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ         ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 52 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽƚŚĞŐƌĞĂƚĞƐƚ
                                                                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨ
                                                                                                                                                                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϵϭϭϮϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϭϱϮ                                    ͬϮϬϬϰ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ             ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^Ϭϯϵϭϭϯϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                                                                                                                                                                                                                                         ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽƚŚĞŐƌĞĂƚĞƐƚ                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨ                          ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϵϭϭϯϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                    ϲͬϭϵͬϮϬϭϮ͖
ϭϱϯ                                    ͬϮϬϬϲ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϵϭϭϯϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                  ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϱϯϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϱϰ                                    ͬϮϬϬϲ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϱϯϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 53 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϯϯϵͲ
ϭϱϱ                                    ͬϭϵϵϲ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϯϰϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϯϰϯͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϭϱϲ                                    ͬϮϬϬϰ            ͬϮϬϬϴ
                                                                  '^Ϭϯϴϳϯϱϰ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϯϱϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϱϳ                                    ͬϮϬϬϱ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϯϲϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 54 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^ϬϯϵϭϭϯϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϭϱϴ                                    ͬϮϬϬϴ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ             ϭͬϮϵͬϮϬϭϰ͖
                                                                  '^Ϭϯϵϭϭϰϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϯϲϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϱϵ                                    ͬϮϬϬϬ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϯϲϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϯϲϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϲϬ                                    ͬϮϬϬϳ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϯϳϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 55 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                     Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                  ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                         ĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                             ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                        ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                       ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                  ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                                               ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                                                 ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                            ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                          ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                  '^ϬϯϴϳϯϳϮͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                   ϵͬϮϬͬϮϬϭϬ͖                                            '^ϬϯϴϱϴϮϮͲ     ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
ϭϲϭ                                    ͬϮϬϬϵ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ                                WtŐƌĞĞŵĞŶƚ           ͬϮϬϭϭ
                                                                  '^Ϭϯϴϳϯϳϲ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                    ϴͬϮͬϮϬϭϭ                                              '^ϬϯϴϱϴϮϲ        ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                             ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ                                                                                                       ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚ
                                                                                                                                                                                                                ϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ

                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϯϳϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϲϮ                                    ͬϮϬϬϲ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϯϴϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϳϯϴϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϭϲϯ                                    ͬϮϬϬϲ            ͬϮϬϭϯ                                                                                                                                                                                                                                                                                            zĞƐ             ϴͬϮͬϮϬϭϭ͖
                                                                  '^Ϭϯϴϳϯϵϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ͕
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 56 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                         D              E                 K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                              WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                        ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                  ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                               ŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                               ďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ;^ĞĐƚŝŽŶϵ͘ϭͿ                                        ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                               ďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                               ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                 ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇ
                                                                                                                                                                                                               ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                 ƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                               ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                              ƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞ
                                                                                                                                                                                                               ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                           ƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                                                                                                                                                               ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐ
                                                                                                                                                                                                               ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                                      ŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                               ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                    ĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                                                                                                               ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                           ϵͬϮϬͬϮϬϭϬ͖       ǆƚĞŶĚĞĚ                                         ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚ
                                                                  '^ϬϯϵϭϯϭϲͲ                                                                                                                                 ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                              '^ϬϯϴϯϬϭϲͲ     ŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
ϭϲϰ                                    ͬϭϵϵϴ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                             zĞƐ        ϴͬϮͬϮϬϭϭ͖     DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^ϬϯϵϭϯϮϬ                                                                                                                                    ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                   '^ϬϯϴϯϬϮϰ
                                                                                                                                                                                                                                                                                                                                                                     ϲͬϭϵͬϮϬϭϮ        ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                               ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                               ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                               ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                               ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                               ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                               dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                               ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                               ĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚ
                                                                                                                                                                                                               ϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ

                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϵϬϯϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϭϲϱ                                    ͬϮϬϬϱ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                             zĞƐ         ϵͬϮϬͬϮϬϭϬ
                                                                  '^ϬϯϴϵϬϰϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͘
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϭϭϰϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                   ϳͬϭϱͬϮϬϭϱ͖
ϭϲϲ                                    ͬϮϬϭϯ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                             zĞƐ
                                                                  '^Ϭϯϵϭϭϰϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                     ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 57 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D               E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ       WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                              WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ                  dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                      ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϵϭϭϱϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                   ϲͬϭϵͬϮϬϭϮ͖
ϭϲϳ                                    ͬϮϬϬϱ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϵϭϭϱϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                     ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                              ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ      ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϯϵϱͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϭϲϴ                                    ͬϭϵϴϬ            ͬϮϬϬϯ
                                                                  '^Ϭϯϴϳϯϵϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐ           ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůůĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚ
                                                                                                                                                                                                                ϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐ
                                                                                                                                                                                                                ƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                  '^ϬϯϵϭϭϱϱͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                               ϵͬϮϬͬϮϬϭϬ͖
ϭϲϵ                                    ͬϭϵϵϲ             ͬϮϬϭϭ                                                                                                                                                                                                                                                                                           zĞƐ
                                                                  '^Ϭϯϵϭϭϱϵ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                ϴͬϮͬϮϬϭϭ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͘ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚ
                                                                                                                                                                                                                ϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 58 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϱϳϴͲ
ϭϳϬ                                    ͬϮϬϬϬ            ͬϮϬϬϳ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϱϴϭ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ         ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϳϰϭϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϭϳϭ                                    ͬϮϬϭϭ             ͬϮϬϭϱ                                                                                                                                                                                                                                                                                             zĞƐ             ϳͬϭϱͬϮϬϭϱ
                                                                  '^ϬϯϴϳϰϮϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͘ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͘ƐŚĂƌĞŚŽůĚĞƌƐ͕
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚ         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϰϮϰͲ
ϭϳϮ                                    ͬϭϵϵϴ            ͬϮϬϬϲ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϰϯϮ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵ             ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϱͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 59 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϰϯϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϳϯ                                    ͬϮϬϬϯ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϰϯϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ        zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                 ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ     ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                           ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ          ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                        ŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘   ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                        ďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ;^ĞĐƚŝŽŶϵ͘ϭͿ                                       ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                        ďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                              ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                          ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇ
                                                                                                                                                                                                              ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                          ƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                              ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                               ϵͬϮϬͬϮϬϭϬ͖                                                             ƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞ
                                                                                                                                                                                                              ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                            ϴͬϮͬϮϬϭϭ͖                                                              ƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                                                                                                                                                                                                                                                                                                                                               ǆƚĞŶĚĞĚ
                                                                  '^ϬϯϵϭϭϲϬͲ                                                                                                                                ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                 ϲͬϭϵͬϮϬϭϮ͖                                            '^ϬϯϴϯϬϴϱͲ     ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐ
ϭϳϰ                                    ͬϮϬϬϭ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                             zĞƐ                               DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^Ϭϯϵϭϭϲϰ                                                                                                                                   ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                      ϭͬϮϵͬϮϬϭϰ͖                                            '^ϬϯϴϯϬϵϯ        ŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                                                                                                                                              ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                              ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                           ϳͬϭϱͬϮϬϭϱ͖                                                             ĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                                                                                                              ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                 ϭϮͬϮͬϮϬϭϲ                                                               ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚ
                                                                                                                                                                                                              ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕                                                                                                                ŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
                                                                                                                                                                                                              ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                                                                              ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ
                                                                                                                                                                                                              ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ
                                                                                                                                                                                                              ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                              ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                              ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                                ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                       ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                              ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                                    ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                                 ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϰϰϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕                                                                                   '^ϬϯϴϱϴϯϳͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϭϳϱ                                    ͬϮϬϬϰ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ             ͬϮϬϬϰ
                                                                  '^Ϭϯϴϳϰϰϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ                                                                               '^Ϭϯϴϱϴϯϵ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                                          ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ                                                                                                         ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕                                                                                                     ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                                                                                           ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                                                                                                     ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ                                                                                                                                                                        ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 60 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^͕
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ĐůĂŝŵƐƚŽĞŶĨŽƌĐĞƚŚĞƚĞƌŵƐŽĨƚŚŝƐŐƌĞĞŵĞŶƚĂŶĚĐůĂŝŵƐƚŽƐƚĂƚĞƵŶĞŵƉůŽǇŵĞŶƚďĞŶĞĨŝƚƐͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵů
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϰϱϰͲ                                                                            ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐ
ϭϳϲ                                    ͬϮϬϬϬ            ͬϮϬϬϳ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϰϱϴ                                                                               ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͘ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĞǆĐĞƉƚĂƐƉƌŽǀŝĚĞĚŚĞƌĞŝŶ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                                &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ                                                                                                            ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ                                                                                                       ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                          ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ                                                                                                       ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽĨƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ                                                                                                    ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ                                                                                                          ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ                                                                                                   ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ                                                                                                    ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů                                                                                                      ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ                                                              ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                  '^ϬϯϴϳϰϱϵͲ                                                                                                                                                                                                                                                                                                                                                 '^ϬϯϵϬϴϮϲͲ
ϭϳϳ                                    ͬϭϵϵϵ            ͬϮϬϬϮ                                                                                             ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ           ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ             ͬϭϵϵϵ                        ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                  '^Ϭϯϴϳϰϲϯ                                                                                                                                                                                                                                                                                                                                                    '^ϬϯϵϬϴϮϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ                  ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ                                                               ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ                                                                                                        ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ                                                                                                                                                                                                   ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ                                                                                                                                                                                                                                           ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                                                                                                                                                                                                                                                'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                      ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϵϭϭϲϱͲ
ϭϳϴ                                    ͬϮϬϬϯ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ          zĞƐ            ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^ϬϯϵϭϭϳϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                   ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕                                ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 61 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                  ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ                                                                                                          ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                             ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                        ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇ                                                                                                        ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇ                                                                                                ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ                                                                                                     ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ                                                                                                       ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ                   ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ                                                              ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                  '^ϬϯϴϳϰϲϴͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ                                                                                           '^ϬϯϴϱϴϰϱͲ     ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
ϭϳϵ                                    ͬϮϬϬϬ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ             ͬϮϬϬϲ
                                                                  '^Ϭϯϴϳϰϳϭ                                                                                                                                     ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ                                                                                       '^Ϭϯϴϱϴϰϳ        ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ                                                                                                       ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞ                                                                                                        ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                ĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵ
                                                                                                                                                                                                                ŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                                ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                                &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϭϭϳϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϳͬϭϱͬϮϬϭϱ͖
ϭϴϬ                                    ͬϮϬϭϰ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϵϭϭϳϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϰϳϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϴϭ                                    ͬϮϬϬϯ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϰϳϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 62 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                     Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                  '^ϬϯϴϳϰϳϲͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
ϭϴϮ                                    ͬϭϵϵϰ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ              ϵͬϮϬͬϮϬϭϬ
                                                                  '^ϬϯϴϳϰϴϬ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                  ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                         ĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                             ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                        ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                       ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                  ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϵϭϭϳϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                              '^ϬϯϴϱϴϲϱͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϭϴϯ                                    ͬϮϬϬϵ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ             ϲͬϭϵͬϮϬϭϮ͖        WtŐƌĞĞŵĞŶƚ           ͬϮϬϭϭ
                                                                  '^Ϭϯϵϭϭϴϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                                '^Ϭϯϴϱϴϲϵ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                            ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                                                                                                                                                                                                                                         ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                          ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                                           ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                                           ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                             ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘                                                                                                            ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͘ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚ͘ĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϰϴϭͲ
ϭϴϰ                                    ͬϮϬϬϬ            ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϰϴϰ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞƐϯͲϰͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 63 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϳϰϴϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϭϴϱ                                     ͬϮϬϬϵ           ͬϮϬϭϯ                                                                                                                                                                                                                                                                                            zĞƐ             ϴͬϮͬϮϬϭϭ͖
                                                                  '^Ϭϯϴϳϰϴϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϳϰϵϬͲ
ϭϴϲ                                    ͬϮϬϬϴ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         zĞƐ             ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^Ϭϯϴϳϰϵϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨΖϭϵϲϳ                                   ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕                                 ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϰϵϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϴϳ                                    ͬϮϬϬϲ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϰϵϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 64 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                         D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ
                                                                  '^ϬϯϴϳϱϬϬͲ                                                                                                                                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϭϴϴ                                    ͬϮϬϭϯ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů                   zĞƐ
                                                                  '^ϬϯϴϳϱϬϱ                                                                                                                                                                                                                                                                                              ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐ
                                                                                                                                                                                                                ƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕
                                                                                                                                                                                                                ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϱϬϲͲ
ϭϴϵ                                    ͬϮϬϬϭ            ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϱϬϵ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϱϭϬͲ
ϭϵϬ                                    ͬϭϵϵϴ            ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϱϭϯ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 65 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϱϭϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϵϭ                                    ͬϭϵϵϵ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϱϭϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                  ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                         ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                             ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                        ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                       ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                          ϵͬϮϬͬϮϬϭϬ͖                                                             ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                  '^ϬϯϴϳϱϭϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϴͬϮͬϮϬϭϭ͖                                             '^ϬϯϴϱϴϴϵͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϭϵϮ                                    ͬϮϬϬϳ            ͬϮϬϭϱ                                                                                                                                                                                                                                                                                            zĞƐ                                WtŐƌĞĞŵĞŶƚ          ͬϮϬϬϳ
                                                                  '^ϬϯϴϳϱϮϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϲͬϭϵͬϮϬϭϮ͖                                            '^Ϭϯϴϱϴϵϭ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϭͬϮϵͬϮϬϭϰ                                                               ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                          ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                                           ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                                           ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                             ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘                                                                                                            ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϵϰϴϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϵͬϮϬͬϮϬϭϬ͖
ϭϵϯ                                     ͬϮϬϬϲ           ͬϮϬϭϯ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϴϵϰϴϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΖΖΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 66 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨ;ĂŵŽŶŐŽƚŚĞƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ƚŚŝŶŐƐͿƚŚĞĨŝƌŵΖƐĨŽƌďĞĂƌĂŶĐĞĨƌŽŵƚĞƌŵŝŶĂƚŝŶŐǇŽƵƌĞŵƉůŽǇŵĞŶƚǁŝƚŚŝŵŵĞĚŝĂƚĞĞĨĨĞĐƚĂŶĚƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ďĞŶĞĨŝƚƐŽĨĨĞƌĞĚƉƵƌƐƵĂŶƚƚŽƚŚĞƐĞǀĞƌĂŶĐĞƉĂĐŬĂŐĞ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͘ŝƚƐƉĂƌĞŶƚƐ͕
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͘ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞĨŝƌŵ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ƌŝŐŚƚƐ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϯϳϰͲ
ϭϵϰ                                    ͬϮϬϬϬ            ͬϮϬϬϮ                                                                                             ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϭϯϴϮ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŶĂƚŝŽŶĂůŽƌĨŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͘ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͘ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϱϮϯͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϭϵϱ                                    ͬϮϬϬϳ             ͬϮϬϬϴ
                                                                  '^ϬϯϴϳϱϮϲ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϱϮϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϭϵϲ                                    ͬϮϬϬϮ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϱϯϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 67 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͘ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϱϯϭͲ
ϭϵϳ                                    ͬϮϬϬϬ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϱϯϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                  '^ϬϯϴϳϱϯϵͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                   ϵͬϮϬͬϮϬϭϬ͖
ϭϵϴ                                    ͬϮϬϬϰ             ͬϮϬϭϱ                                                                                                                                                                                                                                                                                           zĞƐ
                                                                  '^Ϭϯϴϳϱϰϵ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                   ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶǁĂƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽǇŽƵƌ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚĚĂƚĞĚƉƌŝůϭϬ͕ϮϬϭϱ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ           ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϱϱϬͲ
ϭϵϵ                                    ͬϭϵϴϲ            ͬϮϬϬϴ                                                                                             ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϱϱϵ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕      ŽŵƉůĂŝŶƚ     ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 68 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϱϲϬͲ
ϮϬϬ                                    ͬϭϵϵϭ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϱϲϯ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞƐϯͲϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                              ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                              ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                                ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                         ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                       ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                              ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                                    ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕                                                                                                    ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ                                                                                                ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                                          ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ                                                                   ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                  '^ϬϯϴϳϱϲϰͲ                                                                                                                                                                                                                                                                                                                                                  '^ϬϯϵϬϴϮϵͲ
ϮϬϭ                                    ͬϭϵϵϵ            ͬϮϬϬϵ                                                                                             ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ                  ͬϭϵϵϵ                        ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                  '^Ϭϯϴϳϱϲϳ                                                                                                                                                                                                                                                                                                                                                     '^ϬϯϵϬϴϯϮ
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ                                                                    ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                                                                                                     ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ                                                                                                                                                                     ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϵͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϱϲϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϮϬϮ                                    ͬϮϬϬϳ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϱϳϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 69 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                         D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ                             ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϳϱϳϮͲ
ϮϬϯ                                    ͬϮϬϬϱ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů                   zĞƐ            ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^Ϭϯϴϳϱϳϳ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌ                      ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶ                                     ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐ
                                                                                                                                                                                                                ƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕
                                                                                                                                                                                                                ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϰϵϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϮϬϰ                                    ͬϮϬϬϱ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϱϬϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΕΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ŐƌĞĞŵĞŶƚ       ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϱϳϴͲ
ϮϬϱ                                    ͬϭϵϴϳ            ͬϮϬϬϳ                                                                                             ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϱϴϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕              ŽŵƉůĂŝŶƚ        ŽŵƉůĂŝŶƚ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 70 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϵϳϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϮϬϲ                                    ͬϮϬϬϱ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϵϳϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϳϱϴϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϮϬϳ                                    ͬϮϬϬϬ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ              ϵͬϮϬͬϮϬϭϬ
                                                                  '^Ϭϯϴϳϱϵϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ      ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϲϬϭͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϮϬϴ                                    ͬϭϵϳϮ             ͬϮϬϬϮ
                                                                  '^ϬϯϴϳϲϬϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐ           ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůůĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚ
                                                                                                                                                                                                                ϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐ
                                                                                                                                                                                                                ƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 71 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϲϭϭͲ
ϮϬϵ                                    ͬϮϬϬϬ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϲϭϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϳϲϭϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                        ϵͬϮϬͬϮϬϭϬ͖
ϮϭϬ                                    ͬϮϬϬϲ            ͬϮϬϭϯ                                                                                                                                                                                                                                                                                             zĞƐ
                                                                  '^ϬϯϴϳϲϮϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                          ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϲϮϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
Ϯϭϭ                                    ͬϮϬϬϳ            ͬϮϬϭϬ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϲϮϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 72 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϳϲϮϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϵͬϮϬͬϮϬϭϬ͖
ϮϭϮ                                    ͬϮϬϬϱ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϴϳϲϯϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                          ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϲϯϰͲ
Ϯϭϯ                                    ͬϭϵϵϵ            ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϲϯϳ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϲϯϴͲ
Ϯϭϰ                                    ͬϮϬϬϬ            ͬϮϬϬϰ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϲϰϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ           ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 73 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                  WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϲϰϳͲ
Ϯϭϱ                                    ͬϭϵϵϮ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϲϱϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ      ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϲϱϵͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
Ϯϭϲ                                    ͬϮϬϬϬ            ͬϮϬϬϯ
                                                                  '^ϬϯϴϳϲϲϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐ           ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůůĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚ
                                                                                                                                                                                                                ϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐ
                                                                                                                                                                                                                ƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϭϭϴϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
Ϯϭϳ                                    ͬϮϬϬϲ           ͬϮϬϭϭ                                                                                                                                                                                                                                                                                             zĞƐ             ϵͬϮϬͬϮϬϭϬ
                                                                  '^Ϭϯϵϭϭϴϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 74 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϲϲϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
Ϯϭϴ                                    ͬϮϬϬϬ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϲϲϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ     ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ^><ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨ        ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ ǁŚŝĐŚǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ^><͕'ŽůĚŵĂŶ^ĂĐŚƐ͕ƚŚĞŝƌƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕Žƌ
                                                                                                                                                          ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ ĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐ ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ            ĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ^><͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ         ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ      ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐŝŶĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ      ĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚ           ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϲϲϳͲ
Ϯϭϵ                                    ͬϭϵϵϲ            ͬϮϬϬϮ                                                                                             ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ ƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϲϳϬ
                                                                                                                                                          ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ;ŝŶĐůƵĚŝŶŐƚŚĞZĞƚĞŶƚŝŽŶ>ĞƚƚĞƌͿ΁͕Žƌ         ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞ      ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ
                                                                                                                                                          ǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘ ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌ      ŵŝŐŚƚŚĂǀĞŚĂĚŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐ
                                                                                                                                                          ĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                          ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                  '^ϬϯϴϳϲϳϭͲ
ϮϮϬ                                    ͬϮϬϭϰ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         zĞƐ              ϳͬϭϱͬϮϬϭϱ
                                                                  '^Ϭϯϴϳϲϳϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΖΖΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 75 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚƚŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                  '^ϬϯϴϳϲϳϳͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
ϮϮϭ                                    ͬϮϬϭϰ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ              ϳͬϭϱͬϮϬϭϱ
                                                                  '^ϬϯϴϳϲϴϮ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚ
                                                                                                                                                                                                                ϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ

                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ŐƌĞĞŵĞŶƚ       ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϲϴϯͲ
ϮϮϮ                                    ͬϮϬϬϭ            ͬϮϬϬϳ                                                                                             ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϲϵϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕              ŽŵƉůĂŝŶƚ        ŽŵƉůĂŝŶƚ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϲϵϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϮϮϯ                                    ͬϭϵϵϱ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϲϵϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 76 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϳϭϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϮϮϰ                                    ͬϮϬϬϲ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϳϭϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϳϭϵͲ
ϮϮϱ                                    ͬϮϬϬϬ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϳϮϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^͘Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϵϭϭϴϳͲ                                                                            ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                  ϴͬϮͬϮϬϭϭ͖
ϮϮϲ                                    ͬϭϵϴϲ           ͬϮϬϭϰ                                                                                                                                                                                                                                                                                             zĞƐ
                                                                  '^Ϭϯϵϭϭϵϭ                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                   ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                   ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 77 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϳϮϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϮϮϳ                                    ͬϮϬϬϰ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϳϯϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϳϯϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϮϮϴ                                    ͬϮϬϬϱ            ͬϮϬϭϬ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϳϰϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϳϰϭͲ
ϮϮϵ                                    ͬϭϵϵϵ            ͬϮϬϬϲ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϳϰϰ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 78 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽƌďĂƐĞĚƵƉŽŶŽƌ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ ĞŵƉůŽǇŵĞŶƚŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ĞŵƉůŽǇŵĞŶƚĂƚ^><ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌ        ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇ ǁŚŝĐŚǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ^><͕'ŽůĚŵĂŶ^ĂĐŚƐ͕ƚŚĞŝƌƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕Žƌ
                                                                                                                                                          ƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ       ĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐ ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ            ĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ^><͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ         ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ      ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐŝŶĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ      ĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚ           ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϳϰϱͲ
ϮϯϬ                                    ͬϭϵϵϵ            ͬϮϬϬϮ                                                                                             ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞůŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ ƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϳϰϴ
                                                                                                                                                          ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ;ŝŶĐůƵĚŝŶŐƚŚĞZĞƚĞŶƚŝŽŶ>ĞƚƚĞƌͿ΁͕Žƌ         ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞ      ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ
                                                                                                                                                          ǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘ ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌ      ŵŝŐŚƚŚĂǀĞŚĂĚŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐ
                                                                                                                                                          ĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                          ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                  ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^ϬϯϴϳϳϰϵͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
Ϯϯϭ                                    ͬϮϬϭϭ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ             ϭͬϮϵͬϮϬϭϰ͖
                                                                  '^Ϭϯϴϳϳϱϰ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                   ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                     ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚ
                                                                                                                                                                                                                ϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ

                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϳϱϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϮϯϮ                                     ͬϮϬϬϲ           ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϳϱϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 79 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϳϳϱϵͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                   ϴͬϮͬϮϬϭϭ͖
Ϯϯϯ                                    ͬϮϬϭϬ            ͬϮϬϭϱ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϴϳϳϲϴ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                   ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                     ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶǁĂƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚĞ
                                                                                                                                                                                                                ůĞƚƚĞƌĚĂƚĞĚDĂƌĐŚϭϯ͕ϮϬϭϱ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϳϲϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
Ϯϯϰ                                    ͬϭϵϵϱ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϳϳϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϳϳϳϳͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                   ϴͬϮͬϮϬϭϭ͖
Ϯϯϱ                                    ͬϭϵϴϵ           ͬϮϬϭϱ                                                                                                                                                                                                                                                                                             zĞƐ
                                                                  '^Ϭϯϴϳϳϴϭ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                   ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                     ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚ
                                                                                                                                                                                                                ϭϯŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 80 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌ        ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϳϴϳͲ
Ϯϯϲ                                    ͬϭϵϴϲ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϳϵϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZů^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϳϵϭͲ
Ϯϯϳ                                    ͬϮϬϬϬ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϳϵϵ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϴϭϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
Ϯϯϴ                                    ͬϮϬϬϱ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϴϮϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 81 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϴϬϬͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
Ϯϯϵ                                    ͬϮϬϬϰ            ͬϮϬϬϵ
                                                                  '^ϬϯϴϳϴϬϳ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϴϬϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϮϰϬ                                    ͬϮϬϬϲ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϴϭϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϳϴϭϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
Ϯϰϭ                                    ͬϮϬϬϰ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ             ϴͬϮͬϮϬϭϭ͖
                                                                  '^Ϭϯϴϳϴϭϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 82 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                          ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^ϬϯϴϳϲϵϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϮϰϮ                                    ͬϮϬϬϳ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                             zĞƐ             ϭͬϮϵͬϮϬϭϰ͖
                                                                  '^ϬϯϴϳϳϭϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                          ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚƚŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞWƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ
                                                                  '^ϬϯϴϳϴϮϭͲ
Ϯϰϯ                                     ͬϮϬϬϭ           ͬϮϬϭϬ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ                   EŽ               ϵͬϮϬͬϮϬϭϬ
                                                                  '^ϬϯϴϳϴϮϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ
                                                                                                                                                                                                                ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϴϮϲͲ                                                                            ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
Ϯϰϰ                                    ͬϭϵϵϵ            ͬϮϬϭϬ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϴϯϬ                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 83 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                 K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ΂ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                  '^ϬϯϴϳϴϯϭͲ                                                                                                                                                                                                                                                                                      ϲͬϭϵͬϮϬϭϮ͖
Ϯϰϱ                                    ͬϮϬϭϬ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         zĞƐ
                                                                  '^Ϭϯϴϳϴϯϲ                                                                                                                                                                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ΂ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                                                                                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕                            ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϳϴϯϳͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
Ϯϰϲ                                    ͬϭϵϵϬ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ        ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^Ϭϯϴϳϴϰϴ                                                                                                                                     ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ                       ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ                              ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚ
                                                                                                                                                                                                                ǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ
                                                                                                                                                                                                                ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                                                                                ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                                ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                                ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶǁĂƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚĞĚŽĐƵŵĞŶƚĚĂƚĞĚ&ĞďƌƵĂƌǇϭϴ͕ϮϬϭϲ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                  '^ϬϯϴϳϴϰϵͲ
Ϯϰϳ                                    ͬϮϬϭϱ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         EŽ             Eͬ
                                                                  '^Ϭϯϴϳϴϱϯ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 84 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϴϱϰͲ
Ϯϰϴ                                    ͬϭϵϵϰ            ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϴϱϳ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϴϱϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
Ϯϰϵ                                    ͬϮϬϬϬ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϴϲϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                              ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                              ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                                ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                       ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                              ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                                    ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                                 ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϴϲϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕                                                                                   '^ϬϯϴϱϵϲϯͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϮϱϬ                                    ͬϮϬϬϲ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ             ͬϮϬϬϱ
                                                                  '^Ϭϯϴϳϴϲϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ                                                                               '^Ϭϯϴϱϵϲϱ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                                          ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ                                                                                                         ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕                                                                                                     ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                                                                                           ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                                                                                                     ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ                                                                                                                                                                        ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 85 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ                                 ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                                                                                                                                                                  ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϴϳϬͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ         ϲͬϭϵͬϮϬϭϮ͖
Ϯϱϭ                                    ͬϭϵϵϬ            ͬϮϬϬϴ
                                                                  '^Ϭϯϴϳϴϳϯ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                   ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                                                                                                                                                                  ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ                                   ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϴϳϰͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϮϱϮ                                    ͬϮϬϬϮ            ͬϮϬϬϵ
                                                                  '^Ϭϯϴϳϴϳϳ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϴϴϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
Ϯϱϯ                                    ͬϮϬϬϯ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϴϵϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 86 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                 K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                             WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                  '^ϬϯϴϳϵϬϰͲ                                                                            ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
Ϯϱϰ                                    ͬϮϬϭϯ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ         ϳͬϭϱͬϮϬϭϱ
                                                                  '^ϬϯϴϳϵϬϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                     ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                       ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                              ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                     ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                        ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕                                                                                           ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ                                                                                       ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                                 ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ                                                          ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                  '^ϬϯϴϳϵϭϬͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ                     '^ϬϯϴϱϵϳϰͲ     ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
Ϯϱϱ                                    ͬϮϬϬϳ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                                                                              ͬϮϬϬϳ
                                                                  '^Ϭϯϴϳϵϭϯ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                                                                 '^Ϭϯϴϱϵϳϲ        ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                                                                                                                                                  ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                                                                                             ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ                                                                                                  ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                                                                                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^ϬϯϴϳϴϵϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
Ϯϱϲ                                    ͬϮϬϭϭ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ        ϭͬϮϵͬϮϬϭϰ͖
                                                                  '^ϬϯϴϳϵϬϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                                                                                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 87 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϵϭϰͲ
Ϯϱϳ                                     ͬϭϵϵϳ           ͬϮϬϬϲ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϵϮϮ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϵϮϯͲ
Ϯϱϴ                                    ͬϮϬϬϬ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϵϮϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϵϮϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
Ϯϱϵ                                    ͬϮϬϬϬ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϵϯϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 88 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϵϯϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϮϲϬ                                    ͬϭϵϵϴ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϵϯϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϵϯϱͲ
Ϯϲϭ                                    ͬϮϬϬϭ            ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϵϯϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϵϯϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϮϲϮ                                    ͬϮϬϬϲ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϵϰϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 89 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ                                                                                                              ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ                                                                                                        ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                           ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ                                                                                                        ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ                                                                                                     ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕                                                                                                             ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ                                                                                                            ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ                                                                                                           ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ                                                                                                                   ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ                                                                                                    ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ                                                                                                     ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů                                                                                                       ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ                                                               ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                  '^ϬϯϴϳϵϱϭͲ                                                                                                                                                                                                                                                                                                                                                  '^ϬϯϴϱϵϴϳͲ
Ϯϲϯ                                    ͬϮϬϬϬ            ͬϮϬϬϮ                                                                                             ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ           ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ              ͬϮϬϬϬ                        ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                  '^Ϭϯϴϳϵϱϰ                                                                                                                                                                                                                                                                                                                                                     '^Ϭϯϴϱϵϴϵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ                  ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ                                                                ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ                                                                                                         ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ                                                                                                                                                                                                    ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ                                                                                                                                                                                                                                            ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϵϱϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
Ϯϲϰ                                    ͬϮϬϬϬ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϵϲϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                  '^ϬϯϴϳϵϲϯͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                   ϵͬϮϬͬϮϬϭϬ͖
Ϯϲϱ                                    ͬϭϵϴϲ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϴϳϵϲϳ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                    ϴͬϮͬϮϬϭϭ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶǁĂƐƉƌŽǀŝĚĞĚĂƐƚƚĂĐŚŵĞŶƚƚŽƚŚĞ
                                                                                                                                                                                                                ůĞƚƚĞƌĚĂƚĞĚĞĐĞŵďĞƌϳ͕ϮϬϭϭ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 90 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϮϱϱͲ
Ϯϲϲ                                    ͬϭϵϵϲ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϭϮϱϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϵϲϴͲ
Ϯϲϳ                                    ͬϭϵϵϳ            ͬϮϬϬϳ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϵϳϱ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϮϭϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
Ϯϲϴ                                    ͬϮϬϬϲ           ͬϮϬϬϴ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϭϮϭϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 91 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϳϵϴϬͲ
Ϯϲϵ                                    ͬϮϬϬϲ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         zĞƐ             ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^Ϭϯϴϳϵϴϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕                                 ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϳϵϴϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                        ϰͬϵͬϮϬϭϯ͖
ϮϳϬ                                    ͬϮϬϭϯ            ͬϮϬϭϱ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϴϳϵϵϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                          ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽĨƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϵϵϭͲ
Ϯϳϭ                                    ͬϭϵϵϴ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϵϵϰ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 92 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                          D               E                    K                W               Y                                     Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                       ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                       ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ       WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                    KƉĞƌĂƚŝǀĞ      ĂƚĞƐ                  dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                          ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϳϵϵϵͲ                                                                            ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
ϮϳϮ                                    ͬϮϬϬϭ             ͬϮϬϭϮ                                                                                                                                                                                                                                                                                             zĞƐ        ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϴϬϬϯ                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                                                                                                                                                                      ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϬϬϰͲ
Ϯϳϯ                                    ͬϭϵϵϳ            ͬϮϬϬϱ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϬϬϳ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                             ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                       ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                    ŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                    ďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ;^ĞĐƚŝŽŶϵ͘ϭͿ                                        ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                    ďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                               ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                      ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇ
                                                                                                                                                                                                               ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                      ƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                               ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                   ƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞ
                                                                                                                                                                                                               ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                ƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                                                                                                                                                               ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                                                                                     ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                                                                                          ŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                               ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                                                                               ĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                                                                                                               ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                                   ǆƚĞŶĚĞĚ                                         ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                  '^ϬϯϴϴϬϬϴͲ                                                                                                                                 ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕                                    ϵͬϮϬͬϮϬϭϬ͖                                            '^ϬϯϴϯϱϯϮͲ     ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
Ϯϳϰ                                    ͬϮϬϬϮ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                              zĞƐ                           DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^ϬϯϴϴϬϭϯ                                                                                                                                    ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                           ϴͬϮͬϮϬϭϭ                                              '^ϬϯϴϯϱϰϬ
                                                                                                                                                                                                                                                                                                                                                                                           ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ
                                                                                                                                                                                                               ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ
                                                                                                                                                                                                               ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐ
                                                                                                                                                                                                               ǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚ/ƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽ
                                                                                                                                                                                                               ĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞ
                                                                                                                                                                                                               ĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                               ƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚ
                                                                                                                                                                                                               ĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐ
                                                                                                                                                                                                               ƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 93 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                          ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϴϬϭϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϴͬϮͬϮϬϭϭ͖
Ϯϳϱ                                    ͬϮϬϬϯ            ͬϮϬϭϱ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϴϴϬϭϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞĂƌƌĂŶŐĞŵĞŶƚƐƐĞƚĨŽƌƚŚŚĞƌĞŝŶ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϬϭϵͲ
Ϯϳϲ                                    ͬϭϵϵϴ            ͬϮϬϬϲ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϬϮϭ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϯͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϬϮϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
Ϯϳϳ                                    ͬϮϬϬϰ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϬϮϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ  ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 94 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                 K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϴϬϮϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
Ϯϳϴ                                    ͬϮϬϬϮ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ         ϵͬϮϬͬϮϬϭϬ
                                                                  '^ϬϯϴϴϬϯϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ     ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ^><ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨ        ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ ǁŚŝĐŚǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ^><͕'ŽůĚŵĂŶ^ĂĐŚƐ͕ƚŚĞŝƌƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕Žƌ
                                                                                                                                                          ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ ĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐ ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ            ĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ^><͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ         ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ      ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐŝŶĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ      ĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚ
                                                                                                                                                          ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ ƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ
                                                                                                                                                          ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞ      ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ ŐƌĞĞŵĞŶƚ      ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϬϯϭͲ
Ϯϳϵ                                    ͬϭϵϵϴ            ͬϮϬϬϮ                                                                                             ǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘ ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϬϯϱ
                                                                                                                                                          zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌ      ĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕     ŽŵƉůĂŝŶƚ       ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐ
                                                                                                                                                          ĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ             ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůůĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞŚĂĚĂƚůĞĂƐƚϰϱ
                                                                                                                                                          ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ                          ĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞ
                                                                                                                                                                                                               ĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                               ƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚ
                                                                                                                                                                                                               ĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐ
                                                                                                                                                                                                               ƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                                                                                                                                                                                                                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϴϬϯϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϮϴϬ                                     ͬϮϬϬϵ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                           zĞƐ        ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^ϬϯϴϴϬϰϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                                                                                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 95 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ      WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                             WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ                 dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞWƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ                           ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϴϬϰϭͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ                              ϴͬϮͬϮϬϭϭ͖
Ϯϴϭ                                    ͬϭϵϵϲ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϴϴϬϰϲ                                                                                                                                     ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ                           ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞ
                                                                                                                                                                                                                ĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵ
                                                                                                                                                                                                                ŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                                ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                                &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞ
                                                                                                                                                                                                                ĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϴϬϰϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϮϴϮ                                    ͬϮϬϬϮ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ        ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϴϬϱϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                    ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͘ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ        ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϬϱϮͲ
Ϯϴϯ                                    ͬϭϵϴϬ            ͬϮϬϬϱ                                                                                             ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϬϱϵ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů              ŽŵƉůĂŝŶƚ      ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                                ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                                ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶǁĂƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽǇŽƵƌĚŽĐƵŵĞŶƚĚĂƚĞĚDĂƌĐŚϭϲ͕ϮϬϬϱĂŶĚƌĞǀŝƐŝŽŶĚĂƚĞĚƉƌŝůϭϯ͕
                                                                                                                                                                                                                ϮϬϬϱ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 96 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                     Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                  ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                         ĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                              ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                        ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                        ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                  ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                                               ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                                                 ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                            ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                          ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                  '^ϬϯϴϴϬϴϮͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                   ϳͬϭϱͬϮϬϭϱ͖                                            '^ϬϯϴϲϬϮϯͲ     ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
Ϯϴϰ                                    ͬϮϬϭϰ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ                                WtŐƌĞĞŵĞŶƚ          ͬϮϬϭϰ
                                                                  '^ϬϯϴϴϬϴϳ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                   ϭϮͬϮͬϮϬϭϲ                                              '^ϬϯϴϲϬϮϳ        ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ                                                                                                           ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ                                                                                                             ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                                ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐ
                                                                                                                                                                                                                ǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽ
                                                                                                                                                                                                                ĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                                ƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚ
                                                                                                                                                                                                                ĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƐƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞWƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ
                                                                  '^ϬϯϴϴϬϴϴͲ
Ϯϴϱ                                    ͬϮϬϬϬ            ͬϮϬϭϬ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ                  zĞƐ              ϵͬϮϬͬϮϬϭϬ
                                                                  '^ϬϯϴϴϬϵϳ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ
                                                                                                                                                                                                                ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϬϵϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
Ϯϴϲ                                    ͬϮϬϬϭ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϭϬϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 97 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                    E                    K                W               Y                                     Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                  ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                         ĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                             ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                        ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                       ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                  ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                                               ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                                                 ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                            ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                  ϰͬϵͬϮϬϭϯ͖                                                              ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                  '^ϬϯϴϴϭϬϲͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                          '^ϬϯϴϲϬϮϴͲ     ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
Ϯϴϳ                                    ͬϭϵϴϲ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ             ϭͬϮϵͬϮϬϭϰ͖        WtŐƌĞĞŵĞŶƚ           ͬϮϬϭϯ
                                                                  '^ϬϯϴϴϭϭϬ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                          '^ϬϯϴϲϬϯϮ        ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                                                                                                                                                                         ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                             ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ                                                                                                       ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽƌƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϲϭϰϱͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
Ϯϴϴ                                     ͬϭϵϵϴ           ͬϮϬϬϴ
                                                                  '^Ϭϯϵϲϭϰϴ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϭϭϭͲ
Ϯϴϵ                                    ͬϮϬϬϭ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϭϭϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 98 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                          >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ                                                                                                             ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ                                                                                                       ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                          ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ                                                                                                       ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ                                                                                                    ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ                                                                                                          ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ                                                                                                        ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů                                                                                                ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ                                                                                               ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ                                                                                               ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ      ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ                                                                     ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                  '^ϬϯϴϴϭϭϵͲ                                                                                                                                                                                                                                                                                                                                                 '^ϬϯϴϲϬϯϯͲ
ϮϵϬ                                    ͬϭϵϵϲ            ͬϮϬϬϯ                                                                                             ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ                    ͬϮϬϬϬ                        ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                  '^ϬϯϴϴϭϮϮ                                                                                                                                                                                                                                                                                                                                                    '^ϬϯϴϲϬϯϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ        ŽŵƉůĂŝŶƚ      ŽŵƉůĂŝŶƚ                                                                      ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ                                                                                                                                    ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ                                                                                                                                                                                                                                     ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ                                                                                                                                                                                                                                           ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                                                                                                                                                                                                                                                'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϭϮϯͲ
Ϯϵϭ                                    ͬϮϬϬϱ             ͬϮϬϬϳ                                                                                            EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϭϯϬ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͘ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐĨŽƌǀĞƐƚĞĚďĞŶĞĨŝƚƐƚŽǁŚŝĐŚǇŽƵĂƌĞĞŶƚŝƚůĞĚƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƚŚĞƚĞƌŵƐŽĨĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶĐŽǀĞƌĞĚďǇZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŽƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ŝŶĐůƵĚŝŶŐĐůĂŝŵƐĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŶǇĐŽŶƚƌĂĐƚ͕ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů
                                                                                                                                                                                                                                                                                                                                                                        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                                                                                                                                                                                                                                        ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͕ŽƌĨŽƌĂŶǇǀŝŽůĂƚŝŽŶŽĨƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨdŝƚůĞ/ŽĨZ/^͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                  '^ϬϯϵϭϮϮϯͲ                                                                                                                                                                                                                                                                                          ϲͬϭϵͬϮϬϭϮ͖
ϮϵϮ                                    ͬϮϬϬϰ             ͬϮϬϭϳ                                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ                       zĞƐ
                                                                  '^ϬϯϵϭϮϮϴ                                                                                                                                                                                                                                                                                             ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                                ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                                                                                                                                                                                        ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                                                                                                                                                                        ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞ
                                                                                                                                                                                                                ĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵ
                                                                                                                                                                                                                ŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                                ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                                &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 99 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϭϯϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
Ϯϵϯ                                    ͬϭϵϵϵ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϭϯϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϭϯϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
Ϯϵϰ                                    ͬϮϬϬϰ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϭϰϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌ͕ǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϭϰϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
Ϯϵϱ                                    ͬϮϬϬϯ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϭϰϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 100 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                 K                W               Y                                     Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                             WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                     ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϴϭϰϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͘ŽƌĨŽƌ                  ϴͬϮͬϮϬϭϭ͖
Ϯϵϲ                                    ͬϮϬϬϲ            ͬϮϬϭϰ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϴϴϭϱϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                    ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                               ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϴϭϱϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                  ϵͬϮϬͬϮϬϭϬ͖
Ϯϵϳ                                    ͬϮϬϬϳ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϴϴϭϱϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                     ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                         ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                ĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                    ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                             ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                               ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                   ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                              ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                         ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                                                                                                                                                                                                                                    ϰͬϵͬϮϬϭϯ͖
                                                                  '^ϬϯϴϴϭϵϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                     '^ϬϯϴϲϬϲϲͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
Ϯϵϴ                                    ͬϮϬϭϮ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ        ϭͬϮϵͬϮϬϭϰ͖    WtŐƌĞĞŵĞŶƚ           ͬϮϬϭϰ
                                                                  '^Ϭϯϴϴϭϵϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                       '^ϬϯϴϲϬϳϬ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                   ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                 ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                                  ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                                  ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                    ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘                                                                                                   ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 101 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϳϬϱͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
Ϯϵϵ                                    ͬϮϬϬϮ            ͬϮϬϬϴ
                                                                  '^ϬϯϴϴϳϭϮ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽ
                                                                                                                                                                                                                ƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶǁĂƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽǇŽƵƌƉƌĞǀŝŽƵƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕                                 ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϵϭϮϯϬͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
ϯϬϬ                                    ͬϭϵϵϴ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ             ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^ϬϯϵϭϮϯϱ                                                                                                                                     ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ                            ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ                                   ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚ
                                                                                                                                                                                                                ǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ
                                                                                                                                                                                                                ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                                                                                ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                                ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                                ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶ
                                                                                                                                                                                                                ďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ

                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϳϵϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϯϬϭ                                    ͬϮϬϬϬ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϳϵϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 102 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                     ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϴϭϱϳͲ                                                                            ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                   ϴͬϮͬϮϬϭϭ͖
ϯϬϮ                                    ͬϭϵϴϱ            ͬϮϬϭϰ                                                                                                                                                                                                                                                                                             zĞƐ
                                                                  '^Ϭϯϴϴϭϲϭ                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                    ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                    ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϳϵϴͲ
ϯϬϯ                                    ͬϭϵϵϱ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϴϬϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ   ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZů^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                          ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϵϭϮϰϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϯϬϰ                                    ͬϮϬϬϴ             ͬϮϬϭϱ                                                                                                                                                                                                                                                                                            zĞƐ             ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^ϬϯϵϭϮϰϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                          ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                                                                                                                                                                                                                                          ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 103 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͘ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϭϲϮͲ
ϯϬϱ                                    ͬϮϬϬϬ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϭϲϵ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            WƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϭϳϰͲ
ϯϬϲ                                     ͬϮϬϬϬ           ͬϮϬϬϵ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕         ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϭϳϳ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇ
                                                                                                                                                                                                                ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐ
                                                                                                                                                                                                                ĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΣͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϮϰϱͲ
ϯϬϳ                                    ͬϮϬϬϭ            ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϭϮϰϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 104 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞ͕ŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                         ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϴϭϳϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϴͬϮͬϮϬϭϭ͖
ϯϬϴ                                    ͬϮϬϬϬ            ͬϮϬϭϱ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϴϴϭϴϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                  '^ϬϯϵϲϭϰϵͲ                                                                            ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                   ϴͬϮͬϮϬϭϭ͖
ϯϬϵ                                    ͬϭϵϵϴ            ͬϮϬϭϰ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϵϲϭϲϲ                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                    ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϭϴϯͲ
ϯϭϬ                                    ͬϭϵϵϯ            ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϭϴϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 105 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϭϴϳͲ
ϯϭϭ                                    ͬϭϵϵϵ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϭϵϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ                                                                                                              ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ                                                                                                        ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                           ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ                                                                                                        ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ                                                                                                     ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕                                                                                                             ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ                                                                                                            ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ                                                                                                           ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů                                                                                                 ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ                                                                                                ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ                                                                                                ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ      ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ                                                                      ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                  '^ϬϯϴϴϭϵϭͲ                                                                                                                                                                                                                                                                                                                                                  '^ϬϯϴϲϬϲϯͲ
ϯϭϮ                                    ͬϭϵϵϵ             ͬϮϬϬϮ                                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ                     ͬϭϵϵϵ                        ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                  '^Ϭϯϴϴϭϵϰ                                                                                                                                                                                                                                                                                                                                                     '^ϬϯϴϲϬϲϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ        ŽŵƉůĂŝŶƚ      ŽŵƉůĂŝŶƚ                                                                       ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ                                                                                                                                     ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ                                                                                                                                                                                                                                      ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ                                                                                                                                                                                                                                            ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϴϮϬϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϯϭϯ                                    ͬϮϬϭϬ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                            EŽ               ϴͬϮͬϮϬϭϭ
                                                                  '^ϬϯϴϴϮϬϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 106 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                     Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                  ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                         ĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                             ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                        ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                       ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                  ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                                                                                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                  '^ϬϯϴϴϮϭϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                              '^ϬϯϴϲϬϳϭͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϯϭϰ                                    ͬϮϬϭϮ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ             ϭͬϮϵͬϮϬϭϰ͖        WtŐƌĞĞŵĞŶƚ           ͬϮϬϭϭ
                                                                  '^ϬϯϴϴϮϮϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                                '^ϬϯϴϲϬϳϱ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                                         ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                            ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                          ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                                           ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                                           ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                             ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘                                                                                                            ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞ͕ŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϮϮϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϯϭϱ                                    ͬϮϬϬϯ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϮϮϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͘ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϮϮϱͲ
ϯϭϲ                                    ͬϭϵϴϲ            ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϮϮϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 107 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                             >                                                                          D                 E                    K                W               Y                                     Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                        ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                        ĞĨŽƌĞ       ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                     KƉĞƌĂƚŝǀĞ       ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                           ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ          zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                               ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ       ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                         ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ            ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚůĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                      ŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘     ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                      ďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ;^ĞĐƚŝŽŶϵ͘ϭͿ                                         ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                      ďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                        ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇ
                                                                                                                                                                                                                ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                        ƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                                ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                     ƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞ
                                                                                                                                                                                                                ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                  ƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                                                                                                                                                                ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                                                                                       ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĐůĂŝŵƐŽĨƌĞƚĂůŝĂƚŝŽŶďĂƐĞĚŽŶĂůůĞŐĞĚǁŚŝƐƚůĞďůŽǁŝŶŐĂĐƚŝǀŝƚǇƉƵƌƐƵĂŶƚƚŽƚŚĞ^ĂƌďĂŶĞƐͲKǆůĞǇ                                                                                                 ŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                ĐƚŽĨϮϬϬϮŽƌƚŚĞŽĚĚͲ&ƌĂŶŬtĂůů^ƚƌĞĞƚZĞĨŽƌŵĂŶĚŽŶƐƵŵĞƌWƌŽƚĞĐƚŝŽŶĐƚŽĨϮϬϭϬŽƌĐůĂŝŵƐŽĨĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚ                                  ϵͬϮϬͬϮϬϭϬ͖                                                             ĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                                                                                                                ƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ                    ϴͬϮͬϮϬϭϭ͖            ǆƚĞŶĚĞĚ                                         ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚ
                                                                  '^ϬϯϵϭϮϰϵͲ                                                                                                                                  ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐ                                                                                   '^ϬϯϴϯϲϲϴͲ     ŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
ϯϭϳ                                    ͬϭϵϵϲ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                               zĞƐ          ϲͬϭϵͬϮϬϭϮ͖        DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^ϬϯϵϭϮϱϰ                                                                                                                                     ĨŽƌĂƚƚŽƌŶĞǇƐĨĞĞƐŽƌƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                   '^Ϭϯϴϯϲϳϲ
                                                                                                                                                                                                                                                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖          ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ                             ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                                ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚĞƚĞƌŵƐŽĨƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶ
                                                                                                                                                                                                                ĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚ
                                                                                                                                                                                                                ƚŚĂƚǇŽƵĂŐƌĞĞƚŚĂƚƚŚĞĐŚĂŶŐĞƐǇŽƵŚĂǀĞŶĞŐŽƚŝĂƚĞĚƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞ
                                                                                                                                                                                                                ƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌ
                                                                                                                                                                                                                tŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐ
                                                                                                                                                                                                                ŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘zŽƵĂĐŬŶŽǁůĞĚŐĞƌĞĐĞŝǀŝŶŐƚŚĞƌĞƋƵŝƌĞĚ/ŶĨŽƌŵĂƚŝŽŶŝŶĂŶƚƚĂĐŚŵĞŶƚƚŚĂƚǁĂƐ
                                                                                                                                                                                                                             ;^ ŝ         Ϳ
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                  ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                         ĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                             ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                        ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                       ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                  ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                                               ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                                                 ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                            ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                          ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                  '^ϬϯϴϴϮϮϵͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                   ϳͬϭϱͬϮϬϭϱ͖                                            '^ϬϯϴϲϬϳϵͲ     ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
ϯϭϴ                                    ͬϮϬϭϰ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                               zĞƐ                             WtŐƌĞĞŵĞŶƚ          ͬϮϬϭϰ
                                                                  '^ϬϯϴϴϮϯϴ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                   ϭϮͬϮͬϮϬϭϲ                                              '^ϬϯϴϲϬϴϯ        ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                             ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ                                                                                                       ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞŵĞŶƚĂĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇ
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϮϱϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕
ϯϭϵ                                    ͬϮϬϬϯ             ͬϮϬϬϴ                                                                                 zĞƐ                                                                                                                                                                                                ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϮϱϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 108 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                    K                W               Y                                     Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ        ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϮϯϵͲ
ϯϮϬ                                    ͬϭϵϳϵ            ͬϮϬϬϰ                                                                                             ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϮϰϮ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů              ŽŵƉůĂŝŶƚ      ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                                ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                                ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϮϰϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϯϮϭ                                    ͬϮϬϬϳ            ͬϮϬϭϬ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϮϰϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ                                                                                                               ƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ                                                                                                         ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                            ŝŶƵƐĞ͕ĂƌďŝƚƌĂƚŝŽŶĐůĂƵƐĞůŝŬĞůǇƚŽďĞ͗ŶǇĚŝƐƉƵƚĞ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ                                                                                                         ŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ                                                                                                      ĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕                                                                                                              ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ                                                                                                             ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ                                                                                                            ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ                                                                                                          ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů                                                                                                  ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ                                                                                                 ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ      ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ                                                                    ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                  '^ϬϯϴϴϮϰϴͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ                               '^ϬϯϴϲϬϴϱͲ     ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
ϯϮϮ                                    ͬϭϵϵϴ            ͬϮϬϬϯ                                                                                                                                                                                                                                                                                                                                                        ͬϭϵϵϳ
                                                                  '^ϬϯϴϴϮϱϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐ                                                                                          '^ϬϯϴϲϬϴϱ        ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                                                                                                                                                                                                                  ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌ                                                                                                           ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶ                                                                                                            ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůůĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚ                                                                                                        ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                                                                                ϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐ                                                                                                             ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐ                                                                                                            ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐ                                                                                                   ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                                                                                ƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ                                                                                                                   ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ                                                                                                      ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ                                                                                                                  'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ                                                                                                                                                             ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϵͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 109 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚ>ŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϮϱϮͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϯϮϯ                                    ͬϭϵϵϴ            ͬϮϬϬϵ
                                                                  '^ϬϯϴϴϮϱϱ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇ
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϮϱϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕
ϯϮϰ                                    ͬϮϬϬϲ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϮϱϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϮϲϬͲ                                                                            ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ
ϯϮϱ                                    ͬϮϬϬϰ            ͬϮϬϬϲ                                                                                                                                                                                                                                                                                       ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϮϲϳ                                                                               ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                                                                                                                                                       ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                                ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                                ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 110 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϮϲϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϯϮϲ                                    ͬϮϬϬϲ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϮϳϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ        zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                 ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ     ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                           ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ          ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                        ŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘   ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                        ďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ;^ĞĐƚŝŽŶϵ͘ϭͿ                                       ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                        ďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                              ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                          ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇ
                                                                                                                                                                                                              ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                          ƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                              ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                       ƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞ
                                                                                                                                                                                                              ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                    ƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                                                                                                                                                                                                                                                                                                                                               ǆƚĞŶĚĞĚ
                                                                  '^ϬϯϴϴϮϳϲͲ                                                                                                                                ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                 ϵͬϮϬͬϮϬϭϬ͖                                            '^ϬϯϴϯϳϬϳͲ     ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐ
ϯϮϳ                                    ͬϭϵϵϰ             ͬϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ                               DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^ϬϯϴϴϮϴϬ                                                                                                                                   ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                       ϴͬϮͬϮϬϭϭ                                              '^Ϭϯϴϯϳϭϱ        ŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                                                                                                                                              ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                              ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                                                                                   ĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                                                                                                              ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                                                                                         ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚ
                                                                                                                                                                                                              ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕                                                                                                                ŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
                                                                                                                                                                                                              ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                                                                              ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ
                                                                                                                                                                                                              ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ
                                                                                                                                                                                                              ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϮϴϭͲ
ϯϮϴ                                    ͬϮϬϬϬ             ͬϮϬϬϱ                                                                                            EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϮϴϴ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ         ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 111 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϮϴϵͲ
ϯϮϵ                                    ͬϭϵϵϳ            ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϮϵϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϴϯϬϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϯϯϬ                                    ͬϮϬϬϳ             ͬϮϬϭϮ                                                                                                                                                                                                                                                                                           zĞƐ             ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϴϯϬϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϯϬϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϯϯϭ                                    ͬϮϬϬϭ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϯϭϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ  ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͘ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 112 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐĨŽƌǀĞƐƚĞĚďĞŶĞĨŝƚƐƚŽǁŚŝĐŚǇŽƵĂƌĞĞŶƚŝƚůĞĚƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƚŚĞƚĞƌŵƐŽĨĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶĐŽǀĞƌĞĚďǇZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚ
                                                                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŽƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů
                                                                                                                                                                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ŝŶĐůƵĚŝŶŐĐůĂŝŵƐĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨ
                                                                  '^ϬϯϴϴϯϭϳͲ                                                                                                                                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
ϯϯϮ                                    ͬϮϬϬϲ            ͬϮϬϭϴ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŶǇĐŽŶƚƌĂĐƚ͕ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů                 zĞƐ
                                                                  '^ϬϯϴϴϯϮϮ                                                                                                                                                                                                                                                                                              ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                                                                                                                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͕ŽƌĨŽƌĂŶǇǀŝŽůĂƚŝŽŶŽĨƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨdŝƚůĞ/ŽĨZ/^͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                                                                                ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϯϮϯͲ
ϯϯϯ                                    ͬϭϵϵϱ            ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϯϮϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϴϮϬϱͲ                                                                            ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                  ϴͬϮͬϮϬϭϭ͖
ϯϯϰ                                    ͬϭϵϳϵ            ͬϮϬϭϱ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϴϴϮϭϱ                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                   ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                   ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 113 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϯϯϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϯϯϱ                                    ͬϮϬϬϴ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϯϯϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞ
                                                                                                                                                                                                                ϮͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϮϵϱͲ
ϯϯϲ                                    ͬϮϬϬϭ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϯϬϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                        ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϴϯϯϱͲ
ϯϯϳ                                    ͬϮϬϬϭ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ          zĞƐ             ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^Ϭϯϴϴϯϰϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                     ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕                                  ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 114 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                    K                W               Y                                     Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                  '^ϬϯϴϴϯϰϳͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
ϯϯϴ                                    ͬϭϵϴϵ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                             zĞƐ              ϵͬϮϬͬϮϬϭϬ
                                                                  '^Ϭϯϴϴϯϱϭ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϲϱϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϯϯϵ                                    ͬϮϬϬϱ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϲϱϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐ
                                                                                                                                                                                                                ϮͲϯͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                   ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                          ĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                              ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                          ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                       ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                         ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐĨŽƌǀĞƐƚĞĚďĞŶĞĨŝƚƐƚŽǁŚŝĐŚǇŽƵĂƌĞĞŶƚŝƚůĞĚƵŶĚĞƌ                                                                                                          ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƚŚĞƚĞƌŵƐŽĨĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶĐŽǀĞƌĞĚďǇZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚ                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŽƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů                                                                                                   ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ŝŶĐůƵĚŝŶŐĐůĂŝŵƐĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨ                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                  '^ϬϯϴϴϯϲϭͲ                                                                                                                                                                                                                                                                                            ϳͬϭϱͬϮϬϭϱ͖                                            '^ϬϯϴϲϭϬϮͲ
ϯϰϬ                                    ͬϮϬϭϱ            ͬϮϬϭϴ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů               zĞƐ                                WtŐƌĞĞŵĞŶƚ          ͬϮϬϭϰ                         ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                  '^Ϭϯϴϴϯϲϱ                                                                                                                                                                                                                                                                                               ϭϮͬϮͬϮϬϭϲ                                              '^ϬϯϴϲϭϬϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                                                                                          ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͕ŽƌĨŽƌĂŶǇǀŝŽůĂƚŝŽŶŽĨdŝƚůĞ/ŽĨZ/^͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                                           ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ                                                                                                           ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕                                                                                                      ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                                                                                            ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                                                                                                      ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 115 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϯϲϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϯϰϭ                                    ͬϮϬϬϮ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϯϲϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐ
                                                                                                                                                                                                                ϮͲϯͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϴϯϳϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϯϰϮ                                    ͬϮϬϭϬ            ͬϮϬϭϯ                                                                                                                                                                                                                                                                                             zĞƐ             ϴͬϮͬϮϬϭϭ͖
                                                                  '^Ϭϯϴϴϯϳϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                          ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϴϯϴϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                        ϵͬϮϬͬϮϬϭϬ͖
ϯϰϯ                                    ͬϮϬϬϲ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                             zĞƐ
                                                                  '^Ϭϯϴϴϯϴϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                           ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 116 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϰϰϮͲ
ϯϰϰ                                    ͬϭϵϵϲ            ͬϮϬϬϰ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϰϰϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ           ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                                                                                                                                                                                                                 ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϯϴϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕
ϯϰϱ                                    ͬϮϬϬϬ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                 ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϯϵϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ
                                                                                                                                                                                                                                                                                                                                                 ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϳϭϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϯϰϲ                                    ͬϮϬϬϭ            ͬϮϬϭϬ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϳϭϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 117 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                 K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                  '^ϬϯϴϴϯϵϯͲ                                                                                                                                                                                                                                                                                      ϰͬϵͬϮϬϭϯ͖
ϯϰϳ                                    ͬϮϬϬϲ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         zĞƐ
                                                                  '^Ϭϯϴϴϯϵϴ                                                                                                                                                                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                                                                                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕                            ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϴϯϵϵͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
ϯϰϴ                                    ͬϭϵϵϭ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ        ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^ϬϯϴϴϰϬϰ                                                                                                                                     ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ                       ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ                              ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚ
                                                                                                                                                                                                                ǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ
                                                                                                                                                                                                                ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                                                                                ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                                ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                                ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚ/ŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶ
                                                                                                                                                                                                                ďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ

                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                             ϰͬϵͬϮϬϭϯ͖
                                                                  '^ϬϯϴϴϰϬϱͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
ϯϰϵ                                    ͬϭϵϵϴ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ        ϭͬϮϵͬϮϬϭϰ͖
                                                                  '^ϬϯϴϴϰϭϬ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚ/ŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚ
                                                                                                                                                                                                                ϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 118 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                          D                    E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϰϭϭͲ                                                                            ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ
ϯϱϬ                                    ͬϭϵϵϮ            ͬϮϬϬϰ                                                                                                                                                                                                                                                                                       ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϰϭϰ                                                                               ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                                                                                                                                                       ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                                ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                                ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͘ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϰϭϱͲ
ϯϱϭ                                    ͬϭϵϵϴ            ͬϮϬϬϰ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϰϭϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ           ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                    ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                           ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                               ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                           ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                        ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                          ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                              ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                    ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                  '^ϬϯϴϴϰϭϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                                '^ϬϯϴϲϭϮϭͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϯϱϮ                                    ͬϮϬϬϴ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                              zĞƐ             ϵͬϮϬͬϮϬϭϬ          WtŐƌĞĞŵĞŶƚ           ͬϮϬϬϴ
                                                                  '^ϬϯϴϴϰϮϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                                  '^ϬϯϴϲϭϮϯ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                              ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                            ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                                             ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                                             ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                               ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘                                                                                                              ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 119 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                                                                                                                                                                                                                 ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϰϮϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕
ϯϱϯ                                    ͬϭϵϵϮ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϰϯϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ
                                                                                                                                                                                                                                                                                                                                                 ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϰϯϯͲ
ϯϱϰ                                    ͬϮϬϬϭ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϰϯϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            WƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇ              ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϰϯϳͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϯϱϱ                                    ͬϮϬϬϲ            ͬϮϬϬϴ
                                                                  '^Ϭϯϴϴϰϰϰ                                                                                                                                     ƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇ         ŽŵƉůĂŝŶƚ      ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐ
                                                                                                                                                                                                                ĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶ
                                                                                                                                                                                                                ŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐ
                                                                                                                                                                                                                ƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚŝƐϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐ
                                                                                                                                                                                                                ƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌƐĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨƌŽŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 120 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D               E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ       WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                 WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ                  dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                             ƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                    ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                        ŝŶƵƐĞ͕ĂƌďŝƚƌĂƚŝŽŶĐůĂƵƐĞůŝŬĞůǇƚŽďĞ͗ǆĐĞƉƚĂƐ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                    ŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                 ĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                   ƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                       'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                  ĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                             ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                     ϵͬϮϬͬϮϬϭϬ͖                                                            ŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌ
                                                                  '^ϬϯϴϴϰϰϱͲ                                                                            ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                ϴͬϮͬϮϬϭϭ͖                                            '^ϬϯϴϲϭϮϰͲ     ŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶ
ϯϱϲ                                    ͬϮϬϬϱ            ͬϮϬϭϰ                                                                                                                                                                                                                                                                                            zĞƐ                           WtŐƌĞĞŵĞŶƚ          ͬϮϬϭϭ
                                                                  '^Ϭϯϴϴϰϰϵ                                                                               ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                              ϲͬϭϵͬϮϬϭϮ͖                                           '^ϬϯϴϲϭϮϲ        ƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                               ϭͬϮϵͬϮϬϭϰ                                                              ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                                      zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                        ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘dŚĞ                                                                                                   ĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵŝƐŶŽƚĐƵƌƌĞŶƚůǇĂǁĂƌĞŽĨĂŶǇĨĂĐƚƐǁŚŝĐŚŵŝŐŚƚŐŝǀĞƌŝƐĞƚŽĂĐůĂŝŵĂŐĂŝŶƐƚǇŽƵďǇƚŚĞĨŝƌŵ;^ĞĐƚŝŽŶϱ͘ϭͿ                                                                                                             ƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵ
                                                                                                                                                                                                                                                                                                                                                                                                                                            ĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐ
                                                                                                                                                                                                                                                                                                                                                                                                                                            ĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϴϰϱϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϯϱϳ                                    ͬϮϬϬϱ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ         ϵͬϮϬͬϮϬϭϬ
                                                                  '^Ϭϯϴϴϰϱϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞ΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϰϱϱͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϯϱϴ                                    ͬϭϵϴϯ            ͬϮϬϬϴ
                                                                  '^Ϭϯϴϴϰϱϴ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͘ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 121 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                          D              E                   K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                       ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                       ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ     WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                 WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                    KƉĞƌĂƚŝǀĞ      ĂƚĞƐ                dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                          ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                           ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                     ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                  ŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                  ďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ;^ĞĐƚŝŽŶϵ͘ϭͿ                                        ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                  ďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                               ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                    ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇ
                                                                                                                                                                                                               ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                    ƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                               ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                 ƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞ
                                                                                                                                                                                                               ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                              ƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                                                                                                                                                               ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                                                                                   ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                                                                                        ŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                               ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                       ϵͬϮϬͬϮϬϭϬ͖                                                           ĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                                                                                                                                                                                                                                                                                          ǆƚĞŶĚĞĚ
                                                                  '^ϬϯϴϴϰϱϵͲ                                                                                                                                 ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                             ϴͬϮͬϮϬϭϭ͖                                           '^ϬϯϴϯϴϲϲͲ     ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚ
ϯϱϵ                                    ͬϭϵϵϵ            ͬϮϬϭϱ                                                                                                                                                                                                                                                                                              zĞƐ                         DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^Ϭϯϴϴϰϲϯ                                                                                                                                    ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕                                    ϲͬϭϵͬϮϬϭϮ͖                                          '^Ϭϯϴϯϴϳϰ        ŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
                                                                                                                                                                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                          ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                               ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ
                                                                                                                                                                                                               ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ
                                                                                                                                                                                                               ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐ
                                                                                                                                                                                                               ǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽ
                                                                                                                                                                                                               ĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞ
                                                                                                                                                                                                               ĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                               ƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϴϰϲϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                    ϵͬϮϬͬϮϬϭϬ͖
ϯϲϬ                                    ͬϮϬϬϰ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                              zĞƐ
                                                                  '^Ϭϯϴϴϰϲϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                       ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϰϳϬͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϯϲϭ                                    ͬϮϬϬϰ             ͬϮϬϬϴ
                                                                  '^Ϭϯϴϴϰϳϯ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂŬĞƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞ
                                                                                                                                                                                                                ŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 122 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϴϰϳϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϯϲϮ                                    ͬϮϬϭϮ            ͬϮϬϭϯ                                                                                                                                                                                                                                                                                            zĞƐ              ϰͬϵͬϮϬϭϯ
                                                                  '^Ϭϯϴϴϰϳϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϰϳϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϯϲϯ                                    ͬϮϬϬϬ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϰϴϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞWƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ
                                                                  '^ϬϯϴϴϰϴϳͲ
ϯϲϰ                                    ͬϮϬϭϱ            ͬϮϬϭϳ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ                  zĞƐ              ϭϮͬϮͬϮϬϭϲ
                                                                  '^ϬϯϴϴϰϵϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ
                                                                                                                                                                                                                ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 123 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϰϵϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϯϲϱ                                    ͬϮϬϬϰ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϰϵϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͘
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϰϵϳͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϯϲϲ                                    ͬϮϬϬϳ            ͬϮϬϬϵ
                                                                  '^ϬϯϴϴϱϬϬ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϴϱϬϭͲ
ϯϲϳ                                    ͬϮϬϬϰ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         zĞƐ             ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^ϬϯϴϴϱϬϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕                                 ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 124 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                   K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ       WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                  dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨďĂƐĞĚƵƉŽŶŽƌ   /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ   ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ                  ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ     ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ        ƉƌĞĚĞĐĞƐƐŽƌŽĨƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ĂƌŝƐŝŶŐŽƵƚŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚƚŚĞĨŝƌŵŝŶĐůƵĚŝŶŐďƵƚ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽƌ͕ĂƚǇŽƵƌŽƉƚŝŽŶ͕ĂŶǇŽƚŚĞƌ           ŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌ
                                                                                                                                                          ŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶ         ĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇhŶŝĨŽƌŵƉƉůŝĐĂƚŝŽŶĨŽƌ           ǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞ
                                                                                                                                                          ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘   ĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌ
                                                                                                                                                          zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ        ůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϱϬϳͲ
ϯϲϴ                                    ͬϭϵϴϭ            ͬϮϬϬϮ                                                                                             ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ     ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϱϭϬ
                                                                                                                                                          ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ     ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ                          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳͿ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐ
                                                                                                                                                                                                               ǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐĂŶĚƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽ
                                                                                                                                                                                                               ĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇŽƌĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶ
                                                                                                                                                                                                               ŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞ
                                                                                                                                                                                                               ƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘EŽƚǁŝƚŚƐƚĂŶĚŝŶŐƚŚĞĨŽƌĞŐŽŝŶŐ͕'ŽůĚŵĂŶ^ĂĐŚƐĂĐŬŶŽǁůĞĚŐĞƐĂŶĚĂŐƌĞĞƐƚŚĂƚƚŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                                                                               ĂŶĚǁĂŝǀĞƌƐŚĂůůŶŽƚĂƉƉůǇƚŽĂŶǇĐůĂŝŵƌĞůĂƚŝŶŐƚŽƌĞŝŵďƵƌƐĞŵĞŶƚƐĚƵĞƚŽǇŽƵŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚǇŽƵƌĨŝŶĂůdΘƌĞƉŽƌƚ
                                                                                                                                                                                                               ĂŶĚͬŽƌŚŽŵĞŽĨĨŝĐĞĞǆƉĞŶƐĞƐƵďŵŝƐƐŝŽŶ͘;WĂŐĞϮͿ




                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                          ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                       ŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                       ďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ;^ĞĐƚŝŽŶϵ͘ϭͿ                                        ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                       ďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                               ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                         ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘
                                                                                                                                                                                                               ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                         ;ΗEz^ΗͿŽƌŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ
                                                                                                                                                                                                               ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                      ƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐ
                                                                                                                                                                                                               ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                   ĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^
                                                                                                                                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ          ǆƚĞŶĚĞĚ
                                                                  '^ϬϯϴϴϱϭϭͲ                                                                                                                                 ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                                                                       '^ϬϯϴϯϴϵϯͲ     ĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ
ϯϲϵ                                    ͬϭϵϵϳ            ͬϮϬϭϬ                                                                                                                                                                                                                                                                                        ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^Ϭϯϴϴϱϭϱ                                                                                                                                    ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                                                                            '^ϬϯϴϯϵϬϭ        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                                                                                                        ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                                                                                  ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                               ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                                                                                        ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ
                                                                                                                                                                                                               ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕                                                                                                               ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                                                                               ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                                                                                     ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                                                                               ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ                                                                                                          ďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                                                                                                               ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ                                                                                                              ;^ĞĐƚŝŽŶϴͿ
                                                                                                                                                                                                               ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ŝŶĐůƵĚŝŶŐĂŶǇƌŝŐŚƚƐĂŶĚĐůĂŝŵƐƵŶĚĞƌůĂǁƐĂƉƉůŝĐĂďůĞŝŶŶŐůĂŶĚ
                                                                  '^ϬϯϵϲϮϯϬͲ                                                                                                                                                                                                                                                                                            ϴͬϮͬϮϬϭϭ͖
ϯϳϬ                                    ͬϮϬϬϴ            ͬϮϬϭϳ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŶĚtĂůĞƐ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕                      zĞƐ
                                                                  '^ϬϯϵϲϮϯϱ                                                                                                                                                                                                                                                                                               ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ
                                                                                                                                                                                                                                                                                                                                                                          ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                                                                                ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 125 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                 E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ        ,ŽůĚEŽƚŝĐĞ       WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ        ĂƚĞƐ                  dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϱϭϲͲ
ϯϳϭ                                    ͬϮϬϬϰ            ͬϮϬϬϲ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϱϮϯ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ         ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϴϱϮϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϯϳϮ                                    ͬϮϬϭϬ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ          ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϴϱϮϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                      ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                           ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                           ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                             ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                      ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                    ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                           ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                                 ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͘                                                                                              ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϱϮϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕                                                                                '^ϬϯϴϲϭϯϮͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϯϳϯ                                    ͬϮϬϬϳ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ          ͬϮϬϬϳ
                                                                  '^ϬϯϴϴϱϯϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ                                                                            '^Ϭϯϴϲϭϯϰ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                                       ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵƐĞƋƵŝƚǇͲ                                                                                                       ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕                                                                                                  ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                                                                                        ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                                                                                                  ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ                                                                                                                                                                  ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 126 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D              E                  K               W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                               WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ        zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                         ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌ
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ     ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                   ĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ          ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘   ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͘ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕
                                                                                                                                                          ;^ĞĐƚŝŽŶϵ͘ϭͿ                                       ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐ
                                                                                                                                                                                                              ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                  ŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌ
                                                                                                                                                                                                              ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                  ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕
                                                                                                                                                                                                              ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                               ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ
                                                                                                                                                                                                              ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                            ;ΗE^ΗͿ͘/ĨďŽƚŚEz^ĂŶĚE^ĚĞĐůŝŶĞƚŽ
                                                                                                                                                                                                              ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                                                                                 ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
                                                                                                                                                                                                              ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                                                                                      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ
                                                                                                                                                                                                              ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                                                                           ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                                                                                                                                                              ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                               ǆƚĞŶĚĞĚ                                         ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                  '^ϬϯϴϴϱϰϭͲ                                                                                                                                ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕                                    ϵͬϮϬͬϮϬϭϬ͖                                        '^ϬϯϴϯϵϬϮͲ     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ
ϯϳϰ                                    ͬϭϵϵϲ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                             zĞƐ                       DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^Ϭϯϴϴϱϱϭ                                                                                                                                   ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                           ϴͬϮͬϮϬϭϭ                                          '^ϬϯϴϯϵϭϬ        ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                              ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ                                                                                                   ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ
                                                                                                                                                                                                              ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ
                                                                                                                                                                                                              ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐ
                                                                                                                                                                                                              ǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽ
                                                                                                                                                                                                              ĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                              ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞ
                                                                                                                                                                                                              ĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                              ƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚ
                                                                                                                                                                                                              ĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶǁĂƐ
                                                                                                                                                                                                              ƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽǇŽƵƌĚŽĐƵŵĞŶƚĚĂƚĞĚ:ĂŶƵĂƌǇϯϬ͕ϮϬϭϮ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ                                                                                                     ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ                                                                                                ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                   ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ                                                                                                ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ                                                                                             ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕                                                                                                     ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ                                                                                                    ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ                                                                                                   ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ                                                                                            ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ                                                                                             ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů                                                                                               ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ                                                       ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                  '^ϬϯϴϴϱϲϬͲ                                                                                                                                                                                                                                                                                                                                          '^ϬϯϴϲϭϯϱͲ
ϯϳϱ                                    ͬϭϵϵϴ            ͬϮϬϬϮ                                                                                             ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ           ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ     ͬϭϵϵϴ                         ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                  '^Ϭϯϴϴϱϲϯ                                                                                                                                                                                                                                                                                                                                             '^Ϭϯϴϲϭϯϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ                  ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ                                                        ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ                                                                                                 ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ                                                                                                                                                                                         ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ                                                                                                                                                                                                                                    ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                                                                                                                                                                                                                                                                                                         ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                                                                                                                         ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                                                                                                                                                                                                                                         'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                                                                                                                                                                                         ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                         ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϵͿ




                                                                                                                                                                                                                   
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 127 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϱϲϰͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϯϳϲ                                    ͬϭϵϴϰ            ͬϮϬϬϵ
                                                                  '^Ϭϯϴϴϱϲϳ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ        zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                             ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌ
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ     ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                                ĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ          ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                           ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘   ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                        ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕
                                                                                                                                                          ;WĂŐĞϰͿ                                            ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                           ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐ
                                                                                                                                                                                                              ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                         ŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌ
                                                                                                                                                                                                              ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                            ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕
                                                                                                                                                                                                              ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                                    ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ
                                                                                                                                                                                                              ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                                   ;ΗE^ΗͿ͘/ĨďŽƚŚEz^ĂŶĚE^ĚĞĐůŝŶĞƚŽ
                                                                                                                                                                                                                                                                                                                                                  ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ          ǆƚĞŶĚĞĚ
                                                                  '^ϬϯϴϴϱϲϴͲ                                                                                                                                ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ;ŝŶĐůƵĚŝŶŐƚŚĞD>ĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ                                                                                        '^ϬϯϴϯϵϰϲͲ     ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϯϳϳ                                    ͬϭϵϵϵ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                  ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^Ϭϯϴϴϱϳϳ                                                                                                                                   ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ                                                                                  '^Ϭϯϴϯϵϱϰ        ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ
                                                                                                                                                                                                                                                                                                                                                  ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                              ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ                                                                                                       ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                                                                                                                                                              ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ                                                                                                        ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                              ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/WŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ                                                                                                        ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ
                                                                                                                                                                                                              ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                                                                              ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ
                                                                                                                                                                                                              ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϮϬϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϯϳϴ                                    ͬϭϵϵϵ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϮϭϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϴϯϳ;Η͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 128 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ      ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϱϴϲͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ;͞ΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϯϳϵ                                    ͬϭϵϵϲ            ͬϮϬϬϯ
                                                                  '^Ϭϯϴϴϱϴϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐ           ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚ
                                                                                                                                                                                                                ϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐ
                                                                                                                                                                                                                ƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                              ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕                                                                                                          ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ                                                                                                         ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ                                                                                                                 ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ                                                                                                             ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ                                                                                                         ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů                                                                                              ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ                                                                                                       ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                  '^ϬϯϴϴϱϵϬͲ                                                                                                                                                                                                                                                                                                                                                  '^ϬϯϴϲϮϲϳͲ
ϯϴϬ                                    ͬϮϬϬϭ            ͬϮϬϬϲ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ                ͬϮϬϬϭ                        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                  '^Ϭϯϴϴϱϵϯ                                                                                                                                                                                                                                                                                                                                                     '^ϬϯϴϲϮϲϵ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ                                                                  ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                     ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                                      ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                                           ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ                                                                                                                                                                 ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ                                                                                                                                                                                                                                    ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϱϵϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϯϴϭ                                     ͬϮϬϬϲ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϲϬϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 129 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϵϭϮϱϵͲ
ϯϴϮ                                    ͬϮϬϬϵ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         zĞƐ             ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^ϬϯϵϭϮϲϰ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕                                ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϲϭϮͲ
ϯϴϯ                                    ͬϭϵϵϴ            ͬϮϬϬϰ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϲϭϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ           ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϲϭϲͲ
ϯϴϰ                                    ͬϮϬϬϬ            ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϲϭϵ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 130 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D               E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ       WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                              WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ                  dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϯϭϭϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϯϴϱ                                    ͬϮϬϬϴ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ         ϵͬϮϬͬϮϬϭϬ
                                                                  '^Ϭϯϵϯϭϭϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϴϲϮϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϯϴϲ                                    ͬϮϬϬϱ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ         ϵͬϮϬͬϮϬϭϬ
                                                                  '^ϬϯϴϴϲϮϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϲϮϱͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϯϴϳ                                    ͬϭϵϵϴ            ͬϮϬϬϴ
                                                                  '^Ϭϯϴϴϲϯϯ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 131 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͘ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͘ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϳϲϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϯϴϴ                                    ͬϮϬϬϯ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϳϲϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͘ĂŶǇĐůĂŝŵƐͼǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞ
                                                                                                                                                                                                                ϮͲϯͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                  '^ϬϯϴϴϲϰϬͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
ϯϴϵ                                    ͬϭϵϳϵ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                             zĞƐ              ϵͬϮϬͬϮϬϭϬ
                                                                  '^Ϭϯϴϴϲϰϰ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͘ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϲϰϱͲ
ϯϵϬ                                    ͬϭϵϵϳ             ͬϮϬϬϱ                                                                                            EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϲϱϮ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 132 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                          D              E                 K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                       ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                       ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                               WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                    KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                          ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                              ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϴϲϳϮͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                ϴͬϮͬϮϬϭϭ͖
ϯϵϭ                                    ͬϮϬϬϮ            ͬϮϬϭϰ                                                                                                                                                                                                                                                                                              zĞƐ
                                                                  '^ϬϯϴϴϲϴϮ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                  ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶǁĂƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚĞ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚĚĂƚĞĚƉƌŝůϮ͕ϮϬϭϰ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                        ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                   ŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                ďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ;^ĞĐƚŝŽŶϵ͘ϭͿ                                        ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                   ďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                               ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                 ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇ
                                                                                                                                                                                                               ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                    ƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                               ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                            ƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞ
                                                                                                                                                                                                               ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                           ƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                                                                                                                                                               ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕                                                                                              ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐ
                                                                                                                                                                                                               ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ                                                                                      ŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                               ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐ                                    ϵͬϮϬͬϮϬϭϬ͖                                                         ĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                                                                                                               ĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞ                          ϴͬϮͬϮϬϭϭ͖        ǆƚĞŶĚĞĚ                                         ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚ
                                                                  '^ϬϯϴϴϲϱϯͲ                                                                                                                                 ŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚ                                                                                    '^ϬϯϴϰϬϮϯͲ     ŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
ϯϵϮ                                    ͬϮϬϬϭ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                              zĞƐ        ϲͬϭϵͬϮϬϭϮ͖    DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^Ϭϯϴϴϲϱϴ                                                                                                                                    ůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞ                                                                                '^ϬϯϴϰϬϯϭ
                                                                                                                                                                                                                                                                                                                                                                      ϭͬϮϵͬϮϬϭϰ͖      ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ                                    ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                               ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ
                                                                                                                                                                                                               ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐ
                                                                                                                                                                                                               ǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽ
                                                                                                                                                                                                               ĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞ
                                                                                                                                                                                                               ĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                               ƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚ
                                                                                                                                                                                                               ĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐ
                                                                                                                                                                                                               ƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 133 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϲϱϵͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϯϵϯ                                    ͬϭϵϵϴ            ͬϮϬϬϴ
                                                                  '^ϬϯϴϴϲϲϮ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͘ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϲϲϯͲ
ϯϵϰ                                    ͬϮϬϬϬ            ͬϮϬϬϰ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϲϳϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ           ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐͰƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϲϴϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϯϵϱ                                    ͬϭϵϵϵ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϲϴϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 134 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                 ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϴϲϴϳͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                   ϴͬϮͬϮϬϭϭ͖
ϯϵϲ                                     ͬϮϬϬϬ           ͬϮϬϭϰ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϴϴϲϵϭ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                   ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                     ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚ/ŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚ
                                                                                                                                                                                                                ϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ

                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͘ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϴϲϵϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϯϵϳ                                    ͬϮϬϬϯ            ͬϮϬϭϯ                                                                                                                                                                                                                                                                                            zĞƐ             ϴͬϮͬϮϬϭϭ͖
                                                                  '^Ϭϯϴϴϲϵϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇ͕ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϮϵϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϯϵϴ                                     ͬϮϬϬϲ           ͬϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϯϬϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 135 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϲϮϬϰͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϮϰͿ          ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϯϵϵ                                    ͬϮϬϬϯ            ͬϮϬϬϴ
                                                                  '^ϬϯϵϲϮϮϵ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚĞ'^',ŐƌĞĞŵĞŶƚ͘;WĂŐĞƐϮϭͲϮϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϳϭϳͲ
ϰϬϬ                                    ͬϮϬϬϬ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϳϮϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϳϮϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϬϭ                                    ͬϮϬϬϲ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϳϮϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 136 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                 ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                        ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                            ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                        ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                     ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                       ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                           ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                 ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                                              ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                                                ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                           ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                ϵͬϮϬͬϮϬϭϬ͖                                                             ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                  '^ϬϯϴϴϳϮϱͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                         '^ϬϯϴϲϭϲϯͲ     ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
ϰϬϮ                                    ͬϮϬϭϬ             ͬϮϬϭϮ                                                                                                                                                                                                                                                                                           zĞƐ            ϴͬϮͬϮϬϭϭ͖         WtŐƌĞĞŵĞŶƚ           ͬϮϬϭϬ
                                                                  '^ϬϯϴϴϳϮϵ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                         '^Ϭϯϴϲϭϲϱ        ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                                                                                                                                                                        ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                            ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚƚŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ                                                                                                      ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϳϯϬͲ
ϰϬϯ                                    ͬϭϵϵϲ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϳϯϯ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϴϳϯϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                      ϵͬϮϬͬϮϬϭϬ͖
ϰϬϰ                                    ͬϮϬϬϭ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϴϴϳϯϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 137 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϳϯϵͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϰϬϱ                                    ͬϭϵϵϴ             ͬϮϬϬϴ
                                                                  '^ϬϯϴϴϳϰϮ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůůĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞŚĂĚ
                                                                                                                                                                                                                ĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐ
                                                                                                                                                                                                                ƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                         ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϴϳϰϯͲ
ϰϬϲ                                    ͬϮϬϬϭ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ           zĞƐ             ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^Ϭϯϴϴϳϰϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                      ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕                                  ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ƉůƵƐƐĂůĂƌǇƉĂǇŵĞŶƚƐĨŽƌƵŶƵƐĞĚǀĂĐĂƚŽŶĚĂǇƐŝŶϮϬϬϮ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ           ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϳϱϰͲ
ϰϬϳ                                    ͬϮϬϬϬ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϳϲϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů             ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 138 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                     Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϳϲϮͲ
ϰϬϴ                                    ͬϮϬϬϬ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϳϲϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϳϲϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϬϵ                                    ͬϮϬϬϱ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϳϳϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                  ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                         ĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                             ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                        ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                       ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                  ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                  '^ϬϯϴϴϳϳϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                              '^ϬϯϴϲϭϲϲͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϰϭϬ                                    ͬϮϬϭϭ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ              ϴͬϮͬϮϬϭϭ          WtŐƌĞĞŵĞŶƚ          ͬϮϬϭϭ
                                                                  '^Ϭϯϴϴϳϳϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                                '^ϬϯϴϲϭϳϬ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                            ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                          ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϳ͘ϱͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                                           ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐ                                                                                                       ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕                                                                                                        ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϰ͘ϭͿ                                                                                                           ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 139 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                           D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϵϱϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϭϭ                                    ͬϮϬϬϰ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϵϱϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽĨƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϳϴϮͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟Ϳ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇ
ϰϭϮ                                    ͬϭϵϵϳ            ͬϮϬϬϯ                                                                                                                                                                                                                                                                                        ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϳϴϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ                ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůů
                                                                                                                                                                                                                ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞŚĂĚĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚ
                                                                                                                                                                                                                ǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                                ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                                &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϱϴϮͲ
ϰϭϯ                                    ͬϭϵϵϱ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϱϴϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞƐϯͲϰͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 140 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϴϳϰϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϰϭϰ                                    ͬϮϬϬϱ            ͬϮϬϭϯ                                                                                                                                                                                                                                                                                            zĞƐ             ϴͬϮͬϮϬϭϭ͖
                                                                  '^Ϭϯϴϴϳϱϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϴϴϬϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϭͬϮϵͬϮϬϭϰ͖
ϰϭϱ                                    ͬϮϬϭϬ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϴϴϴϬϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϴϬϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϭϲ                                    ͬϭϵϵϳ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϴϭϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 141 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϴϭϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϭϳ                                     ͬϮϬϬϬ           ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϴϭϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶůŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϴϭϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϭϴ                                    ͬϮϬϬϯ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϴϭϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϴϮϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϭϵ                                    ͬϮϬϬϯ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϴϮϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 142 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͘ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                  '^ϬϯϴϵϴϬϭͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                    ϵͬϮϬͬϮϬϭϬ͖
ϰϮϬ                                    ͬϭϵϴϲ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϴϵϴϭϭ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                    ϴͬϮͬϮϬϭϭ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶǁĂƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽǇŽƵƌ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚĚĂƚĞĚƵŐƵƐƚϭϱ͕ϮϬϭϭ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϴϮϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϮϭ                                    ͬϭϵϵϰ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϴϮϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůů
                                                                                                                                                                                                                ĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϮϳϯͲ
ϰϮϮ                                    ͬϭϵϵϱ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϭϮϳϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 143 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽƌĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϴϴϮϴͲ
ϰϮϯ                                    ͬϮϬϬϮ             ͬϮϬϭϲ                                                                                            ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         zĞƐ             ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^Ϭϯϴϴϴϯϯ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕                                 ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϴϯϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϮϰ                                    ͬϭϵϵϴ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϴϰϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϴϰϮͲ
ϰϮϱ                                    ͬϭϵϵϯ            ͬϮϬϬϰ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϴϰϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ           ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 144 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                          D                    E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                                ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕                                                                                                            ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ                                                                                                           ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ                                                                                                                   ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ                                                                                                        ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ                                                                                                               ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů                                                                                                ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                                                                                                 ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                                                                                     ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ                                                                                                         ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ        ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ                                                                      ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                  '^ϬϯϴϴϴϰϲͲ                                                                                                                                                                                                                                                                                                                                                    '^ϬϯϴϱϵϵϵͲ
ϰϮϲ                                    ͬϮϬϬϭ            ͬϮϬϬϲ                                                                                             ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ                    ͬϮϬϬϭ                         ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                  '^Ϭϯϴϴϴϰϵ                                                                                                                                                                                                                                                                                                                                                       '^ϬϯϴϲϬϬϭ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů              ŽŵƉůĂŝŶƚ      ŽŵƉůĂŝŶƚ                                                                       ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ                                                                                                                                                                   ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ                                                                                                                                                                                                                                      ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ                                                                                                                                                                                                                                             ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ                                                                                                                                                                                                                                                                          ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                                                                                                                                                                                                                                                   'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǁŚŝĐŚǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ǇŽƵƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ǁĞƌĞĂƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϴϱϬͲ
ϰϮϳ                                    ͬϭϵϴϵ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϴϱϳ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů             ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/Ĩ&/EZĚĞĐůŝŶĞƐ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϴϱϴͲ
ϰϮϴ                                    ͬϮϬϬϮ            ͬϮϬϬϴ                                                                                             ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ƚŚĞŶĂƚŝŽŶĂůŽƌĨŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϴϲϭ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 145 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                 K                W               Y                                     Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                             WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϴϴϲϮͲ                                                                            ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
ϰϮϵ                                    ͬϮϬϬϭ            ͬϮϬϭϯ                                                                                                                                                                                                                                                                                            zĞƐ        ϴͬϮͬϮϬϭϭ͖
                                                                  '^Ϭϯϴϴϴϲϲ                                                                               ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                                                                                                                                                                    ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                EŽƚǁŝƚŚƐƚĂŶĚŝŶŐƚŚĞĨŽƌĞŐŽŝŶŐ͕ǇŽƵĚŽŶŽƚƌĞůĞĂƐĞĂŶǇĨƵƚƵƌĞĐůĂŝŵƐǁŚŝĐŚĂĐĐƌƵĞĂĨƚĞƌƚŚĞĞĨĨĞĐƚŝǀĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                                                                                ŝŶĐůƵĚŝŶŐĂŶǇĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞƚŽĞŶĨŽƌĐĞƚŚĞƚĞƌŵƐ͕ĐŽŶĚŝƚŝŽŶƐĂŶĚďĞŶĞĨŝƚƐŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ;Ğ͘Ő͕͘ƐĞǀĞƌĂŶĐĞ
                                                                                                                                                                                                                ƉĂǇŵĞŶƚƐ͕ŽƵƚƉůĂĐĞŵĞŶƚƐĞƌǀŝĐĞƐ͕ǁĂŝǀĞƌŽĨĐĞƌƚĂŝŶĐŽŶĚŝƚŝŽŶƐĂĨĨĞĐƚŝŶŐĞƋƵŝƚǇĂǁĂƌĚƐĂŶĚďĞŶĞĨŝƚƐĂŶĚĐŽŶǀĞƌƐŝŽŶŽƉƚŝŽŶƐ
                                                                                                                                                                                                                ĨŽƌďĞŶĞĨŝƚƐĚƵƌŝŶŐƚŚĞ^ĞǀĞƌĂŶĐĞWĞƌŝŽĚĂƐĚĞƐĐƌŝďĞĚŝŶƚŚĞŵĞŵŽƉƌŽǀŝĚĞĚƚŽǇŽƵǁŝƚŚƚŚŝƐůĞƚƚĞƌͿ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                         ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                ĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                    ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                             ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                               ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                   ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                              ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                         ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                  '^ϬϯϴϴϴϲϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                  ϭͬϮϵͬϮϬϭϰ͖                                        '^ϬϯϴϲϭϴϱͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϰϯϬ                                    ͬϮϬϭϮ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ                       WtŐƌĞĞŵĞŶƚ           ͬϮϬϭϮ
                                                                  '^Ϭϯϴϴϴϳϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                    ϳͬϭϱͬϮϬϭϱ                                          '^Ϭϯϴϲϭϴϵ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                   ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                 ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                                  ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                                  ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                    ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘                                                                                                   ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                                                                                                                                                                                                                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                    ϰͬϵͬϮϬϭϯ͖
                                                                  '^ϬϯϴϴϴϳϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϰϯϭ                                    ͬϮϬϬϳ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ        ϭͬϮϵͬϮϬϭϰ͖
                                                                  '^Ϭϯϴϴϴϳϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                                                                                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 146 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                    E                   K               W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ      WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                 dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                              ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                        ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                     ŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                     ďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ;WĂŐĞϰͿ                                             ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                     ďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                               ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                       ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘
                                                                                                                                                                                                               ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                       ;ΗEz^ΗͿŽƌŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ
                                                                                                                                                                                                               ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                    ƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐ
                                                                                                                                                                                                               ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                  ĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^
                                                                                                                                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ          ǆƚĞŶĚĞĚ
                                                                  '^ϬϯϴϴϴϳϳͲ                                                                                                                                 ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                             '^ϬϯϴϰϮϬϯͲ     ĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ
ϰϯϮ                                    ͬϭϵϵϲ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                       ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^Ϭϯϴϴϴϴϲ                                                                                                                                    ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                           '^ϬϯϴϰϮϭϭ        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                                                                                                       ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                               ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                     ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ
                                                                                                                                                                                                               ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                                     ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                                                                               ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                                                                               ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                            ďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐ                                                                                                     ;^ĞĐƚŝŽŶϴͿ
                                                                                                                                                                                                               ϮͲϯͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϴϴϴϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϵͬϮϬͬϮϬϭϬ͖
ϰϯϯ                                    ͬϮϬϬϰ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϴϴϴϵϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                          ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϴϵϮͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϰϯϰ                                    ͬϭϵϴϰ             ͬϮϬϬϴ
                                                                  '^Ϭϯϴϴϴϵϵ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 147 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚ/ƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϵϬϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ƚŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϯϱ                                    ͬϮϬϬϱ           ͬϮϬϬϵ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϵϬϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶĚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨĂƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϴϵϬϰͲ                                                                            ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϴͬϮͬϮϬϭϭ͖
ϰϯϲ                                    ͬϮϬϭϬ            ͬϮϬϭϰ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϴϴϵϭϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                  ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                EŽƚŚŝŶŐŝŶƚŚŝƐĂŐƌĞĞŵĞŶƚŝƐŝŶƚĞŶĚĞĚƚŽĞůŝŵŝŶĂƚĞŽƌŽƚŚĞƌǁŝƐĞĚŝŵŝŶŝƐŚƚŚĞďƌĞĂĚƚŚŽƌƚĞƌŵŽĨĂŶǇŝŶĚĞŵŶŝĨŝĐĂƚŝŽŶƌŝŐŚƚƐ
                                                                                                                                                                                                                ǇŽƵǁŽƵůĚŽƚŚĞƌǁŝƐĞŚĂǀĞŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚǇŽƵƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŵƉůŽǇŵĞŶƚ;WĂŐĞƐϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϵϭϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϯϳ                                    ͬϮϬϬϮ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϵϮϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 148 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϴϮϵϯͲ
ϰϯϴ                                    ͬϮϬϬϰ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         zĞƐ             ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^ϬϯϴϴϮϵϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕                                ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                            ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                               ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                          ŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                       ďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ;WĂŐĞϰͿ                                             ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                          ďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                               ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                        ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘
                                                                                                                                                                                                               ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                           ;ΗEz^ΗͿŽƌŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ
                                                                                                                                                                                                               ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                                   ƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐ
                                                                                                                                                                                                               ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                                  ĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^
                                                                                                                                                                                                                                                                                                                                                   ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ          ǆƚĞŶĚĞĚ
                                                                  '^ϬϯϴϴϵϯϬͲ                                                                                                                                 ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ;ŝŶĐůƵĚŝŶŐƚŚĞD>ĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ                                                                                       '^ϬϯϴϰϮϴϬͲ     ĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ
ϰϯϵ                                    ͬϮϬϬϯ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^Ϭϯϴϴϵϯϯ                                                                                                                                    ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ                                                                                 '^ϬϯϴϰϮϴϴ        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                                                                                                   ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ                                                                                                      ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                               ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ                                                                                                       ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ
                                                                                                                                                                                                               ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ                                                                                                      ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                                                                               ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ                                                                                                         ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                                                                               ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ                                                                                                        ďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                                                                                                               ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϯͿ                                                                                                                                           ;^ĞĐƚŝŽŶϴͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϵϯϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϰϬ                                    ͬϮϬϬϮ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϵϯϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 149 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                          >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                   ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                   ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                 ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                        ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                            ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                        ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                     ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                       ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                      ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                                              ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                                                ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                           ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ            ŐƌĞĞŵĞŶƚ ŐƌĞĞŵĞŶƚ                                                                        ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                  '^ϬϯϴϴϵϯϴͲ                                                                                                                                                                                                                                                                                                                                                 '^ϬϯϴϲϭϵϵͲ
ϰϰϭ                                    ͬϭϵϵϵ            ͬϮϬϭϬ                                                                                             ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ                       ͬϭϵϵϵ                        ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                  '^Ϭϯϴϴϵϰϯ                                                                                                                                                                                                                                                                                                                                                    '^ϬϯϴϲϮϬϭ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů             ŽŵƉůĂŝŶƚ  ŽŵƉůĂŝŶƚ                                                                         ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                            ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘                                                                                                           ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ                                                                                                                                                                                                                   ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                                                                                                                                                                                                                                                'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϵϱϮͲ
ϰϰϮ                                     ͬϭϵϵϰ           ͬϮϬϬϳ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϵϱϱ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ                                                                                                            ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ                                                                                                       ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                          ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ                                                                                                       ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽĨƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ                                                                                                    ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ                                                                                                          ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ                                                                                                   ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ                                                                                                    ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů                                                                                                      ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ                                                              ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                  '^ϬϯϴϴϵϱϲͲ                                                                                                                                                                                                                                                                                                                                                 '^ϬϯϴϲϮϭϲͲ
ϰϰϯ                                    ͬϭϵϴϬ            ͬϮϬϬϮ                                                                                             ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ           ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ             ͬϮϬϬϬ                        ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                  '^Ϭϯϴϴϵϲϯ                                                                                                                                                                                                                                                                                                                                                    '^ϬϯϴϲϮϭϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ                  ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ                                                               ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ                                                                                                        ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůůĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞŚĂĚĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶ                                                                                                          ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞƐϯͲϰͿ        ǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚ                                                                                                     ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                                                                                ǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨ                                                                                                    ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                ŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐ                                                                                                      ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞ                                                                                                                 'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                ƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶ                                                                                                         ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶ                                                                                                      ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ
                                                                                                                                                                                                                ƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 150 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                 K                W               Y                                     Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                             WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϴϵϲϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                  ϵͬϮϬͬϮϬϭϬ͖
ϰϰϰ                                    ͬϮϬϬϰ             ͬϮϬϭϭ                                                                                                                                                                                                                                                                                           zĞƐ
                                                                  '^Ϭϯϴϴϵϲϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                     ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕                             ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϴϵϲϵͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
ϰϰϱ                                    ͬϮϬϬϬ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ        ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^Ϭϯϴϴϵϳϰ                                                                                                                                     ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ                       ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ                              ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚ
                                                                                                                                                                                                                ǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ
                                                                                                                                                                                                                ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                                                                                ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                                ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                                ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                         ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                ĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                    ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                             ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                               ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                   ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                              ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                                                                                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                         ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                                                                                                                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^ϬϯϴϴϵϳϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                     '^ϬϯϴϲϮϮϱͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϰϰϲ                                    ͬϮϬϭϬ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ        ϭͬϮϵͬϮϬϭϰ͖    WtŐƌĞĞŵĞŶƚ          ͬϮϬϭϬ
                                                                  '^Ϭϯϴϴϵϳϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                       '^ϬϯϴϲϮϮϵ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                   ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                                                                                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                 ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                                  ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                                  ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                    ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘                                                                                                   ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 151 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                           >                                                                         D               E                    K                W               Y                                    Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ       WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                 WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ                  dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                             ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                    ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                        ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                    ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                 ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                   ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                       ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                  ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                             ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                   '^ϬϯϴϴϵϴϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                         '^ϬϯϴϲϮϯϬͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϰϰϳ                                     ϮϬϬϲ                ϮϬϭϮ                                                                                                                                                                                                                                                                                          zĞƐ         ϴͬϮͬϮϬϭϭ͖        WtŐƌĞĞŵĞŶƚ               ϮϬϬϲ
                                                                   '^Ϭϯϴϴϵϴϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                           '^ϬϯϴϲϮϯϮ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                                      ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                       ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                     ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                                      ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                 ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                                      ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                 ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                        ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                 ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘                                                                                                       ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                 ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                   '^ϬϯϴϴϵϴϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϰϰϴ                                     ϮϬϬϭ             ϮϬϭϮ                                                                                                                                                                                                                                                                                             zĞƐ         ϵͬϮϬͬϮϬϭϬ
                                                                   '^Ϭϯϴϴϵϵϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                 ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                 ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                 ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                 ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ůŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚůĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͘
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                           ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϴϵϬϬϱͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϰϰϵ                                     ϮϬϬϲ             ϮϬϬϴ
                                                                   '^ϬϯϴϵϬϭϮ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                 ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                 ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                 ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                 ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                 ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                 ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                 ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 152 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϬϭϯͲ
ϰϱϬ                                    ͬϮϬϬϭ            ͬϮϬϬϰ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϬϭϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϭϮϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϱϭ                                     ϮϬϬϭ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϭϮϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͛͛ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                  '^ϬϯϴϵϬϭϳͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                   ϵͬϮϬͬϮϬϭϬ͖
ϰϱϮ                                     ϮϬϬϯ             ͬϮϬϭϭ                                                                                                                                                                                                                                                                                           zĞƐ
                                                                  '^ϬϯϴϵϬϮϭ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                    ϴͬϮͬϮϬϭϭ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 153 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                  '^ϬϯϵϭϮϲϱͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
ϰϱϯ                                     ϭϵϳϳ            ͬϮϬϭϭ                                                                                  zĞƐ                                                                                                                                                                                                       zĞƐ              ϵͬϮϬͬϮϬϭϬ
                                                                  '^ϬϯϵϭϮϳϮ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϬϮϳͲ
ϰϱϰ                                    ͬϮϬϬϬ            ͬϮϬϬϮ                                                                                  zĞƐ        ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϬϯϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϬϯϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϱϱ                                    ͬϮϬϬϯ            ͬϮϬϬϴ                                                                                  zĞƐ                                                                                                                                                                                                ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϬϯϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 154 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ        zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                             ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ     ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                                ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ          ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                           ŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘   ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                        ďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ;WĂŐĞϰͿ                                            ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                           ďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                              ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                         ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘
                                                                                                                                                                                                              ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                            ;ΗEz^ΗͿŽƌŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ
                                                                                                                                                                                                              ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                                    ƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐ
                                                                                                                                                                                                              ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞ                                                                                                               ĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^
                                                                                                                                                                                                              WƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞ       ŐƌĞĞŵĞŶƚ       ŐƌĞĞŵĞŶƚ          ǆƚĞŶĚĞĚ                                               ĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ
                                                                  '^ϬϯϴϵϬϰϰͲ                                                                                                                                                                                                                                                                                                                                                  '^ϬϯϴϰϯϯϵͲ
ϰϱϲ                                     ϭϵϵϴ             ͬϮϬϬϴ                                                                                                                                                ĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ;ŝŶĐůƵĚŝŶŐƚŚĞD>ĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ                                         ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                  '^ϬϯϴϵϬϰϴ                                                                                                                                                                                                                                                                                                                                                     '^Ϭϯϴϰϯϰϳ
                                                                                                                                                                                                              ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ ŽŵƉůĂŝŶƚ        ŽŵƉůĂŝŶƚ          ŐƌĞĞŵĞŶƚ                                                ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                              ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                                           ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ
                                                                                                                                                                                                              ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ                                                                                                       ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                                                                              ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕                                                                                                       ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                                                                              ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                                                                                             ďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                                                                                                              ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                                                                                                       ;^ĞĐƚŝŽŶϴͿ
                                                                                                                                                                                                              ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϬϰϵͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϰϱϳ                                    ͬϭϵϵϲ            ͬϮϬϬϵ
                                                                  '^ϬϯϴϵϬϱϮ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϬϱϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϱϴ                                     ϮϬϬϱ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϬϲϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 155 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϬϲϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϱϵ                                    ͬϮϬϬϲ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϬϲϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚƚŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵ                                  ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϵϬϲϵͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐ
ϰϲϬ                                     ϭϵϴϱ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ             ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^ϬϯϴϵϬϳϰ                                                                                                                                     ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵ                               ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                                ŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐ                                   ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                                ƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚ
                                                                                                                                                                                                                ĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱ
                                                                                                                                                                                                                ĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                ƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                                ƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚ
                                                                                                                                                                                                                ĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶǁĂƐ
                                                                                                                                                                                                                ƉƌĞǀŝŽƵƐůǇƉƌŽǀŝĚĞĚƚŽǇŽƵŝŶƚƚĂĐŚŵĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌ;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                  ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ                                 ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                                                                                                                                                                  ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϬϵϮͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ         ϭͬϮϵͬϮϬϭϰ͖
ϰϲϭ                                     ϭϵϵϯ             ͬϮϬϬϴ
                                                                  '^ϬϯϵϬϬϵϱ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                   ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                                                                                                                                                                  ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                             ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ                                   ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 156 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚůĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϬϳϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϲϮ                                    ͬϮϬϬϬ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϬϳϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϬϳϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϲϯ                                    ͬϭϵϵϭ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϬϴϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϬϴϳͲ
ϰϲϰ                                     ϭϵϵϴ             ϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϬϵϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 157 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕           ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϬϵϭͲ
ϰϲϱ                                    ͬϭϵϵϱ            ͬϮϬϬϰ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϬϵϰ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ           ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ EŽƚŚŝŶŐŝŶƚŚŝƐĂŐƌĞĞŵĞŶƚŝƐŝŶƚĞŶĚĞĚƚŽĞůŝŵŝŶĂƚĞŽƌŽƚŚĞƌǁŝƐĞĚŝŵŝŶŝƐŚĂŶǇŝŶĚĞŵŶŝĨŝĐĂƚŝŽŶƌŝŐŚƚƐǇŽƵǁŽƵůĚŽƚŚĞƌǁŝƐĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŚĂǀĞŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚǇŽƵƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŵƉůŽǇŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                        ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϵϬϵϱͲ
ϰϲϲ                                    ͬϭϵϵϮ            ͬϮϬϭϮ                                                                                             ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                    zĞƐ            ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϵϬϵϵ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                 ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                EŽƚǁŝƚŚƐƚĂŶĚŝŶŐƚŚĞĨŽƌĞŐŽŝŶŐ͕ƚŚŝƐƌĞůĞĂƐĞƐŚĂůůŶŽƚĞǆƚĞŶĚƚŽƚŚĞĨŽůůŽǁŝŶŐ͗;ĂͿĂŶǇĐůĂŝŵƐĐŽŶĐĞƌŶŝŶŐŝƐƐƵĞƐ͕ŵĂƚƚĞƌƐŽƌ
                                                                                                                                                                                                                ĞǀĞŶƚƐŽĐĐƵƌƌŝŶŐĂŶĚĂƌŝƐŝŶŐĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͖ĂŶĚ;ďͿǇŽƵƌŝŶƐƚŝƚƵƚŝŶŐĂŶĂĐƚŝŽŶƚŽĞŶĨŽƌĐĞƚŚĞƚĞƌŵƐŽĨƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƉƵƌƐƵĂŶƚƚŽ^ĞĐƚŝŽŶϵ͘ϭďĞůŽǁ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                           ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌ
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                              ĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                         ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                      ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕
                                                                                                                                                          ;WĂŐĞϯͿ                                             ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                         ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐ
                                                                                                                                                                                                               ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                       ŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌ
                                                                                                                                                                                                               ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                          ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕
                                                                                                                                                                                                               ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                                  ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ
                                                                                                                                                                                                               ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                                 ;ΗE^ΗͿ͘/ĨďŽƚŚEz^ĂŶĚE^ĚĞĐůŝŶĞƚŽ
                                                                                                                                                                                                               ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ;ŝŶĐůƵĚŝŶŐƚŚĞD>ĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ                                                                                                       ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
                                                                                                                                                                                                               ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ                                                                                                 ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ
                                                                                                                                                                                                               ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ                                                                                                     ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                                                                                                                                                                                                                                                                                                   ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ          ǆƚĞŶĚĞĚ
                                                                  '^ϬϯϴϵϭϬϯͲ                                                                                                                                 ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ                                                                                     '^ϬϯϴϰϯϴϭͲ     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
ϰϲϳ                                    ͬϭϵϵϯ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^ϬϯϴϵϭϬϲ                                                                                                                                    ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ                                                                                    '^Ϭϯϴϰϯϴϵ        ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ
                                                                                                                                                                                                                                                                                                                                                   ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ                                                                                                        ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                                                                               ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ                                                                                                       ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ
                                                                                                                                                                                                               ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞ
                                                                                                                                                                                                               ĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵ
                                                                                                                                                                                                               ŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                               ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                               &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 158 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϭϬϳͲ
ϰϲϴ                                    ͬϭϵϵϴ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϭϭϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞƐϯͲϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϭϭϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϲϵ                                     ϮϬϬϬ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϭϭϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                  '^ϬϯϴϵϭϭϱͲ
ϰϳϬ                                    ͬϮϬϭϰ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         EŽ                  Eͬ
                                                                  '^Ϭϯϴϵϭϭϵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐ
                                                                                                                                                                                                                ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵ
                                                                                                                                                                                                                ŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐ
                                                                                                                                                                                                                ƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚ
                                                                                                                                                                                                                ĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 159 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                   K               W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ    WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                              WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ               dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                      ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚůĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                        ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ                                                                                              ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ                                                                                              ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ                                                                                                   ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘                                                                                                  ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ                                                                                         ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ                                                                                         ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ                                                       ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                  '^ϬϯϴϵϭϮϬͲ                                                                                                                                                                                                                                                                                                                                          '^ϬϯϴϲϮϱϴͲ
ϰϳϭ                                     ϮϬϬϭ            ͬϮϬϬϳ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ     ͬϮϬϬϲ                         ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                  '^ϬϯϴϵϭϮϳ                                                                                                                                                                                                                                                                                                                                             '^ϬϯϴϲϮϲϬ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ                                                        ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕                                                                                                      ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                                                                            ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ                                                                                                                               ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ                                                                                                                                                                                                                              ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ                                                                                                                                                                                                                            ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϵϭϮϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                  ϳͬϭϱͬϮϬϭϱ͖
ϰϳϮ                                    ͬϮϬϭϯ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϴϵϭϯϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                    ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϵϲϮϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϰϳϯ                                     ͬϮϬϬϭ           ͬϮϬϭϯ                                                                                                                                                                                                                                                                                            zĞƐ        ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϵϲϮϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                    ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 160 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϭϯϰͲ
ϰϳϰ                                    ͬϭϵϴϳ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϭϰϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^ŽƌǁŽƌŬĞƌƐ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĐŽŵƉĞŶƐĂƚŝŽŶĐůĂŝŵƐͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϬϵϴͲ
ϰϳϱ                                    ͬϮϬϬϬ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞ        ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϭϭϬϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕            ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                  '^ϬϯϴϵϭϰϮͲ
ϰϳϲ                                    ͬϮϬϭϯ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ          zĞƐ              ϳͬϭϱͬϮϬϭϱ
                                                                  '^Ϭϯϴϵϭϰϳ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐ
                                                                                                                                                                                                                ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵ
                                                                                                                                                                                                                ŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐ
                                                                                                                                                                                                                ƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚ
                                                                                                                                                                                                                ĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 161 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͘ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϲϳϮͲ
ϰϳϳ                                    ͬϭϵϵϳ            ͬϮϬϬϰ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϲϳϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϭϰϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϳϴ                                    ͬϮϬϬϬ            ͬϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϭϱϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶ/ŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϭϱϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϳϵ                                    ͬϮϬϬϳ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϭϱϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 162 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕        ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϱϯϯͲ
ϰϴϬ                                    ͬϮϬϬϱ            ͬϮϬϬϴ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϴϱϰϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ              ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘'ŽůĚŵĂŶ^ĂĐŚƐƌĞƉƌĞƐĞŶƚƐƚŚĂƚŝƚŝƐĐƵƌƌĞŶƚůǇĂǁĂƌĞŽĨŶŽĐůĂŝŵƐĂŐĂŝŶƐƚ
                                                                                                                                                                                                                ǇŽƵŶŽƌŝƐŝƚĐƵƌƌĞŶƚůǇĂǁĂƌĞŽĨĂŶǇĨĂĐƚƐŐŝǀŝŶŐƌŝƐĞƚŽĂŶǇĐůĂŝŵĂŐĂŝŶƐƚǇŽƵ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                            ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌ
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                               ĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                          ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                       ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕
                                                                                                                                                          ;WĂŐĞϰͿ                                             ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                          ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐ
                                                                                                                                                                                                               ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                        ŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌ
                                                                                                                                                                                                               ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                           ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕
                                                                                                                                                                                                               ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                                   ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ
                                                                                                                                                                                                               ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                                 ;ΗE^ΗͿ͘/ĨďŽƚŚEz^ĂŶĚE^ĚĞĐůŝŶĞƚŽ
                                                                                                                                                                                                               ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ;ŝŶĐůƵĚŝŶŐƚŚĞD>ĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ           ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ          ǆƚĞŶĚĞĚ                                            ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
                                                                  '^ϬϯϴϳϯϮϵͲ                                                                                                                                                                                                                                                                                                                                                  '^ϬϯϴϰϰϰϱͲ
ϰϴϭ                                    ͬϭϵϵϲ            ͬϮϬϬϴ                                                                                                                                                  ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ  ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ                                      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ
                                                                  '^Ϭϯϴϳϯϯϴ                                                                                                                                                                                                                                                                                                                                                     '^Ϭϯϴϰϰϱϯ
                                                                                                                                                                                                               ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗKΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ         ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ          ŐƌĞĞŵĞŶƚ                                             ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                                                                                                                                                               ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ                                                                                                       ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                               ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ                                                                                                      ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ
                                                                                                                                                                                                               ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ                                                                                                         ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                                                                               ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ                                                                                                        ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ
                                                                                                                                                                                                               ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘'ŽůĚŵĂŶ^ĂĐŚƐŝƐŶŽƚĐƵƌƌĞŶƚůǇĂǁĂƌĞŽĨ
                                                                                                                                                                                                               ĂŶǇĐůĂŝŵƐŝƚŵĂǇŚĂǀĞĂŐĂŝŶƐƚǇŽƵ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖
                                                                  '^ϬϯϴϵϭϲϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϰϴϮ                                    ͬϮϬϭϮ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ             ϳͬϭϱͬϮϬϭϱ͖
                                                                  '^Ϭϯϴϵϭϳϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 163 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϭϳϰͲ
ϰϴϯ                                    ͬϮϬϬϭ            ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϭϳϳ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ/ŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                  '^ϬϯϴϵϭϳϴͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
ϰϴϰ                                     ͬϭϵϴϳ           ͬϮϬϭϯ                                                                                                                                                                                                                                                                                            zĞƐ              ϵͬϮϬͬϮϬϭϬ
                                                                  '^Ϭϯϴϵϭϴϳ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶǁĂƐƉƌŽǀŝĚĞĚƚƚĂĐŚŵĞŶƚƚŽǇŽƵƌ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚĚĂƚĞĚEŽǀĞŵďĞƌϮϬ͕ϮϬϭϮ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌƚŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϲϭϲϳͲ
ϰϴϱ                                     ϮϬϬϬ            ͬϮϬϬϰ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϲϭϳϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ            ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 164 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϭϴϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϴϲ                                    ͬϮϬϬϱ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϭϵϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽƌƚŚŝƐĂŐƌĞĞŵĞŶƚ͕/ŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϭϵϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϴϳ                                     ϭϵϵϲ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϭϵϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϮϬϬͲ                                                                            ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
ϰϴϴ                                    ͬϮϬϬϲ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϮϬϯ                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘dŽĞŶƐƵƌĞƚŚĂƚƚŚĞƌĞůĞĂƐĞĐŽŶƚĂŝŶĞĚŝŶƚŚĞƉƌŝŽƌƉĂƌĂŐƌĂƉŚŝƐĨƵůůǇ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚŝƚƐƚĞƌŵƐ͕ǇŽƵŚĞƌĞďǇǁĂŝǀĞĂŶǇďĞŶĞĨŝƚƐƵŶĚĞƌ͕ĂŶĚĂŶǇƉƌŽƚĞĐƚŝŽŶƚŚĂƚǇŽƵŵĂǇŚĂǀĞďǇǀŝƌƚƵĞ
                                                                                                                                                                                                                ŽĨ͕^ĞĐƚŝŽŶϭϱϰϮŽĨƚŚĞĂůŝĨŽƌŶŝĂŝǀŝůŽĚĞ͕ǁŚŝĐŚƉƌŽǀŝĚĞƐ͗ŐĞŶĞƌĂůƌĞůĞĂƐĞĚŽĞƐŶŽƚĞǆƚĞŶĚƚŽĐůĂŝŵƐǁŚŝĐŚƚŚĞĐƌĞĚŝƚŽƌ
                                                                                                                                                                                                                ĚŽĞƐŶŽƚŬŶŽǁŽƌƐƵƐƉĞĐƚƚŽĞǆŝƐƚŝŶŚŝƐĨĂǀŽƌĂƚƚŚĞƚŝŵĞĨŽƌĞǆĞĐƵƚŝŶŐƚŚĞƌĞůĞĂƐĞ͕ǁŚŝĐŚŝĨŬŶŽǁŶďǇŚŝŵŵƵƐƚŚĂǀĞ
                                                                                                                                                                                                                ŵĂƚĞƌŝĂůůǇĂĨĨĞĐƚĞĚŚŝƐƐĞƚƚůĞŵĞŶƚǁŝƚŚƚŚĞĚĞďƚŽƌ͘/ŶĂĚĚŝƚŝŽŶ͕ǇŽƵŚĞƌĞďǇŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶǇƉƌŽƚĞĐƚŝŽŶ
                                                                                                                                                                                                                ƚŚĂƚŵĂǇĞǆŝƐƚƵŶĚĞƌĂŶǇĐŽŵƉĂƌĂďůĞŽƌƐŝŵŝůĂƌƐƚĂƚƵƚĞƐĂŶĚƉƌŝŶĐŝƉůĞƐŽĨĐŽŵŵŽŶůĂǁŽĨĂŶǇĂŶĚĂůůƐƚĂƚĞƐŽĨƚŚĞhŶŝƚĞĚ
                                                                                                                                                                                                                ^ƚĂƚĞƐŽƌŽĨƚŚĞhŶŝƚĞĚ^ƚĂƚĞƐ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 165 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                           D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϮϬϰͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇ
ϰϴϵ                                    ͬϮϬϬϬ            ͬϮϬϬϮ                                                                                                                                                                                                                                                                                        ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϮϬϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ                ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůů
                                                                                                                                                                                                                ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞŚĂĚĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚ
                                                                                                                                                                                                                ǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                                ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                                &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽĨƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϮϭϮͲ
ϰϵϬ                                     ͬϮϬϬϬ           ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϮϭϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϮϳϳͲ
ϰϵϭ                                    ͬϮϬϬϬ             ͬϮϬϬϯ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϭϮϴϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͘ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůƌĞǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 166 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                  K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ    WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                           WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ               dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ      ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϮϭϲͲ
ϰϵϮ                                    ͬϭϵϵϲ             ͬϮϬϬϮ                                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϮϭϵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ        ŽŵƉůĂŝŶƚ      ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌ
                                                                                                                                                                                                                ǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇ
                                                                                                                                                                                                                ƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚ
                                                                                                                                                                                                                WƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌ
                                                                                                                                                                                                                ƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                  '^ϬϯϴϵϮϮϰͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
ϰϵϯ                                    ͬϭϵϵϯ            ͬϮϬϭϲ                                                                                                                                                                                                                                                                                            EŽ             Eͬ
                                                                  '^ϬϯϴϵϮϯϱ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶǁĂƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽǇŽƵƌ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚĚĂƚĞĚƵŐƵƐƚϮϲ͕ϮϬϭϲ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                     ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                  ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϵϮϯϲͲ
ϰϵϰ                                    ͬϮϬϬϭ             ϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         zĞƐ        ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^ϬϯϴϵϮϰϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                               ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵ                             ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐ
                                                                                                                                                                                                                ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵ
                                                                                                                                                                                                                ŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐ
                                                                                                                                                                                                                ƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚ
                                                                                                                                                                                                                ĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 167 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                          D                  E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                       ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                       ĞĨŽƌĞ        ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                    KƉĞƌĂƚŝǀĞ        ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                          ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                          ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                       ŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                       ďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ;^ĞĐƚŝŽŶϵ͘ϭͿ                                        ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                       ďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                               ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                         ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇ
                                                                                                                                                                                                               ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                         ƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                               ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                      ƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞ
                                                                                                                                                                                                               ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                           ϵͬϮϬͬϮϬϭϬ͖                                                             ƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                                                                                                                                                                                                                                                                                                                                               ǆƚĞŶĚĞĚ
                                                                  '^ϬϯϴϵϮϰϮͲ                                                                                                                                 ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                ϴͬϮͬϮϬϭϭ͖                                             '^ϬϯϴϰϰϳϰͲ     ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐ
ϰϵϱ                                    ͬϮϬϬϯ            ͬϮϬϭϰ                                                                                                                                                                                                                                                                                              zĞƐ                              DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^ϬϯϴϵϮϰϲ                                                                                                                                    ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                     ϲͬϭϵͬϮϬϭϮ͖                                            '^ϬϯϴϰϰϴϮ        ŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                                                                                                                                              ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                          ϭͬϮϵͬϮϬϭϰ                                                               ĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                                                                                                               ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                                                                                        ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚ
                                                                                                                                                                                                               ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕                                                                                                               ŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
                                                                                                                                                                                                               ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                                                                               ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ
                                                                                                                                                                                                               ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ
                                                                                                                                                                                                               ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϵϮϰϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϵͬϮϬͬϮϬϭϬ͖
ϰϵϲ                                    ͬϮϬϬϬ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                              zĞƐ
                                                                  '^ϬϯϴϵϮϱϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                          ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϮϱϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϰϵϳ                                    ͬϭϵϵϲ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϮϲϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 168 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                          D                    E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                       ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                       ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                    KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                          ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϮϲϰͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϰϵϴ                                    ͬϭϵϴϳ             ͬϮϬϬϴ
                                                                  '^ϬϯϴϵϮϲϳ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                  ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌ
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                            ĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                         ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                         ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕
                                                                                                                                                          ;^ĞĐƚŝŽŶϵ͘ϭͿ                                        ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                         ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐ
                                                                                                                                                                                                               ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                           ŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌ
                                                                                                                                                                                                               ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌǇŽƵƌƐĞƉĂƌĂƚŝŽŶĨƌŽŵĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                              ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕
                                                                                                                                                                                                               ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                        ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ
                                                                                                                                                                                                               ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                     ;ΗE^ΗͿ͘/ĨďŽƚŚEz^ĂŶĚE^ĚĞĐůŝŶĞƚŽ
                                                                                                                                                                                                               ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                                                                                               ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ
                                                                                                                                                                                                               ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                                                                                    ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                                                                                                                                                                                                                                                                                                                                                 ǆƚĞŶĚĞĚ
                                                                  '^ϬϯϴϵϮϲϴͲ                                                                                                                                 ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                                                                         '^ϬϯϴϰϱϯϬͲ     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
ϰϵϵ                                   ϱͬϭϵϵϭ           ͬϮϬϭϭ                                                                                                                                                                                                                                                                                               zĞƐ             ϵͬϮϬͬϮϬϭϬ          DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^ϬϯϴϵϮϴϭ                                                                                                                                    ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕                                                                                                '^Ϭϯϴϰϱϯϴ        ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ
                                                                                                                                                                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                                                                                       ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                                                                               ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ                                                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ
                                                                                                                                                                                                               ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ
                                                                                                                                                                                                               ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐ
                                                                                                                                                                                                               ǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽ
                                                                                                                                                                                                               ĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞ
                                                                                                                                                                                                               ĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                               ƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϮϴϮͲ                                                                            ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ
ϱϬϬ                                     ͬϮϬϬϰ           ͬϮϬϬϲ                                                                                                                                                                                                                                                                                       ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϮϴϱ                                                                               ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                                                                                                                                                       ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                                ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                                ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 169 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶĚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨĂƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ               ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϮϴϲͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ           ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕dŚĞ
ϱϬϭ                                    ͬϭϵϵϲ             ͬϮϬϭϬ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϮϴϵ                                                                                                                                     'ŽůĚŵĂŶ^ĂĐŚƐϭϵϵϵ^ƚŽĐŬ/ŶĐĞŶƚŝǀĞWůĂŶĂŶĚͬŽƌdŚĞ'ŽůĚŵĂŶ^ĂĐŚƐŵĞŶĚĞĚĂŶĚZĞƐƚĂƚĞĚ^ƚŽĐŬ/ŶĐĞŶƚŝǀĞWůĂŶ;ƚŚĞ                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                Η^/WΗͿͿ͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚ
                                                                                                                                                                                                                ĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌ
                                                                                                                                                                                                                ďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐ
                                                                                                                                                                                                                ƚŚĞƌĞŽĨ͘EŽƚŚŝŶŐŝŶƚŚŝƐĂŐƌĞĞŵĞŶƚŝƐŝŶƚĞŶĚĞĚƚŽĞůŝŵŝŶĂƚĞŽƌŽƚŚĞƌǁŝƐĞĚŝŵŝŶŝƐŚĂŶǇŝŶĚĞŵŶŝĨŝĐĂƚŝŽŶƌŝŐŚƚƐǇŽƵǁŽƵůĚ
                                                                                                                                                                                                                ŽƚŚĞƌǁŝƐĞŚĂǀĞŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚǇŽƵƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŵƉůŽǇŵĞŶƚ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶ
                                                                                                                                                                                                                ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶ
                                                                                                                                                                                                                ĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚ
                                                                                                                                                                                                                ƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚ
                                                                                                                                                                                                                ŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚ
                                                                                                                                                                                                                ďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;WĂŐĞƐϭͲϮͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                               ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                               ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                                 ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                          ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                        ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                               ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                                     ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                                  ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ                                                                                                 ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                                          ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϮϵϬͲ                                                                            ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ                                                                                         '^ϬϯϴϲϮϵϯͲ     ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
ϱϬϮ                                    ͬϮϬϬϲ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ              ͬϮϬϬϲ
                                                                  '^ϬϯϴϵϮϵϯ                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕                                                                                     '^ϬϯϴϲϮϵϱ        ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                                                                                            ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                                                                                                      ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘dŽĞŶƐƵƌĞƚŚĂƚƚŚĞƌĞůĞĂƐĞĐŽŶƚĂŝŶĞĚŝŶƚŚĞƉƌŝŽƌƉĂƌĂŐƌĂƉŚŝƐĨƵůůǇ                                                                                                            ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚŝƚƐƚĞƌŵƐ͕ǇŽƵŚĞƌĞďǇǁĂŝǀĞĂŶǇďĞŶĞĨŝƚƐƵŶĚĞƌ͕ĂŶĚĂŶǇƉƌŽƚĞĐƚŝŽŶƚŚĂƚǇŽƵŵĂǇŚĂǀĞďǇǀŝƌƚƵĞ
                                                                                                                                                                                                                ŽĨ͕^ĞĐƚŝŽŶϭϱϰϮŽĨƚŚĞĂůŝĨŽƌŶŝĂŝǀŝůŽĚĞ͕ǁŚŝĐŚƉƌŽǀŝĚĞƐ͗ŐĞŶĞƌĂůƌĞůĞĂƐĞĚŽĞƐŶŽƚĞǆƚĞŶĚƚŽĐůĂŝŵƐǁŚŝĐŚƚŚĞĐƌĞĚŝƚŽƌ
                                                                                                                                                                                                                ĚŽĞƐŶŽƚŬŶŽǁŽƌƐƵƐƉĞĐƚƚŽĞǆŝƐƚŝŶŚŝƐĨĂǀŽƌĂƚƚŚĞƚŝŵĞĨŽƌĞǆĞĐƵƚŝŶŐƚŚĞƌĞůĞĂƐĞ͕ǁŚŝĐŚŝĨŬŶŽǁŶďǇŚŝŵŵƵƐƚŚĂǀĞ
                                                                                                                                                                                                                ŵĂƚĞƌŝĂůůǇĂĨĨĞĐƚĞĚŚŝƐƐĞƚƚůĞŵĞŶƚǁŝƚŚƚŚĞĚĞďƚŽƌ͘/ŶĂĚĚŝƚŝŽŶ͕ǇŽƵŚĞƌďǇŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶǇƉƌŽƚĞĐƚŝŽŶ
                                                                                                                                                                                                                ƚŚĂƚŵĂǇĞǆŝƐƚƵŶĚĞƌĂŶǇĐŽŵƉĂƌĂďůĞŽƌƐŝŵŝůĂƌƐƚĂƚƵƚĞƐĂŶĚƉƌŝŶĐŝƉůĞƐŽĨĐŽŵŵŽŶůĂǁŽĨĂŶǇĂŶĚĂůůƐƚĂƚĞƐŽĨƚŚĞhŶŝƚĞĚ
                                                                                                                                                                                                                ^ƚĂƚĞƐŽƌŽĨƚŚĞhŶŝƚĞĚ^ƚĂƚĞƐ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽĨƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϮϵϰͲ
ϱϬϯ                                     ϭϵϵϴ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϮϵϳ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 170 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů
                                                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϮϵϴͲ                                                                            EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
ϱϬϰ                                    ͬϭϵϵϵ            ͬϮϬϬϳ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϯϬϭ                                                                               ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                                                                                                                                                                                                                    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞƐϯͲϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͘ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϯϬϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϬϱ                                    ͬϮϬϬϲ             ϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϯϬϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϵϯϭϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϵͬϮϬͬϮϬϭϬ͖
ϱϬϲ                                    ͬϭϵϵϳ            ͬϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϴϵϯϭϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                          ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 171 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϯϭϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϬϳ                                    ͬϮϬϬϲ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϯϮϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϯϮϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϬϴ                                    ͬϮϬϬϬ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϯϮϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐĨŽƌǀĞƐƚĞĚďĞŶĞĨŝƚƐƚŽǁŚŝĐŚǇŽƵĂƌĞĞŶƚŝƚůĞĚƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƚŚĞƚĞƌŵƐŽĨĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶĐŽǀĞƌĞĚďǇZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŽƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ŝŶĐůƵĚŝŶŐĐůĂŝŵƐĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨ                        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŶǇĐŽŶƚƌĂĐƚ͕ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů                                 ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϵϭϮϴϭͲ                                                                            ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                 ϲͬϭϵͬϮϬϭϮ͖
ϱϬϵ                                    ͬϮϬϬϬ            ͬϮϬϭϴ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϵϭϮϴϳ                                                                               ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͕ŽƌĨŽƌĂŶǇǀŝŽůĂƚŝŽŶŽĨƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨdŝƚůĞ/ŽĨZ/^͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ                                  ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ                                        ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                                ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ                                    ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘ǇƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵĂƌĞŶŽƚ
                                                                                                                                                                                                                ǁĂŝǀŝŶŐĂŶǇĐůĂŝŵǁŚŝĐŚďǇůĂǁĐĂŶŶŽƚďĞǁĂŝǀĞĚďǇƉƌŝǀĂƚĞĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐĂŶǇĐůĂŝŵĨŽƌďĞŶĞĨŝƚƐŽƌƚŚĞƌŝŐŚƚƚŽƐĞĞŬ
                                                                                                                                                                                                                ďĞŶĞĨŝƚƐƵŶĚĞƌĂƉƉůŝĐĂďůĞǁŽƌŬĞƌƐΖĐŽŵƉĞŶƐĂƚŝŽŶŽƌƵŶĞŵƉůŽǇŵĞŶƚŝŶƐƵƌĂŶĐĞƐƚĂƚƵƚĞƐ͘zŽƵĂƌĞĂůƐŽŶŽƚǁĂŝǀŝŶŐĂŶǇƌŝŐŚƚƚŽ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞƚŚŝƐĂŐƌĞĞŵĞŶƚ͘;^ĞĐƚŝŽŶϰ͘ϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 172 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϳϳϮϯͲ                                                                            ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                  ϴͬϮͬϮϬϭϭ͖
ϱϭϬ                                     ϮϬϬϬ            ͬϮϬϭϰ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϴϳϳϮϳ                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                   ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                   ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϯϯϰͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϱϭϭ                                    ͬϭϵϵϲ            ͬϮϬϬϴ
                                                                  '^Ϭϯϴϵϯϰϭ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͘
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϯϰϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϭϮ                                    ͬϮϬϬϱ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϯϰϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 173 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                 E                 K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                 WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ                                                                                                         ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ                                                                                                   ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                      ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ                                                                                                   ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ                                                                                                ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͘ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕                                                                                                        ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ                                                                                                       ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ                                                                                                      ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů                                                                                            ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ                                                                                           ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ                                                                                           ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ      ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ                                                                 ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                  '^ϬϯϴϵϯϰϲͲ                                                                                                                                                                                                                                                                                                                                             '^ϬϯϴϲϯϬϱͲ
ϱϭϯ                                    ͬϮϬϬϬ            ͬϮϬϬϯ                                                                                             ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ               ͬϮϬϬϭ                         ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                  '^Ϭϯϴϵϯϰϵ                                                                                                                                                                                                                                                                                                                                                '^ϬϯϴϲϯϬϳ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ        ŽŵƉůĂŝŶƚ      ŽŵƉůĂŝŶƚ                                                                  ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ                                                                                                                                ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ                                                                                                                                                                                                                                 ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ                                                                                                                                                                                                                                       ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                                                                                                                                                                                                                                                                                                            ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                                                                                                                            ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                                                                                                                                                                                                                                            'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                                                                                                                                                                                            ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                            ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                  '^ϬϯϴϵϯϱϬͲ                                                                                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
ϱϭϰ                                     ϮϬϬϴ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         zĞƐ
                                                                  '^Ϭϯϴϵϯϱϱ                                                                                                                                                                                                                                                                                             ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐ
                                                                                                                                                                                                                ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵ
                                                                                                                                                                                                                ŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐ
                                                                                                                                                                                                                ƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚ
                                                                                                                                                                                                                ĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϬϮϮͲ                                                                            ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ                                ϴͬϮͬϮϬϭϭ͖
ϱϭϱ                                    ͬϭϵϵϵ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϬϮϱ                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕                            ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                   ϰͬϵͬϮϬϭϯ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘dŽĞŶƐƵƌĞƚŚĂƚƚŚĞƌĞůĞĂƐĞĐŽŶƚĂŝŶĞĚŝŶƚŚĞƉƌŝŽƌƉĂƌĂŐƌĂƉŚŝƐĨƵůůǇ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚŝƚƐƚĞƌŵƐ͕ǇŽƵŚĞƌĞďǇǁĂŝǀĞĂŶǇďĞŶĞĨŝƚƐƵŶĚĞƌ͕ĂŶĚĂŶǇƉƌŽƚĞĐƚŝŽŶƚŚĂƚǇŽƵŵĂǇŚĂǀĞďǇǀŝƌƚƵĞ
                                                                                                                                                                                                                ŽĨ͕^ĞĐƚŝŽŶϭϱϰϮŽĨƚŚĞĂůŝĨŽƌŶŝĂŝǀŝůŽĚĞ͕ǁŚŝĐŚƉƌŽǀŝĚĞƐ͗ŐĞŶĞƌĂůƌĞůĞĂƐĞĚŽĞƐŶŽƚĞǆƚĞŶĚƚŽĐůĂŝŵƐǁŚŝĐŚƚŚĞĐƌĞĚŝƚŽƌ
                                                                                                                                                                                                                ĚŽĞƐŶŽƚŬŶŽǁŽƌƐƵƐƉĞĐƚƚŽĞǆŝƐƚŝŶŚŝƐĨĂǀŽƌĂƚƚŚĞƚŝŵĞĨŽƌĞǆĞĐƵƚŝŶŐƚŚĞƌĞůĞĂƐĞ͕ǁŚŝĐŚŝĨŬŶŽǁŶďǇŚŝŵŵƵƐƚŚĂǀĞ
                                                                                                                                                                                                                ŵĂƚĞƌŝĂůůǇĂĨĨĞĐƚĞĚŚŝƐƐĞƚƚůĞŵĞŶƚǁŝƚŚƚŚĞĚĞďƚŽƌ͘/ŶĂĚĚŝƚŝŽŶ͕ǇŽƵŚĞƌĞďǇŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶǇƉƌŽƚĞĐƚŝŽŶ
                                                                                                                                                                                                                ƚŚĂƚŵĂǇĞǆŝƐƚƵŶĚĞƌĂŶǇĐŽŵƉĂƌĂďůĞŽƌƐŝŵŝůĂƌƐƚĂƚƵƚĞƐĂŶĚƉƌŝŶĐŝƉůĞƐŽĨĐŽŵŵŽŶůĂǁŽĨĂŶǇĂŶĚĂůůƐƚĂƚĞƐŽĨƚŚĞhŶŝƚĞĚ
                                                                                                                                                                                                                ^ƚĂƚĞƐŽƌŽĨƚŚĞhŶŝƚĞĚ^ƚĂƚĞƐ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 174 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                              ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕DϱϭϴǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌ                                                                                                              ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                            ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͘ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                       ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                              ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                                    ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                                 ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϯϱϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕                                                                                   '^ϬϯϴϲϱϴϮͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϱϭϲ                                     ϮϬϬϱ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ             ͬϮϬϬϱ
                                                                  '^Ϭϯϴϵϯϱϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ                                                                               '^Ϭϯϴϲϱϴϰ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                                         ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ                                                                                                         ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕                                                                                                     ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                                                                                           ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                                                                                                     ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ                                                                                                                                                                        ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϯϲϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϭϳ                                    ͬϭϵϵϴ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϯϲϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ        zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                 ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ     ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                           ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ          ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                        ŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘   ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                        ďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ;^ĞĐƚŝŽŶϵ͘ϭͿ                                       ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                        ďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                              ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                          ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘
                                                                                                                                                                                                              ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                          ;ΗEz^ΗͿŽƌŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ
                                                                                                                                                                                                              ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                       ƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐ
                                                                                                                                                                                                              ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                    ĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^
                                                                                                                                                                                                              ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                                                                                         ĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ
                                                                                                                                                                                                              ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                                                                                              ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                              ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                                                                                   ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                                                                                                                                                                                                               ǆƚĞŶĚĞĚ
                                                                  '^ϬϯϴϵϯϲϰͲ                                                                                                                                ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                 ϵͬϮϬͬϮϬϭϬ͖                                            '^ϬϯϴϰϱϴϬͲ     ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ
ϱϭϴ                                    ͬϮϬϬϬ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                             zĞƐ                               DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^Ϭϯϴϵϯϳϰ                                                                                                                                   ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕                                         ϴͬϮͬϮϬϭϭ                                              '^Ϭϯϴϰϱϴϴ        ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                                                                                                                                                                                                                                                              ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                              ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                                                                                      ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                                                                              ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ                                                                                                           ďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                                                                                                              ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ                                                                                                               ;^ĞĐƚŝŽŶϴͿ
                                                                                                                                                                                                              ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐ
                                                                                                                                                                                                              ǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽ
                                                                                                                                                                                                              ĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                              ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞ
                                                                                                                                                                                                              ĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                              ƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 175 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                          >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                   ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                   ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ     ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ^><ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨ        ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ ǁŚŝĐŚǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ^><͕'ŽůĚŵĂŶ^ĂĐŚƐ͕ƚŚĞŝƌƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕Žƌ
                                                                                                                                                          ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ ĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐ ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ            ĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ^><͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ         ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ      ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐŝŶĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ      ĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚ         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϯϳϱͲ
ϱϭϵ                                     ϭϵϵϲ            ͬϮϬϬϮ                                                                                             ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ ƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϯϳϴ
                                                                                                                                                          ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ           ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞ      ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ
                                                                                                                                                          ǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘ ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵ
                                                                                                                                                          zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌ      ĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕
                                                                                                                                                          ĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐ
                                                                                                                                                          ĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ             ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϴϵϰϰͲ
ϱϮϬ                                    ͬϭϵϵϴ             ϮϬϬϳ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϴϵϱϭ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ         ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϯϳϵͲ
ϱϮϭ                                    ͬϭϵϵϵ            ͬϮϬϬϰ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϯϴϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 176 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                 E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ        ,ŽůĚEŽƚŝĐĞ       WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ        ĂƚĞƐ                  dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϵϯϴϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                    ϵͬϮϬͬϮϬϭϬ͖
ϱϮϮ                                    ͬϮϬϬϵ            ͬϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϴϵϯϴϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                       ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶǁŝƚŚŝŶƚŚĞŵĞĂŶŝŶŐŽĨƐĞĐƚŝŽŶ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ ŐƌĞĞŵĞŶƚ         ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϯϴϴͲ
ϱϮϯ                                    ͬϭϵϵϮ            ͬϮϬϬϳ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϯϵϮ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ         ŽŵƉůĂŝŶƚ          ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘EŽƚŚŝŶŐŝŶƚŚŝƐĂŐƌĞĞŵĞŶƚŝƐŝŶƚĞŶĚĞĚ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ƚŽĞůŝŵŝŶĂƚĞĂŶǇŝŶĚĞŵŶŝĨŝĐĂƚŝŽŶƌŝŐŚƚƐǇŽƵŵŝŐŚƚŚĂǀĞŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚǇŽƵƌĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞĨŝƌŵ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϬϮϬϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                    ϳͬϭϱͬϮϬϭϱ͖
ϱϮϰ                                    ͬϮϬϭϰ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϵϬϮϭϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                      ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 177 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                           D                    E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                         WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϯϵϯͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇ
ϱϮϱ                                    ͬϭϵϵϴ            ͬϮϬϬϮ                                                                                                                                                                                                                                                                                        ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϯϵϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ                ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůů
                                                                                                                                                                                                                ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞŚĂĚĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚ
                                                                                                                                                                                                                ǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                                ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                                &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                            ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                                ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                            ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                           ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                               ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                     ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                                                    ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                               ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                     ϵͬϮϬͬϮϬϭϬ͖                                                             ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                  '^ϬϯϴϵϯϵϳͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                             '^ϬϯϴϲϯϭϯͲ     ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
ϱϮϲ                                     ϮϬϬϲ            ͬϮϬϭϯ                                                                                                                                                                                                                                                                                               zĞƐ             ϴͬϮͬϮϬϭϭ͖         WtŐƌĞĞŵĞŶƚ          ͬϮϬϬϲ
                                                                  '^ϬϯϴϵϰϬϭ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                             '^Ϭϯϴϲϯϭϱ        ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                                                                                                                                                                            ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                                ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ                                                                                                          ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 178 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ        zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                 ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌ
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ     ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                           ĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ          ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                        ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘   ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                        ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕
                                                                                                                                                          ;^ĞĐƚŝŽŶϵ͘ϭͿ                                       ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                        ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐ
                                                                                                                                                                                                              ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                          ŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌ
                                                                                                                                                                                                              ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                          ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕
                                                                                                                                                                                                              ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                       ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ
                                                                                                                                                                                                              ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                    ;ΗE^ΗͿ͘/ĨďŽƚŚEz^ĂŶĚE^ĚĞĐůŝŶĞƚŽ
                                                                                                                                                                                                              ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                                                                                         ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
                                                                                                                                                                                                              ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                                                                                              ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ
                                                                                                                                                                                                              ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                                                                                   ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖           ǆƚĞŶĚĞĚ
                                                                  '^ϬϯϴϵϰϬϮͲ                                                                                                                                ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘ǆĐĞƉƚĂƐƉƌŽǀŝĚĞĚĨŽƌŝŶ^ĞĐƚŝŽŶϰĂďŽǀĞ͕ƚŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                      '^ϬϯϴϰϲϬϱͲ     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
ϱϮϳ                                    ͬϭϵϵϱ             ͬϮϬϭϯ                                                                                                                                                                                                                                                                                            zĞƐ            ϴͬϮͬϮϬϭϭ͖         DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^ϬϯϴϵϰϭϮ                                                                                                                                   ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ                                                                                      '^Ϭϯϴϰϲϭϯ        ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ
                                                                                                                                                                                                                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ            ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                              ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕                                                                                                       ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                                                                              ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                                                                                             ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ
                                                                                                                                                                                                              ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                              ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                              ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                              ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                              ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                              ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                              ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ϭͬϮϵͬϮϬϭϰ͖
                                                                  '^ϬϯϴϵϰϭϯͲ                                                                            ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
ϱϮϴ                                    ͬϭϵϵϲ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ    ϳͬϭϱͬϮϬϭϱ͖
                                                                  '^Ϭϯϴϵϰϭϲ                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘dŽĞŶƐƵƌĞƚŚĂƚƚŚĞƌĞůĞĂƐĞĐŽŶƚĂŝŶĞĚŝŶƚŚĞƉƌŝŽƌƉĂƌĂŐƌĂƉŚŝƐĨƵůůǇ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚŝƚƐƚĞƌŵƐ͕ǇŽƵŚĞƌĞďǇǁĂŝǀĞĂŶǇďĞŶĞĨŝƚƐƵŶĚĞƌ͕ĂŶĚĂŶǇƉƌŽƚĞĐƚŝŽŶƚŚĂƚǇŽƵŵĂǇŚĂǀĞďǇǀŝƌƚƵĞ
                                                                                                                                                                                                                ŽĨ͕^ĞĐƚŝŽŶϭϱϰϮŽĨƚŚĞĂůŝĨŽƌŶŝĂŝǀŝůŽĚĞ͕ǁŚŝĐŚƉƌŽǀŝĚĞƐ͗ŐĞŶĞƌĂůƌĞůĞĂƐĞĚŽĞƐŶŽƚĞǆƚĞŶĚƚŽĐůĂŝŵƐǁŚŝĐŚƚŚĞĐƌĞĚŝƚŽƌ
                                                                                                                                                                                                                ĚŽĞƐŶŽƚŬŶŽǁŽƌƐƵƐƉĞĐƚƚŽĞǆŝƐƚŝŶŚŝƐĨĂǀŽƌĂƚƚŚĞƚŝŵĞĨŽƌĞǆĞĐƵƚŝŶŐƚŚĞƌĞůĞĂƐĞ͕ǁŚŝĐŚŝĨŬŶŽǁŶďǇŚŝŵŵƵƐƚŚĂǀĞ
                                                                                                                                                                                                                ŵĂƚĞƌŝĂůůǇĂĨĨĞĐƚĞĚŚŝƐƐĞƚƚůĞŵĞŶƚǁŝƚŚƚŚĞĚĞďƚŽƌ͘/ŶĂĚĚŝƚŝŽŶ͕ǇŽƵŚĞƌĞďǇŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶǇƉƌŽƚĞĐƚŝŽŶ
                                                                                                                                                                                                                ƚŚĂƚŵĂǇĞǆŝƐƚƵŶĚĞƌĂŶǇĐŽŵƉĂƌĂďůĞŽƌƐŝŵŝůĂƌƐƚĂƚƵĞƐĂŶĚƉƌŝŶĐŝƉůĞƐŽĨĐŽŵŵŽŶůĂǁŽĨĂŶǇĂŶĚĂůůƐƚĂƚĞƐŽĨƚŚĞhŶŝƚĞĚ
                                                                                                                                                                                                                ^ƚĂƚĞƐŽƌŽĨƚŚĞhŶŝƚĞĚ^ƚĂƚĞƐ͘;WĂŐĞϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϰϭϳͲ
ϱϮϵ                                    ͬϮϬϬϬ            ͬϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϰϮϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 179 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                 K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          dŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ           zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ       ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ             ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌ             ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨ ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐĨŽƌǀĞƐƚĞĚďĞŶĞĨŝƚƐƚŽǁŚŝĐŚǇŽƵĂƌĞĞŶƚŝƚůĞĚƵŶĚĞƌ
                                                                                                                                                          &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘ ƚŚĞƚĞƌŵƐŽĨĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶĐŽǀĞƌĞĚďǇZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚ
                                                                                                                                                          /ĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůů ƚŽƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů
                                                                                                                                                          ďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ŝŶĐůƵĚŝŶŐĐůĂŝŵƐĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨ
                                                                  '^ϬϯϴϵϰϮϱͲ                                                                                                                                                                                                                                                                                      ϳͬϭϱͬϮϬϭϱ͖
ϱϯϬ                                    ͬϮϬϭϰ            ͬϮϬϭϴ                                                                                             ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ            ĂŶǇĐŽŶƚƌĂĐƚ͕ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů            zĞƐ
                                                                  '^ϬϯϴϵϰϮϵ                                                                                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ          ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͕ŽƌĨŽƌĂŶǇǀŝŽůĂƚŝŽŶŽĨƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨdŝƚůĞ/ŽĨZ/^͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ           ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ                                   ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                 ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                 ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                  '^ϬϯϴϵϰϯϬͲ                                                                            ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
ϱϯϭ                                    ͬϭϵϳϲ             ͬϮϬϭϯ                                                                                                                                                                                                                                                                                           zĞƐ         ϵͬϮϬͬϮϬϭϬ
                                                                  '^Ϭϯϴϵϰϯϰ                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐĨŽƌǀĞƐƚĞĚďĞŶĞĨŝƚƐƚŽǁŚŝĐŚǇŽƵĂƌĞĞŶƚŝƚůĞĚƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƚŚĞƚĞƌŵƐŽĨĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶĐŽǀĞƌĞĚďǇZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŽƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ŝŶĐůƵĚŝŶŐĐůĂŝŵƐĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͕ŽƌĨŽƌĂŶǇǀŝŽůĂƚŝŽŶŽĨƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨdŝƚůĞ/ŽĨZ/^͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ                             ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϵϭϮϵϰͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ                                   ϲͬϭϵͬϮϬϭϮ͖
ϱϯϮ                                    ͬϭϵϵϮ            ͬϮϬϭϴ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϵϭϮϵϵ                                                                                                                                     ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ                               ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ                          ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞ
                                                                                                                                                                                                                ĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵ
                                                                                                                                                                                                                ŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                                ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                                &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                ƐŚĂůůŶŽƚďĞĐŽŵĞĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚ
                                                                                                                                                                                                                ƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶ
                                                                                                                                                                                                                ďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 180 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                         D              E                 K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                           WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ ZĞůĞĂƐĞƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵŝŶƵƐĞ͕ƌĞůĞĂƐĞĐůĂƵƐĞůŝŬĞůǇƚŽ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ďĞ͗zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϵϰϰϬͲ                                                                                                                                                                                                                                                                                       ϵͬϮϬͬϮϬϭϬ͖
ϱϯϯ                                     ϭϵϵϲ            ͬϮϬϭϮ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ            zĞƐ
                                                                  '^Ϭϯϴϵϰϰϯ                                                                                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                  '^ϬϯϴϵϰϱϬͲ
ϱϯϰ                                    ͬϮϬϭϯ            ͬϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ          zĞƐ         ϳͬϭϱͬϮϬϭϱ
                                                                  '^Ϭϯϴϵϰϱϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϵϰϱϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϱϯϱ                                    ͬϮϬϭϱ            ͬϮϬϭϳ                                                                                                                                                                                                                                                                                             EŽ             Eͬ
                                                                  '^Ϭϯϴϵϰϲϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 181 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                 ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                        ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                            ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                        ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                     ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                       ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                           ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                 ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                  '^ϬϯϴϵϰϲϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                             '^ϬϯϴϲϯϮϲͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϱϯϲ                                     ϮϬϬϱ             ͬϮϬϭϬ                                                                                                                                                                                                                                                                                           zĞƐ             ϵͬϮϬͬϮϬϭϬ         WtŐƌĞĞŵĞŶƚ            ϮϬϬϱ
                                                                  '^Ϭϯϴϵϰϲϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                               '^ϬϯϴϲϯϮϴ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                           ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                         ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                                          ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                                          ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                            ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘                                                                                                           ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϰϲϳͲ
ϱϯϳ                                    ͬϭϵϵϴ            ͬϮϬϬϰ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϰϳϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϳϲϮͲ
ϱϯϴ                                    ͬϭϵϵϰ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϳϲϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 182 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ŝŶĐůƵĚŝŶŐ/ŵƉƌŝŶƚĂƉŝƚĂůĚǀŝƐŽƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů >>;Η/ŵƉƌŝŶƚΗͿͿ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐŽƌ/ŵƉƌŝŶƚ͕ĂŶǇ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                  '^ϬϯϴϵϰϳϭͲ
ϱϯϵ                                    ͬϮϬϭϱ            ͬϮϬϭϲ                                                                                             ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ                        EŽ                  Eͬ
                                                                  '^Ϭϯϴϵϰϳϱ
                                                                                                                                                                                                                ƵŶĚĞƌƚŚĞWŚĂŶƚŽŵhŶŝƚWůĂŶŽƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚ
                                                                                                                                                                                                                ŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚ
                                                                                                                                                                                                                ŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                                                                                ůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůů
                                                                                                                                                                                                                ĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐ
                                                                                                                                                                                                                ĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌ
                                                                                                                                                                                                                ĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐ
                                                                                                                                                                                                                ŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                                                                                ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϰϳϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϰϬ                                    ͬϮϬϬϲ            ͬϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϰϳϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϰϵϯͲ
ϱϰϭ                                    ͬϮϬϬϬ             ͬϮϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϱϬϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 183 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϵϱϬϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϱϰϮ                                    ͬϮϬϬϱ             ϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ              ϵͬϮϬͬϮϬϭϬ
                                                                  '^ϬϯϴϵϱϬϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϱϬϲͲ
ϱϰϯ                                    ͬϮϬϬϬ            ͬϮϬϬϱ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϱϬϵ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϱϭϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϰϰ                                    ͬϮϬϬϬ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϱϭϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 184 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽĨƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϱϭϰͲ
ϱϰϱ                                    ͬϮϬϬϬ            ͬϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϱϭϳ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϱϵϳͲ
ϱϰϲ                                    ͬϭϵϵϴ             ϮϬϬϰ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϲϬϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ           ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϱϮϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϰϳ                                    ͬϮϬϬϴ             ͬϮϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ     ϵͬϮϬͬϮϬϭϬ
                                                                  '^ϬϯϴϵϱϮϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 185 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϱϭϴͲ
ϱϰϴ                                     ϮϬϬϭ             ϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϱϮϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞƐϯͲϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞWƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ
                                                                  '^ϬϯϴϵϱϮϲͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ
ϱϰϵ                                        ϭϵϵϴ          ϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ              ϴͬϮͬϮϬϭϭ
                                                                  '^ϬϯϴϵϱϯϬ                                                                                                                                     ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞ
                                                                                                                                                                                                                ĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵ
                                                                                                                                                                                                                ŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                                ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                                &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞ
                                                                                                                                                                                                                ĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                                                                                                                                                                                                                 ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϱϯϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕
ϱϱϬ                                     ϮϬϬϰ             ϮϬϬϴ                                                                                                                                                                                                                                                                                 ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϱϰϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ
                                                                                                                                                                                                                                                                                                                                                 ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 186 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                  WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                        ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϵϱϰϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϱϱϭ                                     ϮϬϬϲ             ϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ            ϴͬϮͬϮϬϭϭ͖
                                                                  '^Ϭϯϴϵϱϱϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                        ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                                                                                                                                                                                                                                        ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϵϱϲϬͲ                                                                            ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
ϱϱϮ                                        ϬϬϯ              Ϭϭϳ                                                                                                                                                                                                                                                                                          zĞƐ             ϴͬϮͬϮϬϭϭ͖
                                                                  '^Ϭϯϴϵϱϲϱ                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϱϲϲͲ
ϱϱϯ                                     ϮϬϬϰ             ϮϬϬϳ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϱϲϵ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 187 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                 K                W               Y                                    Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                             WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                                                                                                                                                                                                                                     ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                     ϴͬϮͬϮϬϭϭ͖
                                                                   '^ϬϯϴϵϱϳϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϱϱϰ                                        ϮϬϬϵ             ϮϬϭϲ                                                                                                                                                                                                                                                                                          zĞƐ        ϭͬϮϵͬϮϬϭϰ͖
                                                                   '^Ϭϯϴϵϱϳϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                     ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                                                                                                                                                                                                                                     ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                 ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                 ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                 ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                 ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                   '^ϬϯϴϵϱϳϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                  ϵͬϮϬͬϮϬϭϬ͖
ϱϱϱ                                     ϮϬϬϳ             ϮϬϭϮ                                                                                                                                                                                                                                                                                             zĞƐ
                                                                   '^ϬϯϴϵϱϴϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                     ϴͬϮͬϮϬϭϭ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                 ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                 ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                 ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                 ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                     ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕                                                                                                 ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ                                                                                                ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                           'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ                                                                                                        ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                           ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ                                                                                             ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                           ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ                                                                                                    ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                           ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ                                                                                                ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů                                                                                     ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                           EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ                                                                                              ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                           ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                                                                                      ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                           EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                                                                          ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                           ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ                                                                                              ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                           ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ        ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ                                                           ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                   '^ϬϯϴϵϱϴϭͲ                                                                                                                                                                                                                                                                                                                                         '^ϬϯϴϲϯϲϰͲ
ϱϱϲ                                        ϵϵϳ              ϮϬϬϲ                                                                                           ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ           ϭϵϵϵ                        ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                   '^Ϭϯϴϵϱϴϴ                                                                                                                                                                                                                                                                                                                                            '^Ϭϯϴϲϯϲϵ
                                                                                                                                                           ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů              ŽŵƉůĂŝŶƚ      ŽŵƉůĂŝŶƚ                                                            ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                           ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵ                                                                                                   ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                           ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ                                                                                                  ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                           ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ                                                                                            ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                           ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ                                                                                        ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                 ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ                                                                                                       ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                 ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;WĂŐĞϮͿ                                                                                                                                              'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                                                                                                                                                                                         ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                         ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 188 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                <                                                                                         >                                                                         D                   E                    K                W               Y                                    Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ       WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                 KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                             KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                  dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                   ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                          ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                          ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                            ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                     ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                     ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                   ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                          ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                                ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                             ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϴϵϱϴϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕                                                                               '^ϬϯϴϲϯϳϬͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϱϱϳ                                        ϬϬϰ               ϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ             ϬϬϳ
                                                                   '^ϬϯϴϵϱϵϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ                                                                           '^ϬϯϴϲϯϳϮ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                                     ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ                                                                                                     ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕                                                                                                 ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                                                                                       ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                                                                                                 ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ                                                                                                                                                                 ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                           ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                           ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                           /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                           EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                           zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ      ŐƌĞĞŵĞŶƚ         ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϴϵϱϵϯͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ;ΗΖΖͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϱϱϴ                                        ϵϵϰ              ϮϬϬϮ
                                                                   '^ϬϯϴϵϲϬϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐ           ŽŵƉůĂŝŶƚ          ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚ
                                                                                                                                                                                                                 ϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐ
                                                                                                                                                                                                                 ĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐ
                                                                                                                                                                                                                 ĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐ
                                                                                                                                                                                                                 ƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                 ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                 ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                 ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ



                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                           ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϴϵϲϬϱͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϱϱϵ                                        ϬϬϳ              ϬϬϴ
                                                                   '^ϬϯϴϵϲϬϴ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                 ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                 ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                 ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                 ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                 ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                 ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                 ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 189 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϲϵϰϴͲ
ϱϲϬ                                     ϮϬϬϬ                ϬϬϳ                                                                                           EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϲϵϱϱ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϵϲϬϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϱϲϭ                                     ϮϬϭϲ                Ϭϭϳ                                                                                                                                                                                                                                                                                          EŽ                  Eͬ
                                                                  '^Ϭϯϴϵϲϭϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϲϮϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϲϮ                                        ϬϬϲ              ϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϲϯϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ  ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 190 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϲϯϯͲ                                                                           ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϲϯ                                        ϮϬϬϰ          ϬϬϴ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϲϰϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϲϰϭͲ
ϱϲϰ                                        ϬϬϮ           ϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϲϰϰ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϲϰϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϲϱ                                     ϮϬϬϯ                ϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϲϱϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 191 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚ
                                                                                                                                                           ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞWƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ
                                                                   '^ϬϯϴϵϲϱϯͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ
ϱϲϲ                                        ϵϵϴ              Ϭϭϲ                                                                                                                                                                                                                                                                                           zĞƐ              ϵͬϮϬͬϮϬϭϬ
                                                                   '^Ϭϯϴϵϲϱϳ                                                                                                                                     ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                                 ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                 ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                 ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞ
                                                                                                                                                                                                                 ĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵ
                                                                                                                                                                                                                 ŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                                 ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                                 &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                 ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                                 ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                                 ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϭϯϬϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϲϳ                                        ϬϬϱ              ϮϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϭϯϬϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϴϵϲϱϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϲϴ                                        ϬϬϲ              ϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^Ϭϯϴϵϲϲϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 192 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕                                 ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϵϲϲϲͲ                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
ϱϲϵ                                     ϭϵϳϳ                Ϭϭϲ                                                                                                                                                                                                                                                                                          zĞƐ             ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^Ϭϯϴϵϲϳϭ                                                                                                                                     ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ                            ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ                                   ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚ
                                                                                                                                                                                                                ǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ
                                                                                                                                                                                                                ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                                                                                ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                                ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                                ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϵϵϱͲ                                                                            ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
ϱϳϬ                                     ϮϬϬϲ             ϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϳϵϵϴ                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘dŽĞŶƐƵƌĞƚŚĂƚƚŚĞƌĞůĞĂƐĞĐŽŶƚĂŝŶĞĚŝŶƚŚĞƉƌŝŽƌƉĂƌĂŐƌĂƉŚŝƐĨƵůůǇ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚŝƚƐƚĞƌŵƐ͕ǇŽƵŚĞƌĞďǇǁĂŝǀĞĂŶǇďĞŶĞĨŝƚƐƵŶĚĞƌ͕ĂŶĚĂŶǇƉƌŽƚĞĐƚŝŽŶƚŚĂƚǇŽƵŵĂǇŚĂǀĞďǇǀŝƌƚƵĞ
                                                                                                                                                                                                                ŽĨ͕^ĞĐƚŝŽŶϭϱϰϮŽĨƚŚĞĂůŝĨŽƌŶŝĂŝǀŝůŽĚĞ͕ǁŚŝĐŚƉƌŽǀŝĚĞƐ͗ŐĞŶĞƌĂůƌĞůĞĂƐĞĚŽĞƐŶŽƚĞǆƚĞŶĚƚŽĐůĂŝŵƐǁŚŝĐŚƚŚĞĐƌĞĚŝƚŽƌ
                                                                                                                                                                                                                ĚŽĞƐŶŽƚŬŶŽǁŽƌƐƵƐƉĞĐƚƚŽĞǆŝƐƚŝŶŚŝƐĨĂǀŽƌĂƚƚŚĞƚŝŵĞĨŽƌĞǆĞĐƵƚŝŶŐƚŚĞƌĞůĞĂƐĞ͕ǁŚŝĐŚŝĨŬŶŽǁŶďǇŚŝŵŵƵƐƚŚĂǀĞ
                                                                                                                                                                                                                ŵĂƚĞƌŝĂůůǇĂĨĨĞĐƚĞĚŚŝƐƐĞƚƚůĞŵĞŶƚǁŝƚŚƚŚĞĚĞďƚŽƌ͘/ŶĂĚĚŝƚŝŽŶ͕ǇŽƵŚĞƌĞďǇŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶǇƉƌŽƚĞĐƚŝŽŶ
                                                                                                                                                                                                                ƚŚĂƚŵĂǇĞǆŝƐƚƵŶĚĞƌĂŶǇĐŽŵƉĂƌĂďůĞŽƌƐŝŵŝůĂƌƐƚĂƚƵƚĞƐĂŶĚƉƌŝŶĐŝƉůĞƐŽĨĐŽŵŵŽŶůĂǁŽĨĂŶǇĂŶĚĂůůƐƚĂƚĞƐŽĨƚŚĞhŶŝƚĞĚ
                                                                                                                                                                                                                ^ƚĂƚĞƐŽƌŽĨƚŚĞhŶŝƚĞĚ^ƚĂƚĞƐ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϲϳϲͲ
ϱϳϭ                                     ϮϬϬϬ             ϮϬϬϰ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϲϴϰ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ           ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 193 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                           6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                            >                                                                          D                    E                    K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                   '^ϬϯϴϵϲϴϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϱϳϮ                                     ϮϬϭϭ                Ϭϭϯ                                                                                                                                                                                                                                                                                             EŽ                  Eͬ
                                                                   '^Ϭϯϴϵϲϴϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                 ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                 ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                 ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                 ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                           'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                           ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                           ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                           ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                           EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                           ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕
                                                                                                                                                           EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϭϯϬϴͲ                                                                            ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ
ϱϳϯ                                     ϭϵϵϮ                 ϬϬϰ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^Ϭϯϵϭϯϭϭ                                                                               ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                                                                                                                                                        ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                           ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                           ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵ
                                                                                                                                                           ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ
                                                                                                                                                           ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                           ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                                 ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                                 ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                            ϵͬϮϬͬϮϬϭϬ͖
                                                                   '^ϬϯϴϵϲϵϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϱϳϰ                                        ϬϬϳ           ϮϬϭϯ                                                                                                                                                                                                                                                                                               zĞƐ             ϴͬϮͬϮϬϭϭ͖
                                                                   '^Ϭϯϴϵϲϵϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                            ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                 ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                 ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                 ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                 ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                      
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 194 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                           D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͘zŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͘ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ      ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϲϴϬϳͲ
ϱϳϱ                                     ϭϵϴϵ                ϬϬϯ                                                                                           ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϲϴϭϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ        ŽŵƉůĂŝŶƚ      ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůů
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞϳĂŶĚŝƚƐ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌ
                                                                                                                                                                                                                ĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐ
                                                                                                                                                                                                                ŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͘ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                                                                                ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌ
                                                                                                                                                                                                                ĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚ
                                                                                                                                                                                                                ƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϳϬϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϳϲ                                     ϮϬϬϱ                ϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϳϬϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϳϬϴͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇ
ϱϳϳ                                     ϭϵϵϲ             ϮϬϬϮ                                                                                                                                                                                                                                                                                        ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϳϭϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ                ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůů
                                                                                                                                                                                                                ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞŚĂĚĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚ
                                                                                                                                                                                                                ǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                                ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                                &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 195 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                          >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                   ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                   ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϳϭϳͲ
ϱϳϴ                                     ϭϵϵϵ                ϬϬϯ                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϳϮϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ           ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϳϮϭͲ
ϱϳϵ                                        ϵϵϳ           ϮϬϬϰ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϳϮϰ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ           ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕;ŝͿĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ƉƌŽŐƌĂŵƐĂŶĚ;ŝŝͿĂŶǇĐůĂŝŵƐƚŽƵŶǀĞƐƚĞĚĂǁĂƌĚƐƵŶĚĞƌƚŚĞϭϵϵϵŝƐĐƌĞƚŝŽŶĂƌǇZ^hǁĂƌĚŐƌĞĞŵĞŶƚĂŶĚƚŚĞϭϵϵϵ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŝƐĐƌĞƚŝŽŶĂƌǇKƉƚŝŽŶǁĂƌĚŐƌĞĞŵĞŶƚƚŚĂƚǁĞƌĞĐŽŶĚŝƚŝŽŶĞĚŽŶĐŽŶƚŝŶƵĞĚĞŵƉůŽǇŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞWƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ                                ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϴϵϳϮϱͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ
ϱϴϬ                                        ϵϵϰ              Ϭϭϯ                                                                                                                                                                                                                                                                                         zĞƐ             ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϵϳϮϵ                                                                                                                                     ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ                            ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞ
                                                                                                                                                                                                                ĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵ
                                                                                                                                                                                                                ŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                                ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                                &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞ
                                                                                                                                                                                                                ĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 196 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                  '^ϬϯϵϲϭϵϯͲ                                                                                                                                                                                                                                                                                            ϴͬϮͬϮϬϭϭ͖
ϱϴϭ                                        ϬϬϲ           ϮϬϭϯ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         zĞƐ
                                                                  '^ϬϯϵϲϮϬϯ                                                                                                                                                                                                                                                                                               ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚŚĞƌĞďǇ͕ǇŽƵŬŶŽǁŝŶŐůǇ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ 'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚƐƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϳϯϬͲ
ϱϴϮ                                     ϮϬϬϭ                ϬϬϴ                                                                                           ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϳϯϯ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                 ϲͬϭϵͬϮϬϭϮ͖
                                                                  '^ϬϯϴϵϳϯϰͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
ϱϴϯ                                     ϮϬϬϰ                Ϭϭϳ                                                                                                                                                                                                                                                                                          zĞƐ             ϭͬϮϵͬϮϬϭϰ͖
                                                                  '^Ϭϯϴϵϳϰϱ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                   ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                     ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶǁĂƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚĞ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚĚĂƚĞĚEŽǀĞŵďĞƌϭϳ͕ϮϬϭϲ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 197 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                 K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϵϳϰϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                  ϵͬϮϬͬϮϬϭϬ͖
ϱϴϰ                                        ϬϬϵ           ϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϴϵϳϱϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                     ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ     ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ^><ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨ        ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ ǁŚŝĐŚǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ^><͕'ŽůĚŵĂŶ^ĂĐŚƐ͕ƚŚĞŝƌƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕Žƌ
                                                                                                                                                          ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ ĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐ ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ            ĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ^><͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ         ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ      ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐŝŶĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ      ĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚ
                                                                                                                                                          ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ ƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ
                                                                                                                                                          ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞ      ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ ŐƌĞĞŵĞŶƚ      ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϳϱϭͲ
ϱϴϱ                                        ϵϴϭ              ϬϬϮ                                                                                           ǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘ ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϳϱϱ
                                                                                                                                                          zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌ      ĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕     ŽŵƉůĂŝŶƚ       ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐ
                                                                                                                                                          ĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ             ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůůĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞŚĂĚĂƚůĞĂƐƚϰϱ
                                                                                                                                                          ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ                          ĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞ
                                                                                                                                                                                                               ĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                               ƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚ
                                                                                                                                                                                                               ĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐ
                                                                                                                                                                                                               ƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                  '^ϬϯϴϵϳϱϲͲ
ϱϴϲ                                     ϮϬϭϯ             ϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         zĞƐ         ϳͬϭϱͬϮϬϭϱ
                                                                  '^Ϭϯϴϵϳϲϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 198 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                  WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϳϰϯϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϱϴϳ                                        ϬϬϵ           ϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ             ϵͬϮϬͬϮϬϭϬ
                                                                  '^Ϭϯϴϳϰϰϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐĨŽƌǀĞƐƚĞĚďĞŶĞĨŝƚƐƚŽǁŚŝĐŚǇŽƵĂƌĞĞŶƚŝƚůĞĚƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƚŚĞƚĞƌŵƐŽĨĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶĐŽǀĞƌĞĚďǇZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŽƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ŝŶĐůƵĚŝŶŐĐůĂŝŵƐĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨ
                                                                  '^ϬϯϴϵϳϳϬͲ
ϱϴϴ                                     ϮϬϭϯ                Ϭϭϴ                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů              EŽ                 Eͬ
                                                                  '^Ϭϯϴϵϳϳϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͕ŽƌĨŽƌĂŶǇǀŝŽůĂƚŝŽŶŽĨƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨdŝƚůĞ/ŽĨZ/^͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                                                                                ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽĨƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϬϵϳͲ
ϱϴϵ                                        ϬϬϬ              ϬϬϮ                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϭϬϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 199 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϴϵϳϴϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϵϬ                                     ϮϬϬϴ                 ϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^Ϭϯϴϵϳϴϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                           ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                           ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                           /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                           EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                           zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϴϵϳϴϵͲ
ϱϵϭ                                        ϵϵϱ              ϬϬϯ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϴϵϳϵϮ
                                                                                                                                                           ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                           ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϴϵϳϵϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϵϮ                                        ϬϬϰ               ϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^Ϭϯϴϵϳϵϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 200 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                           6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                            >                                                                          D                    E                    K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                           'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                           ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                           ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                           ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                           EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                           ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕
                                                                                                                                                           EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϴϵϳϵϳͲ                                                                            ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ
ϱϵϯ                                        ϵϵϬ              ϮϬϬϲ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϴϵϴϬϬ                                                                               ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                                                                                                                                                        ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                           ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                           ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵ
                                                                                                                                                           ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ
                                                                                                                                                           ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                           ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                                 ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                                 ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϴϵϴϭϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϵϰ                                        ϵϵϴ              ϬϬϴ                                                                                                                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^Ϭϯϴϵϴϭϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                           ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                           ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                           /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                           EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                           zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϴϵϴϮϬͲ
ϱϵϱ                                        ϵϵϭ              ϬϬϮ                                                                                            ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϴϵϴϮϯ
                                                                                                                                                           ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                           ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞƐϯͲϰͿ




                                                                                                                                                                                                                      
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 201 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚůĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϵϴϮϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϵͬϮϬͬϮϬϭϬ͖
ϱϵϲ                                        ϬϬϰ              ϬϭϮ                                                                                                                                                                                                                                                                                          zĞƐ
                                                                  '^ϬϯϴϵϴϮϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                          ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϴϮϵͲ                                                                           ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϱϵϳ                                     ϮϬϬϰ             ϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϴϯϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϴϯϴͲ
ϱϵϴ                                     ϭϵϵϵ                ϬϬϳ                                                                                           EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϴϰϭ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                           Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 202 of 450
                                                                                                                                                                                                          $SSHQGL[$
                                                                                                                                                                                               6HSDUDWLRQ$JUHHPHQWV
                                                                       &                '                ,                   /                   :                                 <                                                                                            >                                                                           D                    E                    K                W               Y                             Z

                                                                                                           ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                         KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                         ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                      ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                            /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                        ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                             ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                               ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                               ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                               ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                               ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                               ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                               ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                               /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                               EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                               ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                               zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ
                                                                                                                                                               ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ
                                                                                                                                                               ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů
                                                                                                                                                               ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                       '^ϬϯϴϵϴϰϮͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇ
ϱϵϵ                                         ϭϵϵϲ             ϮϬϬϯ                                                                                                                                                                                                                                                                                         ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                       '^Ϭϯϴϵϴϰϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ                ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                               ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                               ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůů
                                                                                                                                                                                                                     ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞŚĂĚĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚ
                                                                                                                                                                                                                     ǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                                     ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                                     &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                     ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                                     ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                                     ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ



                                                                                                                                                               ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                               ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                               ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                               ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                               ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                               ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                               /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                               EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                               ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                               zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕
                                                                                                                                                               ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ
                                                                                                                                                               ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ           ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                       '^ϬϯϴϵϴϰϲͲ
ϲϬϬ                  ͘                      ϭϵϴϲ                ϮϬϬϯ                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ          ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                       '^Ϭϯϴϵϴϱϯ
                                                                                                                                                               ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ        ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                               ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                               ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌ
                                                                                                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞƐϯͲϰͿ        ƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇ
                                                                                                                                                                                                                     ĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                     ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                     ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                     ;WĂŐĞƐϮͲϯͿ




                                                                                                                                                               ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                               ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                               ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                               Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                               ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                               ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                               ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                               ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                               ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                       '^ϬϯϴϵϴϱϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϬϭ                                         ϮϬϬϭ                ϮϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                       '^Ϭϯϴϵϴϱϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                               ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                               ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                     ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                     ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                          
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 203 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϴϱϴͲ
ϲϬϮ                                     ϮϬϬϭ             ϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϴϲϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚůĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϯϭϮͲ
ϲϬϯ                                     ϭϵϵϲ            ϮϬϬϯ                                                                                              ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϵϭϯϭϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ      ŐƌĞĞŵĞŶƚ         ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϴϲϮͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ;ΗΖΖͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϲϬϰ                                     ϮϬϬϬ             ϮϬϬϯ
                                                                  '^Ϭϯϴϵϴϲϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐ           ŽŵƉůĂŝŶƚ          ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůůĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚ
                                                                                                                                                                                                                ϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐ
                                                                                                                                                                                                                ƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 204 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                           6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                            >                                                                           D                    E                    K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                           ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                           ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                           /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                           EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                           zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϴϵϴϲϲͲ
ϲϬϱ                                     ϭϵϵϮ            ͬϮϬϬϯ                                                                                              ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^Ϭϯϴϵϴϲϵ
                                                                                                                                                           ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                           ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞƐϯͲϰͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                           ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽĨƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                           ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                           /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                           EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                           zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϴϵϴϳϬͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟Ϳ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇ
ϲϬϲ                                     ϭϵϴϳ             ϮϬϬϮ                                                                                                                                                                                                                                                                                         ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^Ϭϯϴϵϴϳϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ                ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůů
                                                                                                                                                                                                                 ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞŚĂĚĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚ
                                                                                                                                                                                                                 ǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                                 ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                                 &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                 ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                                 ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                                 ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ



                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                           ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϴϵϴϳϰͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϲϬϳ                                     ϭϵϵϴ                ϮϬϬϴ
                                                                   '^Ϭϯϴϵϴϳϳ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                 ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                 ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                 ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                 ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                 ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                 ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                 ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 205 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϴϳϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϬϴ                                     ϮϬϬϴ             ϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϴϴϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕        ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϴϵϲͲ
ϲϬϵ                                     ϮϬϬϳ             ϮϬϬϵ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϵϬϯ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ              ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϴϴϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϭϬ                                     ϭϵϵϴ             ϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϴϵϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 206 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                   '^ϬϯϴϵϴϵϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϵͬϮϬͬϮϬϭϬ͖
ϲϭϭ                                     ϮϬϬϴ             ϮϬϭϱ                                                                                                                                                                                                                                                                                             zĞƐ
                                                                   '^Ϭϯϴϵϴϵϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                          ϰͬϵͬϮϬϭϯ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨΗϭϵϲϳ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                 ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                 ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                 ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                 ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                          ϵͬϮϬͬϮϬϭϬ͖
                                                                   '^ϬϯϴϵϵϬϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϴͬϮͬϮϬϭϭ͖
ϲϭϮ                                     ϮϬϬϳ             ϮϬϭϰ                                                                                                                                                                                                                                                                                             zĞƐ
                                                                   '^ϬϯϴϵϵϬϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                 ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                 ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                 ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                 ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϴϵϵϬϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϭϯ                                     ϮϬϬϰ                ϮϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^Ϭϯϴϵϵϭϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞƐϰͲϱͿ        ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϯͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 207 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞĂƌŽůtŝƚƚĞŶďĞƌŐĂƚ:D^͘/Ĩ ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞDƐ͘              ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           tŝƚƚĞŶďĞƌŐ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞ         ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                           ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐ ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                           ŽĨƚŚĞ͘/ŶƚŚĞĞǀĞŶƚŽĨĂĚŝƐƉƵƚĞĐŽŶĐĞƌŶŝŶŐ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                           ƚŚĞƉĂǇŵĞŶƚƐĞƚĨŽƌƚŚŝŶƐĞĐƚŝŽŶϮ͘ϯ͕ƚŚĞ            ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                           ĂƌďŝƚƌĂƚŽƌǁŝůůŚĂǀĞƚŚĞĂƵƚŚŽƌŝƚǇƚŽĂǁĂƌĚ          ;ΗΗͿͿ͕ŝŶĐůƵĚŝŶŐĂůůĐůĂŝŵƐƚŚĂƚǁĞƌĞŵĂĚĞŽƌĐŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞŝŶƚŚĞ:ĂŶƵĂƌǇϮϰ͕ϮϬϭϯůĞƚƚĞƌĨƌŽŵŽƵŐůĂƐ,͘                                   ϵͬϮϬͬϮϬϭϬ͖
                                                                   '^ϬϯϴϵϵϭϰͲ                                                                            ĂƚƚŽƌŶĞǇ͛ƐĨĞĞƐƚŽƚŚĞƉƌĞǀĂŝůŝŶŐƉĂƌƚǇ͘zŽƵĂŐƌĞĞ tŝŐĚŽƌ͕ƐƋ͘ƚŽdĞĚZŽŐĞƌƐ͕ƐƋ͘ŽƌŝŶƚŚĞĚƌĂĨƚĚŽĐƵŵĞŶƚƐĞŶƚƚŽDƌ͘ZŽŐĞƌƐďǇDƌ͘tŝŐĚŽƌŽŶDĂƌĐŚϮϴ͕ϮϬϭϯ͘dŚŝƐƌĞůĞĂƐĞ
ϲϭϰ                                     ϮϬϬϳ             ϮϬϭϯ                                                                                                                                                                                                                                                                                             zĞƐ             ϴͬϮͬϮϬϭϭ͖
                                                                   '^Ϭϯϴϵϵϭϳ                                                                               ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞ ĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐ                                 ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                           ĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ        ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌ
                                                                                                                                                           ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘ ƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶ
                                                                                                                                                           ;^ĞĐƚŝŽŶϳ͘ϭͿ                                         ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕
                                                                                                                                                                                                                 ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞ
                                                                                                                                                                                                                 ĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵ
                                                                                                                                                                                                                 ŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                                 ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                                 &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                 ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌƐĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                                 ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                                 ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϯ͘ϭͿ

                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚĨŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϭϯϮϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϭϱ                                     ϭϵϵϳ            ϮϬϬϴ                                                                                                                                                                                                                                                                                       ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϭϯϮϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                           ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϴϵϵϭϴͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϲϭϲ                                     ϭϵϴϲ                ϮϬϬϴ
                                                                   '^ϬϯϴϵϵϮϭ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                 ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                 ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                 ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                 ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                 ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                 ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                 ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 208 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                     Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϵϮϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϭϳ                                     ϮϬϬϲ             ϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϵϮϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                 ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϴϵϵϯϬͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                   ϲͬϭϵͬϮϬϭϮ͖
ϲϭϴ                                     ϭϵϵϱ             ϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϴϵϵϯϱ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                   ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                     ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ                               ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                              ƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                              ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                                ŝŶƵƐĞ͕ĂƌďŝƚƌĂƚŝŽŶĐůĂƵƐĞůŝŬĞůǇƚŽďĞ͗ŶǇĚŝƐƉƵƚĞ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                         ŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                         ĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                       ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                              ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                                    ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                                 ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕                                                                                                    ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ                                                                                                ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ          ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ                                                                   ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                  '^ϬϯϴϵϵϯϲͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ                              '^ϬϯϴϲϰϰϮͲ     ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
ϲϭϵ                                     ϭϵϵϳ            ϮϬϬϴ                                                                                                                                                                                                                                                                                                                                                        ϭϵϵϴ
                                                                  '^Ϭϯϴϵϵϯϵ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                                                                          '^ϬϯϴϲϰϰϮ        ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                                                                                                                                                                                                                  ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                                                                                                     ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ                                                                                                                                                                        ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 209 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ                                                                                                              ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ                                                                                                        ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                           ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ                                                                                                        ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ                                                                                                     ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕                                                                                                             ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ                                                                                                            ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ                                                                                                           ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ                                                                                                         ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů                                                                                                 ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚŽƌ                                                                                                 ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ                                                                                                ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ      ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ                                                                      ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                  '^ϬϯϴϵϵϰϬͲ                                                                                                                                                                                                                                                                                                                                                  '^ϬϯϴϲϰϰϯͲ
ϲϮϬ                                     ϮϬϬϬ             ϮϬϬϯ                                                                                             ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ                      ϮϬϬϬ                        ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                  '^Ϭϯϴϵϵϰϰ                                                                                                                                                                                                                                                                                                                                                     '^Ϭϯϴϲϰϰϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ        ŽŵƉůĂŝŶƚ      ŽŵƉůĂŝŶƚ                                                                       ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϯͲϰͿ                                                                                                                                     ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ                                                                                                                                                                                                                                      ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞƐϰͲϱͿ                                                                                                                                                                                                                                         ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϵϰϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϮϭ                                     ϮϬϬϳ             ϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϵϰϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϲϭϳϭͲ
ϲϮϮ                                     ϮϬϬϬ             ϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϵϲϭϳϰ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 210 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϵϰϵͲ
ϲϮϯ                                     ϮϬϬϰ             ϮϬϬϱ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϵϱϮ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϵϱϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϮϰ                                     ϮϬϬϲ            ϮϬϬϴ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϵϲϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϵϵϲϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϲϮϱ                                    ͬϮϬϭϬ             ϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ              ϵͬϮϬͬϮϬϭϬ
                                                                  '^Ϭϯϴϵϵϲϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 211 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                 K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                   '^ϬϯϴϵϵϲϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϲϮϲ                                     ϮϬϬϰ                ϮϬϭϯ                                                                                                                                                                                                                                                                                          zĞƐ         ϰͬϵͬϮϬϭϯ
                                                                   '^ϬϯϴϵϵϳϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                 ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                 ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                 ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                 ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                     ϴͬϮͬϮϬϭϭ͖
                                                                   '^ϬϯϴϵϵϳϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                  ϲͬϭϵͬϮϬϭϮ͖
ϲϮϳ                                     ϮϬϬϳ             ϮϬϭϳ                                                                                                                                                                                                                                                                                             zĞƐ
                                                                   '^Ϭϯϴϵϵϳϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                    ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                             ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                 ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                 ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                 ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                 ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                           ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                   '^ϬϯϴϵϵϳϳͲ
ϲϮϴ                                     ϮϬϭϰ             ϮϬϭϲ                                                                                              ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         zĞƐ         ϳͬϭϱͬϮϬϭϱ
                                                                   '^ϬϯϴϵϵϴϮ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                 ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                 ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                 ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                 ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 212 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵ ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ŝŶƵƐĞ͕ĂƌďŝƚƌĂƚŝŽŶĐůĂƵƐĞůŝŬĞůǇƚŽďĞ͗ŶǇĚŝƐƉƵƚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          ŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶ ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ                ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞĨŝƌŵ͕ ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ              ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϴϵϵϴϯͲ                                                                            ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                           ϵͬϮϬͬϮϬϭϬ͖
ϲϮϵ                                     ϮϬϬϲ             ϮϬϭϯ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^Ϭϯϴϵϵϴϲ                                                                               ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                       ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϮϵϬͲ
ϲϯϬ                                     ϭϵϵϳ             ϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϭϮϵϯ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞƐϯͲϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϵϴϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϯϭ                                     ϮϬϬϰ             ϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϵϵϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ  ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 213 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ŐƌĞĞŵĞŶƚ       ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϳϵϰϳͲ
ϲϯϮ                                     ϭϵϵϳ             ϮϬϬϳ                                                                                             ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϳϵϱϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕              ŽŵƉůĂŝŶƚ        ŽŵƉůĂŝŶƚ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϯϮϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϯϯ                                     ϭϵϵϵ            ϮϬϬϴ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϵϭϯϯϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϬϬϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϯϰ                                     ϭϵϵϵ             ϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϬϬϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 214 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                           ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                   '^ϬϯϵϬϬϬϳͲ                                                                            ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
ϲϯϱ                                     ϭϵϵϮ                ϮϬϭϮ                                                                                                                                                                                                                                                                                          zĞƐ             ϴͬϮͬϮϬϭϭ͖
                                                                   '^ϬϯϵϬϬϭϭ                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                                                                                                                                                                          ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                                                                                 ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                 ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                 ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                 ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                 ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                 ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                 ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                 ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                 ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                   '^ϬϯϵϬϬϭϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϵͬϮϬͬϮϬϭϬ͖
ϲϯϲ                                     ϮϬϬϰ             ϮϬϭϮ                                                                                                                                                                                                                                                                                             zĞƐ
                                                                   '^ϬϯϵϬϬϭϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                          ϴͬϮͬϮϬϭϭ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                 ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                 ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                 ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌ͕ŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                 ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϭϯϮϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϯϳ                                     ϮϬϬϭ            ϮϬϬϵ                                                                                                                                                                                                                                                                                       ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϭϯϮϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;Η͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 215 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϬϭϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϯϴ                                     ϮϬϬϰ                ϮϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϬϮϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϬϮϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϯϵ                                     ϮϬϬϲ                ϮϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϬϮϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                           ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                   '^ϬϯϵϬϬϮϵͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
ϲϰϬ                                     ϮϬϬϬ             ϮϬϭϮ                                                                                                                                                                                                                                                                                             zĞƐ             ϴͬϮͬϮϬϭϭ͖
                                                                   '^ϬϯϵϬϬϯϯ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                   ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                                                                                 ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                 ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                 ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                 ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                 ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                 ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                 ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                 dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                 ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                 ĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚ
                                                                                                                                                                                                                 ϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 216 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                          >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                   ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                   ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϬϯϰͲ
ϲϰϭ                                     ϭϵϵϴ             ϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϬϯϳ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ        zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                            ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ     ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                               ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ          ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                          ŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘   ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                       ďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ;WĂŐĞϰͿ                                            ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                          ďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                              ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                        ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇ
                                                                                                                                                                                                              ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                           ƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                              ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                                   ƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞ
                                                                                                                                                                                                              ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                                  ƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                                                                                                                                                                                                                                                                                                  ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ          ǆƚĞŶĚĞĚ
                                                                  '^ϬϯϵϭϯϰϭͲ                                                                                                                                ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ;ŝŶĐůƵĚŝŶŐƚŚĞD>ĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ                                                                                       '^ϬϯϴϱϬϬϴͲ     ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐ
ϲϰϮ                                    ͬϮϬϬϬ             ϮϬϬϵ                                                                                                                                                                                                                                                                                  ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^Ϭϯϵϭϯϰϱ                                                                                                                                   ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ                                                                                 '^ϬϯϴϱϬϭϲ        ŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                                                                                                  ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                              ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ                                                                                                      ĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                                                                                                              ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ                                                                                                       ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚ
                                                                                                                                                                                                              ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ                                                                                                      ŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
                                                                                                                                                                                                              ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                              ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                              ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϭϯϰϲͲ
ϲϰϯ                                        ϮϬϬϬ         ϮϬϬϮ                                                                                              ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϵϭϯϰϵ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 217 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                           6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                            >                                                                         D                   E                    K                W               Y                                    Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϭϯϱϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϰϰ                                    ͬϭϵϵϴ            ϮϬϬϴ                                                                                                                                                                                                                                                                                       ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^Ϭϯϵϭϯϱϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                           /ŶƚŚĞĞǀĞŶƚŽĨĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ        ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌ           ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽĨƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           ĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨ ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ƚŚĞƉĂƌƚŝĞƐǁŝůůĨŝƌƐƚƐĞĞŬƚŽ     ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ƌĞƐŽůǀĞŝƚƚŚƌŽƵŐŚŐŽŽĚĨĂŝƚŚŶĞŐŽƚŝĂƚŝŽŶ͘/ĨƐƵĐŚ ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ŶĞŐŽƚŝĂƚŝŽŶĨĂŝůƐƚŽƌĞƐŽůǀĞƚŚĞĚŝƐƉƵƚĞ͕ƚŚĞ       ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ƉĂƌƚŝĞƐŵĂǇĂŐƌĞĞƚŽƌĞƐŽůǀĞƚŚĞŵĂƚƚĞƌƚŚƌŽƵŐŚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ŵĞĚŝĂƚŝŽŶ͘/ĨƚŚĞĚŝƐƉƵƚĞŝƐŶŽƚƐĞƚƚůĞĚƚŚƌŽƵŐŚ ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                           ŶĞŐŽƚŝĂƚŝŽŶŽƌĂŐƌĞĞĚŵĞĚŝĂƚŝŽŶ͕ŝƚǁŝůůďĞƐĞƚƚůĞĚ ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                           ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ        ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                          ϴͬϮͬϮϬϭϭ͖
                                                                   '^ϬϯϵϭϯϲϲͲ                                                                            ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ             ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
ϲϰϱ                                     ϮϬϬϳ             ϮϬϭϳ                                                                                                                                                                                                                                                                                              zĞƐ            ϲͬϭϵͬϮϬϭϮ͖
                                                                   '^Ϭϯϵϭϯϲϵ                                                                               ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ;͞͟ͿͿĂŶĚƐƉĞĐŝĨŝĐĂůůǇŝŶĐůƵĚĞƐĂůůĐůĂŝŵƐŵĂĚĞŽŶǇŽƵƌďĞŚĂůĨďǇǇŽƵƌĐŽƵŶƐĞů͕>ĂƵƌĞŶĐĞDŽǇ͕ƐƋ͕͘ŝŶĐůƵĚŝŶŐǁŝƚŚŽƵƚ
                                                                                                                                                                                                                                                                                                                                                                          ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ůŝŵŝƚĂƚŝŽŶƚŚĞĚƌĂĨƚĚŽĐƵŵĞŶƚƐĞŶƚďǇŚŝŵƚŽĐŽƵŶƐĞůĨŽƌƚŚĞĨŝƌŵŽŶƵŐƵƐƚϭϲ͕ϮϬϭϳĂŶĚƚŚĞůĞƚƚĞƌƐĞŶƚďǇŚŝŵŽŶ&ĞďƌƵĂƌǇ
                                                                                                                                                                                                                                                                                                                                                                          ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ         Ϯϭ͕ϮϬϭϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                           ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ EŽƚǁŝƚŚƐƚĂŶĚŝŶŐƚŚĞĨŽƌĞŐŽŝŶŐ͕ƚŚĞĨŝƌŵĂĐŬŶŽǁůĞĚŐĞƐƚŚĂƚǇŽƵĂƌĞŶŽƚǁĂŝǀŝŶŐ͗;ĂͿƚŚĞƌŝŐŚƚƚŽĞŶĨŽƌĐĞƚŚŝƐĂŐƌĞĞŵĞŶƚ͖ĂŶĚ
                                                                                                                                                                                                                ;ďͿƌŝŐŚƚƐƚŽKZ͕ǁŽƌŬĞƌƐĐŽŵƉĞŶƐĂƚŝŽŶŽƌƵŶĞŵƉůŽǇŵĞŶƚŝŶƐƵƌĂŶĐĞ͘;^ĞĐƚŝŽŶϰ͘ϭͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                              ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                              ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                                ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                       ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                              ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                                    ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                                 ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϬϰϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕                                                                                   '^ϬϯϴϲϰϵϰͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϲϰϲ                                     ϮϬϬϬ                ϮϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ                 ϬϬϰ
                                                                   '^ϬϯϵϬϬϰϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ                                                                               '^Ϭϯϴϲϰϵϲ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                                          ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ                                                                                                         ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕                                                                                                     ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                                                                                           ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                                                                                                     ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ                                                                                                                                                                     ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                                                                                                      
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 218 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                           ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                           ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                           EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                           ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϬϰϲͲ
ϲϰϳ                                     ϭϵϵϳ             ϮϬϬϳ                                                                                              EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϬϱϯ
                                                                                                                                                           ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                           ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                           ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                           ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                           ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                           ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                           ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                           ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                           /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                           EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                           zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϬϱϰͲ
ϲϰϴ                                     ϮϬϬϭ                ϮϬϬϮ                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϬϱϳ
                                                                                                                                                           ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                           ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                   '^ϬϯϵϬϬϱϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϲϰϵ                                        ϮϬϭϬ             ϮϬϭϭ                                                                                                                                                                                                                                                                                          zĞƐ              ϴͬϮͬϮϬϭϭ
                                                                   '^ϬϯϵϬϬϲϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                 ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                 ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                 ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                 ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 219 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϬϲϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϱϬ                                     ϮϬϬϰ             ϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϬϳϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͛͛ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ         ŐƌĞĞŵĞŶƚ         ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϬϳϱͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϲϱϭ                                     ϭϵϵϴ             ϮϬϬϴ
                                                                  '^ϬϯϵϬϬϴϯ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ           ŽŵƉůĂŝŶƚ          ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϬϴϰͲ
ϲϱϮ                                     ϮϬϬϮ             ϮϬϬϳ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϬϵϭ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͚͚͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ         ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 220 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                  WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                         ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϵϬϬϵϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                      ϴͬϮͬϮϬϭϭ͖
ϲϱϯ                                     ϮϬϬϵ             ϮϬϭϱ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϵϬϭϬϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                   ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟Ϳ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϭϬϭͲ
ϲϱϰ                                     ϭϵϵϴ             ϮϬϬϱ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϭϬϰ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟Ϳ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϭϬϱͲ
ϲϱϱ                                     ϭϵϵϳ             ϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϭϬϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 221 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϭϬϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϱϲ                                     ϮϬϬϭ             ϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϭϭϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϭϭϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϱϳ                                     ϮϬϬϰ             ϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϭϮϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌĨŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϭϮϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϱϴ                                     ϮϬϬϮ             ϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϭϯϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 222 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                           ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                           ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                           /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                           EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                           zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϭϯϯͲ
ϲϱϵ                                     ϭϵϵϵ             ϮϬϬϯ                                                                                              ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϭϯϲ
                                                                                                                                                           ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                           ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϭϯϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϲϬ                                     ϮϬϬϳ                ϮϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϭϰϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϭϰϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϲϭ                                     ϮϬϬϯ                ϮϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϭϰϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 223 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϬϭϰϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϵͬϮϬͬϮϬϭϬ͖
ϲϲϮ                                     ϮϬϬϱ             ϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϵϬϭϱϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                          ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϭϱϱͲ
ϲϲϯ                                     ϭϵϵϱ             ϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϭϱϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟Ϳ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟Ϳ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ        ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϭϱϵͲ
ϲϲϰ                                     ϭϵϴϰ             ϮϬϬϱ                                                                                             ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϭϲϮ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů              ŽŵƉůĂŝŶƚ      ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                                ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                                ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 224 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϬϭϲϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϲϲϱ                                     ϮϬϬϳ             ϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ              ϵͬϮϬͬϮϬϭϬ
                                                                  '^ϬϯϵϬϭϲϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϬϭϲϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                        ϴͬϮͬϮϬϭϭ͖
ϲϲϲ                                     ϮϬϭϬ             ϮϬϭϯ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϵϬϭϳϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                          ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϭϳϯͲ
ϲϲϳ                                     ϭϵϵϱ             ϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϭϳϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 225 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                 K                W               Y                                     Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                             WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϬϭϳϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϲϲϴ                                     ϮϬϬϰ             ϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ         ϵͬϮϬͬϮϬϭϬ
                                                                  '^ϬϯϵϬϭϴϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϬϭϴϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϲϲϵ                                     ϮϬϬϰ             ϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ         ϵͬϮϬͬϮϬϭϬ
                                                                  '^ϬϯϵϬϭϴϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                         ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                ĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                    ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                             ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                               ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                   ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                              ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                         ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                                                                                                                                                                                                                                    ϰͬϵͬϮϬϭϯ͖
                                                                  '^ϬϯϵϬϭϴϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                     '^ϬϯϴϲϱϬϴͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϲϳϬ                                     ϮϬϭϭ             ϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ        ϭͬϮϵͬϮϬϭϰ͖    WtŐƌĞĞŵĞŶƚ               ϮϬϭϭ
                                                                  '^ϬϯϵϬϭϵϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                       '^ϬϯϴϲϱϭϮ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                   ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                 ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                                  ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                                  ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                    ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘                                                                                                   ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 226 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϬϭϵϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϲϳϭ                                     ϮϬϬϳ             ϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ              ϵͬϮϬͬϮϬϭϬ
                                                                  '^ϬϯϵϬϭϵϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ      ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϭϵϳͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ;͞͟Ϳ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϲϳϮ                                     ϮϬϬϬ             ϮϬϬϯ
                                                                  '^ϬϯϵϬϮϬϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐ           ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůůĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚ
                                                                                                                                                                                                                ϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐ
                                                                                                                                                                                                                ƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϮϬϭͲ
ϲϳϯ                                     ϮϬϬϬ             ϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϮϬϰ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞƐϯͲϰͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 227 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                          >                                                                          D                   E                    K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                   ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                   ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϮϬϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϳϰ                                     ϮϬϬϱ                ϮϬϬϴ                                                                                                                                                                                                                                                                                  ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϮϬϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                           ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                           ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                           EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                           ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϮϭϱͲ
ϲϳϱ                                     ϮϬϬϭ            ϮϬϬϳ                                                                                               EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϮϭϴ
                                                                                                                                                           ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                           ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                           ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                           ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                           ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                           ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                           ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞ                               ϴͬϮͬϮϬϭϭ͖
                                                                   '^ϬϯϵϬϮϭϵͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚ
ϲϳϲ                                     ϮϬϭϭ             ϮϬϭϲ                                                                                                                                                                                                                                                                                            zĞƐ             ϲͬϭϵͬϮϬϭϮ͖
                                                                   '^ϬϯϵϬϮϮϰ                                                                                                                                     ůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞ                              ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                                 ŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ
                                                                                                                                                                                                                 ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ
                                                                                                                                                                                                                 ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐ
                                                                                                                                                                                                                 ǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽ
                                                                                                                                                                                                                 ĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                 ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞ
                                                                                                                                                                                                                 ĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                                 ƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚ
                                                                                                                                                                                                                 ĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐ
                                                                                                                                                                                                                 ƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌ
                                                                                                                                                                                                                 ĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 228 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                            >                                                                          D               E                K                W               Y                                    Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                       ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                       ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                               WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                    KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                          ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                         ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                                                           ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                   ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ
                                                                                                                                                           D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽĨƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                ŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůů
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                ďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                           ;^ĞĐƚŝŽŶϵ͘ϭͿ                                        ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                ďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                  ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇ
                                                                                                                                                                                                                ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                  ƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                                ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                               ƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞ
                                                                                                                                                                                                                ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                            ƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                                                                                                                                                                                                                                                                                                                                         ǆƚĞŶĚĞĚ
                                                                   '^ϬϯϵϬϮϮϱͲ                                                                                                                                 ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                                                                '^ϬϯϴϱϭϮϲͲ     ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐ
ϲϳϳ                                     ϭϵϵϵ                ϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ         ϴͬϮͬϮϬϭϭ      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                   '^ϬϯϵϬϮϮϵ                                                                                                                                    ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                                                                     '^Ϭϯϴϱϭϯϰ        ŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                                                                           ĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                                                                                                                ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                                                                                ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚ
                                                                                                                                                                                                                ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕                                                                                                        ŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
                                                                                                                                                                                                                ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                                                                                ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ
                                                                                                                                                                                                                ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ
                                                                                                                                                                                                                ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚ
                                                                                                                                                           ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞWƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ
                                                                   '^ϬϯϵϬϮϯϬͲ                                                                                                                                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
ϲϳϴ                                     ϮϬϭϮ             ϮϬϭϲ                                                                                              ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ                    zĞƐ
                                                                   '^ϬϯϵϬϮϯϰ                                                                                                                                                                                                                                                                                            ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ
                                                                                                                                                                                                                 ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                                 ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                 ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                 ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                       ϵͬϮϬͬϮϬϭϬ͖
                                                                   '^ϬϯϵϬϮϰϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϲϳϵ                                        ϮϬϬϵ          ϮϬϭϱ                                                                                                                                                                                                                                                                                               zĞƐ        ϲͬϭϵͬϮϬϭϮ͖
                                                                   '^ϬϯϵϬϮϱϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                       ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                 ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                 ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                 ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                 ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 229 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                  WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΕͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϮϱϭͲ
ϲϴϬ                                     ϭϵϵϴ             ϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϮϱϰ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ     ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ^><ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨ        ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ ǁŚŝĐŚǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ^><͕'ŽůĚŵĂŶ^ĂĐŚƐ͕ƚŚĞŝƌƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕Žƌ
                                                                                                                                                          ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ ĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐ ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ            ĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ^><͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ         ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ      ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐŝŶĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ      ĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚ
                                                                                                                                                          ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ ƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ
                                                                                                                                                          ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞ      ƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌ ŐƌĞĞŵĞŶƚ      ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϮϱϱͲ
ϲϴϭ                                        ϮϬϬϬ          ϮϬϬϮ                                                                                             ǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘ ĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϮϱϵ
                                                                                                                                                          zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌ      ĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕     ŽŵƉůĂŝŶƚ       ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐ
                                                                                                                                                          ĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ             ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůůĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞŚĂĚĂƚůĞĂƐƚϰϱ
                                                                                                                                                          ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ                          ĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞ
                                                                                                                                                                                                               ĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                               ƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚ
                                                                                                                                                                                                               ĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐ
                                                                                                                                                                                                               ƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϬϮϲϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                      ϵͬϮϬͬϮϬϭϬ͖
ϲϴϮ                                     ϮϬϭϬ             ϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϵϬϮϲϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϰ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 230 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                          D              E                 K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                       ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                       ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                               WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                    KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                          ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞWƌŽƚĞĐƚŝŽŶĐƚ;WͿͿŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇ             ŐƌĞĞŵĞŶƚ      ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϮϲϱͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϲϴϯ                                     ϮϬϬϬ             ϮϬϬϴ
                                                                  '^ϬϯϵϬϮϳϰ                                                                                                                                     ƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇ        ŽŵƉůĂŝŶƚ       ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐ
                                                                                                                                                                                                                ĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶ
                                                                                                                                                                                                                ŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐ
                                                                                                                                                                                                                ƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐ
                                                                                                                                                                                                                ĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐ
                                                                                                                                                                                                                ƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ



                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                         ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                   ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                ŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                ďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ;^ĞĐƚŝŽŶϵ͘ϭͿ                                        ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                ďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                               ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                  ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇ
                                                                                                                                                                                                               ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                  ƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                               ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                               ƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞ
                                                                                                                                                                                                               ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                            ƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                                                                                                                                                               ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                                                                                 ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐ
                                                                                                                                                                                                               ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                                                                                      ŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                               ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                                                                           ĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                                                                                                               ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                              ϵͬϮϬͬϮϬϭϬ͖       ǆƚĞŶĚĞĚ                                         ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚ
                                                                  '^ϬϯϵϬϮϳϱͲ                                                                                                                                 ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕                                                                                       '^ϬϯϴϱϮϬϯͲ     ŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
ϲϴϰ                                     ϭϵϵϳ             ϮϬϭϯ                                                                                                                                                                                                                                                                                              zĞƐ        ϴͬϮͬϮϬϭϭ͖     DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^ϬϯϵϬϮϳϵ                                                                                                                                    ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                                                             '^ϬϯϴϱϮϭϭ
                                                                                                                                                                                                                                                                                                                                                                      ϲͬϭϵͬϮϬϭϮ        ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ
                                                                                                                                                                                                               ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ
                                                                                                                                                                                                               ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐ
                                                                                                                                                                                                               ǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽ
                                                                                                                                                                                                               ĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                               ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞ
                                                                                                                                                                                                               ĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                               ƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌͲtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚ
                                                                                                                                                                                                               ĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐ
                                                                                                                                                                                                               ƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌ
                                                                                                                                                                                                               ĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ

                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϵϬϮϴϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϲϴϱ                                     ϮϬϬϱ             ϮϬϭϯ                                                                                                                                                                                                                                                                                              zĞƐ        ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϵϬϮϴϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                      ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 231 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                          D              E                   K                W               Y                                   Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                       ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                       ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ     WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                 WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                    KƉĞƌĂƚŝǀĞ      ĂƚĞƐ                dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                          ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                           ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚ
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                     ĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                  ŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                  ƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                                                          ;^ĞĐƚŝŽŶϵ͘ϭͿ                                        ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                  ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕
                                                                                                                                                                                                               ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                    ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐ
                                                                                                                                                                                                               ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                    ŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ
                                                                                                                                                                                                               ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                 ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞ
                                                                                                                                                                                                               ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                              ŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞ
                                                                                                                                                                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                               ůŽĐĂů:ĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                                 ǆƚĞŶĚĞĚ                                         ŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                  '^ϬϯϵϬϮϴϱͲ                                                                                                                                                                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖                                          '^ϬϯϴϱϮϭϮͲ
ϲϴϲ                                     ϭϵϵϵ             ϮϬϭϲ                                                                                                                                                  ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕       zĞƐ                         DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ                                   ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐ
                                                                  '^ϬϯϵϬϮϵϬ                                                                                                                                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖                                          '^ϬϯϴϱϮϮϯ
                                                                                                                                                                                                               ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                          ŐƌĞĞŵĞŶƚ                                          ŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                                                                                                                      ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                               ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞ                                                                                                   ĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                                                                                                               ĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐ                                                                                                   ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚ
                                                                                                                                                                                                               ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌ                                                                                                     ŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ
                                                                                                                                                                                                               ƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶ
                                                                                                                                                                                                               ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕
                                                                                                                                                                                                               ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϬϮϵϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                    ϵͬϮϬͬϮϬϭϬ͖
ϲϴϳ                                     ϮϬϬϬ             ϮϬϭϮ                                                                                                                                                                                                                                                                                              zĞƐ
                                                                  '^ϬϯϵϬϮϵϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                       ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΖΖΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ          ŐƌĞĞŵĞŶƚ         ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϮϵϲͲ
ϲϴϴ                                        ϭϵϴϱ          ϮϬϬϰ                                                                                             ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϮϵϵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕        ŽŵƉůĂŝŶƚ          ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇ
                                                                                                                                                                                                                ĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 232 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                  E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ       WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                  WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                  dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϯϬϬͲ
ϲϴϵ                                     ϭϵϵϲ             ϮϬϬϳ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϯϬϳ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                        ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϵϬϯϬϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϲϵϬ                                     ϮϬϬϬ             ϮϬϭϯ                                                                                                                                                                                                                                                                                            zĞƐ            ϴͬϮͬϮϬϭϭ͖
                                                                  '^ϬϯϵϬϯϭϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                        ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϲϭϳϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕                            ϴͬϮͬϮϬϭϭ͖
ϲϵϭ                                     ϮϬϬϰ             ϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϵϲϭϳϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ                        ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ  ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 233 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                          ϴͬϮͬϮϬϭϭ͖
                                                                   '^ϬϯϵϬϯϭϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϲͬϭϵͬϮϬϭϮ͖
ϲϵϮ                                     ϮϬϬϰ             ϮϬϭϳ                                                                                                                                                                                                                                                                                             zĞƐ
                                                                   '^ϬϯϵϬϯϮϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                 ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                 ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                 ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                 ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                 ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞ
                                                                                                                                                           ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            WƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇ             ŐƌĞĞŵĞŶƚ      ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϯϮϯͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϲϵϯ                                     ϭϵϵϬ             ϮϬϬϴ
                                                                   '^ϬϯϵϬϯϮϲ                                                                                                                                     ƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇ        ŽŵƉůĂŝŶƚ       ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                 ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐ
                                                                                                                                                                                                                 ĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                 ƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶ
                                                                                                                                                                                                                 ŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐ
                                                                                                                                                                                                                 ƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐ
                                                                                                                                                                                                                 ĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞ
                                                                                                                                                                                                                 ĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                                 ƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚ
                                                                                                                                                                                                                 ĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐ
                                                                                                                                                                                                                 ƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ



                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϴϴϭϳϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϲϵϰ                                     ϭϵϵϴ                ϮϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^Ϭϯϴϴϭϳϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 234 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ                                                                                                              ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ                                                                                                        ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                           ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ                                                                                                        ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ                                                                                                     ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕                                                                                                             ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ                                                                                                            ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞĨŝƌŵ;ŽƚŚĞƌƚŚĂŶ                                                                                                        ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵ                                                                                                               ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ǁĞƌĞĂƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ                                                                                                    ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ                                                                                              ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů                                                                                                       ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ                                                            ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                  '^ϬϯϵϬϯϮϳͲ                                                                                                                                                                                                                                                                                                                                                  '^ϬϯϴϲϱϰϬͲ
ϲϵϱ                                     ϭϵϵϵ             ϮϬϬϮ                                                                                             ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ              ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ            ϭϵϵϵ                        ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                  '^ϬϯϵϬϯϯϬ                                                                                                                                                                                                                                                                                                                                                     '^ϬϯϴϲϱϰϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ                                                             ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ                                                                                                         ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ                                                                                                                                                                                                    ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ                                                                                                                                                                                                                                            ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϯϯϭͲ
ϲϵϲ                                     ϭϵϵϱ             ϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϯϯϰ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͘ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϰϴϱͲ
ϲϵϳ                                        ϮϬϬϬ          ϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϰϵϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 235 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                          D              E                 K                W               Y                                   Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                       ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                       ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                               WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                    KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                          ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ         zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                         ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚ
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                   ĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ           ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                ŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘    ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                ƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                                                          ;^ĞĐƚŝŽŶϵ͘ϭͿ                                        ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕
                                                                                                                                                                                                               ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                  ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐ
                                                                                                                                                                                                               ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                  ŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ
                                                                                                                                                                                                               ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                               ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞ
                                                                                                                                                                                                               ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                            ŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞ
                                                                                                                                                                                                               ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                               ǆƚĞŶĚĞĚ                                         ŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                  '^ϬϯϵϬϯϯϱͲ                                                                                                                                                                                                                                                                                                                                           '^ϬϯϴϱϮϴϲͲ
ϲϵϴ                                     ϮϬϬϬ             ϮϬϭϲ                                                                                                                                                  ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕       zĞƐ         ϵͬϮϬͬϮϬϭϬ     DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ                                   ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐ
                                                                  '^ϬϯϵϬϯϰϬ                                                                                                                                                                                                                                                                                                                                              '^ϬϯϴϱϮϵϱ
                                                                                                                                                                                                               ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                                        ŐƌĞĞŵĞŶƚ                                          ŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                               ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞ                                                                                                 ĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                                                                                                               ĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐ                                                                                                 ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚ
                                                                                                                                                                                                               ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌ                                                                                                   ŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ
                                                                                                                                                                                                               ƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶ
                                                                                                                                                                                                               ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕
                                                                                                                                                                                                               ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ           ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϯϰϭͲ
ϲϵϵ                                     ϭϵϵϮ             ϮϬϬϴ                                                                                             ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϯϰϴ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕      ŽŵƉůĂŝŶƚ     ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                       ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϵϬϯϱϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                    ϴͬϮͬϮϬϭϭ͖
ϳϬϬ                                     ϮϬϬϳ             ϮϬϭϱ                                                                                                                                                                                                                                                                                              zĞƐ
                                                                  '^ϬϯϵϬϯϱϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                      ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                 ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 236 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                   Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                       WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŝƐƉƵƚĞƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽƚŚŝƐ        zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                 ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚ
                                                                                                                                                          ĂŐƌĞĞŵĞŶƚĂƌĞƐƵďũĞĐƚƚŽƚŚĞƉƌŽǀŝƐŝŽŶƐŽĨƚŚĞ     ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                           ĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇ
                                                                                                                                                          D>ĞƚƚĞƌǁŝƚŚƌĞƐƉĞĐƚƚŽƐƵĐŚŵĂƚƚĞƌƐĂƐ          ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                        ŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶ͕ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĂŶĚũƵƌŝƐĚŝĐƚŝŽŶ͘   ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                        ƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                                                          ;^ĞĐƚŝŽŶϵ͘ϭͿ                                       ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                        ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕
                                                                                                                                                                                                              ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                          ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐ
                                                                                                                                                                                                              ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                          ŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ
                                                                                                                                                                                                              ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞ
                                                                                                                                                                                                              ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                    ŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞ
                                                                                                                                                                                                              ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ                                                                                                         ŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                                                                                                                                                              ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕                                                                                              ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐ
                                                                                                                                                                                                              ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ                           ϴͬϮͬϮϬϭϭ͖                                                              ŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                              ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                ϲͬϭϵͬϮϬϭϮ͖           ǆƚĞŶĚĞĚ                                         ĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                  '^ϬϯϵϬϯϱϵͲ                                                                                                                                ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕                                                                                               '^ϬϯϴϱϮϵϲͲ     ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐũƵĚŐŵĞŶƚ
ϳϬϭ                                     ϮϬϬϭ             ϮϬϭϳ                                                                                                                                                                                                                                                                                             zĞƐ            ϭͬϮϵͬϮϬϭϰ͖        DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                  '^ϬϯϵϬϯϲϰ                                                                                                                                   ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ                                                                                     '^ϬϯϴϱϯϬϳ        ŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ
                                                                                                                                                                                                                                                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖          ŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                              ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ                                   ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                              ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ
                                                                                                                                                                                                              ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐ
                                                                                                                                                                                                              ǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽ
                                                                                                                                                                                                              ĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                              ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞ
                                                                                                                                                                                                              ĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                              ƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚ
                                                                                                                                                                                                              ĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐ
                                                                                                                                                                                                              ƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;^ĞĐƚŝŽŶϱ͘ϭͿ



                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϬϯϲϱͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ
ϳϬϮ                                     ϮϬϬϱ             ϮϬϭϭ                                                                                                                                                                                                                                                                                             zĞƐ             ϵͬϮϬͬϮϬϭϬ
                                                                  '^ϬϯϵϬϯϲϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ;ŝŶĐůƵĚŝŶŐƚŚĞDůĞƚƚĞƌͿ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                                                                                ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                                                                                ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇ
                                                                                                                                                                                                                ƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆ
                                                                                                                                                                                                                ĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϯϳϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϳϬϯ                                     ϮϬϬϬ             ϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϯϳϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗKΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 237 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                          >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                   ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                   ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                             ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                             ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                               ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                        ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                        ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                                      ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                             ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                                   ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                                ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϯϳϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕                                                                                  '^ϬϯϴϲϱϱϯͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϳϬϰ                                     ϮϬϬϲ             ϮϬϬϴ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ                ϮϬϬϲ
                                                                   '^ϬϯϵϬϯϳϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ                                                                              '^Ϭϯϴϲϱϱϱ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                                         ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ                                                                                                        ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕                                                                                                    ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                                                                                          ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                                                                                                    ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ                                                                                                                                                                    ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                           'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                           ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                           ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                           ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                           EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                           ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϯϳϴͲ
ϳϬϱ                                     ϮϬϬϭ                ϮϬϬϱ                                                                                           EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϯϴϱ
                                                                                                                                                           ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                           ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                           ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                           ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                           ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                           ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                           ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                           ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                           ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                           /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                           EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                           zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϯϴϲͲ
ϳϬϲ                                     ϮϬϬϮ             ϮϬϬϰ                                                                                              ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϯϴϵ
                                                                                                                                                           ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ           ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;WĂŐĞƐϮͲϯͿ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 238 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ϭͬϮϵͬϮϬϭϰ͖
                                                                   '^ϬϯϵϬϯϵϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϳϬϳ                                     ϮϬϬϳ             ϮϬϬϴ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ    ϳͬϭϱͬϮϬϭϱ͖
                                                                   '^ϬϯϵϬϯϵϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                           ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                           ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                           /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                           EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                           zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϯϵϰͲ
ϳϬϴ                                     ϭϵϴϱ             ϮϬϬϮ                                                                                              ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϯϵϳ
                                                                                                                                                           ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                           ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͘ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϰϬϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϳϬϵ                                     ϮϬϬϱ                ϮϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϰϬϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 239 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                         D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&/EZ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                       ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϵϭϯϳϬͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϲ͘ϭͿ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                   ϴͬϮͬϮϬϭϭ͖
ϳϭϬ                                     ϭϵϵϳ             ϮϬϭϱ                                                                                                                                                                                                                                                                                             zĞƐ
                                                                  '^Ϭϯϵϭϯϳϯ                                                                                                                                     ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                   ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϯ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΖΖͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ          ŐƌĞĞŵĞŶƚ         ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϰϬϴͲ
ϳϭϭ                                     ϮϬϬϬ             ϮϬϬϰ                                                                                             ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϰϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕        ŽŵƉůĂŝŶƚ          ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇ
                                                                                                                                                                                                                ĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͘;WĂŐĞϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŝƚůĞŶĂƚŝŽŶĂů   ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϯϭϯͲ
ϳϭϮ                                     ϭϵϵϵ             ϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϯϭϲ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 240 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϰϭϮͲ
ϳϭϯ                                     ϮϬϬϬ             ϮϬϬϳ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϰϭϵ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ                                                                                                             ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ                                                                                                       ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                          ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ                                                                                                       ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽĨƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ                                                                                                    ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ                                                                                                          ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ                                                                                                        ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů                                                                                                ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ                                                                                               ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ                                                                                               ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ      ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ                                                                     ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                  '^ϬϯϵϬϰϮϬͲ                                                                                                                                                                                                                                                                                                                                                 '^ϬϯϴϲϱϲϲͲ
ϳϭϰ                                     ϮϬϬϬ             ϮϬϬϯ                                                                                             ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ                        ϮϬϬϬ                     ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                  '^ϬϯϵϬϰϮϯ                                                                                                                                                                                                                                                                                                                                                    '^Ϭϯϴϲϱϲϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ        ŽŵƉůĂŝŶƚ      ŽŵƉůĂŝŶƚ                                                                      ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ                                                                                                                                    ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ                                                                                                                                                                                                                                     ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ                                                                                                                                                                                                                                           ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                                                                                                                                                                                                                                                'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                                ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                  '^ϬϯϵϬϰϮϰͲ
ϳϭϱ                                     ϮϬϭϬ             ϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         zĞƐ             ϳͬϭϱͬϮϬϭϱ
                                                                  '^ϬϯϵϬϰϮϵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 241 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϰϯϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϳϭϲ                                     ϮϬϬϰ                ϮϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϰϯϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                   '^ϬϯϵϬϰϯϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                        ϰͬϵͬϮϬϭϯ͖
ϳϭϳ                                     ϮϬϭϭ             ϮϬϭϰ                                                                                                                                                                                                                                                                                             zĞƐ
                                                                   '^ϬϯϵϬϰϰϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                          ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗEΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                 ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                 ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                 ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                 ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                           ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ĨŽƌ                          ϴͬϮͬϮϬϭϭ͖
                                                                   '^ϬϯϵϬϰϰϰͲ
ϳϭϴ                                     ϮϬϭϬ             ϮϬϭϲ                                                                                              ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         zĞƐ             ϲͬϭϵͬϮϬϭϮ͖
                                                                   '^ϬϯϵϬϰϰϵ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                    ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕                                ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                 ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                 ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                 ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                 ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 242 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͘ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϰϱϬͲ
ϳϭϵ                                     ϭϵϵϵ             ϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϰϱϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨ;ĂŵŽŶŐŽƚŚĞƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ƚŚŝŶŐƐͿƚŚĞĨŝƌŵΖƐĨŽƌďĞĂƌĂŶĐĞĨƌŽŵƚĞƌŵŝŶĂƚŝŶŐǇŽƵƌĞŵƉůŽǇŵĞŶƚǁŝƚŚŝŵŵĞĚŝĂƚĞĞĨĨĞĐƚĂŶĚƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ďĞŶĞĨŝƚƐŽĨĨĞƌĞĚƉƵƌƐƵĂŶƚƚŽƚŚĞƐĞǀĞƌĂŶĐĞƉĂĐŬĂŐĞ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞĨŝƌŵ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚ      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϰϱϯͲ
ϳϮϬ                                     ϭϵϵϰ             ϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ƌŝŐŚƚƐ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϰϲϬ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞ ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϰϲϭͲ                                                                            ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ
ϳϮϭ                                     ϮϬϬϬ             ϮϬϬϱ                                                                                                                                                                                                                                                                                       ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϰϲϴ                                                                               ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                                                                                                                                                       ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                                ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                                ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                     
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 243 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                           6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                            >                                                                           D                    E                    K                W               Y                                    Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                      ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                      ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                         WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                   KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                           ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽĨƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                           ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                           /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                           EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                           zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϰϲϵͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟Ϳ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇ
ϳϮϮ                                     ϮϬϬϭ             ϮϬϬϮ                                                                                                                                                                                                                                                                                         ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϰϳϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ                ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůů
                                                                                                                                                                                                                 ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞŚĂĚĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚ
                                                                                                                                                                                                                 ǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵ
                                                                                                                                                                                                                 ĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘
                                                                                                                                                                                                                 &ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                 ƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚ
                                                                                                                                                                                                                 ƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶ
                                                                                                                                                                                                                 ĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ



                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ                                                                                                                 ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ                                                                                                           ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                              ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                           ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ                                                                                                           ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                           ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ                                                                                                        ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                           ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕                                                                                                                ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                           /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ                                                                                                               ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                           EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ                                                                                                              ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ                                                                                                            ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                           zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů                                                                                                    ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ                                                                                                   ƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                           ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ                                                                                                   ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ      ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ                                                                         ƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞ
                                                                   '^ϬϯϵϬϰϳϯͲ                                                                                                                                                                                                                                                                                                                                                     '^ϬϯϴϲϱϳϰͲ
ϳϮϯ                                     ϮϬϬϬ                ϮϬϬϮ                                                                                           ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ                            ϬϬϬ                      ŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶ
                                                                   '^ϬϯϵϬϰϳϲ                                                                                                                                                                                                                                                                                                                                                        '^Ϭϯϴϲϱϳϲ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ        ŽŵƉůĂŝŶƚ      ŽŵƉůĂŝŶƚ                                                                          ǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ                                                                                                                                        ŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ                                                                                                                                                                                                                                         ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ                                                                                                                                                                                                                                               ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ
                                                                                                                                                                                                                                                                                                                                                                                                                                                     'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂ
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ             ϵͬϮϬͬϮϬϭϬ͖
                                                                   '^ϬϯϵϬϰϳϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϳϮϰ                                     ϮϬϬϴ                ϮϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ       ϴͬϮͬϮϬϭϭ͖
                                                                   '^ϬϯϵϬϰϴϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ              ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                      
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 244 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨďĂƐĞĚƵƉŽŶŽƌ   /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ   ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ                  ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ     ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ        ƉƌĞĚĞĐĞƐƐŽƌŽĨƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽƌ͕ĂƚǇŽƵƌŽƉƚŝŽŶ͕ĂŶǇŽƚŚĞƌ           ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                                                                                                                                                                                                                 ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϰϴϭͲ                                                                            ŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶ         ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ                                    ϵͬϮϬͬϮϬϭϬ͖
ϳϮϱ                                    ͬϭϵϵϳ             ϮϬϬϮ                                                                                                                                                                                                                                                                                 ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϰϴϰ                                                                               ƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇhŶŝĨŽƌŵƉƉůŝĐĂƚŝŽŶĨŽƌ           ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ                                  ϴͬϮͬϮϬϭϭ
                                                                                                                                                                                                                                                                                                                                                 ŽŵƉůĂŝŶƚ
                                                                                                                                                          ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘   ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ
                                                                                                                                                          zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ        ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ
                                                                                                                                                          ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ     ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů
                                                                                                                                                          ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ     ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘;WĂŐĞϮͿ
                                                                                                                                                          ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϯͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϰϴϱͲ
ϳϮϲ                                     ϭϵϵϵ             ϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϰϴϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϰϴϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϳϮϳ                                     ϮϬϬϲ             ϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϰϵϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 245 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                            >                                                                          D                  E                    K                W               Y                                     Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                       ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                       ĞĨŽƌĞ        ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                    KƉĞƌĂƚŝǀĞ        ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                          ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                  '^ϬϯϵϬϰϵϯͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                   ϵͬϮϬͬϮϬϭϬ͖
ϳϮϴ                                     ϮϬϬϬ             ϮϬϭϮ                                                                                                                                                                                                                                                                                              zĞƐ
                                                                  '^ϬϯϵϬϰϵϳ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                    ϴͬϮͬϮϬϭϭ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚ
                                                                                                                                                                                                                ϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ

                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϳϳϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϳϮϵ                                     ϮϬϬϳ             ϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϵϳϳϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                  ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                         ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                             ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                         ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                      ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                        ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/Ĩ&/EZĚĞĐůŝŶĞƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                           /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                     EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                          ϵͬϮϬͬϮϬϭϬ͖                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϴͬϮͬϮϬϭϭ͖                                                              zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů
                                                                  '^ϬϯϵϬϱϬϮͲ                                                                                                                                                                                                                                                                                                                 ^ĞǀĞƌĂŶĐĞ                       '^ϬϯϵϬϱϬϮͲ
ϳϯϬ                                     ϭϵϵϴ             ϮϬϭϲ                                                                                             ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ       zĞƐ           ϲͬϭϵͬϮϬϭϮ͖                                ͬϮϬϬϱ                        ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ
                                                                  '^ϬϯϵϬϱϭϱ                                                                                                                                                                                                                                                                                                                    ŐƌĞĞŵĞŶƚ                        '^ϬϯϵϬϱϬϱ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                       ϭͬϮϵͬϮϬϭϰ͖                                                             ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ;ΗΖΖͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕                              ϳͬϭϱͬϮϬϭϱ                                                               ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ                                                                                                           ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                                                                                                          ĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ                                  ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ                                                                                                  ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ                                                                                                                                                         ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 246 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϱϭϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϳϯϭ                                     ϮϬϬϭ             ϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϱϮϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞƐϯͲϰͿ        ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϱϮϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϳϯϮ                                    ͬϮϬϬϲ             ϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϱϯϭ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕&ŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                 ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϵϬϱϯϮͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
ϳϯϯ                                     ϭϵϵϳ             ϮϬϭϳ                                                                                                                                                                                                                                                                                            zĞƐ             ϳͬϭϱͬϮϬϭϱ͖
                                                                  '^ϬϯϵϬϱϯϳ                                                                                                                                     ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                   ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌ
                                                                                                                                                                                                                ƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐ
                                                                                                                                                                                                                ƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚ
                                                                                                                                                                                                                ĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚ
                                                                                                                                                                                                                ƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇ
                                                                                                                                                                                                                ƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘
                                                                                                                                                                                                                dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐ
                                                                                                                                                                                                                ĚŽĐƵŵĞŶƚ͕ǁŚŝĐŚǁŝůůďĞƐĞŶƚƵŶĚĞƌƐĞƉĂƌĂƚĞĐŽǀĞƌǁŝƚŚŝŶƐĞǀĞŶďƵƐŝŶĞƐƐĚĂǇƐ͘dŚĞůĞƚƚĞƌĚƵĞĚĂƚĞƌĞĨĞƌƌĞĚƚŽŝŶƉĂƌĂŐƌĂƉŚ
                                                                                                                                                                                                                ϭϯ͘ϭŚĂƐďĞĞŶĞǆƚĞŶĚĞĚƚŽĐŽǀĞƌƚŚŝƐƚŝŵĞ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 247 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                     WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ        ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϱϰϮͲ
ϳϯϰ                                     ϭϵϴϴ            ͬϮϬϬϱ                                                                                             ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϱϰϱ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů              ŽŵƉůĂŝŶƚ      ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶ
                                                                                                                                                                                                                ĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞ
                                                                                                                                                                                                                ĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞ
                                                                                                                                                                                                                ƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                 ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                        ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                            ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                        ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                     ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                       ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                           ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                 ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                  '^ϬϯϵϬϱϰϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                                                                             '^ϬϯϴϲϱϴϲͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϳϯϱ                                     ϮϬϬϲ             ϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ             ϵͬϮϬͬϮϬϭϬ         WtŐƌĞĞŵĞŶƚ               ϬϬϲ
                                                                  '^ϬϯϵϬϱϱϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                                                                               '^Ϭϯϴϲϱϴϵ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                           ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                        ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ                                                                                                          ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů                                                                                                          ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ                                                                                                            ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘                                                                                                           ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌ
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϱϲϬͲ
ϳϯϲ                                        ϭϵϵϴ         ͬϮϬϬϰ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϱϲϯ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞ           ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 248 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ            ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ            ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϱϲϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϳϯϳ                                     ϮϬϬϬ             ϮϬϬϵ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϱϲϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞ
                                                                                                                                                                                                                ϯͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϱϲϴͲ
ϳϯϴ                                     ϭϵϵϵ             ϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϱϳϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞϮͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞƐϯͲϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϱϳϴͲ
ϳϯϵ                                     ϮϬϬϭ             ϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϱϴϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 249 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                    E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϱϴϮͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϳϰϬ                                     ϮϬϬϰ             ϮϬϬϵ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϱϴϵ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞ
                                                                                                                                                                                                                ϮͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϬϱϵϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϳϰϭ                                     ϮϬϬϵ             ϮϬϭϳ                                                                                                                                                                                                                                                                                             zĞƐ              ϭϮͬϮͬϮϬϭϲ
                                                                  '^ϬϯϵϬϱϵϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿ͕ĂŶĚĂŶǇŽĨŝƚƐ
                                                                                                                                                          'ƌŽƵƉ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ ŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌ
                                                                                                                                                          ǁŝůůďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ ƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇ
                                                                                                                                                          ǁŝůůďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ          ĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        ŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂů
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚ ůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞ            ďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕  ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϱϵϱͲ
ϳϰϮ                                     ϭϵϵϭ            ͬϮϬϬϱ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϱϵϴ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿ͕ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐ          ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ          ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵ        ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 250 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂů:ĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϱϵϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϳϰϯ                                        ϮϬϬϱ             ϮϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϲϬϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚƐŽĞǀĞƌĐůĂŝŵƐǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                           ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞ
                                                                                                                                                           ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                           ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                           /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                           EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                           zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ
                                                                                                                                                           ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ      ŐƌĞĞŵĞŶƚ        ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϲϬϯͲ                                                                            ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ;ΗΗͿ͘ĞǆĐĞƉƚƚŚĂƚǇŽƵĚŽŶŽƚǁĂŝǀĞƌŝŐŚƚƐŽƌĐůĂŝŵƐƚŚĂƚŵĂǇĂƌŝƐĞĂĨƚĞƌƚŚĞĚĂƚĞŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚͿ͘dŚŝƐƌĞůĞĂƐĞ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
ϳϰϰ                                     ϮϬϬϭ             ϮϬϬϮ
                                                                   '^ϬϯϵϬϲϬϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌŽĨĂŶǇĂǁĂƌĚƐ            ŽŵƉůĂŝŶƚ         ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂĚŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁĂůƐŽǁŝůůĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚ
                                                                                                                                                                                                                 ϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐ
                                                                                                                                                                                                                 ĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐ
                                                                                                                                                                                                                 ĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐ
                                                                                                                                                                                                                 ƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                 ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                 ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                 ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ



                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                   '^ϬϯϵϬϲϬϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϳͬϭϱͬϮϬϭϱ͖
ϳϰϱ                                     ϮϬϭϯ             ϮϬϭϳ                                                                                                                                                                                                                                                                                             zĞƐ
                                                                   '^ϬϯϵϬϲϭϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                 ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                 ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                 ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                 ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 251 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                 K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                             WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                  ϰͬϵͬϮϬϭϯ͖
                                                                  '^ϬϯϵϬϲϭϯͲ
ϳϰϲ                                     ϮϬϭϭ             ϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         zĞƐ        ϭͬϮϵͬϮϬϭϰ͖
                                                                  '^ϬϯϵϬϲϭϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                               ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ                                                                                                     ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕                                                                                                       ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ                                                                                                ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ                                                                                                ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕                                                                                              ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ                                                                                                     ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕                                                                                        ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕                                                                                           ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ                                                                                        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ                                                                                                 ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ         ŐƌĞĞŵĞŶƚ         ŐƌĞĞŵĞŶƚ                                                          ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                  '^ϬϯϵϬϲϭϵͲ                                                                            ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ                     '^ϬϯϴϲϲϯϭͲ     ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
ϳϰϳ                                     ϮϬϬϳ             ϮϬϬϴ                                                                                                                                                                                                                                                                                                                                               ϮϬϬϳ
                                                                  '^ϬϯϵϬϲϮϮ                                                                                                                                     ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ                                                                                 '^Ϭϯϴϲϲϯϯ        ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                                                                                                                                                 ŽŵƉůĂŝŶƚ          ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ                                                                                            ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ                                                                                                  ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐ
                                                                                                                                                                                                                ĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌ
                                                                                                                                                                                                                ĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚWƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞ
                                                                                                                                                                                                                ǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚ
                                                                                                                                                                                                                ŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                  '^ϬϯϵϬϲϮϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϳϰϴ                                     ϮϬϬϵ             ϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ        ϭϮͬϮͬϮϬϭϲ͖
                                                                  '^ϬϯϵϬϲϮϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                                                                                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶĚƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 252 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϲϮϴͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϳϰϵ                                     ϮϬϬϱ             ϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϲϯϱ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϬϲϯϲͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϵͬϮϬͬϮϬϭϬ͖
ϳϱϬ                                     ϮϬϬϯ             ϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϵϬϲϰϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                          ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                  '^ϬϯϵϬϲϰϭͲ                                                                                                                                                                                                                                                                                           ϰͬϵͬϮϬϭϯ͖
ϳϱϭ                                     ϮϬϬϳ             ϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         zĞƐ
                                                                  '^ϬϯϵϬϲϰϲ                                                                                                                                                                                                                                                                                              ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                                                                                                                                                                                                                                         ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 253 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϲϰϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϳϱϮ                                     ϮϬϬϲ                ϮϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϲϱϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϲϱϭͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϳϱϯ                                     ϮϬϬϲ                ϮϬϬϴ                                                                                                                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϲϱϰ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͲϯͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞ
                                                                                                                                                           ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            WƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϲϱϱͲ
ϳϱϰ                                     ϮϬϬϳ                ϮϬϬϴ                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕         ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϲϱϴ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚ
                                                                                                                                                                                                                 ƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇ
                                                                                                                                                                                                                 ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐ
                                                                                                                                                                                                                 ĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                 ƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͲϯͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 254 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ         ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                  WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ         ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽĨƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞ͞'ƌŽƵƉ͟ͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐ͕ŝĨĂŶǇ͕ĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϲϱϵͲ
ϳϱϱ                                     ϮϬϬϬ             ϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϲϲϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϬϲϲϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
ϳϱϲ                                     ϮϬϭϬ             ϮϬϭϰ                                                                                                                                                                                                                                                                                            zĞƐ             ϵͬϮϬͬϮϬϭϬ
                                                                  '^ϬϯϵϬϲϲϳ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϰ͘ϭͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁ;ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞEĞǁ:ĞƌƐĞǇŽŶƐĐŝĞŶƚŝŽƵƐŵƉůŽǇĞĞ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            WƌŽƚĞĐƚŝŽŶĐƚ;WͿͿĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞ    ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϲϲϴͲ
ϳϱϳ                                     ϮϬϬϰ             ϮϬϬϴ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕         ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϲϳϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇ
                                                                                                                                                                                                                ĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐ
                                                                                                                                                                                                                ĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 255 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                                    Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                      WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                          ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                          ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                          EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                          ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϲϳϮͲ
ϳϱϴ                                     ϮϬϬϱ             ϮϬϬϳ                                                                                             EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ          ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϲϳϵ
                                                                                                                                                          ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ         ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ
                                                                                                                                                          ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                                                                                                          ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ĐŽƵƌƚ͘;WĂŐĞϰͿ


                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϲϴϬͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϳϱϵ                                     ϮϬϬϬ             ϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϲϴϯ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΖΖͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞϮͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ                                                                                                                  ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕                                                                                                         ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ                                                                                                             ƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ                                                                                                         ĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ                                                                                                      ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                                                                                        ĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ                                                                                                            ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ                                                                                                       ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ                                                                                                  ĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                  '^ϬϯϵϬϲϴϰͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                       ϵͬϮϬͬϮϬϭϬ͖                                            '^ϬϯϴϲϲϱϮͲ     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
ϳϲϬ                                     ϮϬϭϬ             ϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ                                WtŐƌĞĞŵĞŶƚ            ϮϬϭϬ
                                                                  '^ϬϯϵϬϲϴϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                          ϴͬϮͬϮϬϭϭ                                              '^Ϭϯϴϲϲϱϰ        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                                                                                            ƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ                                                                                                          ŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕                                                                                                            ĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇ
                                                                                                                                                                                                                ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚ                                                                                                          ƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵ
                                                                                                                                                                                                                ĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌ                                                                                                           ǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                ďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐ                                                                                                            ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                ƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 256 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ          ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                   WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ          ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐĂƐĂĨŽƌŵĞƌĞŵƉůŽǇĞĞƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞďĞŶĞĨŝƚƉůĂŶŝŶǁŚŝĐŚǇŽƵǁĞƌĞĂ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƉĂƌƚŝĐŝƉĂŶƚǁŚŝůĞĞŵƉůŽǇĞĚͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϲϴϵͲ
ϳϲϭ                                     ϮϬϬϬ             ϮϬϬϮ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌ     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϲϵϮ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂů          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                  '^ϬϯϵϬϲϵϯͲ
ϳϲϮ                                     ϮϬϭϱ             ϮϬϭϲ                                                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ         EŽ                  Eͬ
                                                                  '^ϬϯϵϬϲϵϴ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΖΖͿͿ͕ĂƐǁĞůůĂƐĐůĂŝŵƐƵŶĚĞƌƚŚĞtZEĐƚƐ;ĂƐĚĞĨŝŶĞĚďĞůŽǁŝŶƐĞĐƚŝŽŶϭϭ͘ϯͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞ
                                                                                                                                                                                                                ĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇ
                                                                                                                                                                                                                ƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚ
                                                                                                                                                                                                                ƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ
                                                                                                                                                                                                                ĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϵϬϲϵϵͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϳϲϯ                                     ϮϬϬϯ             ϮϬϬϴ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϵϬϳϬϲ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                    
                                                                                                       Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 257 of 450
                                                                                                                                                                                                      $SSHQGL[$
                                                                                                                                                                                          6HSDUDWLRQ$JUHHPHQWV
                                                                   &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                       ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ    KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                   WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                          ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ      ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                         ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                                                                                                                                                                                                                      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϳϬϳͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
ϳϲϰ                                     ϭϵϵϲ             ϮϬϬϴ                                                                                                                                                                                                                                                                                      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϳϭϬ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                      ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
                                                                                                                                                           ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕
                                                                                                                                                           ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞ
                                                                                                                                                           ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐ
                                                                                                                                                           ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕
                                                                                                                                                           ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕
                                                                                                                                                           ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌ
                                                                                                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϴϴϲϬϮͲ                                                                            ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚ
ϳϲϱ                                     ϮϬϬϰ             ϮϬϬϵ                                                                                                                                                                                                                                                                                     ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϴϴϲϬϱ                                                                               ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲ
                                                                                                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞƐϯͲϰͿ        ďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕
                                                                                                                                                                                                                 ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐ
                                                                                                                                                                                                                 ǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌ
                                                                                                                                                                                                                 ƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞ
                                                                                                                                                                                                                 ďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽ
                                                                                                                                                                                                                 ƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐ
                                                                                                                                                                                                                 ƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘;WĂŐĞϮͿ




                                                                                                                                                           ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵ
                                                                                                                                                           ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁ
                                                                                                                                                           ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕
                                                                                                                                                           Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞ
                                                                                                                                                           ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨ
                                                                                                                                                           ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬ               ƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶ
                                                                                                                                                           ǆĐŚĂŶŐĞ͕/ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞ ĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘
                                                                                                                                                           ďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞ        dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚ
                                                                                                                                                           EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘/ĨďŽƚŚ ƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇ
                                                                                                                                                           ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘ĂŶĚƚŚĞ            ĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂů
                                                                                                                                                           EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞ ŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶ
                                                                                                                                                           ƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ          ŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                   '^ϬϯϵϬϳϭϭͲ
ϳϲϲ                                     ϭϵϵϰ                ϮϬϬϳ                                                                                           ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ           ŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕              ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                   '^ϬϯϵϬϳϭϴ
                                                                                                                                                           ƐƐŽĐŝĂƚŝŽŶ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ       ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                           ĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵ         ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽ
                                                                                                                                                           ĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚ ĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϰϱĚĂǇƐǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕
                                                                                                                                                           ǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌ
                                                                                                                                                           ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞ          ǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϰϱͲĚĂǇ
                                                                                                                                                           ĐŽƵƌƚ͘;WĂŐĞϰͿ                                       ƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞ
                                                                                                                                                                                                                 ĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘dŚĞKůĚĞƌtŽƌŬĞƌĞŶĞĨŝƚ
                                                                                                                                                                                                                 WƌŽƚĞĐƚŝŽŶĐƚƌĞƋƵŝƌĞƐƚŚĂƚƚŚĞĨŝƌŵƉƌŽǀŝĚĞǇŽƵǁŝƚŚĐĞƌƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĐŽŶĐĞƌŶŝŶŐƚŚĞĞŵƉůŽǇĞĞƐďĞŝŶŐŽĨĨĞƌĞĚƐŝŵŝůĂƌ
                                                                                                                                                                                                                 ƐĞƉĂƌĂƚŝŽŶĂŐƌĞĞŵĞŶƚƐ͘dŚĞƌĞƋƵŝƌĞĚŝŶĨŽƌŵĂƚŝŽŶŝƐƉƌŽǀŝĚĞĚŝŶƚƚĂĐŚŵĞŶƚƚŽƚŚŝƐĚŽĐƵŵĞŶƚ͘;WĂŐĞƐϮͲϯͿ




                                                                                                                                                                                                                     
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 258 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                          D                   E                    K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                    ĞĨŽƌĞ           ,ŽůĚEŽƚŝĐĞ        WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                   KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                                    WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                 KƉĞƌĂƚŝǀĞ           ĂƚĞƐ                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                                                                                                          ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ
                                                                  '^ϬϯϵϬϳϭϵͲ                                                                            ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                         ϵͬϮϬͬϮϬϭϬ͖
ϳϲϳ                                     ϮϬϬϯ             ϮϬϭϮ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϵϬϳϮϮ                                                                               ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ                                     ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͕ŝŶĐůƵĚŝŶŐĂůůĐůĂŝŵƐƚŚĂƚǁĞƌĞŵĂĚĞŽƌĐŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞŝŶƚŚĞ:ƵŶĞϮϴ͕ϮϬϭϮůĞƚƚĞƌĨƌŽŵŽƵŐůĂƐ,͘tŝŐĚŽƌ͕
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ ƐƋ͘ƚŽdĞĚZŽŐĞƌƐ͕ƐƋ͘ŽƌŝŶƚŚĞĚƌĂĨƚĚŽĐƵŵĞŶƚƐĞŶƚƚŽDƌ͘ZŽŐĞƌƐďǇDƌ͘tŝŐĚŽƌŽŶƵŐƵƐƚϳ͕ϮϬϭϮ͘dŚŝƐƌĞůĞĂƐĞĂŶĚ
                                                                                                                                                                                                                ǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞ
                                                                                                                                                                                                                ƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                                                                                ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                                                                                ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞ
                                                                                                                                                                                                                ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚ͕ŶŽǁŚĂǀĞ͕ŽƌŚĞƌĞĂĨƚĞƌŵĂǇŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉĂƌĞŶƚƐ͕ƐƵďƐŝĚŝĂƌŝĞƐŽƌĂĨĨŝůŝĂƚĞƐ͕ŽƌĂŶǇŽĨƚŚĞŝƌ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ;ĐŽůůĞĐƚŝǀĞůǇ͕ƚŚĞΗ'ƌŽƵƉΗͿĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ĚŝƌĞĐƚŽƌƐ͕ƐŚĂƌĞŚŽůĚĞƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĂŐĞŶƚƐ͕ĚŝƌĞĐƚŽƌƐ͕ĂŶĚŽĨĨŝĐĞƌƐ͕ƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ƉĞƌĨŽƌŵĞĚŽƌǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂů     ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϲϵϮϴͲ
ϳϲϴ                                     ϭϵϵϳ             ϮϬϬϯ                                                                                             ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕Žƌ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^Ϭϯϴϲϵϯϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇ    ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘;WĂŐĞƐϮͲϯͿ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ




                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ /ŶĂĚĚŝƚŝŽŶ͕ƚŚĞĨŝƌŵƌĞƋƵŝƌĞƐǇŽƵƌĂĐŬŶŽǁůĞĚŐŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶŽƌĞŵĂŝŶŝŶŐ͕ƵŶƌĞƐŽůǀĞĚĐůĂŝŵƐǁŝƚŚƌĞƐƉĞĐƚƚŽǇŽƵƌ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ĞŵƉůŽǇŵĞŶƚ͘ŽŶƐĞƋƵĞŶƚůǇ͕ǇŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚ
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞ              ďĞŶĞĨŝƚƐƉƌŽǀŝĚĞĚ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          ďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞ         ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          /ŶĐ͕͘Žƌ͕ŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞ ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          EĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͕͘ƚŚĞEĂƚŝŽŶĂů          ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ͘ůĨďŽƚŚƚŚĞEĞǁ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐďƵƚŝƐŶŽƚůŝŵŝƚĞĚƚŽĂŶǇ
                                                                                                                                                          zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕ůŶĐ͘ĂŶĚƚŚĞEĂƚŝŽŶĂů           ƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇ
                                                                                                                                                          ƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐĚĞĐůŝŶĞƚŽ         ŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕
                                                                                                                                                          ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ      ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                  '^ϬϯϴϵϭϬϬͲ
ϳϲϵ                                     ϭϵϵϴ             ϮϬϬϯ                                                                                             ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ;͞͟ͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽ        ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ
                                                                  '^ϬϯϴϵϭϬϮ
                                                                                                                                                          ;ΗΗͿ;ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů           ŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵ               ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞͿ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ƵŶĚĞƌƚŚĞĨŝƌŵ͛ƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕ŽƌƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂůĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͘zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĂůƐŽĐŽŶƐƚŝƚƵƚĞĐŽŶĨŝƌŵĂƚŝŽŶƚŚĂƚǇŽƵŚĂǀĞďĞĞŶŐŝǀĞŶĂƚůĞĂƐƚϮϭĚĂǇƐ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;WĂŐĞϰͿ           ǁŝƚŚŝŶǁŚŝĐŚƚŽĐŽŶƐŝĚĞƌƚŚŝƐƌĞůĞĂƐĞĂŶĚŝƚƐĐŽŶƐĞƋƵĞŶĐĞƐ͕ƚŚĂƚǇŽƵŚĂǀĞďĞĞŶĂĚǀŝƐĞĚƉƌŝŽƌƚŽƐŝŐŶŝŶŐƚŚŝƐĂŐƌĞĞŵĞŶƚƚŽ
                                                                                                                                                                                                                ĐŽŶƐƵůƚǁŝƚŚĂŶǇĂƚƚŽƌŶĞǇĂŶĚĂŶǇƉĞƌƐŽŶĂůŽƌĨŝŶĂŶĐŝĂůĂĚǀŝƐŽƌǇŽƵĐŚŽŽƐĞ͕ĂŶĚƚŚĂƚĂŶǇĐŚĂŶŐĞƐƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                ;ŝƌƌĞƐƉĞĐƚŝǀĞŽĨŵĂƚĞƌŝĂůŝƚǇͿĚŝĚŶŽƚƌĞƐƚĂƌƚƚŚĞƌƵŶŶŝŶŐŽĨƚŚĞϮϭͲĚĂǇƉĞƌŝŽĚ͘&ŽƌĂƉĞƌŝŽĚŽĨƐĞǀĞŶĚĂǇƐĨŽůůŽǁŝŶŐƚŚĞ
                                                                                                                                                                                                                ĞǆĞĐƵƚŝŽŶŽĨƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ǇŽƵŵĂǇƌĞǀŽŬĞƚŚĞĂŐƌĞĞŵĞŶƚ͕ĂŶĚƚŚĞĂŐƌĞĞŵĞŶƚƐŚĂůůŶŽƚďĞĐŽŵĞĞĨĨĞĐƚŝǀĞŽƌĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                                ƵŶƚŝůƚŚĞƌĞǀŽĐĂƚŝŽŶƉĞƌŝŽĚŚĂƐĞǆƉŝƌĞĚ͘;WĂŐĞϮͿ




                                                                                                                                                                                                                    
                                                                                                      Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 259 of 450
                                                                                                                                                                                                     $SSHQGL[$
                                                                                                                                                                                         6HSDUDWLRQ$JUHHPHQWV
                                                                  &                '                ,                   /                   :                                 <                                                                                           >                                                                         D              E                 K                W               Y                             Z

                                                                                                      ^ĞǀĞƌĂŶĐĞ                                                                                                                                                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ      EŽƚŝĐĞWĞƌŝŽĚ                     KƚŚĞƌŽŶƐŝĚĞƌĂƚŝŽŶ tĂŝǀĞƌŽĨƋƵŝƚǇ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                  WĂǇŵĞŶƚWĞƌŝŽĚ                                                                                                                                                                                                                                     ĞĨŽƌĞ      ,ŽůĚEŽƚŝĐĞ   WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚ     ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                   ;>ƵŵƉ^ƵŵŵŽƵŶƚ͕     &ŽƌĨĞŝƚƵƌĞ     KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚZĞůĞĂƐĞWƌŽǀŝƐŝŽŶ                                                                                                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                                                         ǁŝƚŚ^ĂůĂƌǇ;ŶĚ                                                                                                                                                                                                                                  KƉĞƌĂƚŝǀĞ      ĂƚĞƐ              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ     ĂƚĞƐ             ĂƚĞͿ                           KƵƚƉůĂĐĞŵĞŶƚ͕ĞƚĐͿ   ŽŶĚŝƚŝŽŶƐ͍
                                                                                                        ĂƚĞͿ                                                                                                                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                          ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶ zŽƵƌƐŝŐŶĂƚƵƌĞďĞůŽǁǁŝůůĐŽŶƐƚŝƚƵƚĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŚĂƚ͕ŝŶĐŽŶƐŝĚĞƌĂƚŝŽŶŽĨƚŚĞƉĂǇŵĞŶƚƐĂŶĚŽƚŚĞƌĂƌƌĂŶŐĞŵĞŶƚƐ
                                                                                                                                                          ŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŽƌƚŽ      ƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶ͕ǇŽƵŬŶŽǁŝŶŐůǇĂŶĚǀŽůƵŶƚĂƌŝůǇǁĂŝǀĞĂŶĚƌĞůĞĂƐĞĨŽƌĞǀĞƌǁŚĂƚĞǀĞƌĐůĂŝŵƐ͕ǁŚĞƚŚĞƌŬŶŽǁŶŽƌƵŶŬŶŽǁŶ͕
                                                                                                                                                          ǇŽƵƌĞŵƉůŽǇŵĞŶƚŽƌŽƚŚĞƌĂƐƐŽĐŝĂƚŝŽŶǁŝƚŚƚŚĞ ǇŽƵĞǀĞƌŚĂĚŽƌŶŽǁŚĂǀĞĂŐĂŝŶƐƚ'ŽůĚŵĂŶ^ĂĐŚƐ͕ŝƚƐƉƌĞĚĞĐĞƐƐŽƌŽƌƐƵĐĐĞƐƐŽƌĞŶƚŝƚŝĞƐ͕ĂŶĚĂŶǇŽĨŝƚƐŽƌƚŚĞŝƌƉƌĞƐĞŶƚĂŶĚ
                                                                                                                                                          Ĩŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůů ĨŽƌŵĞƌƉĂƌƚŶĞƌƐ͕ŵĂŶĂŐŝŶŐĚŝƌĞĐƚŽƌƐ͕ĞŵƉůŽǇĞĞƐ͕ĚŝƌĞĐƚŽƌƐ͕ŽĨĨŝĐĞƌƐ͕ĂƚƚŽƌŶĞǇƐ͕ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŶĚĂŐĞŶƚƐ͕ďĂƐĞĚƵƉŽŶĂŶǇ
                                                                                                                                                          ďĞƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů ŵĂƚƚĞƌ͕ĐĂƵƐĞŽƌƚŚŝŶŐŽĐĐƵƌƌŝŶŐƚŚƌŽƵŐŚƚŚĞĚĂƚĞŽĨǇŽƵƌƐŝŐŶĂƚƵƌĞŽŶƚŚŝƐĂŐƌĞĞŵĞŶƚ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽĐůĂŝŵƐ
                                                                                                                                                          ďĞĐŽŶĚƵĐƚĞĚďĞĨŽƌĞƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇ           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽǇŽƵƌŚŝƌĞďǇ'ŽůĚŵĂŶ^ĂĐŚƐ͕ĂŶǇĂƐƉĞĐƚŽĨƚŚĞǁŽƌŬǇŽƵƉĞƌĨŽƌŵĞĚ͕ǇŽƵƌĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ
                                                                                                                                                          ZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;͞&/EZ͟Ϳ͘/ĨƚŚĞŵĂƚƚĞƌŝƐ ǁŝƚŚƚŚĞĨŝƌŵ͕ŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ;ŽƚŚĞƌƚŚĂŶĐůĂŝŵƐǇŽƵŵĂǇŚĂǀĞďĂƐĞĚƵƉŽŶǇŽƵƌǀĞƐƚĞĚƌŝŐŚƚƐƵŶĚĞƌ
                                                                                                                                                          ŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞ&/EZ͕ŝƚǁŝůůďĞĂƌďŝƚƌĂƚĞĚ ĂŶǇĞŵƉůŽǇĞĞƉĞŶƐŝŽŶďĞŶĞĨŝƚƉůĂŶƵŶĚĞƌƐĞĐƚŝŽŶϯ;ϮͿŽĨZ/^Ϳ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶĂŶĚƚŽ
                                                                                                                                                          ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ          ƚŚĞŐƌĞĂƚĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌhŶŝƚĞĚ^ƚĂƚĞƐĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůůĂǁĂŶĚƚŚĞŶĂƚŝŽŶĂůŽƌ
                                                                  '^ϬϯϵϬϳϮϯͲ                                                                            ;͞͟ͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů            ůŽĐĂůůĂǁŽĨĂŶǇĨŽƌĞŝŐŶĐŽƵŶƚƌǇ;ƐƚĂƚƵƚŽƌǇŽƌĚĞĐŝƐŝŽŶĂůͿ͕ĨŽƌǁƌŽŶŐĨƵůŽƌĂďƵƐŝǀĞĚŝƐĐŚĂƌŐĞ͕ĨŽƌďƌĞĂĐŚŽĨĂŶǇĐŽŶƚƌĂĐƚ͕ŽƌĨŽƌ                  ϵͬϮϬͬϮϬϭϬ͖
ϳϳϬ                                     ϮϬϭϬ             ϮϬϭϭ                                                                                                                                                                                                                                                                                            zĞƐ
                                                                  '^ϬϯϵϬϳϮϴ                                                                               ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ ĚŝƐĐƌŝŵŝŶĂƚŝŽŶďĂƐĞĚƵƉŽŶƌĂĐĞ͕ĐŽůŽƌ͕ĞƚŚŶŝĐŝƚǇ͕ƐĞǆ͕ĂŐĞ͕ŶĂƚŝŽŶĂůŽƌŝŐŝŶ͕ƌĞůŝŐŝŽŶ͕ĚŝƐĂďŝůŝƚǇ͕ƐĞǆƵĂůŽƌŝĞŶƚĂƚŝŽŶ͕ŽƌĂŶǇŽƚŚĞƌ                     ϴͬϮͬϮϬϭϭ
                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚ ƵŶůĂǁĨƵůĐƌŝƚĞƌŝŽŶŽƌĐŝƌĐƵŵƐƚĂŶĐĞ;ŝŶĐůƵĚŝŶŐƌŝŐŚƚƐŽƌĐůĂŝŵƐƵŶĚĞƌƚŚĞŐĞŝƐĐƌŝŵŝŶĂƚŝŽŶŝŶŵƉůŽǇŵĞŶƚĐƚŽĨϭϵϲϳ
                                                                                                                                                          ďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ ;ΗΗͿͿ͘dŚŝƐƌĞůĞĂƐĞĂŶĚǁĂŝǀĞƌĂůƐŽŝŶĐůƵĚĞƐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚĐŽŶĐĞƌŶŝŶŐƚŚĞ
                                                                                                                                                          ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϵ͘ϭͿ ĚĞůŝǀĞƌǇŽĨĂŶǇĂǁĂƌĚƐŵĂĚĞƚŽǇŽƵƵŶĚĞƌƚŚĞĨŝƌŵΖƐĞƋƵŝƚǇͲďĂƐĞĚĂǁĂƌĚƉƌŽŐƌĂŵƐŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚĞ^/W͕Žƌ
                                                                                                                                                                                                                ƚŚĞĂŵŽƵŶƚŽƌŽƚŚĞƌƚĞƌŵƐŽƌĐŽŶĚŝƚŝŽŶƐŽĨĂŶǇƐƵĐŚĂǁĂƌĚƐ͕ĂŶĚĂŶǇĐůĂŝŵƐǇŽƵŚĂǀĞŽƌŵŝŐŚƚŚĂǀĞŚĂĚƚŚĂƚĂĚĚŝƚŝŽŶĂů
                                                                                                                                                                                                                ĂǁĂƌĚƐƐŚŽƵůĚŚĂǀĞďĞĞŶŵĂĚĞƚŽǇŽƵƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐ͕ĂƐǁĞůůĂƐĂŶǇĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽĂŶǇƉĂǇŵĞŶƚƐŽƌďĞŶĞĨŝƚƐ
                                                                                                                                                                                                                ;ŝŶĐůƵĚŝŶŐ͕ǁŝƚŚŽƵƚůŝŵŝƚĂƚŝŽŶ͕ƚŚŽƐĞƉƌŽǀŝĚĞĚĨŽƌŚĞƌĞŝŶĂŶĚƵŶĚĞƌƐƵĐŚƉƌŽŐƌĂŵƐͿĂŶĚĂŶǇƚĂǆĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘
                                                                                                                                                                                                                ;^ĞĐƚŝŽŶϱ͘ϭͿ




                                                                                                                                                                                                                    
Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 260 of 450




                        $SSHQGL[%

                   
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 261 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                     &                '              ,                                               /                                              :                   <                   >               D                E                                                        K

                                                                                         ^ŝŐŶĞĚ                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                     ĞĨŽƌĞ                             WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                           ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                                               WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                  KƉĞƌĂƚŝǀĞ                                 dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ                                                                                              ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ                                                                                                ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ                                                                                                 ĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                                                                                                ǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇ
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                                                                                                  ŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                     ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                            ϵͬϮϬͬϮϬϭϬ͖                                                           ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                     ǆƚĞŶĚĞĚ                        '^ϬϯϴϯϵϱϱͲ   ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                  ϴͬϮͬϮϬϭϭ͖                                                            ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶ
                                                                                                                                                                                                                                                                              '^ϬϯϵϯϭϰϰͲ
ϭϬϮ                                    ͬϭϵϵϱ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ         '^Ϭϯϴϯϵϲϰ      ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ             zĞƐ              ϲͬϭϵͬϮϬϭϮ͖      WtŐƌĞĞŵĞŶƚ          ͬϭϵϵϴ                         ƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌ
                                                                                                                                                                                                                                                                              '^Ϭϯϵϯϭϰϲ
                                                                    ŐƌĞĞŵĞŶƚ                                        ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                 ϭͬϮϵͬϮϬϭϰ͖                                                           ƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ                                       ϳͬϭϱͬϮϬϭϱ                                                             ŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                                                                                                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞ
                                                                                                                                                                                                                                                                                               ƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                                                                                               ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϵͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ                                                                                                ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                     ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ                                                                                               ĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ                                                                                                ǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ                                                                                                ŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                     ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ                                                                                                    ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                     ǆƚĞŶĚĞĚ                                       ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ                                                             ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶ
                                                                                                      '^ϬϯϴϰϳϵϱͲ                                                                                                                                                            '^ϬϯϴϲϰϬϱͲ
ϭϱϱ                                    ͬϭϵϴϱ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů          ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ            ͬϭϵϵϵ                        ƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌ
                                                                                                      '^ϬϯϴϰϴϬϮ                                                                                                                                                               '^ϬϯϴϲϰϬϳ
                                                                    ŐƌĞĞŵĞŶƚ                                        ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ         ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ                                                              ƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽǀĞƌŝŶŐƚŚĞďƌĞĂĐŚŽƌƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                                                                                       ƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ                                                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞ
                                                                                                                                                                                                                                                                                               ƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                                                                                               ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ                                                                                             ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ                                                                                                  ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ                                                                                               ĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ                                                                                                     ǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇ
                                                                                                                     ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ                                                                                                 ŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                     ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ                                                                                                        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                     ǆƚĞŶĚĞĚ                                       ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ       ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ                                                              ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶ
                                                                                                      '^ϬϯϴϰϴϯϮͲ                                                                                                                                                            '^ϬϯϴϲϰϭϵͲ
ϭϱϵ                                     ϭϵϵϰ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ WtŐƌĞĞŵĞŶƚ             ͬϮϬϬϬ                        ƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌ
                                                                                                      '^ϬϯϴϰϴϰϬ                                                                                                                                                               '^ϬϯϴϲϰϮϭ
                                                                    ŐƌĞĞŵĞŶƚ                                        ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘       ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ                                                               ƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽǀĞƌŝŶŐƚŚĞďƌĞĂĐŚŽƌƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨ
                                                                                                                     ;^ĞĐƚŝŽŶϴͿ                                                                                                                                                               ƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                                                                                                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞ
                                                                                                                                                                                                                                                                                               ƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                                                                                               ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ                                                                                             ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ                                                                                                  ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ                                                                                               ĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ                                                                                                     ǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇ
                                                                                                                     ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ                                                                                                 ŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶ
                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ                                                                                                        ĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞ
                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                     ǆƚĞŶĚĞĚ                                       ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ       ŐƌĞĞŵĞŶƚ                                                                                  ũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶ
                                                                                                      '^ϬϯϴϮϳϰϰͲ                                                                                                       ϲͬϭϵͬϮϬϭϮ͖                                          '^ϬϯϴϱϲϳϳͲ
Ϯϰ                                     ͬϭϵϵϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ                       WtŐƌĞĞŵĞŶƚ            ϮϬϬϬ                        ƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌ
                                                                                                      '^ϬϯϴϮϳϱϮ                                                                                                          ϭͬϮϵͬϮϬϭϰ͖                                          '^ϬϯϴϱϲϴϬ
                                                                    ŐƌĞĞŵĞŶƚ                                        ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘       ŽŵƉůĂŝŶƚ                                                                                   ƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚ
                                                                                                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ;^ĞĐƚŝŽŶϴͿ                                                                                                                                                               ŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂ
                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                                                                                                               ũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞ
                                                                                                                                                                                                                                                                                               ƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞ
                                                                                                                                                                                                                                                                                               ƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ




                                                                                                                                                                        
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 262 of 450
                                                                                                                                                           $SSHQGL[%
                                                                                                                                                         0'$JUHHPHQWV
                                                                     &                '              ,                                                /                                                :                   <                    >              D                E                                                      K

                                                                                         ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                                              WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ                                                                                                ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ                                                                                                     ƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ                                                                                                  zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ                             ϵͬϮϬͬϮϬϭϬ͖                                                           ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ                             ϴͬϮͬϮϬϭϭ͖                                                            EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΖΖͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                   ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ          ŐƌĞĞŵĞŶƚ            ϲͬϭϵͬϮϬϭϮ͖         ǆƚĞŶĚĞĚ                                         ĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
                                                                                                      '^ϬϯϴϮϰϵϲͲ                                                                                                                                                               '^ϬϯϴϮϰϴϬͲ
ϭϬ                                     ͬϭϵϵϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ      ϭͬϮϵͬϮϬϭϰ͖      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ                                   ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨ
                                                                                                      '^ϬϯϴϮϱϬϰ                                                                                                                                                                  '^ϬϯϴϮϰϵϱ
                                                                     ŐƌĞĞŵĞŶƚ                                       ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ             ϳͬϭϱͬϮϬϭϱ͖        ŐƌĞĞŵĞŶƚ                                          ƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                 ϭϮͬϮͬϮϬϭϲ͖                                                           ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                    ϱͬϯϭͬϮϬϭϴ                                                             ϰͿ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ                                                                                                ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ                                                                                                     ƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ                                                                                                  zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ                             ϵͬϮϬͬϮϬϭϬ͖                                                           ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ                             ϴͬϮͬϮϬϭϭ͖                                                            EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΖΖͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                   ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ          ŐƌĞĞŵĞŶƚ            ϲͬϭϵͬϮϬϭϮ͖         ǆƚĞŶĚĞĚ                                         ĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
                                                                                                      '^ϬϯϴϯϭϲϴͲ                                                                                                                                                               '^ϬϯϴϯϭϱϮͲ
ϱϮ                                      ϭϵϴϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ      ϭͬϮϵͬϮϬϭϰ͖      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ                                   ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨ
                                                                                                      '^Ϭϯϴϯϭϳϲ                                                                                                                                                                  '^Ϭϯϴϯϭϲϳ
                                                                     ŐƌĞĞŵĞŶƚ                                       ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ             ϳͬϭϱͬϮϬϭϱ͖        ŐƌĞĞŵĞŶƚ                                          ƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                 ϭϮͬϮͬϮϬϭϲ͖                                                           ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                    ϱͬϯϭͬϮϬϭϴ                                                             ϰͿ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ                                                                                                ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ                                                                                                     ƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ                                                                                                  zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ                                                                                                   ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞ
                                                                                                                                                                                                                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ                                                                                                   EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΖΖͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^
                                                                                                                                                                                                                            ϴͬϮͬϮϬϭϭ͖
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                   ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ          ŐƌĞĞŵĞŶƚ                                ǆƚĞŶĚĞĚ                                         ĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
                                                                                                      '^ϬϯϴϰϭϳϰͲ                                                                                                          ϲͬϭϵͬϮϬϭϮ͖                                          '^ϬϯϴϰϭϲϳͲ
ϭϭϱ                                    ͬϭϵϵϯ                 ϲ    DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ                       DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ                                   ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨ
                                                                                                      '^ϬϯϴϰϭϴϮ                                                                                                             ϭͬϮϵͬϮϬϭϰ͖                                          '^Ϭϯϴϰϭϳϯ
                                                                     ŐƌĞĞŵĞŶƚ                                       ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ                                ŐƌĞĞŵĞŶƚ                                          ƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                                                                                                                            ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                                                                                       ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶ
                                                                                                                                                                                                                            ϭϮͬϮͬϮϬϭϲ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                                                                                          ϰͿ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ                                                                                                ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ                                                                                                     ƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ                                                                                                  zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ                                                                                                   ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ                                                                                                   EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^
                                                                     ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ          ǆƚĞŶĚĞĚ                                           ĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
                                                                                                      '^ϬϯϴϰϱϰϲͲ                                                                                                                                                               '^ϬϯϴϰϱϯϵͲ
ϭϯϰ                                     ϭϵϵϰ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ                                     ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨ
                                                                                                      '^Ϭϯϴϰϱϱϴ                                                                                                                                                                  '^Ϭϯϴϰϱϰϱ
                                                                    ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ          ŐƌĞĞŵĞŶƚ                                            ƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                                                                                       ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                                                                                          ϰͿ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ




                                                                                                                                                                         
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 263 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                     &                '              ,                                               /                                               :                   <                   >             D                E                                                      K

                                                                                         ^ŝŐŶĞĚ                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                     ĞĨŽƌĞ                            WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                          ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                                              WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                  KƉĞƌĂƚŝǀĞ                                dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ                                                                                            ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ                                                                                                 ƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ                                                                                              zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ                                                                                               ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ                                                                                               EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΖΖͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                   ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ          ǆƚĞŶĚĞĚ                                       ĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
                                                                                                      '^ϬϯϴϱϬϲϰͲ                                                                                                                                                           '^ϬϯϴϱϬϱϳͲ
ϭϳϰ                                     ϭϵϵϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ                                 ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨ
                                                                                                      '^ϬϯϴϱϬϳϮ                                                                                                                                                              '^ϬϯϴϱϬϲϯ
                                                                     ŐƌĞĞŵĞŶƚ                                       ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ          ŐƌĞĞŵĞŶƚ                                        ƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                                                                                   ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                                                                                      ϰͿ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ                                                                                             ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ                                                                                               ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ                                                                                                'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                                                                                               ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                                                                                                 ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϯϮϵϰͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                                                                                '^ϬϯϴϱϳϳϮͲ     ƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇ
ϱϵ                                      ϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ             ϭͬϮϵͬϮϬϭϰ͖      WtŐƌĞĞŵĞŶƚ          ͬϮϬϬϯ
                                                                                                      '^ϬϯϴϯϯϬϯ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                                                                      '^Ϭϯϴϱϳϳϰ        ZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞ
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                            ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                                                                                   ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                                                                                      ďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶ
                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ                                                                                                            ĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ                                                                                             ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ                                                                                               ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ                                                                                                'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                                                                                               ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                                                                                                 ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϲϵϲͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                                                                                '^ϬϯϴϲϯϳϯͲ     ƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇ
ϭϰϵ                                    ͬϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ             ϭͬϮϵͬϮϬϭϰ͖      WtŐƌĞĞŵĞŶƚ           ϮϬϬϯ
                                                                                                      '^ϬϯϴϰϳϬϱ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                                                                      '^Ϭϯϴϲϯϳϱ        ZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞ
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                            ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                                                                                   ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                                                                                      ďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶ
                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ                                                                                                            ĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ                                                                                             ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ                                                                                               ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ                                                                                                'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                                                                                               ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                                                                                                 ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϮϰϯϱͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                                                                                '^ϬϯϴϱϱϳϵͲ     ƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇ
ϲ                                      ͬϮϬϬϬ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ             ϭͬϮϵͬϮϬϭϰ͖      WtŐƌĞĞŵĞŶƚ          ͬϮϬϬϯ
                                                                                                      '^ϬϯϴϮϰϰϯ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                                                                      '^Ϭϯϴϱϱϴϭ        ZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞ
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                            ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                                                                                   ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                                                                                      ďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶ
                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ                                                                                                            ĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                                                        
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 264 of 450
                                                                                                                                                           $SSHQGL[%
                                                                                                                                                         0'$JUHHPHQWV
                                                                     &                '              ,                                                /                                                :                   <                    >              D                E                                                      K

                                                                                         ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                                              WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ                                                                                                ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ                                                                                                     ƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ                                                                                                  zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ                             ϵͬϮϬͬϮϬϭϬ͖                                                           ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ                             ϴͬϮͬϮϬϭϭ͖                                                            EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΖΖͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                   ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ          ŐƌĞĞŵĞŶƚ            ϲͬϭϵͬϮϬϭϮ͖         ǆƚĞŶĚĞĚ                                         ĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
                                                                                                      '^ϬϯϴϯϯϭϮͲ                                                                                                                                                               '^ϬϯϴϯϯϬϰͲ
ϲϬ                                         ϭϵϵϵ                   DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ      ϭͬϮϵͬϮϬϭϰ͖      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ                                   ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨ
                                                                                                      '^ϬϯϴϯϯϮϬ                                                                                                                                                                  '^Ϭϯϴϯϯϭϭ
                                                                     ŐƌĞĞŵĞŶƚ                                       ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ             ϳͬϭϱͬϮϬϭϱ͖        ŐƌĞĞŵĞŶƚ                                          ƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                 ϭϮͬϮͬϮϬϭϲ͖                                                           ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                    ϱͬϯϭͬϮϬϭϴ                                                             ϰͿ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ                                                                                                ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ                                                                                                     ƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ                                                                                                  zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ                                                                                                        ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞ
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                   ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ          ǆƚĞŶĚĞĚ                                           EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΖΖͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^
                                                                                                      '^ϬϯϴϰϵϰϲͲ                                                                                                                                                               '^ϬϯϴϰϵϯϴͲ
ϭϲϲ                                     ϭϵϵϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ           ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ                                     ĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
                                                                                                      '^Ϭϯϴϰϵϱϰ                                                                                                                                                                  '^Ϭϯϴϰϵϰϱ
                                                                     ŐƌĞĞŵĞŶƚ                                       ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ          ŐƌĞĞŵĞŶƚ                                            ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨ
                                                                                                                     ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ                                                                                                   ƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                     ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘                                                                                                      ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶ
                                                                                                                     ;^ĞĐƚŝŽŶϴͿ                                                                                                                                                                  ϰͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ                                                                                                ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ                                                                                                     ƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ                                                                                                  zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ                                                                                                   ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ                                                                                                   EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΖΖͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                   ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ          ŐƌĞĞŵĞŶƚ                                ǆƚĞŶĚĞĚ                                         ĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
                                                                                                      '^ϬϯϴϮϱϴϳͲ                                                                                                                                                               '^ϬϯϴϮϱϳϴͲ
ϭϲ                                     ͬϮϬϬϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ       ϴͬϮͬϮϬϭϭ        DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ                                   ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨ
                                                                                                      '^ϬϯϴϮϱϵϱ                                                                                                                                                                  '^ϬϯϴϮϱϴϲ
                                                                     ŐƌĞĞŵĞŶƚ                                       ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ                                ŐƌĞĞŵĞŶƚ                                          ƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                                                                                       ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                                                                                          ϰͿ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ                                                                                                 ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ                                                                                                   ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ                                                                                                    'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                                                                                                   ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                                                                                            ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                                                                                                     ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϮϵϬϭͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                                                                                    '^ϬϯϴϱϳϴϴͲ     ƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇ
ϯϮ                                     ͬϮϬϬϱ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖      WtŐƌĞĞŵĞŶƚ            ϮϬϬϱ
                                                                                                      '^ϬϯϴϮϵϭϬ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                                                                          '^ϬϯϴϱϳϵϬ        ZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞ
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                                                                                       ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                                            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                                                                                          ďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶ
                                                                                                                                                                                                                            ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ                                                                                                                ĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                                                         
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 265 of 450
                                                                                                                                                           $SSHQGL[%
                                                                                                                                                         0'$JUHHPHQWV
                                                                     &                '              ,                                                /                                                :                   <                    >              D                E                                                       K

                                                                                         ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                                              WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ                                                                                                ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ                                                                                                     ƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ                                                                                                  zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ                                                                                                   ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ                                                                                                   EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΖΖͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                   ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ          ŐƌĞĞŵĞŶƚ                                ǆƚĞŶĚĞĚ                                         ĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
                                                                                                      '^ϬϯϴϯϬϰϯͲ                                                                                                          ϵͬϮϬͬϮϬϭϬ͖                                          '^ϬϯϴϯϬϯϰͲ
ϰϮ                                     ͬϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ                       DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ                                   ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨ
                                                                                                      '^ϬϯϴϯϬϱϭ                                                                                                              ϴͬϮͬϮϬϭϭ                                            '^ϬϯϴϯϬϰϮ
                                                                     ŐƌĞĞŵĞŶƚ                                       ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ                                ŐƌĞĞŵĞŶƚ                                          ƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                                                                                       ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                                                                                          ϰͿ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ                                                                                                 ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ                                                                                                   ƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                             ϵͬϮϬͬϮϬϭϬ͖                                                           ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞ
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                               ϴͬϮͬϮϬϭϭ͖                                                            EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΖΖͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                                                                                                                                              ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϯϯϴϳͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                               ϲͬϭϵͬϮϬϭϮ͖                                          '^ϬϯϴϯϯϳϴͲ     ĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϲϱ                                     ͬϮϬϬϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ                                DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                                                      '^Ϭϯϴϯϯϵϱ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                     ϭͬϮϵͬϮϬϭϰ͖                                          '^Ϭϯϴϯϯϴϲ        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨ
                                                                     ŐƌĞĞŵĞŶƚ                                                                                                                                                                 ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                 ϳͬϭϱͬϮϬϭϱ͖                                                           ƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                    ϭϮͬϮͬϮϬϭϲ                                                             ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ                                                                                                                ϰͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ                                                                                                 ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ                                                                                                   ƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                             ϵͬϮϬͬϮϬϭϬ͖                                                           ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞ
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                               ϴͬϮͬϮϬϭϭ͖                                                            EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΖΖͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                                                                                                                                              ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϰϭϬϯͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                               ϲͬϭϵͬϮϬϭϮ͖                                          '^ϬϯϴϰϬϵϰͲ     ĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϭϬ                                    ͬϮϬϬϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ                                DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                                                      '^Ϭϯϴϰϭϭϭ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                     ϳͬϭϱͬϮϬϭϱ͖                                          '^ϬϯϴϰϭϬϮ        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨ
                                                                     ŐƌĞĞŵĞŶƚ                                                                                                                                                                 ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                 ϭϮͬϮͬϮϬϭϲ͖                                                           ƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                    ϱͬϯϭͬϮϬϭϴ                                                             ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ                                                                                                                ϰͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ                                                                                                 ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ                                                                                                   ƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                                                                                                   ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞ
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                                                                                                     EĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΖΖͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                                                                                                                          ϲͬϭϵͬϮϬϭϮ͖         ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϱϭϲϮͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                                                                                    '^ϬϯϴϱϭϱϯͲ     ĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϳϵ                                    ͬϭϵϵϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                              EŽ               ϰͬϵͬϮϬϭϯ͖       DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                                                      '^Ϭϯϴϱϭϳϯ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                                                                          '^Ϭϯϴϱϭϲϭ        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨ
                                                                     ŐƌĞĞŵĞŶƚ                                                                                                                                              ϭͬϮϵͬϮϬϭϰ          ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                                                                                       ƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                                                                                          ƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ                                                                                                                ϰͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ                                                                                                 ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ                                                                                                   ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ                                                                                                    EĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                                                                                                   zŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                               ϵͬϮϬͬϮϬϭϬ͖                                                           ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                                                  ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϯϵϴϱͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                               ϴͬϮͬϮϬϭϭ͖                                           '^ϬϯϴϯϵϳϲͲ     E^ĚĞĐůŝŶĞƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞ
ϭϬϰ                                    ͬϮϬϬϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ                                DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                                                      '^ϬϯϴϰϬϭϯ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                     ϲͬϭϵͬϮϬϭϮ͖                                          '^Ϭϯϴϯϵϴϰ        ŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                                                  ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                 ϭͬϮϵͬϮϬϭϰ                                                             ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůů
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                                                                                          ďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ                                                                                                                ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ




                                                                                                                                                                         
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 266 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                     &                '              ,                                               /                                              :                <                    >              D                E                                                       K

                                                                                         ^ŝŐŶĞĚ                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                     ĞĨŽƌĞ                          WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                        ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                                              WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                  KƉĞƌĂƚŝǀĞ                              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ                                                                                           ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ                                                                                             ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ                                                                                              EĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                                                                                             /ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞ
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                                                                                               ŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖         ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϮϵϮϵͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                                                                              '^ϬϯϴϮϵϮϬͲ     ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
ϯϰ                                     ͬϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                                                      '^ϬϯϴϮϵϯϴ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                                                                    '^ϬϯϴϮϵϮϴ        ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                     ŐƌĞĞŵĞŶƚ                                                                                                                                        ϳͬϭϱͬϮϬϭϱ͖        ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                                                                                 ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ                                                                                           ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ                                                                                             ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ                                                                                              EĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                                                                                             /ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞ
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                                                                                               ŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖         ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϯϳϲϲͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                                                                              '^ϬϯϴϯϳϱϳͲ     ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
ϵϮ                                     ͬϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                                                      '^Ϭϯϴϯϳϳϱ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                                                                    '^Ϭϯϴϯϳϲϱ        ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                     ŐƌĞĞŵĞŶƚ                                                                                                                                        ϳͬϭϱͬϮϬϭϱ͖        ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                                                                                 ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ                                                                                            ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ                                                                                           ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ                                                                                             EĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ                                                                                            /ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞ
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ                                                                                               ŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖         ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϱϭϭϯͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ                                                                                '^ϬϯϴϱϭϬϰͲ     ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
ϭϳϴ                                    ͬϭϵϵϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                                                      '^ϬϯϴϱϭϮϱ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ                                                                               '^ϬϯϴϱϭϭϮ        ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                     ŐƌĞĞŵĞŶƚ                                                                                                                                        ϳͬϭϱͬϮϬϭϱ͖        ŐƌĞĞŵĞŶƚ
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ                                                                                                       ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ                                                                                           ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ                                                                                             ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ                                                                                              DĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                                                                                             ǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                                                                                               /Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞ
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖         ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϰϱϭϭͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                                                                              '^ϬϯϴϰϱϬϮͲ     ŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
ϭϯϮ                                     ͬϮϬϬϲ                     DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                                                      '^ϬϯϴϰϱϮϬ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                                                                    '^ϬϯϴϰϱϭϬ        ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůů
                                                                     ŐƌĞĞŵĞŶƚ                                                                                                                                        ϳͬϭϱͬϮϬϭϱ͖        ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                                                                                 ďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ                                                                                           ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ                                                                                             ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ                                                                                              DĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                                                                                             ǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                                                                                               /Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞ
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖         ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϱϬϭϳͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                                                                              '^ϬϯϵϬϴϬϱͲ     ŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
ϭϳϭ                                    ͬϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                                                      '^ϬϯϴϱϬϮϲ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                                                                    '^ϬϯϵϬϴϭϯ        ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůů
                                                                     ŐƌĞĞŵĞŶƚ                                                                                                                                        ϳͬϭϱͬϮϬϭϱ͖        ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                                                                                 ďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                        
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 267 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                     &                '              ,                                               /                                              :                <                    >              D                E                                                       K

                                                                                         ^ŝŐŶĞĚ                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                     ĞĨŽƌĞ                          WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                        ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                                              WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                  KƉĞƌĂƚŝǀĞ                              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ                                                                                            ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ                                                                                           ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ                                                                                             EĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ                                                                                            /ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞ
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ                                                                                               ŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖         ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϰϭϰϰͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ                                                                                '^ϬϯϴϰϭϯϱͲ     ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
ϭϭϯ                                     ϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                                                      '^Ϭϯϴϰϭϱϲ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ                                                                               '^Ϭϯϴϰϭϰϯ        ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇ
                                                                     ŐƌĞĞŵĞŶƚ                                                                                                                                        ϳͬϭϱͬϮϬϭϱ͖        ŐƌĞĞŵĞŶƚ
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ                                                                                                       ďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ                                                                                            ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ                                                                                           ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ                                                                                             'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ                                                                                            ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇ
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ                                                                                               ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϮϯϴϮͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ                                                                                '^ϬϯϴϱϱϯϱͲ     ƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇ
ϭ                                       ϮϬϬϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖      WtŐƌĞĞŵĞŶƚ            ϮϬϭϬ
                                                                                                      '^ϬϯϴϮϯϵϮ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ                                                                               '^Ϭϯϴϱϱϯϳ        ZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞ
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ                                                                                                       ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ                                                                                                  ďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘                                                                                                    ĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ                                                                                            ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ                                                                                           ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ                                                                                             DĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ                                                                                            ǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ                                                                                               /Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞ
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖         ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϰϵϬϳͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ                                                                                '^ϬϯϴϰϴϵϴͲ     ŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
ϭϲϱ                                    ͬϮϬϬϰ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                                                      '^Ϭϯϴϰϵϭϵ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ                                                                               '^ϬϯϴϰϵϬϲ        ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůů
                                                                     ŐƌĞĞŵĞŶƚ                                                                                                                                        ϳͬϭϱͬϮϬϭϱ͖        ŐƌĞĞŵĞŶƚ
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ                                                                                                       ďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ                                                                                                  ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ                                                                                            ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ                                                                                           ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ                                                                                             DĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ                                                                                            ǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ                                                                                               /Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞ
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖         ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϮϵϱϴͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ                                                                                '^ϬϯϴϮϵϰϴͲ     ŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
ϯϲ                                     ͬϮϬϬϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                                                      '^ϬϯϴϮϵϳϬ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ                                                                               '^ϬϯϴϮϵϱϳ        ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůů
                                                                     ŐƌĞĞŵĞŶƚ                                                                                                                                        ϳͬϭϱͬϮϬϭϱ͖        ŐƌĞĞŵĞŶƚ
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ                                                                                                       ďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ                                                                                                  ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ                                                                                            ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ                                                                                           ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ                                                                                             DĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ                                                                                            ǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ                                                                                               /Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞ
                                                                    WĂƌƚŝĐŝƉĂƚŝŶŐ                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖         ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϰϲϴϯͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ                                                                                '^ϬϯϴϰϲϳϯͲ     ŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
ϭϰϯ                                    ͬϮϬϬϰ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ
                                                                                                      '^Ϭϯϴϰϲϵϱ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ                                                                               '^ϬϯϴϰϲϴϮ        ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůů
                                                                     ŐƌĞĞŵĞŶƚ                                                                                                                                        ϳͬϭϱͬϮϬϭϱ͖        ŐƌĞĞŵĞŶƚ
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ                                                                                                       ďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ                                                                                                  ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                        
                                                                              Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 268 of 450
                                                                                                                                                         $SSHQGL[%
                                                                                                                                                       0'$JUHHPHQWV
                                                                   &                '              ,                                                /                                                :                   <                   >               D                E                             K

                                                                                       ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                   KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                   ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η   >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                      /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                  ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                       ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                   ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                   ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                   ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                   ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                   ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                   ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                    '^ϬϯϴϮϰϬϯͲ
Ϯ                                    ͬϭϵϵϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ           Eͬ
                                                                                                    '^ϬϯϴϮϰϬϵ
                                                                  ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                   ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                   ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                   ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ


                                                                                                                   ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                   ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                   ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                   zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                   &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                               ϵͬϮϬͬϮϬϭϬ͖
                                                                   ǆƚĞŶĚĞĚ
                                                                                                    '^ϬϯϴϯϰϵϲͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                               ϴͬϮͬϮϬϭϭ͖
ϯ                                     ϮϬϬϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ                                      Eͬ
                                                                                                    '^ϬϯϴϯϱϬϱ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                     ϲͬϭϵͬϮϬϭϮ͖
                                                                  ŐƌĞĞŵĞŶƚ
                                                                                                                   ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                 ϭͬϮϵͬϮϬϭϰ
                                                                                                                   ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                   ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                   ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                   ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                   ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                   ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ
                                                                   ǆƚĞŶĚĞĚ                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ
                                                                                                    '^ϬϯϴϮϰϭϬͲ                                                                                                          ϴͬϮͬϮϬϭϭ͖
ϰ                                     ϭϵϵϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ           ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ                             Eͬ
                                                                                                    '^ϬϯϴϮϰϮϱ                                                                                                             ϲͬϭϵͬϮϬϭϮ
                                                                  ŐƌĞĞŵĞŶƚ                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ
                                                                                                                   ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ
                                                                                                                   ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                   ;^ĞĐƚŝŽŶϴͿ

                                                                                                                   ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                   ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                   ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                   ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                   ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                   ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ
                                                                                                    '^ϬϯϴϮϰϮϲͲ
ϱ                                    ͬϭϵϵϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ        ϵͬϮϬͬϮϬϭϬ              Eͬ
                                                                                                    '^ϬϯϴϮϰϯϰ
                                                                  ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ
                                                                                                                   ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                   ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                   ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ


                                                                                                                   ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                   ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                   ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                   zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                          ϴͬϮͬϮϬϭϭ͖
                                                                                                                   &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                   ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                    '^ϬϯϴϮϰϰϰͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϳ                                     ϮϬϬϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                    '^ϬϯϴϮϰϱϯ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                  ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                   ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                          ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                   ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                          ϱͬϯϭͬϮϬϭϴ
                                                                                                                   ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                       
                                                                               Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 269 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                    &                '              ,                                                /                                                :                   <                   >               D                E                             K

                                                                                        ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                        ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                    ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                    ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                    ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                     '^ϬϯϴϮϰϱϰͲ
ϴ                                     ͬϭϵϵϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ           Eͬ
                                                                                                     '^ϬϯϴϮϰϲϬ
                                                                   ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                               ϵͬϮϬͬϮϬϭϬ͖
                                                                    ǆƚĞŶĚĞĚ
                                                                                                     '^ϬϯϴϮϰϳϬͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                               ϴͬϮͬϮϬϭϭ͖
ϵ                                     ͬϮϬϬϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ                                      Eͬ
                                                                                                     '^ϬϯϴϮϰϳϵ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                     ϲͬϭϵͬϮϬϭϮ͖
                                                                   ŐƌĞĞŵĞŶƚ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                 ϭͬϮϵͬϮϬϭϰ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϮϱϬϱͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϭ                                    ͬϮϬϬϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϮϱϭϰ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                    ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ
                                                                    ǆƚĞŶĚĞĚ                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     '^ϬϯϴϮϱϯϯͲ
ϭϮ                                    ͬϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ            ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ      ϴͬϮͬϮϬϭϭ͖             Eͬ
                                                                                                     '^ϬϯϴϮϱϰϭ
                                                                   ŐƌĞĞŵĞŶƚ                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ             ϲͬϭϵͬϮϬϭϮ
                                                                                                                    ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ
                                                                                                                    ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                    ;^ĞĐƚŝŽŶϴͿ

                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                    ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ                             ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ                             ϴͬϮͬϮϬϭϭ͖
                                                                    ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϮϱϰϮͲ
ϭϯ                                    ͬϭϵϴϭ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ        ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϮϱϰϴ
                                                                   ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                 ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ




                                                                                                                                                                        
                                                                               Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 270 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                    &                '              ,                                                /                                                :                   <                   >               D                E                             K

                                                                                        ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                        ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                    ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ
                                                                    ǆƚĞŶĚĞĚ                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     '^ϬϯϴϮϱϱϵͲ
ϭϰ                                    ͬϮϬϬϬ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ            ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ      ϴͬϮͬϮϬϭϭ͖             Eͬ
                                                                                                     '^ϬϯϴϮϱϲϳ
                                                                   ŐƌĞĞŵĞŶƚ                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ             ϲͬϭϵͬϮϬϭϮ
                                                                                                                    ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ
                                                                                                                    ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                    ;^ĞĐƚŝŽŶϴͿ

                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϮϱϲϴͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϱ                                    ͬϮϬϬϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϮϱϳϳ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϮϲϬϳͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϳ                                    ͬϮϬϬϬ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϮϲϭϲ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϮϯϵϯͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϴ                                    ͬϮϬϬϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϮϰϬϮ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                    ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                    ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ                             ϵͬϮϬͬϮϬϭϬ͖
                                                                    ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ              ϴͬϮͬϮϬϭϭ͖
                                                                                                     '^ϬϯϴϮϲϲϴͲ
ϭϵ                                    ͬϭϵϵϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ        ϲͬϭϵͬϮϬϭϮ͖            Eͬ
                                                                                                     '^ϬϯϴϮϲϳϲ
                                                                   ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ               ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                 ϳͬϭϱͬϮϬϭϱ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ




                                                                                                                                                                       
                                                                               Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 271 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                    &                '              ,                                                /                                                :                  <                    >               D                E                             K

                                                                                        ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                            ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                        ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                             ϴͬϮͬϮϬϭϭ͖
                                                                    ǆƚĞŶĚĞĚ
                                                                                                     '^ϬϯϴϮϲϳϳͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                             ϲͬϭϵͬϮϬϭϮ͖
ϮϬ                                     ϮϬϬϱ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ                                      Eͬ
                                                                                                     '^ϬϯϴϮϲϴϱ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                   ϭͬϮϵͬϮϬϭϰ͖
                                                                   ŐƌĞĞŵĞŶƚ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                  ϭϮͬϮͬϮϬϭϲ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                            ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϮϲϵϱͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
Ϯϭ                                    ͬϮϬϬϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ             ϭͬϮϵͬϮϬϭϰ͖              Eͬ
                                                                                                     '^ϬϯϴϮϳϬϯ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                    ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                    ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                    ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ           ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                     '^ϬϯϴϮϳϬϰͲ
ϮϮ                                    ͬϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ         Eͬ
                                                                                                     '^ϬϯϴϮϳϮϰ
                                                                   ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                            ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϮϳϮϱͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
Ϯϯ                                    ͬϭϵϵϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ             ϭͬϮϵͬϮϬϭϰ͖              Eͬ
                                                                                                     '^ϬϯϴϮϳϯϰ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ
                                                                                                     '^ϬϯϴϮϳϱϯͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
Ϯϱ                                    ͬϮϬϬϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ              ϵͬϮϬͬϮϬϭϬ               Eͬ
                                                                                                     '^ϬϯϴϮϳϲϭ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                       
                                                                               Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 272 of 450
                                                                                                                                                         $SSHQGL[%
                                                                                                                                                       0'$JUHHPHQWV
                                                                    &                '              ,                                               /                                              :                <                   >               D                E                             K

                                                                                        ^ŝŐŶĞĚ                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                     ĞĨŽƌĞ                          WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                        ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                  KƉĞƌĂƚŝǀĞ                              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                        ĂƚĞ͍                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                     ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                     ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϮϳϴϬͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
Ϯϲ                                     ϮϬϬϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϮϳϴϵ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                     ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     '^ϬϯϴϮϴϬϬͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
Ϯϳ                                     ϮϬϬϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϴͬϮͬϮϬϭϭ͖             Eͬ
                                                                                                     '^ϬϯϴϮϴϬϴ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                         ϲͬϭϵͬϮϬϭϮ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                     ϵͬϮϭͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                     ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϮϴϬϵͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
Ϯϴ                                    ͬϮϬϬϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϮϴϭϴ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                     ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                    ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                    ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                                                                                                                     ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                     ϴͬϮͬϮϬϭϭ͖
                                                                                                                    ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϮϴϭϵͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
Ϯϵ                                    ͬϮϬϬϱ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϮϴϮϵ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                                     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                                                                                                                     ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                    ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                     ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                     ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϮϴϱϴͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϯϬ                                     ϮϬϬϰ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϮϴϲϳ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                     ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                      
                                                                               Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 273 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                    &                '              ,                                                /                                                :                   <                   >               D                E                             K

                                                                                        ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                        ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϮϴϲϴͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϯϭ                                    ͬϮϬϬϭ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϮϴϵϬ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                    ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                    ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                    ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ          ŐƌĞĞŵĞŶƚ
                                                                                                     '^ϬϯϴϮϵϭϭͲ
ϯϯ                                    ͬϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ      ϵͬϮϬͬϮϬϭϬ              Eͬ
                                                                                                     '^ϬϯϴϮϵϭϵ
                                                                   ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϮϵϯϵͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϯϱ                                    ͬϭϵϵϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϮϵϰϳ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϮϵϳϭͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϯϳ                                    ͬϭϵϴϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϮϵϳϵ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                       
                                                                               Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 274 of 450
                                                                                                                                                         $SSHQGL[%
                                                                                                                                                       0'$JUHHPHQWV
                                                                    &                '              ,                                               /                                               :                   <                   >               D                E                             K

                                                                                        ^ŝŐŶĞĚ                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                     ĞĨŽƌĞ                              WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                          ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                  KƉĞƌĂƚŝǀĞ                                  dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                        ĂƚĞ͍                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                    ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                    ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                    ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                     '^ϬϯϴϮϵϴϬͲ
ϯϴ                                    ͬϭϵϵϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ         Eͬ
                                                                                                     '^ϬϯϴϮϵϴϲ
                                                                   ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                    ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                    ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                                                                                                                        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                        ϴͬϮͬϮϬϭϭ͖
                                                                                                                    ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϮϵϵϲͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϯϵ                                    ͬϮϬϬϲ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ             ϭͬϮϵͬϮϬϭϰ͖             Eͬ
                                                                                                     '^ϬϯϴϯϬϬϲ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                            ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                                        ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                                                                                                                        ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                    ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                        ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϬϬϳͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϰϬ                                    ͬϭϵϵϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ             ϭͬϮϵͬϮϬϭϰ͖             Eͬ
                                                                                                     '^ϬϯϴϯϬϭϱ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                            ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                        ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                        ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                        ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϬϮϱͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϰϭ                                    ͬϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ             ϭͬϮϵͬϮϬϭϰ͖             Eͬ
                                                                                                     '^ϬϯϴϯϬϯϯ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                            ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                        ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                        ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                    ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                    ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                    ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                     '^ϬϯϴϯϬϱϮͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϰϯ                                    ͬϮϬϬϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ             ϲͬϭϵͬϮϬϭϮ͖             Eͬ
                                                                                                     '^ϬϯϴϯϬϲϱ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                            ϭͬϮϵͬϮϬϭϰ
                                                                                                                    ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                    ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                    ;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                      
                                                                               Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 275 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                    &                '              ,                                                /                                                :                   <                   >               D                E                             K

                                                                                        ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                        ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϬϲϲͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϰϰ                                    ͬϮϬϬϬ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϯϬϳϱ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ
                                                                                                     '^ϬϯϴϯϬϳϲͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϰϱ                                    ͬϭϵϵϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϲͬϭϵͬϮϬϭϮ              Eͬ
                                                                                                     '^ϬϯϴϯϬϴϰ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                    ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                    ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ                            ϴͬϮͬϮϬϭϭ͖
                                                                                                                    ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ                               ϲͬϭϵͬϮϬϭϮ͖
                                                                    ǆƚĞŶĚĞĚ
                                                                                                     '^ϬϯϴϯϬϵϰͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ                                 ϭͬϮϵͬϮϬϭϰ͖
ϰϲ                                    ͬϮϬϬϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ                                      Eͬ
                                                                                                     '^ϬϯϴϯϭϬϰ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ                                ϳͬϭϱͬϮϬϭϱ͖
                                                                   ŐƌĞĞŵĞŶƚ
                                                                                                                    ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ                                       ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                    ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                    ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ                                  ϴͬϮͬϮϬϭϭ͖
                                                                    ǆƚĞŶĚĞĚ                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ            ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϭϬϱͲ
ϰϳ                                     ͬϮϬϬϬ                     DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ            ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ      ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^Ϭϯϴϯϭϭϯ
                                                                   ŐƌĞĞŵĞŶƚ                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ                             ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ;^ĞĐƚŝŽŶϴͿ

                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                    ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                    ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                    ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                     '^ϬϯϴϯϭϭϰͲ
ϰϴ                                     ϭϵϵϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ           Eͬ
                                                                                                     '^ϬϯϴϯϭϮϮ
                                                                   ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ




                                                                                                                                                                       
                                                                               Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 276 of 450
                                                                                                                                                         $SSHQGL[%
                                                                                                                                                       0'$JUHHPHQWV
                                                                    &                '              ,                                               /                                              :                <                   >               D                E                             K

                                                                                        ^ŝŐŶĞĚ                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                     ĞĨŽƌĞ                          WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                        ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                  KƉĞƌĂƚŝǀĞ                              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                        ĂƚĞ͍                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                     ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                     ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϭϯϯͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϰϵ                                    ͬϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^Ϭϯϴϯϭϰϭ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                     ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                     ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                     ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϭϮϯͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϱϬ                                        ϮϬϬϰ                   DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϯϭϯϮ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                     ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                     ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                     ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϭϰϮͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϱϭ                                     ϮϬϬϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^Ϭϯϴϯϭϱϭ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                     ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                    ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                    ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                    ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                    ǆƚĞŶĚĞĚ
                                                                                                     '^ϬϯϴϯϭϳϳͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϱϯ                                    ͬϮϬϬϰ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           Eͬ              Eͬ                 Eͬ
                                                                                                     '^Ϭϯϴϯϭϴϳ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                   ŐƌĞĞŵĞŶƚ
                                                                                                                    ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                    ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                    ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                     ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                     ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϮϬϳͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϱϰ                                    ͬϮϬϬϬ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϯϮϭϲ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                     ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                      
                                                                               Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 277 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                    &                '              ,                                                /                                                :                   <                   >               D                E                             K

                                                                                        ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                        ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                             ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                               ϴͬϮͬϮϬϭϭ͖
                                                                    ǆƚĞŶĚĞĚ
                                                                                                     '^ϬϯϴϮϱϰϵͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                               ϲͬϭϵͬϮϬϭϮ͖
ϱϱ                                    ͬϮϬϬϭ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ                                      Eͬ
                                                                                                     '^ϬϯϴϮϱϱϴ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                     ϭͬϮϵͬϮϬϭϰ͖
                                                                   ŐƌĞĞŵĞŶƚ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                 ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                    ϭϮͬϮͬϮϬϭϲ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϮϮϳͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϱϲ                                    ͬϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϯϮϯϲ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϮϯϳͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϱϳ                                     ϮϬϬϲ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϯϮϰϲ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                    ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ                                  ϴͬϮͬϮϬϭϭ͖
                                                                    ǆƚĞŶĚĞĚ                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ            ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϮϰϳͲ
ϱϴ                                    ͬϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ            ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ      ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϯϮϱϱ
                                                                   ŐƌĞĞŵĞŶƚ                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ                             ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ;^ĞĐƚŝŽŶϴͿ

                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                    ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                    ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                    ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ           ŐƌĞĞŵĞŶƚ
                                                                                                     '^ϬϯϴϯϯϯϭͲ
ϲϭ                                    ͬϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ      ϵͬϮϬͬϮϬϭϬ              Eͬ
                                                                                                     '^Ϭϯϴϯϯϯϵ
                                                                   ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ




                                                                                                                                                                       
                                                                               Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 278 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                    &                '              ,                                                /                                                :                   <                   >               D                E                             K

                                                                                        ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                        ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϯϰϬͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϲϮ                                    ͬϮϬϬϰ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^Ϭϯϴϯϯϰϵ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                    ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ
                                                                    ǆƚĞŶĚĞĚ                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ
                                                                                                     '^ϬϯϴϯϯϱϬͲ                                                                                                          ϴͬϮͬϮϬϭϭ͖
ϲϯ                                    ͬϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ           ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ                             Eͬ
                                                                                                     '^Ϭϯϴϯϯϱϴ                                                                                                             ϲͬϭϵͬϮϬϭϮ
                                                                   ŐƌĞĞŵĞŶƚ                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ
                                                                                                                    ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ
                                                                                                                    ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                    ;^ĞĐƚŝŽŶϴͿ

                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϯϱϵͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϲϰ                                    ͬϮϬϬϬ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^Ϭϯϴϯϯϲϴ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                    ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ                             ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ                             ϴͬϮͬϮϬϭϭ͖
                                                                    ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϰϬϱͲ
ϲϲ                                    ͬϭϵϵϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ        ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϯϰϭϮ
                                                                   ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                 ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϰϭϯͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϲϳ                                    ͬϮϬϬϭ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϯϰϮϮ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                       
                                                                               Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 279 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                    &                '              ,                                                /                                                :                   <                   >               D                E                             K

                                                                                        ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                        ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                    ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                    ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                    ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ          ŐƌĞĞŵĞŶƚ
                                                                                                     '^ϬϯϴϯϰϮϯͲ
ϲϴ                                     ϭϵϵϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ      ϵͬϮϬͬϮϬϭϬ              Eͬ
                                                                                                     '^Ϭϯϴϯϰϯϭ
                                                                   ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϰϯϮͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϲϵ                                    ͬϮϬϬϭ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^Ϭϯϴϯϰϰϭ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                    ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                    ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                    ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ
                                                                                                     '^ϬϯϴϯϰϰϮͲ
ϳϬ                                     ϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ        ϵͬϮϬͬϮϬϭϬ              Eͬ
                                                                                                     '^ϬϯϴϯϰϱϬ
                                                                   ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϰϱϭͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϳϭ                                    ͬϮϬϬϰ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϯϰϲϬ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                       
                                                                               Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 280 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                    &                '              ,                                                /                                                :                   <                   >               D                E                             K

                                                                                        ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                        ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϴͬϮͬϮϬϭϭ͖
                                                                                                     '^ϬϯϴϯϰϳϭͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϳϮ                                    ͬϮϬϬϬ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                              EŽ               ϲͬϭϵͬϮϬϭϮ͖            Eͬ
                                                                                                     '^Ϭϯϴϯϰϴϱ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϭͬϮϵͬϮϬϭϰ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϰϴϲͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϳϯ                                    ͬϮϬϬϬ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^Ϭϯϴϯϰϵϱ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                    ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ
                                                                    ǆƚĞŶĚĞĚ                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     '^ϬϯϴϯϱϮϯͲ
ϳϰ                                     ϭϵϵϲ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ           ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ      ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^Ϭϯϴϯϱϯϭ
                                                                   ŐƌĞĞŵĞŶƚ                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ             ϳͬϭϱͬϮϬϭϱ
                                                                                                                    ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ
                                                                                                                    ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                    ;^ĞĐƚŝŽŶϴͿ

                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϴͬϮͬϮϬϭϭ͖
                                                                                                     '^ϬϯϴϯϱϰϭͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϳϱ                                    ͬϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϲͬϭϵͬϮϬϭϮ͖            Eͬ
                                                                                                     '^ϬϯϴϯϱϱϬ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                    ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                    ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                    ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                     '^ϬϯϴϯϱϱϭͲ
ϳϲ                                    ͬϭϵϵϲ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ           Eͬ
                                                                                                     '^Ϭϯϴϯϱϱϵ
                                                                   ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ




                                                                                                                                                                       
                                                                               Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 281 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                    &                '              ,                                                /                                                :                   <                   >               D                E                             K

                                                                                        ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                        ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                    ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                    ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϱϲϬͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϳϳ                                    ͬϮϬϬϲ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϯϱϳϬ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                    ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                    ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                    ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϱϳϭͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϳϴ                                    ͬϮϬϬϲ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^Ϭϯϴϯϱϴϭ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                    ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                    ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                    ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                    ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ           ŐƌĞĞŵĞŶƚ
                                                                                                     '^ϬϯϴϯϱϴϮͲ
ϳϵ                                     ͬϭϵϳϲ                     DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ      ϵͬϮϬͬϮϬϭϬ              Eͬ
                                                                                                     '^ϬϯϴϯϱϵϬ
                                                                   ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϴͬϮͬϮϬϭϭ͖
                                                                                                     '^ϬϯϴϯϱϵϭͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϴϬ                                     ϮϬϬϰ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       zĞƐ                                                                                                            zĞƐ               ϲͬϭϵͬϮϬϭϮ͖            Eͬ
                                                                                                     '^ϬϯϴϯϲϬϬ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                    ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ
                                                                    ǆƚĞŶĚĞĚ                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ
                                                                                                     '^ϬϯϴϯϲϬϭͲ
ϴϭ                                    ͬϮϬϬϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ           ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ      ϵͬϮϬͬϮϬϭϬ              Eͬ
                                                                                                     '^ϬϯϴϯϲϬϵ
                                                                   ŐƌĞĞŵĞŶƚ                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ
                                                                                                                    ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ
                                                                                                                    ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                    ;^ĞĐƚŝŽŶϴͿ




                                                                                                                                                                       
                                                                               Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 282 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                    &                '              ,                                                /                                                :                   <                   >               D                E                             K

                                                                                        ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                        ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                    ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                    ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                    ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                     '^ϬϯϴϯϲϮϬͲ
ϴϮ                                     ϭϵϵϲ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ           Eͬ
                                                                                                     '^ϬϯϴϯϲϮϴ
                                                                   ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     '^ϬϯϴϯϲϮϵͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϴϯ                                    ͬϮϬϬϭ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϴͬϮͬϮϬϭϭ͖             Eͬ
                                                                                                     '^Ϭϯϴϯϲϯϴ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϲͬϭϵͬϮϬϭϮ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϲϯϵͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϴϰ                                    ͬϮϬϬϱ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^Ϭϯϴϯϲϰϴ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                    ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ                                  ϴͬϮͬϮϬϭϭ͖
                                                                    ǆƚĞŶĚĞĚ                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ            ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϲϰϵͲ
ϴϱ                                     ϭϵϵϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ            ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ      ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^Ϭϯϴϯϲϱϳ
                                                                   ŐƌĞĞŵĞŶƚ                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ                             ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ;^ĞĐƚŝŽŶϴͿ

                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϲϱϴͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϴϲ                                     ϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^Ϭϯϴϯϲϲϳ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                       
                                                                               Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 283 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                    &                '              ,                                                /                                                :                   <                   >               D                E                             K

                                                                                        ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                        ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                    ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                    ǆƚĞŶĚĞĚ                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ
                                                                                                     '^ϬϯϴϯϲϳϳͲ                                                                                                          ϲͬϭϵͬϮϬϭϮ͖
ϴϳ                                     ϮϬϬϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ            ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ                             Eͬ
                                                                                                     '^Ϭϯϴϯϲϴϱ                                                                                                             ϭͬϮϵͬϮϬϭϰ͖
                                                                   ŐƌĞĞŵĞŶƚ                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ
                                                                                                                    ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                    ;^ĞĐƚŝŽŶϴͿ

                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                    ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                    ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϲϴϲͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϴϴ                                    ͬϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^Ϭϯϴϯϲϵϲ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                    ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϲϵϳͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϴϵ                                    ͬϮϬϬϬ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^ϬϯϴϯϳϬϲ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                             ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                               ϴͬϮͬϮϬϭϭ͖
                                                                    ǆƚĞŶĚĞĚ
                                                                                                     '^ϬϯϴϯϳϯϵͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                               ϲͬϭϵͬϮϬϭϮ͖
ϵϬ                                     ϮϬϬϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ                                      Eͬ
                                                                                                     '^Ϭϯϴϯϳϰϳ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                     ϭͬϮϵͬϮϬϭϰ͖
                                                                   ŐƌĞĞŵĞŶƚ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                 ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                    ϭϮͬϮͬϮϬϭϲ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                    ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ
                                                                    ǆƚĞŶĚĞĚ                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ
                                                                                                     '^ϬϯϴϯϳϰϴͲ
ϵϭ                                    ͬϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ            ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ      ϵͬϮϬͬϮϬϭϬ              Eͬ
                                                                                                     '^Ϭϯϴϯϳϱϲ
                                                                   ŐƌĞĞŵĞŶƚ                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ
                                                                                                                    ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ
                                                                                                                    ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                    ;^ĞĐƚŝŽŶϴͿ




                                                                                                                                                                       
                                                                               Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 284 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                    &                '              ,                                                /                                                :                   <                   >               D                E                             K

                                                                                        ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                    KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                       /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                   ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                        ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                    ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                    ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϳϳϲͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϵϯ                                    ͬϮϬϬϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^Ϭϯϴϯϳϴϲ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                    ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                    ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                    ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϳϴϳͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϵϰ                                    ͬϮϬϭϬ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^Ϭϯϴϯϳϵϳ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                    ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                    ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ
                                                                    ǆƚĞŶĚĞĚ                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     '^ϬϯϴϯϴϮϬͲ
ϵϱ                                     ϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ            ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ      ϴͬϮͬϮϬϭϭ͖             Eͬ
                                                                                                     '^ϬϯϴϯϴϮϴ
                                                                   ŐƌĞĞŵĞŶƚ                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ             ϲͬϭϵͬϮϬϭϮ
                                                                                                                    ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ
                                                                                                                    ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                    ;^ĞĐƚŝŽŶϴͿ

                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                    ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                    ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                    zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                    &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                    ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     '^ϬϯϴϯϴϮϵͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϵϲ                                    ͬϮϬϬϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                     '^Ϭϯϴϯϴϯϳ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                   ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                    ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                    ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                    ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                    ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                    ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                    ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                     '^ϬϯϴϯϴϯϴͲ
ϵϳ                                    ͬϭϵϵϲ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ           Eͬ
                                                                                                     '^Ϭϯϴϯϴϰϰ
                                                                   ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                    ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                    ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ




                                                                                                                                                                       
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 285 of 450
                                                                                                                                                           $SSHQGL[%
                                                                                                                                                         0'$JUHHPHQWV
                                                                     &                '              ,                                                /                                                :                  <                    >               D                E                             K

                                                                                         ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                            ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                           ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                             ϲͬϭϵͬϮϬϭϮ͖
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϯϴϰϱͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                             ϭͬϮϵͬϮϬϭϰ͖
ϵϴ                                     ͬϮϬϭϭ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ                                      Eͬ
                                                                                                      '^Ϭϯϴϯϴϱϰ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                   ϳͬϭϱͬϮϬϭϱ͖
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                               ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ
                                                                     ǆƚĞŶĚĞĚ                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                      '^ϬϯϴϯϴϳϱͲ
ϵϵ                                      ϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ           ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ         Eͬ
                                                                                                      '^Ϭϯϴϯϴϴϯ
                                                                    ŐƌĞĞŵĞŶƚ                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                     ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ
                                                                                                                     ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                     ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                     ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                      '^ϬϯϴϯϴϴϰͲ
ϭϬϬ                                    ͬϭϵϵϰ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ      ϴͬϮͬϮϬϭϭ͖               Eͬ
                                                                                                      '^ϬϯϴϯϴϵϮ
                                                                    ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ             ϲͬϭϵͬϮϬϭϮ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                             ϴͬϮͬϮϬϭϭ͖
                                                                                                      '^ϬϯϴϯϵϭϭͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϬϭ                                    ͬϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ              ϰͬϵͬϮϬϭϯ͖              Eͬ
                                                                                                      '^ϬϯϴϯϵϮϲ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                              ϭͬϮϵͬϮϬϭϰ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                          ϴͬϮͬϮϬϭϭ͖
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                            ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϯϵϲϱͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϭϬϯ                                    ͬϮϬϬϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ             ϭͬϮϵͬϮϬϭϰ͖              Eͬ
                                                                                                      '^Ϭϯϴϯϵϳϱ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                                          ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                                                                                                                          ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                        
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 286 of 450
                                                                                                                                                           $SSHQGL[%
                                                                                                                                                         0'$JUHHPHQWV
                                                                     &                '              ,                                                /                                                :                   <                   >               D                E                             K

                                                                                         ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                     ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                      '^ϬϯϴϯϵϳϲͲ
ϭϬϱ                                     ϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ         Eͬ
                                                                                                      '^Ϭϯϴϯϵϴϰ
                                                                    ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                     ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ          ŐƌĞĞŵĞŶƚ
                                                                                                      '^ϬϯϴϰϬϭϰͲ                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
ϭϬϲ                                    ͬϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ                             Eͬ
                                                                                                      '^ϬϯϴϰϬϮϮ                                                                                                              ϴͬϮͬϮϬϭϭ
                                                                    ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                                                                                                                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                            ϴͬϮͬϮϬϭϭ͖
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϬϰϮͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϭϬϳ                                    ͬϮϬϬϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^ϬϯϴϰϬϱϮ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                                            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                                                                                                                            ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                            ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϬϱϯͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϬϴ                                    ͬϮϬϬϱ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^ϬϯϴϰϬϲϮ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                            ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                        
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 287 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                     &                '              ,                                               /                                              :                <                   >               D                E                             K

                                                                                         ^ŝŐŶĞĚ                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                     ĞĨŽƌĞ                          WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                        ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                  KƉĞƌĂƚŝǀĞ                              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϬϲϯͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϬϵ                                    ͬϮϬϬϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^ϬϯϴϰϬϳϮ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                        ϴͬϮͬϮϬϭϭ͖
                                                                                                      '^ϬϯϴϰϭϭϮͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϭϭ                                    ͬϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           EŽ            ϲͬϭϵͬϮϬϭϮ͖            Eͬ
                                                                                                      '^ϬϯϴϰϭϮϯ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                         ϭͬϮϵͬϮϬϭϰ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ                         ϭͬϮϵͬϮϬϭϰ͖
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϰϭϮϰͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ                           ϳͬϭϱͬϮϬϭϱ͖
ϭϭϮ                                    ͬϮϬϬϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ                                  Eͬ
                                                                                                      '^Ϭϯϴϰϭϯϰ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ                          ϭϮͬϮͬϮϬϭϲ͖
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ                                 ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                       ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                         ϴͬϮͬϮϬϭϭ͖
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϰϭϱϳͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                         ϲͬϭϵͬϮϬϭϮ͖
ϭϭϰ                                    ͬϮϬϬϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ                                  Eͬ
                                                                                                      '^Ϭϯϴϰϭϲϲ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                               ϭͬϮϵͬϮϬϭϰ͖
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                              ϭϮͬϮͬϮϬϭϲ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϰϭϵϯͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϭϲ                                    ͬϭϵϵϲ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϵͬϮϬͬϮϬϭϬ              Eͬ
                                                                                                      '^ϬϯϴϰϮϬϮ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                       
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 288 of 450
                                                                                                                                                           $SSHQGL[%
                                                                                                                                                         0'$JUHHPHQWV
                                                                     &                '              ,                                                /                                                :                   <                   >               D                E                             K

                                                                                         ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                            ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϮϮϭͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϭϳ                                     ϮϬϬϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^ϬϯϴϰϮϯϬ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                            ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ                                  ϴͬϮͬϮϬϭϭ͖
                                                                     ǆƚĞŶĚĞĚ                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ            ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϮϯϭͲ
ϭϭϴ                                    ͬϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ            ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ      ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^ϬϯϴϰϮϯϵ
                                                                    ŐƌĞĞŵĞŶƚ                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ                             ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ;^ĞĐƚŝŽŶϴͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                              ϴͬϮͬϮϬϭϭ͖
                                                                                                      '^ϬϯϴϰϮϰϬͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϭϵ                                    ͬϮϬϬϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϲͬϭϵͬϮϬϭϮ͖            Eͬ
                                                                                                      '^ϬϯϴϰϮϱϱ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                               ϭͬϮϵͬϮϬϭϰ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                              ϭͬϮϵͬϮϬϭϰ͖
                                                                                                      '^ϬϯϴϰϮϴϵͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϭϮϬ                                    ͬϮϬϬϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϳͬϭϱͬϮϬϭϱ͖            Eͬ
                                                                                                      '^ϬϯϴϰϮϵϵ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                               ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                                            ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                             ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                               ϴͬϮͬϮϬϭϭ͖
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϰϯϬϬͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                               ϲͬϭϵͬϮϬϭϮ͖
ϭϮϭ                                    ͬϮϬϬϬ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ                                      Eͬ
                                                                                                      '^ϬϯϴϰϯϬϵ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                     ϭͬϮϵͬϮϬϭϰ͖
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                                 ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                    ϭϮͬϮͬϮϬϭϲ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                        
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 289 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                     &                '              ,                                               /                                               :                   <                   >               D                E                             K

                                                                                         ^ŝŐŶĞĚ                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                     ĞĨŽƌĞ                              WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                          ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                  KƉĞƌĂƚŝǀĞ                                  dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                      '^ϬϯϴϰϯϭϬͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϮϮ                                     ͬϮϬϬϬ                     DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ             ϴͬϮͬϮϬϭϭ͖              Eͬ
                                                                                                      '^Ϭϯϴϰϯϭϵ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                            ϲͬϭϵͬϮϬϭϮ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϯϰϴͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϮϯ                                    ͬϮϬϬϭ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ             ϭͬϮϵͬϮϬϭϰ͖             Eͬ
                                                                                                      '^Ϭϯϴϰϯϱϳ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                            ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϯϳϭͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϮϰ                                    ͬϮϬϬϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ             ϭͬϮϵͬϮϬϭϰ͖             Eͬ
                                                                                                      '^ϬϯϴϰϯϴϬ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                            ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϰϬϴͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϮϱ                                    ͬϮϬϬϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ             ϭͬϮϵͬϮϬϭϰ͖             Eͬ
                                                                                                      '^Ϭϯϴϰϰϭϳ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                            ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                     ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                     ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                      '^ϬϯϴϰϰϭϴͲ
ϭϮϲ                                    ͬϭϵϵϲ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ         Eͬ
                                                                                                      '^ϬϯϴϰϰϮϱ
                                                                    ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ




                                                                                                                                                                       
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 290 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                     &                '              ,                                               /                                               :                   <                   >               D                E                             K

                                                                                         ^ŝŐŶĞĚ                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                     ĞĨŽƌĞ                              WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                          ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                  KƉĞƌĂƚŝǀĞ                                  dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                      '^ϬϯϴϰϰϯϱͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϮϳ                                     ϮϬϬϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ             ϲͬϭϵͬϮϬϭϮ͖             Eͬ
                                                                                                      '^Ϭϯϴϰϰϰϰ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                            ϭͬϮϵͬϮϬϭϰ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϰϱϰͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϭϮϴ                                    ͬϮϬϬϲ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ             ϭͬϮϵͬϮϬϭϰ͖             Eͬ
                                                                                                      '^Ϭϯϴϰϰϲϰ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                            ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                     ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                     ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                      '^ϬϯϴϰϰϲϱͲ
ϭϮϵ                                    ͬϭϵϵϰ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ         Eͬ
                                                                                                      '^Ϭϯϴϰϰϳϯ
                                                                    ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                     ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                     ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                      '^ϬϯϴϰϰϴϯͲ
ϭϯϬ                                     ϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ         Eͬ
                                                                                                      '^Ϭϯϴϰϰϵϭ
                                                                    ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ




                                                                                                                                                                       
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 291 of 450
                                                                                                                                                           $SSHQGL[%
                                                                                                                                                         0'$JUHHPHQWV
                                                                     &                '              ,                                                /                                                :                   <                   >               D                E                             K

                                                                                         ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                              ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                            ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϰϵϮͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϯϭ                                    ͬϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^ϬϯϴϰϱϬϭ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                            ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ
                                                                                                                                                                                                                            ϵͬϮϬͬϮϬϭϬ͖
                                                                     ǆƚĞŶĚĞĚ                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ
                                                                                                      '^ϬϯϴϰϱϮϭͲ                                                                                                          ϴͬϮͬϮϬϭϭ͖
ϭϯϯ                                     ϭϵϵϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ            ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ                             Eͬ
                                                                                                      '^ϬϯϴϰϱϮϵ                                                                                                             ϲͬϭϵͬϮϬϭϮ͖
                                                                    ŐƌĞĞŵĞŶƚ                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                            ϭͬϮϵͬϮϬϭϰ
                                                                                                                     ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ
                                                                                                                     ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                            ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϱϱϵͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϯϱ                                     ϮϬϬϱ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^Ϭϯϴϰϱϲϴ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                            ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                                                                                                                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                            ϴͬϮͬϮϬϭϭ͖
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϱϲϵͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϭϯϲ                                    ͬϮϬϬϬ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ               ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^Ϭϯϴϰϱϳϵ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                                            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                                                                                                                            ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ                               ϵͬϮϬͬϮϬϭϬ͖
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϰϱϴϵͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ                                 ϴͬϮͬϮϬϭϭ͖
ϭϯϳ                                    ͬϮϬϬϱ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ                                      Eͬ
                                                                                                      '^ϬϯϴϰϲϬϰ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ                                ϲͬϭϵͬϮϬϭϮ͖
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ                                       ϭͬϮϵͬϮϬϭϰ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                        
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 292 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                     &                '              ,                                               /                                              :                <                   >               D                E                             K

                                                                                         ^ŝŐŶĞĚ                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                     ĞĨŽƌĞ                          WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                        ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                  KƉĞƌĂƚŝǀĞ                              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϲϮϮͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϯϴ                                    ͬϭϵϵϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^ϬϯϴϰϲϯϬ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϲϯϭͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϯϵ                                     ϭϵϵϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^Ϭϯϴϰϲϯϵ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϵϬϳϴϮͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϰϬ                                    ͬϮϬϬϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϵͬϮϬͬϮϬϭϬ              Eͬ
                                                                                                      '^ϬϯϵϬϳϵϰ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                         ϭͬϮϵͬϮϬϭϰ͖
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϰϲϰϬͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                         ϳͬϭϱͬϮϬϭϱ͖
ϭϰϭ                                    ͬϮϬϭϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ                                  Eͬ
                                                                                                      '^Ϭϯϴϰϲϰϵ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                               ϭϮͬϮͬϮϬϭϲ͖
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϲϱϬͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϭϰϮ                                     ϮϬϬϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^ϬϯϴϰϲϲϬ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                       
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 293 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                     &                '              ,                                               /                                               :                   <                   >               D                E                             K

                                                                                         ^ŝŐŶĞĚ                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                     ĞĨŽƌĞ                              WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                          ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                  KƉĞƌĂƚŝǀĞ                                  dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϳϬϲͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϰϰ                                    ͬϮϬϬϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ             ϭͬϮϵͬϮϬϭϰ͖             Eͬ
                                                                                                      '^Ϭϯϴϰϳϭϱ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                            ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                      '^ϬϯϴϰϯϱϴͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϰϱ                                    ͬϮϬϬϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            EŽ              ϲͬϭϵͬϮϬϭϮ͖             Eͬ
                                                                                                      '^ϬϯϴϰϯϳϬ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                            ϭͬϮϵͬϮϬϭϰ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϳϭϲͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϰϲ                                    ͬϮϬϬϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ             ϭͬϮϵͬϮϬϭϰ͖             Eͬ
                                                                                                      '^ϬϯϴϰϳϮϱ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                            ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                     ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                     ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                      '^ϬϯϴϰϳϮϲͲ
ϭϰϳ                                    ͬϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ         Eͬ
                                                                                                      '^Ϭϯϴϰϳϯϰ
                                                                    ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                            ϴͬϮͬϮϬϭϭ͖
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϰϳϯϱͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                            ϲͬϭϵͬϮϬϭϮ͖
ϭϰϴ                                    ͬϮϬϬϬ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ                                     Eͬ
                                                                                                      '^Ϭϯϴϰϳϰϰ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                  ϭͬϮϵͬϮϬϭϰ͖
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                 ϭϮͬϮͬϮϬϭϲ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                       
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 294 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                     &                '              ,                                               /                                               :                   <                   >               D                E                             K

                                                                                         ^ŝŐŶĞĚ                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                     ĞĨŽƌĞ                              WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                          ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                  KƉĞƌĂƚŝǀĞ                                  dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                     ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                     ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                      '^ϬϯϴϰϳϰϱͲ
ϭϱϬ                                     ϭϵϵϰ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ         Eͬ
                                                                                                      '^ϬϯϴϰϳϱϮ
                                                                    ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                          ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                            ϲͬϭϵͬϮϬϭϮ͖
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϰϳϱϯͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                            ϰͬϵͬϮϬϭϯ͖
ϭϱϭ                                    ͬϮϬϬϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ                                     Eͬ
                                                                                                      '^ϬϯϴϰϳϲϮ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                  ϭͬϮϵͬϮϬϭϰ͖
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                 ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ                                       ϱͬϯϭͬϮϬϭϴ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                      '^ϬϯϴϰϳϲϯͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϱϮ                                    ͬϮϬϬϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ             ϲͬϭϵͬϮϬϭϮ͖             Eͬ
                                                                                                      '^Ϭϯϴϰϳϳϰ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                            ϭͬϮϵͬϮϬϭϰ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                          ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                            ϲͬϭϵͬϮϬϭϮ͖
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϰϳϳϱͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                            ϭͬϮϵͬϮϬϭϰ͖
ϭϱϯ                                     ϮϬϬϲ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ                                     Eͬ
                                                                                                      '^Ϭϯϴϰϳϴϰ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                 ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
                                                                                                      '^ϬϯϴϰϳϴϱͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϱϰ                                     ϭϵϵϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                            zĞƐ             ϲͬϭϵͬϮϬϭϮ͖             Eͬ
                                                                                                      '^Ϭϯϴϰϳϵϰ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                            ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                         ϳͬϭϱͬϮϬϭϱ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                       
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 295 of 450
                                                                                                                                                           $SSHQGL[%
                                                                                                                                                         0'$JUHHPHQWV
                                                                     &                '              ,                                                /                                                :                  <                    >               D                E                             K

                                                                                         ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                            ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                             ϴͬϮͬϮϬϭϭ͖
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϰϴϬϯͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                             ϲͬϭϵͬϮϬϭϮ͖
ϭϱϲ                                    ͬϮϬϬϭ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ                                      Eͬ
                                                                                                      '^ϬϯϴϰϴϭϮ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                   ϭͬϮϵͬϮϬϭϰ͖
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                  ϭϮͬϮͬϮϬϭϲ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                     ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                      '^ϬϯϴϰϴϭϯͲ
ϭϱϳ                                    ͬϭϵϵϯ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ         Eͬ
                                                                                                      '^ϬϯϴϰϴϮϭ
                                                                    ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                          ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                            ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϴϮϮͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϱϴ                                    ͬϮϬϬϱ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ             ϭͬϮϵͬϮϬϭϰ͖              Eͬ
                                                                                                      '^Ϭϯϴϰϴϯϭ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                          ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                          ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                          ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                            ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϯϲϭϬͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϲϬ                                    ͬϭϵϵϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ             ϭͬϮϵͬϮϬϭϰ͖              Eͬ
                                                                                                      '^Ϭϯϴϯϲϭϵ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                          ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                          ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                        
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 296 of 450
                                                                                                                                                           $SSHQGL[%
                                                                                                                                                         0'$JUHHPHQWV
                                                                     &                '              ,                                                /                                                :                  <                    >               D                E                             K

                                                                                         ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                            ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                     ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                      '^ϬϯϴϰϴϰϭͲ
ϭϲϭ                                    ͬϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ         Eͬ
                                                                                                      '^Ϭϯϴϰϴϰϵ
                                                                    ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                          ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                            ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϴϲϳͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϲϮ                                    ͬϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ             ϭͬϮϵͬϮϬϭϰ͖              Eͬ
                                                                                                      '^Ϭϯϴϰϴϳϲ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                          ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                          ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                          ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                            ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϴϴϴͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϲϯ                                    ͬϮϬϬϰ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ             ϭͬϮϵͬϮϬϭϰ͖              Eͬ
                                                                                                      '^Ϭϯϴϰϴϵϳ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                          ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                          ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                          ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                            ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϱϭϵϯͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϲϰ                                    ͬϭϵϵϲ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ             ϭͬϮϵͬϮϬϭϰ͖              Eͬ
                                                                                                      '^ϬϯϴϱϮϬϮ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                          ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                          ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                          ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                            ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϵϱϱͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϲϳ                                    ͬϮϬϬϱ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ             ϭͬϮϵͬϮϬϭϰ͖              Eͬ
                                                                                                      '^Ϭϯϴϰϵϲϰ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                          ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                          ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                        
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 297 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                     &                '              ,                                               /                                              :                <                   >               D                E                             K

                                                                                         ^ŝŐŶĞĚ                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                     ĞĨŽƌĞ                          WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                        ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                  KƉĞƌĂƚŝǀĞ                              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϰϵϲϱͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ                           ϭϮͬϮͬϮϬϭϲ͖
ϭϲϴ                                     ͬϮϬϭϱ                     DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ                                  Eͬ
                                                                                                      '^Ϭϯϴϰϵϳϱ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ                          ϱͬϯϭͬϮϬϭϴ
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϰϵϳϲͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϭϲϵ                                    ͬϮϬϬϲ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^Ϭϯϴϰϵϴϲ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ                         ϴͬϮͬϮϬϭϭ͖
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϰϵϵϳͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ                           ϲͬϭϵͬϮϬϭϮ͖
ϭϳϬ                                    ͬϮϬϬϬ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ                                  Eͬ
                                                                                                      '^ϬϯϴϱϬϬϳ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ                          ϭͬϮϵͬϮϬϭϰ͖
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ                                 ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ                            ϭϮͬϮͬϮϬϭϲ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                        ϴͬϮͬϮϬϭϭ͖
                                                                                                      '^ϬϯϴϱϬϮϳͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϳϮ                                    ͬϮϬϬϱ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϲͬϭϵͬϮϬϭϮ͖            Eͬ
                                                                                                      '^ϬϯϴϱϬϯϱ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                      ϳͬϭϱͬϮϬϭϱ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                       ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                         ϴͬϮͬϮϬϭϭ͖
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϱϬϰϳͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                         ϲͬϭϵͬϮϬϭϮ͖
ϭϳϯ                                    ͬϮϬϬϬ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ                                  Eͬ
                                                                                                      '^ϬϯϴϱϬϱϲ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                               ϭͬϮϵͬϮϬϭϰ͖
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                              ϭϮͬϮͬϮϬϭϲ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                       
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 298 of 450
                                                                                                                                                           $SSHQGL[%
                                                                                                                                                         0'$JUHHPHQWV
                                                                     &                '              ,                                                /                                                :                  <                    >               D                E                             K

                                                                                         ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                            ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϱϬϳϯͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                             ϲͬϭϵͬϮϬϭϮ͖
ϭϳϱ                                     ϮϬϬϲ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ                                      Eͬ
                                                                                                      '^ϬϯϴϱϬϴϱ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                   ϭͬϮϵͬϮϬϭϰ
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                             ϴͬϮͬϮϬϭϭ͖
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϱϬϴϲͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                             ϲͬϭϵͬϮϬϭϮ͖
ϭϳϲ                                    ͬϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ                                      Eͬ
                                                                                                      '^ϬϯϴϱϬϵϰ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                                   ϭͬϮϵͬϮϬϭϰ͖
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                                  ϭϮͬϮͬϮϬϭϲ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ
                                                                     ǆƚĞŶĚĞĚ                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                      '^ϬϯϴϱϬϵϱͲ
ϭϳϳ                                    ͬϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ           ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ         Eͬ
                                                                                                      '^ϬϯϴϱϭϬϯ
                                                                    ŐƌĞĞŵĞŶƚ                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                     ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ
                                                                                                                     ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                     ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                      '^ϬϯϴϱϭϳϰͲ
ϭϴϬ                                     ϮϬϬϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ         Eͬ
                                                                                                      '^ϬϯϴϱϭϴϮ
                                                                    ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                          ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                            ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϱϭϴϯͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϴϭ                                    ͬϮϬϬϲ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ             ϭͬϮϵͬϮϬϭϰ͖              Eͬ
                                                                                                      '^ϬϯϴϱϭϵϮ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                          ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                          ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                        
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 299 of 450
                                                                                                                                                           $SSHQGL[%
                                                                                                                                                         0'$JUHHPHQWV
                                                                     &                '              ,                                                /                                                :                  <                    >               D                E                             K

                                                                                         ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                            ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                     ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ          ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                      '^ϬϯϴϱϮϮϰͲ
ϭϴϮ                                    ͬϭϵϴϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ      ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ         Eͬ
                                                                                                      '^ϬϯϴϱϮϯϮ
                                                                    ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů               ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ
                                                                     ǆƚĞŶĚĞĚ                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                      '^ϬϯϴϱϮϰϮͲ
ϭϴϯ                                    ͬϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ            ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ         Eͬ
                                                                                                      '^ϬϯϴϱϮϱϬ
                                                                    ŐƌĞĞŵĞŶƚ                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                     ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ
                                                                                                                     ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ                          ϴͬϮͬϮϬϭϭ͖
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ                             ϲͬϭϵͬϮϬϭϮ͖
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϱϮϱϭͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ                               ϭͬϮϵͬϮϬϭϰ͖
ϭϴϰ                                    ͬϮϬϬϰ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ                                      Eͬ
                                                                                                      '^ϬϯϴϱϮϲϱ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ                              ϳͬϭϱͬϮϬϭϱ͖
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ                                     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                          ϴͬϮͬϮϬϭϭ͖
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                            ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϱϮϳϱͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϭϴϱ                                    ͬϮϬϭϬ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ             ϭͬϮϵͬϮϬϭϰ͖              Eͬ
                                                                                                      '^ϬϯϴϱϮϴϱ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                                          ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                                                                                                                          ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                          ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                            ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϱϯϬϴͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϴϲ                                     ϮϬϬϳ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ             ϭͬϮϵͬϮϬϭϰ͖              Eͬ
                                                                                                      '^Ϭϯϴϱϯϭϳ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                          ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                          ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                        
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 300 of 450
                                                                                                                                                           $SSHQGL[%
                                                                                                                                                         0'$JUHHPHQWV
                                                                     &                '              ,                                                /                                                :                  <                    >               D                E                             K

                                                                                         ^ŝŐŶĞĚ                                                                                                     ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                      ĞĨŽƌĞ                               WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                            ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                          WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                   KƉĞƌĂƚŝǀĞ                                   dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                       ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                          ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                            ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϱϯϭϴͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϴϳ                                    ͬϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ             ϭͬϮϵͬϮϬϭϰ͖              Eͬ
                                                                                                      '^ϬϯϴϱϯϮϳ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                          ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                          ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                            ϳͬϭϱͬϮϬϭϱ͖
                                                                                                      '^ϬϯϴϱϯϮϴͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϭϴϴ                                     ͬϮϬϭϰ                     DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ             ϭϮͬϮͬϮϬϭϲ͖              Eͬ
                                                                                                      '^Ϭϯϴϱϯϯϴ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                             ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϱ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌ
                                                                                                                     ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞEĞǁzŽƌŬ^ƚŽĐŬǆĐŚĂŶŐĞ͕/ŶĐ͘;ΗEz^ΗͿŽƌŝĨ
                                                                                                                     ƚŚĞŵĂƚƚĞƌŝƐŶŽƚĂƌďŝƚƌĂďůĞďĞĨŽƌĞƚŚĞEz^͕ƚŚĞEĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨ
                                                                     ǆƚĞŶĚĞĚ                                       ^ĞĐƵƌŝƚŝĞƐĞĂůĞƌƐ;ΗE^ΗͿ͘/ĨďŽƚŚƚŚĞEz^ĂŶĚƚŚĞE^ĚĞĐůŝŶĞƚŽ         ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                      '^ϬϯϴϱϯϯϵͲ
ϭϴϵ                                    ͬϭϵϵϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ           Eͬ
                                                                                                      '^Ϭϯϴϱϯϰϲ
                                                                    ŐƌĞĞŵĞŶƚ                                        ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů             ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϰͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ
                                                                                                                     ŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇ
                                                                                                                     ƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                     ƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ
                                                                     ǆƚĞŶĚĞĚ                                       ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞ        ŐƌĞĞŵĞŶƚ          ŐƌĞĞŵĞŶƚ
                                                                                                      '^ϬϯϴϱϯϰϳͲ
ϭϵϬ                                    ͬϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                        ĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶ            ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ         Eͬ
                                                                                                      '^Ϭϯϴϱϯϱϱ
                                                                    ŐƌĞĞŵĞŶƚ                                        ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞ          ŽŵƉůĂŝŶƚ           ŽŵƉůĂŝŶƚ
                                                                                                                     ƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶ
                                                                                                                     ƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                      '^ϬϯϴϱϯϱϲͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϵϭ                                    ͬϮϬϬϬ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                             zĞƐ             ϴͬϮͬϮϬϭϭ͖               Eͬ
                                                                                                      '^Ϭϯϴϱϯϲϰ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                             ϲͬϭϵͬϮϬϭϮ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                        
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 301 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                     &                '              ,                                               /                                              :                <                   >               D                E                             K

                                                                                         ^ŝŐŶĞĚ                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                     ĞĨŽƌĞ                          WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                        ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                  KƉĞƌĂƚŝǀĞ                              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϱϯϲϱͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϵϮ                                    ͬϮϬϬϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^Ϭϯϴϱϯϳϯ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϱϯϳϰͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϭϵϯ                                     ͬϭϵϵϵ                     DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^Ϭϯϴϱϯϴϰ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϱϯϴϱͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϵϰ                                    ͬϮϬϬϰ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^Ϭϯϴϱϯϵϰ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶƐϯ͘ϲĂŶĚϵŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚ
                                                                                                                     ƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚ
                                                                                                                     ƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶ
                                                                                                                                                                                                                      ϰͬϵͬϮϬϭϯ͖
                                                                                                                     ŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ&ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                        ϭͬϮϵͬϮϬϭϰ͖
                                                                                                      '^ϬϯϴϱϯϵϱͲ   &/EZĚĞĐůŝŶĞƐƚŽĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚ
ϭϵϱ                                    ͬϮϬϭϮ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϳͬϭϱͬϮϬϭϱ͖            Eͬ
                                                                                                      '^ϬϯϴϱϰϬϱ      ďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                         ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ƚŚĞĐŽŵŵĞƌĐŝĂůĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞ
                                                                                                                     ƉĂƌƚŝĞƐĂŶĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘
                                                                                                                     ;^ĞĐƚŝŽŶϴ͘ϭͿ

                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϱϰϮϱͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϵϲ                                     ϮϬϬϰ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^Ϭϯϴϱϰϯϰ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                       
                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 302 of 450
                                                                                                                                                          $SSHQGL[%
                                                                                                                                                        0'$JUHHPHQWV
                                                                     &                '              ,                                               /                                              :                <                   >               D                E                             K

                                                                                         ^ŝŐŶĞĚ                                                                                                    ,ŽůĚEŽƚŝĐĞ
                                                     KƉĞƌĂƚŝǀĞ                                       KƉĞƌĂƚŝǀĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                    KƉĞƌĂƚŝǀĞ        ŐƌĞĞŵĞŶƚ                                                                                                     ĞĨŽƌĞ                          WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ WƌŝŽƌŐƌĞĞŵĞŶƚ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ                                        ŐƌĞĞŵĞŶƚ                  KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                        ,ŽůĚEŽƚŝĐĞĂƚĞƐ                                                        WƌŝŽƌŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ
                        /            ,ŝƌĞ                        ŐƌĞĞŵĞŶƚdǇƉĞ       ĞĨŽƌĞ,ŝƌĞ                                                                                                  KƉĞƌĂƚŝǀĞ                              dǇƉĞ         ^ŝŐŶĞĚĂƚĞ          ĂƚĞƐ
                                                    ^ŝŐŶĞĚĂƚĞ                                         ĂƚĞƐ
                                                                                         ĂƚĞ͍                                                                                                      ŐƌĞĞŵĞŶƚ͍
                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϱϰϰϰͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϵϳ                                    ͬϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^Ϭϯϴϱϰϱϯ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϱϰϲϱͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϭϵϴ                                    ͬϭϵϵϴ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^Ϭϯϴϱϰϳϯ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ                       ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ                         ϲͬϭϵͬϮϬϭϮ͖
                                                                     ǆƚĞŶĚĞĚ
                                                                                                      '^ϬϯϴϱϰϳϰͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ                         ϭͬϮϵͬϮϬϭϰ͖
ϭϵϵ                                    ͬϮϬϬϲ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ                                  Eͬ
                                                                                                      '^Ϭϯϴϱϰϴϯ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů                               ϳͬϭϱͬϮϬϭϱ͖
                                                                    ŐƌĞĞŵĞŶƚ
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ                              ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϱϰϵϱͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϮϬϬ                                    ͬϭϵϵϵ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^ϬϯϴϱϱϬϰ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ


                                                                                                                     ^ƵďũĞĐƚƚŽ^ĞĐƚŝŽŶϵďĞůŽǁ͕ĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂŶǇ
                                                                                                                     ĚŝƐƉƵƚĞ͕ĐŽŶƚƌŽǀĞƌƐǇŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨŽƌďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                     ŵƉůŽǇŵĞŶƚZĞůĂƚĞĚDĂƚƚĞƌƐǁŝůůďĞĨŝŶĂůůǇƐĞƚƚůĞĚďǇĂƌďŝƚƌĂƚŝŽŶŝŶEĞǁ
                                                                                                                                                                                                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                     zŽƌŬŝƚǇďĞĨŽƌĞ͕ĂŶĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞƌƵůĞƐƚŚĞŶŽďƚĂŝŶŝŶŐŽĨ͕ƚŚĞ
                                                                                                                                                                                                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                                     &ŝŶĂŶĐŝĂů/ŶĚƵƐƚƌǇZĞŐƵůĂƚŽƌǇƵƚŚŽƌŝƚǇ;Η&/EZΗͿ͘/Ĩ&/EZĚĞĐůŝŶĞƐƚŽ
                                                                     ǆƚĞŶĚĞĚ                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      '^ϬϯϴϱϱϬϱͲ   ĂƌďŝƚƌĂƚĞƚŚĞŵĂƚƚĞƌ͕ƚŚĞŵĂƚƚĞƌǁŝůůďĞĂƌďŝƚƌĂƚĞĚďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶ
ϮϬϭ                                     ϮϬϬϬ                      DĂŶĂŐŝŶŐŝƌĞĐƚŽƌ       EŽ                                                                                                           zĞƐ           ϭͬϮϵͬϮϬϭϰ͖            Eͬ
                                                                                                      '^Ϭϯϴϱϱϭϰ      ƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶ;ΗΗͿŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĐŽŵŵĞƌĐŝĂů
                                                                    ŐƌĞĞŵĞŶƚ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƌƵůĞƐŽĨƚŚĞ͘zŽƵĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĚĞĐŝƐŝŽŶ
                                                                                                                                                                                                                      ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                     ĂŶĚͬŽƌĂǁĂƌĚǁŝůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐƵƉŽŶƚŚĞƉĂƌƚŝĞƐĂŶĚŵĂǇďĞ
                                                                                                                                                                                                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                                     ĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚ͘;^ĞĐƚŝŽŶϴ͘ϭͿ




                                                                                                                                                                       
Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 303 of 450




                       $SSHQGL[&

                   
                                                                        Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 304 of 450
                                                                                                                                  $SSHQGL[&
                                                                                                                               3:$$JUHHPHQWV
                                                                          &                 '                                                                       ,                                                                          /                     :                     <                 >

                                                                                                                                                                                                                                                                                        ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                          KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                     ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                          ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                              ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
 η     >ĂƐƚ       &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞ
                             /           ,ŝƌĞΎ                                                                                                                                                                                                                       ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                         ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                           ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                              ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                           ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                           ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                           ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                            '^ϬϯϴϱϱϭϴͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
 ϭ                                           ϭϵϵϴ             ϮϬϬϮ             EŽ                                                                                                                                                                                    ϵͬϮϬͬϮϬϭϬ                 zĞƐ                 ϮϬϬϯ
                                                                                            '^ϬϯϴϱϱϮϬ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                           ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                           ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                           ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                           ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                           ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                            '^ϬϯϴϱϱϮϭͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
 Ϯ                                           ϮϬϭϳ             ϮϬϭϳ            zĞƐ                                                                                                                                                                  EŽ                ϱͬϯϭͬϮϬϭϴ                 Eͬ               Eͬ
                                                                                            '^ϬϯϴϱϱϮϱ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                           ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                           ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                           ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                           ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                           ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ
                                                                                            '^ϬϯϴϱϱϮϵͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
 ϯ                                           ϭϵϵϳ                ϮϬϬϮ          EŽ                                                                                                                                                                                 ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                ϮϬϬϯ
                                                                                            '^Ϭϯϴϱϱϯϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ
                                                                                                           ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                           ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                           ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                           ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                           ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                     ŐƌĞĞŵĞŶƚ
                                                                                            '^ϬϯϴϱϱϯϮͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
 ϰ                                           ϮϬϬϲ             ͬϮϬϬϱ           zĞƐ                                                                                                                                                                                 ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          EŽ                  ϮϬϬϱ
                                                                                            '^Ϭϯϴϱϱϯϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                     ŽŵƉůĂŝŶƚ
                                                                                                           ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                           ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                           ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                           ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ                                      ϴͬϮͬϮϬϭϭ͖
                                                                                                           ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ                                       ϲͬϭϵͬϮϬϭϮ͖
                                                                                            '^ϬϯϴϱϱϰϴͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                ϭͬϮϵͬϮϬϭϰ͖
 ϱ                                          ͬϮϬϭϭ             ϮϬϭϲ             EŽ                                                                                                                                                                  zĞƐ                                         EŽ                 ͬϮϬϭϮ
                                                                                            '^ϬϯϴϱϱϱϮ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                     ϳͬϭϱͬϮϬϭϱ͖
                                                                                                           ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ                                        ϭϮͬϮͬϮϬϭϲ͖
                                                                                                           ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ                                                                  ϱͬϯϭͬϮϬϭϴ

                                                                                                           ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                           ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                           ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                            '^ϬϯϴϱϱϱϯͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                ϴͬϮͬϮϬϭϭ͖
 ϲ                                           ϮϬϭϭ             ϮϬϭϭ            zĞƐ                                                                                                                                                                  EŽ                                          zĞƐ                 ϮϬϭϮ
                                                                                            '^Ϭϯϴϱϱϱϳ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                     ϲͬϭϵͬϮϬϭϮ
                                                                                                           ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                           ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ



      ³(IIHFWLYH'DWHRI+LUH´LQ&ROXPQ'VKRZVWKHPRVWUHFHQWGDWHWKHFODVVPHPEHUMRLQHGWKH)LUPDVDIXOOWLPHHPSOR\HHDQGGRHVQRWLQFOXGHKLUHGDWHVIRUVXPPHULQWHUQVKLSVRUIRUSUHYLRXV
WHUPVRIHPSOR\PHQWWKDWEHJDQDQGHQGHGSULRUWRWKHHPSOR\HHEHFRPLQJDPHPEHURIWKHFODVV
                                                                                                                                              
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 305 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                       ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                    KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                       ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                      KƉĞƌĂƚŝǀĞ
                       /           ,ŝƌĞΎ                                                                                                                                                                                                                         ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                   ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                             ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                          ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                 ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϵϯϭϮϭͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ        ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϳ                                      ϮϬϬϱ             ϮϬϬϱ            zĞƐ                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          Eͬ               Eͬ
                                                                                      '^ϬϯϵϯϭϮϯ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ              ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                 ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϱϱϲϭͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϴ                                      ϮϬϭϳ             ϮϬϭϳ            zĞƐ                                                                                                                                                                    EŽ                ϱͬϯϭͬϮϬϭϴ                 Eͬ               Eͬ
                                                                                      '^Ϭϯϴϱϱϲϱ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                 ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϱϱϲϲͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ        ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϵ                                      ϮϬϬϲ                ϮϬϬϱ         zĞƐ                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                 ϮϬϬϲ
                                                                                      '^Ϭϯϴϱϱϲϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ              ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                 ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                     ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                     ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                     ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ
                                                                                                     ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                             ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϵϬϴϯϯͲ                                                                                                                                     ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϬ                                    ͬϭϵϵϵ                ϭϵϵϴ         zĞƐ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                            ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          Eͬ               Eͬ
                                                                                      '^ϬϯϵϬϴϯϱ                                                                                                                                         ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                     ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                         ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϵͿ


                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ                                        ϴͬϮͬϮϬϭϭ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                      '^ϬϯϴϱϱϲϵͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                  ϭͬϮϵͬϮϬϭϰ͖
ϭϭ                                     ϮϬϭϭ             ϮϬϭϭ            zĞƐ                                                                                                                                                                    EŽ                                          zĞƐ                 ϮϬϭϮ
                                                                                      '^Ϭϯϴϱϱϳϯ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ                                          ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ                                                                    ϱͬϯϭͬϮϬϭϴ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ                                          ϰͬϵͬϮϬϭϯ͖
                                                                                      '^ϬϯϴϲϭϵϯͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                  ϭͬϮϵͬϮϬϭϰ͖
ϭϮ                                     ϮϬϭϮ                ϮϬϭϰ          EŽ                                                                                                                                                                    zĞƐ                                         EŽ                 ϮϬϭϯ
                                                                                      '^Ϭϯϴϲϭϵϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ                                          ϭϮͬϮͬϮϬϭϲ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ




                                                                                                                                        
                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 306 of 450
                                                                                                                           $SSHQGL[&
                                                                                                                        3:$$JUHHPHQWV
                                                                   &                 '                                                                       ,                                                                           /                     :                     <                 >

                                                                                                                                                                                                                                                                                  ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                    KƉĞƌĂƚŝǀĞ   ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                      ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                              ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                     KƉĞƌĂƚŝǀĞ
                       /           ,ŝƌĞΎ                                                                                                                                                                                                                       ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                   ^ŝŐŶĞĚĂƚĞ      ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                            ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                        ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                    ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                    ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                    ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                               ŐƌĞĞŵĞŶƚ
                                                                                     '^ϬϯϴϱϱϴϴͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ       ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϯ                                    ͬϮϬϬϳ             ϮϬϬϳ            EŽ                                                                                                                                                                                  ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          Eͬ               Eͬ
                                                                                     '^ϬϯϴϱϱϵϬ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ             ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                               ŽŵƉůĂŝŶƚ
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                    ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                    ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                                    ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                               ϲͬϭϵͬϮϬϭϮ͖
                                                                                     '^ϬϯϴϱϲϬϮͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϰ                                     ϮϬϭϬ             ϮϬϭϭ            EŽ                                                                                                                                                                   zĞƐ               ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                 ϮϬϭϭ
                                                                                     '^ϬϯϴϱϲϬϲ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                               ϭϮͬϮͬϮϬϭϲ͖
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                                                                               ϱͬϯϭͬϮϬϭϴ
                                                                                                    ƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵŝŶƵƐĞ͕ĂƌďŝƚƌĂƚŝŽŶĐůĂƵƐĞ
                                                                                                    ůŝŬĞůǇƚŽďĞ͗ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                    Ăƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                                                                                                                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                    ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶ
                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                                    ƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕
                                                                                                                                                                                                                                                               ϲͬϭϵͬϮϬϭϮ͖
                                                                                     '^ϬϯϴϱϲϮϮͲ   ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶ    ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϱ                                     ϭϵϵϯ             ϭϵϵϵ            EŽ                                                                                                                                                                                     ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                 ϮϬϬϯ
                                                                                     '^ϬϯϴϱϲϮϰ      ƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨ        ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                    ĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐ
                                                                                                                                                                                                                                                               ϭϮͬϮͬϮϬϭϲ͖
                                                                                                    ĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚ
                                                                                                                                                                                                                                                               ϱͬϯϭͬϮϬϭϴ
                                                                                                    ǁŚŽŵǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                    ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                    ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                    ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                     '^ϬϯϴϱϲϮϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϲ                                     ϮϬϭϳ             ϮϬϭϳ           zĞƐ                                                                                                                                                                   EŽ                ϱͬϯϭͬϮϬϭϴ                 Eͬ               Eͬ
                                                                                     '^ϬϯϴϱϲϮϵ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                    ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                    ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                                    ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                               ϲͬϭϵͬϮϬϭϮ͖
                                                                                     '^ϬϯϴϱϲϯϲͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϳ                                     ϮϬϬϳ             ϮϬϭϭ            EŽ                                                                                                                                                                   zĞƐ               ϭͬϮϵͬϮϬϭϰ͖               EŽ                  ϮϬϬϴ
                                                                                     '^ϬϯϴϱϲϰϬ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                               ϭϮͬϮͬϮϬϭϲ͖
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                                                                               ϱͬϯϭͬϮϬϭϴ




                                                                                                                                       
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 307 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                       ,                                                                           /                     :                     <                 >

                                                                                                                                                                                                                                                                                   ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                    KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                      ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                               ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                     KƉĞƌĂƚŝǀĞ
                       /           ,ŝƌĞΎ                                                                                                                                                                                                                        ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                   ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                            ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                         ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵŝŶƵƐĞ͕ĂƌďŝƚƌĂƚŝŽŶĐůĂƵƐĞ
                                                                                                     ůŝŬĞůǇƚŽďĞ͗ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                     Ăƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                     ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶ
                                                                                                     ƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕
                                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϱϲϰϰͲ   ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶ    ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϴ                                     ϮϬϬϬ             ϭϵϵϵ             EŽ                                                                                                                                                                                  ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          EŽ                  ϮϬϬϯ
                                                                                      '^Ϭϯϴϱϲϰϱ      ƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨ        ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                ŽŵƉůĂŝŶƚ
                                                                                                     ĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐ
                                                                                                     ĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚ
                                                                                                     ǁŚŽŵǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϱϲϰϲͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ       ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϵ                                     ϮϬϬϮ                ϮϬϬϭ         zĞƐ                                                                                                                                                                                  ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                 ϮϬϬϯ
                                                                                      '^Ϭϯϴϱϲϰϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ             ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϱϲϲϭͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ       ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϮϬ                                     ϮϬϬϰ                ϮϬϬϯ         zĞƐ                                                                                                                                                                                  ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                 ϮϬϬϱ
                                                                                      '^Ϭϯϴϱϲϲϯ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ             ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                ϳͬϭϱͬϮϬϭϱ͖
                                                                                      '^ϬϯϴϱϲϲϰͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
Ϯϭ                                     ϮϬϭϰ             ϮϬϭϰ            zĞƐ                                                                                                                                                                   EŽ                ϭϮͬϮͬϮϬϭϲ͖               zĞƐ                ͬϮϬϭϱ
                                                                                      '^Ϭϯϴϱϲϲϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϱϲϲϵͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ       ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϮϮ                                     ϮϬϬϬ                ϮϬϬϲ          EŽ                                                                                                                                                                                  ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          EŽ                  ϮϬϬϯ
                                                                                      '^Ϭϯϴϱϲϳϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ             ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                        
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 308 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                       ,                                                                      /                  :                 <                 >

                                                                                                                                                                                                                                                                       ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                    KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                  ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                        ,ŽůĚEŽƚŝĐĞ   ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                 KƉĞƌĂƚŝǀĞ
                       /           ,ŝƌĞΎ                                                                                                                                                                                                                 ĂƚĞƐ        &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                   ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                             ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϱϲϴϭͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
Ϯϯ                                     ϮϬϭϳ             ϮϬϭϲ            zĞƐ                                                                                                                                                              EŽ              ϱͬϯϭͬϮϬϭϴ            Eͬ               Eͬ
                                                                                      '^Ϭϯϴϱϲϴϲ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                        ϳͬϭϱͬϮϬϭϱ͖
                                                                                      '^ϬϯϴϱϲϴϳͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
Ϯϰ                                     ϮϬϭϰ             ϮϬϭϰ            zĞƐ                                                                                                                                                              EŽ             ϭϮͬϮͬϮϬϭϲ͖           zĞƐ               ͬϮϬϭϱ
                                                                                      '^Ϭϯϴϱϲϵϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                        ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϱϲϵϮͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
Ϯϱ                                     ϮϬϭϲ             ϮϬϭϱ            zĞƐ                                                                                                                                                              EŽ              ϱͬϯϭͬϮϬϭϴ            zĞƐ                 ϮϬϭϳ
                                                                                      '^Ϭϯϴϱϲϵϲ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                        ϳͬϭϱͬϮϬϭϱ͖
                                                                                      '^ϬϯϴϱϲϭϬͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
Ϯϲ                                     ϮϬϭϱ             ϮϬϭϰ            zĞƐ                                                                                                                                                              EŽ             ϭϮͬϮͬϮϬϭϲ͖           zĞƐ                 ϮϬϭϲ
                                                                                      '^Ϭϯϴϱϲϭϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                        ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                        ϲͬϭϵͬϮϬϭϮ͖
                                                                                      '^ϬϯϴϱϲϵϳͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
Ϯϳ                                     ϮϬϭϭ             ϮϬϭϭ            zĞƐ                                                                                                                                                              EŽ             ϭͬϮϵͬϮϬϭϰ͖           zĞƐ                ϮϬϭϮ
                                                                                      '^ϬϯϴϱϳϬϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                        ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                        ϭϮͬϮͬϮϬϭϲ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϱϳϬϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
Ϯϴ                                     ϮϬϭϮ                ϮϬϭϭ         zĞƐ                                                                                                                                                              Eͬ               Eͬ                Eͬ               Eͬ
                                                                                      '^ϬϯϴϱϳϬϵ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ




                                                                                                                                        
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 309 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                       ,                                                                          /                     :                     <                 >

                                                                                                                                                                                                                                                                                  ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                    KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                     ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                              ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞ
                       /           ,ŝƌĞΎ                                                                                                                                                                                                                       ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                   ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                           ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                        ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                               ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϱϳϭϲͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
Ϯϵ                                     ϭϵϵϳ                ϮϬϬϭ          EŽ                                                                                                                                                                                 ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                ϮϬϬϯ
                                                                                      '^Ϭϯϴϱϳϭϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                               ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                               ϲͬϭϵͬϮϬϭϮ͖
                                                                                      '^ϬϯϴϱϳϭϵͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϯϬ                                     ϮϬϬϯ                ϮϬϬϮ         zĞƐ                                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                ϮϬϬϰ
                                                                                      '^ϬϯϴϱϳϮϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                               ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                               ϱͬϯϭͬϮϬϭϴ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                      '^ϬϯϴϱϳϯϮͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϯϭ                                     ϮϬϭϬ                ϮϬϬϵ         zĞƐ                                                                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖               zĞƐ                 ϮϬϭϭ
                                                                                      '^Ϭϯϴϱϳϯϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                               ϭͬϮϵͬϮϬϭϰ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                               ϳͬϭϱͬϮϬϭϱ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϱϳϯϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϯϮ                                     ϮϬϭϰ             ϮϬϭϰ            zĞƐ                                                                                                                                                                  EŽ                ϳͬϭϱͬϮϬϭϱ                 Eͬ               Eͬ
                                                                                      '^Ϭϯϴϱϳϯϵ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϱϳϰϯͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϯϯ                                     ϮϬϭϰ                ϮϬϭϯ         zĞƐ                                                                                                                                                                 Eͬ                    Eͬ                   Eͬ               Eͬ
                                                                                      '^Ϭϯϴϱϳϰϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                               ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϱϳϱϮͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϯϰ                                     ϮϬϬϮ             ϮϬϬϮ             EŽ                                                                                                                                                                                 ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                 ϮϬϬϯ
                                                                                      '^Ϭϯϴϱϳϱϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                               ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                        
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 310 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                        ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                     ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                    KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                 ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                             KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                      KƉĞƌĂƚŝǀĞ
                       /           ,ŝƌĞΎ                                                                                                                                                                                                                          ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                   ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                           ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                   ϴͬϮͬϮϬϭϭ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                  ϲͬϭϵͬϮϬϭϮ͖
                                                                                      '^ϬϯϴϱϳϲϯͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϯϱ                                    ͬϮϬϬϰ                ϮϬϬϱ          EŽ                                                                                                                                                                                       ϭͬϮϵͬϮϬϭϰ͖               EŽ                 ϮϬϬϰ
                                                                                      '^Ϭϯϴϱϳϲϱ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                      '^ϬϯϴϱϳϲϲͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϯϲ                                     ϮϬϭϰ             ϮϬϭϯ            zĞƐ                                                                                                                                                                     EŽ                ϭϮͬϮͬϮϬϭϲ͖               zĞƐ                ϮϬϭϱ
                                                                                      '^Ϭϯϴϱϳϳϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                  ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϲϯϳϲͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϯϳ                                     ϮϬϬϱ             ϮϬϬϲ             EŽ                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          EŽ                 ϮϬϬϰ
                                                                                      '^Ϭϯϴϲϯϳϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                  ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                   ϴͬϮͬϮϬϭϭ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                  ϲͬϭϵͬϮϬϭϮ͖
                                                                                      '^ϬϯϴϱϳϳϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϯϴ                                     ϮϬϭϬ             ϮϬϬϵ            zĞƐ                                                                                                                                                                                       ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                ϮϬϭϭ
                                                                                      '^Ϭϯϴϱϳϳϳ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                     ƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵŝŶƵƐĞ͕ĂƌďŝƚƌĂƚŝŽŶĐůĂƵƐĞ
                                                                                                     ůŝŬĞůǇƚŽďĞ͗ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽ
                                                                                                                                                                                                                                                                   ϴͬϮͬϮϬϭϭ͖
                                                                                                     ƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                  ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϱϳϴϮͲ                                                                                                                                                                ϭͬϮϵͬϮϬϭϰ͖
ϯϵ                                     ϮϬϭϭ             ϮϬϭϰ             EŽ                          ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                 zĞƐ                                         EŽ                 ϮϬϭϮ
                                                                                      '^Ϭϯϴϱϳϴϰ                                                                                                                                                                   ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                  ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϱϳϵϭͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϰϬ                                     ϮϬϬϱ             ϮϬϬϳ             EŽ                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          EŽ                  ϮϬϬϲ
                                                                                      '^Ϭϯϴϱϳϵϯ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                  ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                         
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 311 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                        ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                     ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                    KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                 ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                             KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                      KƉĞƌĂƚŝǀĞ
                       /           ,ŝƌĞΎ                                                                                                                                                                                                                          ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                   ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                           ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                   ϴͬϮͬϮϬϭϭ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                  ϲͬϭϵͬϮϬϭϮ͖
                                                                                      '^ϬϯϴϱϳϵϰͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϰϭ                                     ϮϬϭϬ             ϮϬϭϮ             EŽ                                                                                                                                                                     zĞƐ               ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                ͬϮϬϭϮ
                                                                                      '^Ϭϯϴϱϳϵϵ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                   ϴͬϮͬϮϬϭϭ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                  ϲͬϭϵͬϮϬϭϮ͖
                                                                                      '^ϬϯϴϱϴϬϲͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϰϮ                                     ϮϬϬϵ             ϮϬϭϭ             EŽ                                                                                                                                                                     zĞƐ               ϭͬϮϵͬϮϬϭϰ͖               EŽ                  ϮϬϬϯ
                                                                                      '^ϬϯϴϱϴϭϬ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                     ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                     ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                     ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ
                                                                                                     ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                             ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϱϴϭϭͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϰϯ                                     ϮϬϬϭ                ϮϬϬϬ         zĞƐ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                              ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                ϮϬϬϯ
                                                                                      '^Ϭϯϴϱϴϭϯ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                     ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                          ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                  ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϱϴϭϰͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϰϰ                                     ϮϬϬϴ                ϮϬϬϳ         zĞƐ                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          Eͬ               Eͬ
                                                                                      '^Ϭϯϴϱϴϭϲ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                  ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϱϴϭϳͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                   ϭϮͬϮͬϮϬϭϲ͖
ϰϱ                                     ϮϬϭϲ             ϮϬϭϲ            zĞƐ                                                                                                                                                                     EŽ                                          zĞƐ                 ϮϬϭϳ
                                                                                      '^ϬϯϴϱϴϮϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                        ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϱϴϯϮͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϰϲ                                     ϮϬϭϳ             ϮϬϭϳ            zĞƐ                                                                                                                                                                     EŽ                ϱͬϯϭͬϮϬϭϴ                 Eͬ               Eͬ
                                                                                      '^Ϭϯϴϱϴϯϲ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ




                                                                                                                                         
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 312 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                        ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                     ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                    KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                 ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                             KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                      KƉĞƌĂƚŝǀĞ
                       /           ,ŝƌĞΎ                                                                                                                                                                                                                          ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                   ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                           ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϱϴϰϬͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                   ϭϮͬϮͬϮϬϭϲ͖
ϰϳ                                     ϮϬϭϲ                ϮϬϭϱ         zĞƐ                                                                                                                                                                     EŽ                                          zĞƐ                 ϮϬϭϳ
                                                                                      '^Ϭϯϴϱϴϰϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                        ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                      '^ϬϯϴϱϴϰϴͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϰϴ                                     ϮϬϭϮ            ͬϮϬϭϲ             EŽ                                                                                                                                                                     zĞƐ               ϭϮͬϮͬϮϬϭϲ͖               EŽ                 ϮϬϭϮ
                                                                                      '^ϬϯϴϱϴϱϮ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϱϴϱϯͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϰϵ                                     ϮϬϭϳ             ϮϬϭϲ            zĞƐ                                                                                                                                                                     EŽ                ϱͬϯϭͬϮϬϭϴ                 Eͬ               Eͬ
                                                                                      '^Ϭϯϴϱϴϱϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                      '^ϬϯϴϱϴϱϵͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϱϬ                                     ϮϬϬϴ             ϮϬϭϮ             EŽ                                                                                                                                                                     zĞƐ               ϲͬϭϵͬϮϬϭϮ͖               zĞƐ                ϮϬϭϮ
                                                                                      '^Ϭϯϴϱϴϲϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                  ϭͬϮϵͬϮϬϭϰ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϱϴϳϬͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϱϭ                                     ϮϬϭϲ             ϮϬϭϲ            zĞƐ                                                                                                                                                                     EŽ                ϭϮͬϮͬϮϬϭϲ                 zĞƐ                 ϮϬϭϳ
                                                                                      '^Ϭϯϴϱϴϳϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                     ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                     ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ
                                                                                                     ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                             ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϱϴϳϱͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϱϮ                                     ϮϬϬϬ             ϭϵϵϵ            zĞƐ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                              ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                 ϮϬϬϯ
                                                                                      '^Ϭϯϴϱϴϳϴ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                     ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                          ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ




                                                                                                                                         
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 313 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                       ,                                                                          /                  :                 <                 >

                                                                                                                                                                                                                                                                           ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                    KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                     ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                            ,ŽůĚEŽƚŝĐĞ   ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞ
                       /           ,ŝƌĞΎ                                                                                                                                                                                                                     ĂƚĞƐ        &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                   ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                           ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                 ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                             ϴͬϮͬϮϬϭϭ͖
                                                                                      '^ϬϯϴϱϴϳϵͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϱϯ                                     ϮϬϭϬ             ϮϬϭϬ             EŽ                                                                                                                                                                                 ϲͬϭϵͬϮϬϭϮ͖           zĞƐ               ͬϮϬϭϭ
                                                                                      '^ϬϯϴϱϴϴϮ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                            ϭͬϮϵͬϮϬϭϰ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                            ϳͬϭϱͬϮϬϭϱ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϵϯϭϮϰͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϱϰ                                     ϮϬϭϴ            ͬϮϬϭϴ            zĞƐ                                                                                                                                                                 Eͬ                Eͬ                Eͬ               Eͬ
                                                                                      '^ϬϯϵϯϭϮϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϱϴϵϮͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                             ϭϮͬϮͬϮϬϭϲ͖
ϱϱ                                     ϮϬϭϲ                ϮϬϭϱ         zĞƐ                                                                                                                                                                  EŽ                                   zĞƐ                 ϮϬϭϳ
                                                                                      '^Ϭϯϴϱϴϵϲ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϱϵϬϬͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                             ϭϮͬϮͬϮϬϭϲ͖
ϱϲ                                     ϮϬϭϲ            ͬϮϬϭϱ            zĞƐ                                                                                                                                                                  EŽ                                   zĞƐ                 ϮϬϭϳ
                                                                                      '^ϬϯϴϱϵϬϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                      '^ϬϯϴϱϵϬϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϱϳ                                     ϮϬϭϬ             ϮϬϭϬ            zĞƐ                                                                                                                                                                                  ϴͬϮͬϮϬϭϭ͖           zĞƐ                ϮϬϭϭ
                                                                                      '^ϬϯϴϱϵϬϲ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                            ϲͬϭϵͬϮϬϭϮ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                            ϵͬϮϬͬϮϬϭϬ͖
                                                                                      '^ϬϯϴϲϰϲϬͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϱϴ                                     ϮϬϬϰ             ϮϬϬϯ            zĞƐ                                                                                                                                                                                  ϴͬϮͬϮϬϭϭ͖           zĞƐ                ϮϬϬϱ
                                                                                      '^ϬϯϴϲϰϲϮ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                            ϲͬϭϵͬϮϬϭϮ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                       
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 314 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                       ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                    KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                       ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                      KƉĞƌĂƚŝǀĞ
                       /           ,ŝƌĞΎ                                                                                                                                                                                                                         ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                   ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                             ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                          ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                     ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                     ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ
                                                                                                     ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                             ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϱϵϬϳͲ                                                                                                                                     ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϱϵ                                     ϭϵϵϴ             ϭϵϵϴ            zĞƐ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                            ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          Eͬ               Eͬ
                                                                                      '^ϬϯϴϱϵϬϵ                                                                                                                                         ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                     ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                         ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϵͿ


                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϱϵϭϬͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϲϬ                                     ϮϬϭϳ                ϮϬϭϲ         zĞƐ                                                                                                                                                                    EŽ                ϱͬϯϭͬϮϬϭϴ                 Eͬ               Eͬ
                                                                                      '^Ϭϯϴϱϵϭϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ                                       ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ                                          ϰͬϵͬϮϬϭϯ͖
                                                                                      '^ϬϯϴϱϵϭϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                  ϭͬϮϵͬϮϬϭϰ͖
ϲϭ                                     ϮϬϬϵ             ϮϬϭϲ             EŽ                                                                                                                                                                    zĞƐ                                         EŽ                  ϮϬϭϮ
                                                                                      '^Ϭϯϴϱϵϭϵ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ                                          ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ                                                                    ϱͬϯϭͬϮϬϭϴ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                      '^ϬϯϴϱϵϮϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ        ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ        ϴͬϮͬϮϬϭϭ͖
ϲϮ                                     ϮϬϭϬ             ϮϬϬϵ            zĞƐ                                                                                                                                                                                                                zĞƐ                 ϮϬϭϭ
                                                                                      '^ϬϯϴϱϵϮϳ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ              ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ      ϲͬϭϵͬϮϬϭϮ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ                                          ϭͬϮϵͬϮϬϭϰ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                 ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϱϵϯϭͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ        ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϲϯ                                     ϭϵϵϳ                ϮϬϬϭ          EŽ                                                                                                                                                                                   ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          Eͬ               Eͬ
                                                                                      '^Ϭϯϴϱϵϯϯ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ              ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                 ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                       
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 315 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                        ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                     ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                    KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                 ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                       KƉĞƌĂƚŝǀĞ
                       /           ,ŝƌĞΎ                                                                                                                                                                                                                          ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                   ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                           ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                     ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                     ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ
                                                                                                     ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                             ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϱϵϯϰͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϲϰ                                     ϮϬϬϭ                ϮϬϬϬ         zĞƐ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                              ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          Eͬ               Eͬ
                                                                                      '^Ϭϯϴϱϵϯϲ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                     ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                          ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϵϯϭϮϵͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϲϱ                                     ϮϬϭϴ             ϮϬϭϴ            zĞƐ                                                                                                                                                                    Eͬ                    Eͬ                   Eͬ               Eͬ
                                                                                      '^Ϭϯϵϯϭϯϯ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ϴͬϮͬϮϬϭϭ͖
                                                                                      '^ϬϯϴϱϵϯϳͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϲϲ                                     ϮϬϭϬ                ϮϬϬϵ         zĞƐ                                                                                                                                                                                       ϲͬϭϵͬϮϬϭϮ͖               zĞƐ                ϮϬϭϬ
                                                                                      '^Ϭϯϴϱϵϯϵ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                  ϭͬϮϵͬϮϬϭϰ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϱϵϰϬͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                   ϳͬϭϱͬϮϬϭϱ͖
ϲϳ                                     ϮϬϭϰ                Ϭϭϰ          zĞƐ                                                                                                                                                                     EŽ                                          zĞƐ                ϮϬϭϱ
                                                                                      '^Ϭϯϴϱϵϰϱ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                        ϭϮͬϮͬϮϬϭϲ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϱϵϰϲͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϲϴ                                     ϮϬϭϰ                ϮϬϭϯ         zĞƐ                                                                                                                                                                     EŽ                ϳͬϭϱͬϮϬϭϱ                 zĞƐ                 ϮϬϭϱ
                                                                                      '^Ϭϯϴϱϵϱϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ




                                                                                                                                        
                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 316 of 450
                                                                                                                           $SSHQGL[&
                                                                                                                        3:$$JUHHPHQWV
                                                                   &                 '                                                                        ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                    KƉĞƌĂƚŝǀĞ   ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                       KƉĞƌĂƚŝǀĞ
                       /           ,ŝƌĞΎ                                                                                                                                                                                                                         ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                   ^ŝŐŶĞĚĂƚĞ      ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                          ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                    ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                    ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                    ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ
                                                                                                    ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                             ŐƌĞĞŵĞŶƚ
                                                                                     '^ϬϯϴϱϵϱϮͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϲϵ                                     ϮϬϬϭ             ϮϬϬϬ           zĞƐ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                              ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                 ϮϬϬϯ
                                                                                     '^Ϭϯϴϱϵϱϰ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                    ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                          ŽŵƉůĂŝŶƚ
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                    ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                 ϵͬϮϬͬϮϬϭϬ͖
                                                                                                    ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                  ϴͬϮͬϮϬϭϭ͖
                                                                                                    ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                 ϲͬϭϵͬϮϬϭϮ͖
                                                                                     '^ϬϯϴϱϵϱϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϳϬ                                     ϮϬϬϳ             ϮϬϬϳ           zĞƐ                                                                                                                                                                                       ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                 ϮϬϬϴ
                                                                                     '^Ϭϯϴϱϵϱϳ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                 ϳͬϭϱͬϮϬϭϱ͖
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                 ϭϮͬϮͬϮϬϭϲ͖
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                                 ϱͬϯϭͬϮϬϭϴ
                                                                                                    ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                    ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                    ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                     '^ϬϯϴϱϵϱϴͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϳϭ                                     ϮϬϭϲ             ϮϬϭϲ           zĞƐ                                                                                                                                                                     EŽ                ϱͬϯϭͬϮϬϭϴ                 zĞƐ                ͬϮϬϭϳ
                                                                                     '^ϬϯϴϱϵϲϮ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                    ƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵŝŶƵƐĞ͕ĂƌďŝƚƌĂƚŝŽŶĐůĂƵƐĞ
                                                                                                    ůŝŬĞůǇƚŽďĞ͗ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽ
                                                                                                    ƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                    ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                     '^ϬϯϴϲϰϮϳͲ
ϳϮ                                     ϮϬϭϯ             ϮϬϭϯ           zĞƐ                          ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                 EŽ                ϭͬϮϵͬϮϬϭϰ                 Eͬ               Eͬ
                                                                                     '^ϬϯϴϲϰϮϳ
                                                                                                    /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                    ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                 ϵͬϮϬͬϮϬϭϬ͖
                                                                                                    ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                  ϴͬϮͬϮϬϭϭ͖
                                                                                                    ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                 ϲͬϭϵͬϮϬϭϮ͖
                                                                                     '^ϬϯϴϱϵϲϲͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϳϯ                                     ϮϬϬϵ             ϮϬϬϴ           zĞƐ                                                                                                                                                                                       ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                 ϮϬϭϬ
                                                                                     '^Ϭϯϴϱϵϲϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                 ϳͬϭϱͬϮϬϭϱ͖
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                 ϭϮͬϮͬϮϬϭϲ͖
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                                 ϱͬϯϭͬϮϬϭϴ




                                                                                                                                       
                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 317 of 450
                                                                                                                           $SSHQGL[&
                                                                                                                        3:$$JUHHPHQWV
                                                                   &                 '                                                                        ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                    KƉĞƌĂƚŝǀĞ   ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                       KƉĞƌĂƚŝǀĞ
                       /           ,ŝƌĞΎ                                                                                                                                                                                                                         ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                   ^ŝŐŶĞĚĂƚĞ      ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                          ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                    ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                    ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                    ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                     '^ϬϯϵϯϭϯϰͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϳϰ                                     ϮϬϭϴ             ϮϬϭϴ           zĞƐ                                                                                                                                                                    Eͬ                    Eͬ                   Eͬ               Eͬ
                                                                                     '^Ϭϯϵϯϭϯϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                    ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                    ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                 ϵͬϮϬͬϮϬϭϬ͖
                                                                                                    ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                  ϴͬϮͬϮϬϭϭ͖
                                                                                     '^ϬϯϴϱϵϲϵͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϳϱ                                     ϮϬϬϳ             ϮϬϭϲ            EŽ                                                                                                                                                                    Eͬ                ϳͬϭϱͬϮϬϭϱ͖               EŽ                  ϮϬϬϴ
                                                                                     '^Ϭϯϴϱϵϳϯ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                 ϭϮͬϮͬϮϬϭϲ͖
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                 ϱͬϯϭͬϮϬϭϴ
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                    ƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵŝŶƵƐĞ͕ĂƌďŝƚƌĂƚŝŽŶĐůĂƵƐĞ
                                                                                                    ůŝŬĞůǇƚŽďĞ͗ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽ
                                                                                                    ƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                    ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ                                          ϳͬϭϱͬϮϬϭϱ͖
                                                                                     '^ϬϯϴϲϮϴϵͲ
ϳϲ                                     ϮϬϭϮ             ϮϬϭϰ            EŽ                          ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                 EŽ                ϭϮͬϮͬϮϬϭϲ͖               EŽ                  ϮϬϭϮ
                                                                                     '^ϬϯϴϲϮϵϮ
                                                                                                    /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                        ϱͬϯϭͬϮϬϭϴ
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                    ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                    ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                    ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ
                                                                                                    ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                             ŐƌĞĞŵĞŶƚ
                                                                                     '^ϬϯϴϱϵϵϬͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϳϳ                                     ϭϵϵϳ             ϮϬϬϭ            EŽ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                              ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                 ϮϬϬϯ
                                                                                     '^Ϭϯϴϱϵϵϯ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                    ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                          ŽŵƉůĂŝŶƚ
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                    ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                    ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                    ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                 ϳͬϭϱͬϮϬϭϱ͖
                                                                                     '^ϬϯϴϱϵϵϰͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϳϴ                                     ϮϬϭϱ             ϮϬϭϰ           zĞƐ                                                                                                                                                                     EŽ                ϭϮͬϮͬϮϬϭϲ͖               zĞƐ                 ϮϬϭϲ
                                                                                     '^Ϭϯϴϱϵϵϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                 ϱͬϯϭͬϮϬϭϴ
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ




                                                                                                                                       
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 318 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                       ,                                                                           /                     :                     <                 >

                                                                                                                                                                                                                                                                                   ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                    KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                      ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                               ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                     KƉĞƌĂƚŝǀĞ
                       /           ,ŝƌĞΎ                                                                                                                                                                                                                        ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                   ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                            ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                         ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϲϬϬϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                 ϭϮͬϮͬϮϬϭϲ͖
ϳϵ                                     ϮϬϭϱ             ϮϬϭϳ             EŽ                                                                                                                                                                   zĞƐ                                         EŽ                  ϮϬϭϲ
                                                                                      '^ϬϯϴϲϬϬϵ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϲϬϭϬͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϴϬ                                     ϮϬϭϰ             ϮϬϭϰ            zĞƐ                                                                                                                                                                   EŽ                ϳͬϭϱͬϮϬϭϱ                 zĞƐ                 ϮϬϭϱ
                                                                                      '^ϬϯϴϲϬϭϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϲϬϭϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ       ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϴϭ                                     ϮϬϬϴ                ϮϬϬϳ         zĞƐ                                                                                                                                                                                  ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          Eͬ               Eͬ
                                                                                      '^ϬϯϴϲϬϭϳ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ             ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                     ƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵŝŶƵƐĞ͕ĂƌďŝƚƌĂƚŝŽŶĐůĂƵƐĞ
                                                                                                     ůŝŬĞůǇƚŽďĞ͗ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                     Ăƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶ
                                                                                                                                                                                                                                                                 ϴͬϮͬϮϬϭϭ͖
                                                                                                     ƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕
                                                                                                                                                                                                                                                                ϲͬϭϵͬϮϬϭϮ͖
                                                                                      '^ϬϯϴϲϬϰϯͲ   ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶ    ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϴϮ                                     ϮϬϬϬ                ϭϵϵϵ         zĞƐ                                                                                                                                                                                     ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                ϮϬϬϯ
                                                                                      '^ϬϯϴϲϬϰϰ      ƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨ        ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐ
                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚ
                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                     ǁŚŽŵǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϲϬϰϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ       ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ       ϵͬϮϬͬϮϬϭϬ͖
ϴϯ                                     ϮϬϭϬ             ϮϬϭϬ            zĞƐ                                                                                                                                                                                                               zĞƐ                 ϮϬϭϭ
                                                                                      '^ϬϯϴϲϬϰϳ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ             ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ       ϴͬϮͬϮϬϭϭ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                       
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 319 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                       ,                                                                           /                     :                     <                 >

                                                                                                                                                                                                                                                                                   ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                    KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                      ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                               ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                     KƉĞƌĂƚŝǀĞ
                       /           ,ŝƌĞΎ                                                                                                                                                                                                                        ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                   ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                            ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                         ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϲϬϰϴͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                 ϳͬϭϱͬϮϬϭϱ͖
ϴϰ                                     ϮϬϭϰ                ϮϬϭϲ          EŽ                                                                                                                                                                   zĞƐ                                         EŽ                  ϮϬϭϱ
                                                                                      '^ϬϯϴϲϬϱϮ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                      ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                ϳͬϭϱͬϮϬϭϱ͖
                                                                                      '^ϬϯϴϲϬϱϴͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϴϱ                                     ϮϬϭϰ            ͬϮϬϭϯ            zĞƐ                                                                                                                                                                   EŽ                ϭϮͬϮͬϮϬϭϲ͖               zĞƐ                 ϮϬϭϱ
                                                                                      '^ϬϯϴϲϬϲϮ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϲϬϳϲͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ       ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϴϲ                                     ϮϬϬϴ                ϮϬϬϳ         zĞƐ                                                                                                                                                                                     ϭͬϮϵͬϮϬϭϰ                 Eͬ               Eͬ
                                                                                      '^ϬϯϴϲϬϳϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ             ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                     ƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵŝŶƵƐĞ͕ĂƌďŝƚƌĂƚŝŽŶĐůĂƵƐĞ
                                                                                                     ůŝŬĞůǇƚŽďĞ͗ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                     Ăƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                     ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶ
                                                                                                     ƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕
                                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϲϬϴϰͲ   ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶ    ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϴϳ                                     ϭϵϴϴ             ϭϵϵϵ             EŽ                                                                                                                                                                                  ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                ͬϮϬϬϯ
                                                                                      '^ϬϯϴϲϬϴϰ      ƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨ        ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                ŽŵƉůĂŝŶƚ
                                                                                                     ĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐ
                                                                                                     ĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚ
                                                                                                     ǁŚŽŵǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϲϬϴϲͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϴϴ                                     ϮϬϭϱ             ϮϬϭϰ            zĞƐ                                                                                                                                                                   EŽ                ϳͬϭϱͬϮϬϭϱ                 Eͬ               Eͬ
                                                                                      '^ϬϯϴϲϬϵϬ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ




                                                                                                                                       
                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 320 of 450
                                                                                                                           $SSHQGL[&
                                                                                                                        3:$$JUHHPHQWV
                                                                   &                 '                                                                        ,                                                                            /                  :                 <                 >

                                                                                                                                                                                                                                                                             ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                    KƉĞƌĂƚŝǀĞ   ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                              ,ŽůĚEŽƚŝĐĞ   ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                       KƉĞƌĂƚŝǀĞ
                       /           ,ŝƌĞΎ                                                                                                                                                                                                                       ĂƚĞƐ        &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                   ^ŝŐŶĞĚĂƚĞ      ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                   ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                    ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                    ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                    ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ                                   ϵͬϮϬͬϮϬϭϬ͖
                                                                                                    ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ                               ϴͬϮͬϮϬϭϭ͖
                                                                                                    ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                          ϲͬϭϵͬϮϬϭϮ͖
                                                                                     '^ϬϯϴϲϬϵϵͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϴϵ                                     ϮϬϬϬ         ϭͬϮϳͬϮϬϬϬ          zĞƐ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                              ϭͬϮϵͬϮϬϭϰ͖           zĞƐ                ͬϮϬϬϯ
                                                                                     '^ϬϯϴϲϭϬϭ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                    ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ                                        ϭϮͬϮͬϮϬϭϲ͖
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ                                                                   ϱͬϯϭͬϮϬϭϴ


                                                                                                    ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                    ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                    ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                     '^ϬϯϴϲϭϭϬͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϵϬ                                     ϮϬϭϰ        ϭϭͬϮϮͬϮϬϭϯ          zĞƐ                                                                                                                                                                     EŽ              ϳͬϭϱͬϮϬϭϱ            zĞƐ                 ϮϬϭϱ
                                                                                     '^Ϭϯϴϲϭϭϱ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                    ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                    ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                    ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                               ϴͬϮͬϮϬϭϭ͖
                                                                                     '^ϬϯϴϱϱϵϲͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϵϭ                                     ϮϬϬϰ        ϭϬͬϭϬͬϮϬϬϱ           EŽ                                                                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖           EŽ                  ϮϬϬϯ
                                                                                     '^Ϭϯϴϱϱϵϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                               ϰͬϵͬϮϬϭϯ
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                    ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                    ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                    ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                              ϳͬϭϱͬϮϬϭϱ͖
                                                                                     '^ϬϯϴϲϭϰϰͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϵϮ                                     ϮϬϭϰ         ϴͬϮϰͬϮϬϭϳ           EŽ                                                                                                                                                                     zĞƐ            ϭϮͬϮͬϮϬϭϲ͖           EŽ                 ϮϬϭϱ
                                                                                     '^Ϭϯϴϲϭϰϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                              ϱͬϯϭͬϮϬϭϴ
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                    ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                    ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                    ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                     '^ϬϯϵϯϭϰϳͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϵϯ                                     ϮϬϭϴ         ϳͬϵͬϮϬϭϴ           zĞƐ                                                                                                                                                                    Eͬ                Eͬ                Eͬ               Eͬ
                                                                                     '^Ϭϯϵϯϭϱϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                    ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                    ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                               ϰͬϵͬϮϬϭϯ͖
                                                                                                    ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                              ϭͬϮϵͬϮϬϭϰ͖
                                                                                     '^ϬϯϴϲϭϰϵͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϵϰ                                     ϮϬϭϮ        ϭϭͬϯϬͬϮϬϭϭ          zĞƐ                                                                                                                                                                     EŽ             ϳͬϭϱͬϮϬϭϱ͖           zĞƐ                 ϮϬϭϯ
                                                                                     '^Ϭϯϴϲϭϱϯ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                    ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                              ϱͬϯϭͬϮϬϭϴ
                                                                                                    ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ




                                                                                                                                       
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 321 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                        ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                     ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                    KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                 ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η    >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                       KƉĞƌĂƚŝǀĞ
                       /           ,ŝƌĞΎ                                                                                                                                                                                                                          ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                   ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                           ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϲϭϱϰͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϵϱ                                     ϮϬϭϱ            ͬϮϬϭϰ            zĞƐ                                                                                                                                                                     EŽ                ϭϮͬϮͬϮϬϭϲ                 zĞƐ                 ϮϬϭϲ
                                                                                      '^Ϭϯϴϲϭϱϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                     ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                     ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ
                                                                                                     ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                             ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϲϭϱϵͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϵϲ                                     ϮϬϬϬ                ϭϵϵϵ         zĞƐ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                              ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          Eͬ               Eͬ
                                                                                      '^ϬϯϴϲϭϲϮ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                     ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                          ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϲϭϳϭͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                   ϵͬϮϬͬϮϬϭϬ͖
ϵϳ                                     ϮϬϬϱ             ϮϬϭϱ             EŽ                                                                                                                                                                     zĞƐ                                         EŽ                  ϮϬϬϲ
                                                                                      '^Ϭϯϴϲϭϳϱ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                        ϭϮͬϮͬϮϬϭϲ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϲϭϳϲͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                   ϭϮͬϮͬϮϬϭϲ͖
ϵϴ                                     ϮϬϭϲ                ϮϬϭϱ         zĞƐ                                                                                                                                                                     EŽ                                          zĞƐ                 ϮϬϭϳ
                                                                                      '^ϬϯϴϲϭϴϬ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                        ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                      '^ϬϯϴϲϭϴϭͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϵϵ                                     ϮϬϬϵ             ϮϬϭϬ             EŽ                                                                                                                                                                                        ϴͬϮͬϮϬϭϭ͖               zĞƐ                ϮϬϭϬ
                                                                                      '^Ϭϯϴϲϭϴϯ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                  ϲͬϭϵͬϮϬϭϮ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                        
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 322 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                        ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                     ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                     KƉĞƌĂƚŝǀĞ   ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                       KƉĞƌĂƚŝǀĞ
                        /           ,ŝƌĞΎ                                                                                                                                                                                                                         ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                    ^ŝŐŶĞĚĂƚĞ      ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                           ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵŝŶƵƐĞ͕ĂƌďŝƚƌĂƚŝŽŶĐůĂƵƐĞ
                                                                                                     ůŝŬĞůǇƚŽďĞ͗ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                     Ăƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                     ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶ
                                                                                                     ƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕
                                                                                                                                                                                                                                                                  ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϲϭϴϰͲ   ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϬϬ                                     ϭϵϵϵ             ϭϵϵϵ           zĞƐ                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                 ϮϬϬϯ
                                                                                      '^Ϭϯϴϲϭϴϰ      ƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨ          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                  ŽŵƉůĂŝŶƚ
                                                                                                     ĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐ
                                                                                                     ĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚ
                                                                                                     ǁŚŽŵǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                     ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                     ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                     ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ                                  ϴͬϮͬϮϬϭϭ͖
                                                                                                     ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                             ϲͬϭϵͬϮϬϭϮ͖
                                                                                      '^ϬϯϴϲϭϵϬͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϬϭ                                     ϮϬϬϬ             ϮϬϬϬ           zĞƐ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                                 ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                 ϮϬϬϯ
                                                                                      '^ϬϯϴϲϭϵϮ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                     ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                          ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ                                                                      ϱͬϯϭͬϮϬϭϴ


                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϲϮϬϮͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                   ϳͬϭϱͬϮϬϭϱ͖
ϭϬϮ                                     ϮϬϭϰ             ϮϬϭϯ           zĞƐ                                                                                                                                                                     EŽ                                          zĞƐ                 ϮϬϭϱ
                                                                                      '^ϬϯϴϲϮϬϳ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                        ϭϮͬϮͬϮϬϭϲ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                   ϴͬϮͬϮϬϭϭ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                  ϲͬϭϵͬϮϬϭϮ͖
                                                                                      '^ϬϯϴϱϴϴϯͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϬϯ                                     ϮϬϬϲ             ϮϬϭϬ            EŽ                                                                                                                                                                                       ϭͬϮϵͬϮϬϭϰ͖               EŽ                 ϮϬϬϳ
                                                                                      '^Ϭϯϴϱϴϴϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                   ϴͬϮͬϮϬϭϭ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                  ϲͬϭϵͬϮϬϭϮ͖
                                                                                      '^ϬϯϴϲϮϬϴͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϬϰ                                     ϭϵϵϵ             ϮϬϭϬ            EŽ                                                                                                                                                                                       ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                ͬϮϬϭϬ
                                                                                      '^ϬϯϴϲϮϭϬ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ




                                                                                                                                        
                                                                   Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 323 of 450
                                                                                                                             $SSHQGL[&
                                                                                                                          3:$$JUHHPHQWV
                                                                     &                 '                                                                       ,                                                                          /                     :                     <                 >

                                                                                                                                                                                                                                                                                   ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                     KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                     ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                              ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞ
                        /           ,ŝƌĞΎ                                                                                                                                                                                                                       ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                    ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                           ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                         ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ
                                                                                       '^ϬϯϴϲϮϭϵͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϬϱ                                     ϭϵϴϰ             ϮϬϬϭ             EŽ                                                                                                                                                                                 ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                 ϮϬϬϯ
                                                                                       '^ϬϯϴϲϮϮϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                ŽŵƉůĂŝŶƚ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                       '^ϬϯϴϱϳϴϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ       ϵͬϮϬͬϮϬϭϬ͖
ϭϬϲ                                    ͬϮϬϬϵ                ϮϬϬϴ         zĞƐ                                                                                                                                                                                                              zĞƐ                ͬϮϬϭϬ
                                                                                       '^Ϭϯϴϱϳϴϳ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ       ϴͬϮͬϮϬϭϭ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                 ϴͬϮͬϮϬϭϭ͖
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                ϲͬϭϵͬϮϬϭϮ͖
                                                                                       '^ϬϯϴϲϮϯϯͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϬϳ                                     ϮϬϬϬ             ϮϬϬϰ             EŽ                                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖               EŽ                  ϮϬϬϯ
                                                                                       '^ϬϯϴϲϮϯϱ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                ϳͬϭϱͬϮϬϭϱ͖
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ͖
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                       '^ϬϯϴϲϮϰϭͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϬϴ                                     ϮϬϭϳ             ϮϬϭϲ            zĞƐ                                                                                                                                                                  EŽ                ϱͬϯϭͬϮϬϭϴ                 Eͬ               Eͬ
                                                                                       '^ϬϯϴϲϮϰϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                ϳͬϭϱͬϮϬϭϱ͖
                                                                                       '^ϬϯϴϲϮϰϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϬϵ                                     ϮϬϭϱ             ϮϬϭϰ            zĞƐ                                                                                                                                                                  EŽ                ϭϮͬϮͬϮϬϭϲ͖               zĞƐ                 ϮϬϭϲ
                                                                                       '^ϬϯϴϲϮϰϵ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                ϳͬϭϱͬϮϬϭϱ͖
                                                                                       '^ϬϯϴϲϮϱϬͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϭϬ                                     ϮϬϭϱ             ϮϬϭϰ            zĞƐ                                                                                                                                                                  EŽ                ϭϮͬϮͬϮϬϭϲ͖               zĞƐ                 ϮϬϭϲ
                                                                                       '^ϬϯϴϲϮϱϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ




                                                                                                                                        
                                                                   Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 324 of 450
                                                                                                                             $SSHQGL[&
                                                                                                                          3:$$JUHHPHQWV
                                                                     &                 '                                                                       ,                                                                          /                     :                     <                 >

                                                                                                                                                                                                                                                                                   ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                     KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                     ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                              ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞ
                        /           ,ŝƌĞΎ                                                                                                                                                                                                                       ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                    ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                           ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                         ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                       '^ϬϯϵϲϭϰϬͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϭϭ                                     ϮϬϭϴ             ϮϬϭϴ            zĞƐ                                                                                                                                                                  EŽ                ϱͬϯϭͬϮϬϭϴ                 Eͬ               Eͬ
                                                                                       '^Ϭϯϵϲϭϰϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                 ϴͬϮͬϮϬϭϭ͖
                                                                                       '^ϬϯϴϲϬϵϭͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϭϮ                                        ϭϵϵϵ          ϮϬϬϱ             EŽ                                                                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖               zĞƐ                ϮϬϬϲ
                                                                                       '^ϬϯϴϲϬϵϯ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                ϭͬϮϵͬϮϬϭϰ͖
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                ϳͬϭϱͬϮϬϭϱ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ
                                                                                       '^ϬϯϴϲϮϱϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϭϯ                                     ϮϬϬϴ             ϮϬϬϵ             EŽ                                                                                                                                                                                 ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          Eͬ               Eͬ
                                                                                       '^ϬϯϴϲϮϱϳ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                ŽŵƉůĂŝŶƚ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                 ϴͬϮͬϮϬϭϭ͖
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                ϲͬϭϵͬϮϬϭϮ͖
                                                                                       '^ϬϯϴϲϮϲϰͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϭϰ                                     ϮϬϬϴ             ϮϬϬϳ            zĞƐ                                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                 ϮϬϬϵ
                                                                                       '^ϬϯϴϲϮϲϲ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                ϳͬϭϱͬϮϬϭϱ͖
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ͖
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ
                                                                                       '^ϬϯϴϱϴϵϳͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϭϱ                                     ϮϬϬϬ                ϮϬϬϲ          EŽ                                                                                                                                                                                 ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          EŽ                 ͬϮϬϬϯ
                                                                                       '^Ϭϯϴϱϴϵϵ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                ŽŵƉůĂŝŶƚ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                 ϴͬϮͬϮϬϭϭ͖
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                ϲͬϭϵͬϮϬϭϮ͖
                                                                                       '^ϬϯϴϱϵϮϴͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϭϲ                                     ϭϵϵϵ             ϮϬϬϯ             EŽ                                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                 ϮϬϬϯ
                                                                                       '^ϬϯϴϱϵϯϬ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                ϳͬϭϱͬϮϬϭϱ͖
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ͖
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ




                                                                                                                                        
                                                                   Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 325 of 450
                                                                                                                             $SSHQGL[&
                                                                                                                          3:$$JUHHPHQWV
                                                                     &                 '                                                                        ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                      ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                     KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                 ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                       KƉĞƌĂƚŝǀĞ
                        /           ,ŝƌĞΎ                                                                                                                                                                                                                          ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                    ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                            ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                       '^ϬϯϴϲϮϳϬͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                   ϭϮͬϮͬϮϬϭϲ͖
ϭϭϳ                                     ϮϬϭϲ                ϮϬϭϱ         zĞƐ                                                                                                                                                                     EŽ                                          zĞƐ                 ϮϬϭϳ
                                                                                       '^ϬϯϴϲϮϳϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                        ϱͬϯϭͬϮϬϭϴ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                   ϵͬϮϬͬϮϬϭϬ͖
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ϲͬϭϵͬϮϬϭϮ͖
                                                                                       '^ϬϯϴϲϮϳϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϭϴ                                     ϮϬϭϬ             ϮϬϭϬ            zĞƐ                                                                                                                                                                                       ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                 ϮϬϭϬ
                                                                                       '^ϬϯϴϲϮϳϳ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                   ϳͬϭϱͬϮϬϭϱ͖
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                   ϭϮͬϮͬϮϬϭϲ͖
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                                   ϱͬϯϭͬϮϬϭϴ
                                                                                                      ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                      ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                      ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ
                                                                                                      ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                             ŐƌĞĞŵĞŶƚ
                                                                                       '^ϬϯϴϲϮϴϭͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϭϵ                                     ϭϵϵϰ             ϮϬϬϳ             EŽ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                              ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          EŽ                  ϮϬϬϯ
                                                                                       '^ϬϯϴϲϮϴϯ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                      ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                          ŽŵƉůĂŝŶƚ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                       '^ϬϯϴϲϮϴϰͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                   ϳͬϭϱͬϮϬϭϱ͖
ϭϮϬ                                     ϮϬϭϱ             ϮϬϭϰ            zĞƐ                                                                                                                                                                     EŽ                                          zĞƐ                 ϮϬϭϲ
                                                                                       '^ϬϯϴϲϮϴϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                        ϭϮͬϮͬϮϬϭϲ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ŐƌĞĞŵĞŶƚ
                                                                                       '^ϬϯϴϲϮϵϲͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϮϭ                                     ϮϬϬϲ             ϮϬϬϲ            zĞƐ                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                 ϮϬϬϳ
                                                                                       '^ϬϯϴϲϮϵϵ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                   ŽŵƉůĂŝŶƚ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                       '^ϬϯϴϲϯϬϬͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                   ϭϮͬϮͬϮϬϭϲ͖
ϭϮϮ                                     ϮϬϭϲ                ϮϬϭϱ         zĞƐ                                                                                                                                                                     EŽ                                          zĞƐ                 ϮϬϭϳ
                                                                                       '^ϬϯϴϲϯϬϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                        ϱͬϯϭͬϮϬϭϴ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ




                                                                                                                                         
                                                                   Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 326 of 450
                                                                                                                             $SSHQGL[&
                                                                                                                          3:$$JUHHPHQWV
                                                                     &                 '                                                                        ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                      ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                     KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                 ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                       KƉĞƌĂƚŝǀĞ
                        /           ,ŝƌĞΎ                                                                                                                                                                                                                          ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                    ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                            ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ŐƌĞĞŵĞŶƚ
                                                                                       '^ϬϯϴϲϯϭϲͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϮϯ                                     ϮϬϬϲ             ϮϬϬϲ            zĞƐ                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                ͬϮϬϬϳ
                                                                                       '^ϬϯϴϲϯϮϱ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                   ŽŵƉůĂŝŶƚ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ŐƌĞĞŵĞŶƚ
                                                                                       '^ϬϯϴϲϯϮϵͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϮϰ                                    ͬϮϬϬϮ                ϮϬϬϭ         zĞƐ                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                 ϮϬϬϯ
                                                                                       '^Ϭϯϴϲϯϯϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                   ŽŵƉůĂŝŶƚ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                       '^ϬϯϴϲϯϯϮͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϮϱ                                     ϮϬϭϲ                ϮϬϭϱ         zĞƐ                                                                                                                                                                    Eͬ                    Eͬ                   Eͬ               Eͬ
                                                                                       '^Ϭϯϴϲϯϯϲ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ϳͬϭϱͬϮϬϭϱ͖
                                                                                       '^ϬϯϴϲϯϯϳͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϮϲ                                     ϮϬϭϱ             ϮϬϭϱ            zĞƐ                                                                                                                                                                     EŽ                ϭϮͬϮͬϮϬϭϲ͖               zĞƐ                 ϮϬϭϲ
                                                                                       '^Ϭϯϴϲϯϰϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                   ϱͬϯϭͬϮϬϭϴ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                      ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                      ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                      ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ
                                                                                                      ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                             ŐƌĞĞŵĞŶƚ
                                                                                       '^ϬϯϴϲϯϰϮͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϮϳ                                    ͬϭϵϴϮ             ϭϵϵϵ             EŽ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                              ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                 ϮϬϬϯ
                                                                                       '^Ϭϯϴϲϯϰϰ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                      ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                          ŽŵƉůĂŝŶƚ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                       '^ϬϯϴϲϯϰϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϮϴ                                     ϮϬϭϱ             ϮϬϭϱ            zĞƐ                                                                                                                                                                    Eͬ                    Eͬ                   Eͬ               Eͬ
                                                                                       '^Ϭϯϴϲϯϰϵ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ




                                                                                                                                         
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 327 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                        ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                     ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                     KƉĞƌĂƚŝǀĞ   ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                       KƉĞƌĂƚŝǀĞ
                        /           ,ŝƌĞΎ                                                                                                                                                                                                                         ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                    ^ŝŐŶĞĚĂƚĞ      ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                           ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ϰͬϵͬϮϬϭϯ͖
                                                                                      '^ϬϯϴϲϯϱϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϮϵ                                     ϮϬϬϵ             ϮϬϭϮ            EŽ                                                                                                                                                                     zĞƐ               ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                 ϮϬϭϮ
                                                                                      '^ϬϯϴϲϯϲϬ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                  ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϲϯϲϭͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϯϬ                                     ϮϬϬϬ             ϮϬϬϯ            EŽ                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                 ϮϬϬϯ
                                                                                      '^Ϭϯϴϲϯϲϯ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                  ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                     ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                     ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                     ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ
                                                                                                     ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                             ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϱϲϯϯͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϯϭ                                     ϭϵϵϳ             ϮϬϬϬ            EŽ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                              ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          Eͬ               Eͬ
                                                                                      '^Ϭϯϴϱϲϯϱ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                     ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                          ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                   ϴͬϮͬϮϬϭϭ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                  ϲͬϭϵͬϮϬϭϮ͖
                                                                                      '^ϬϯϴϲϯϳϵͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϯϮ                                     ϮϬϭϬ             ϮϬϭϬ           zĞƐ                                                                                                                                                                                       ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                 ϮϬϭϭ
                                                                                      '^Ϭϯϴϲϯϴϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                     ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                     ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                     ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ
                                                                                                     ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                              ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϲϯϴϮͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϯϯ                                    ͬϭϵϵϵ             ϭϵϵϵ           zĞƐ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                             ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          Eͬ               Eͬ
                                                                                      '^Ϭϯϴϲϯϴϰ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                     ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                          ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϵͿ




                                                                                                                                        
                                                                   Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 328 of 450
                                                                                                                             $SSHQGL[&
                                                                                                                          3:$$JUHHPHQWV
                                                                     &                 '                                                                        ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                      ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                     KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                 ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                       KƉĞƌĂƚŝǀĞ
                        /           ,ŝƌĞΎ                                                                                                                                                                                                                          ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                    ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                            ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ϳͬϭϱͬϮϬϭϱ͖
                                                                                       '^ϬϯϴϱϴϮϳͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϯϰ                                     ϮϬϭϭ             ϮϬϭϬ            zĞƐ                                                                                                                                                                                       ϭϮͬϮͬϮϬϭϲ͖               zĞƐ                 ϮϬϭϮ
                                                                                       '^Ϭϯϴϱϴϯϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                   ϱͬϯϭͬϮϬϭϴ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                   ϵͬϮϬͬϮϬϭϬ͖
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ϲͬϭϵͬϮϬϭϮ͖
                                                                                       '^ϬϯϴϲϯϴϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϯϱ                                     ϮϬϬϴ             ϮϬϬϳ            zĞƐ                                                                                                                                                                                       ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                ϮϬϬϵ
                                                                                       '^Ϭϯϴϲϯϴϳ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                   ϳͬϭϱͬϮϬϭϱ͖
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                   ϭϮͬϮͬϮϬϭϲ͖
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                                   ϱͬϯϭͬϮϬϭϴ
                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                   ϵͬϮϬͬϮϬϭϬ͖
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ϲͬϭϵͬϮϬϭϮ͖
                                                                                       '^ϬϯϴϲϯϵϭͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϯϲ                                     ϮϬϬϳ             ϮϬϬϳ            zĞƐ                                                                                                                                                                                       ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                ϮϬϬϴ
                                                                                       '^Ϭϯϴϲϯϵϯ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                   ϳͬϭϱͬϮϬϭϱ͖
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                   ϭϮͬϮͬϮϬϭϲ͖
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                                   ϱͬϯϭͬϮϬϭϴ
                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ                                          ϵͬϮϬͬϮϬϭϬ͖
                                                                                       '^ϬϯϴϲϯϵϰͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                   ϳͬϭϱͬϮϬϭϱ͖
ϭϯϳ                                     ϮϬϭϬ             ϮϬϭϲ             EŽ                                                                                                                                                                     zĞƐ                                         EŽ                 ͬϮϬϭϮ
                                                                                       '^Ϭϯϴϲϯϵϵ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                        ϭϮͬϮͬϮϬϭϲ͖
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                      ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                      ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                      ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ
                                                                                                      ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                             ŐƌĞĞŵĞŶƚ
                                                                                       '^ϬϯϴϲϰϬϬͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϯϴ                                     ϮϬϬϬ             ͬϭϵϵϵ           zĞƐ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                              ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          Eͬ               Eͬ
                                                                                       '^ϬϯϴϲϰϬϮ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                      ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                          ŽŵƉůĂŝŶƚ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                       '^ϬϯϴϲϰϭϯͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϯϵ                                     ϮϬϭϬ                ϮϬϬϵ         zĞƐ                                                                                                                                                                                       ϵͬϮϬͬϮϬϭϬ͖               zĞƐ                 ϮϬϭϬ
                                                                                       '^Ϭϯϴϲϰϭϱ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                         
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 329 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                        ,                                                                            /                  :                 <                 >

                                                                                                                                                                                                                                                                              ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                     KƉĞƌĂƚŝǀĞ   ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                              ,ŽůĚEŽƚŝĐĞ   ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                       KƉĞƌĂƚŝǀĞ
                        /           ,ŝƌĞΎ                                                                                                                                                                                                                       ĂƚĞƐ        &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                    ^ŝŐŶĞĚĂƚĞ      ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                    ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                     ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                     ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ                                   ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ                               ϴͬϮͬϮϬϭϭ͖
                                                                                                     ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                          ϲͬϭϵͬϮϬϭϮ͖
                                                                                      '^ϬϯϴϲϰϭϲͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϰϬ                                     ϭϵϵϳ             ϮϬϬϬ            EŽ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                              ϭͬϮϵͬϮϬϭϰ͖           zĞƐ                 ϮϬϬϯ
                                                                                      '^Ϭϯϴϲϰϭϴ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                     ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ                                        ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ                                                                   ϱͬϯϭͬϮϬϭϴ


                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϲϰϮϮͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                ϭϮͬϮͬϮϬϭϲ͖
ϭϰϭ                                     ϮϬϭϲ             ϮϬϭϱ           zĞƐ                                                                                                                                                                     EŽ                                   zĞƐ                 ϮϬϭϳ
                                                                                      '^ϬϯϴϲϰϮϲ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                     ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϲϰϮϴͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                ϳͬϭϱͬϮϬϭϱ͖
ϭϰϮ                                     ϮϬϭϱ             ϮϬϭϱ           zĞƐ                                                                                                                                                                     EŽ                                   zĞƐ                 ϮϬϭϲ
                                                                                      '^Ϭϯϴϲϰϯϯ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                     ϭϮͬϮͬϮϬϭϲ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                     ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                     ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ                                   ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ                               ϴͬϮͬϮϬϭϭ͖
                                                                                                     ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                          ϲͬϭϵͬϮϬϭϮ͖
                                                                                      '^ϬϯϴϲϰϯϰͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϰϯ                                     ϭϵϵϵ             ϮϬϬϬ            EŽ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                              ϭͬϮϵͬϮϬϭϰ͖           zĞƐ                 ϮϬϬϯ
                                                                                      '^Ϭϯϴϲϰϯϲ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                     ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ                                        ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ                                                                   ϱͬϯϭͬϮϬϭϴ


                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                               ϲͬϭϵͬϮϬϭϮ͖
                                                                                      '^ϬϯϴϲϰϯϳͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϰϰ                                     ϮϬϭϬ             ϮϬϬϵ           zĞƐ                                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖           zĞƐ                 ϮϬϭϭ
                                                                                      '^Ϭϯϴϲϰϯϵ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                               ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                               ϱͬϯϭͬϮϬϭϴ




                                                                                                                                        
                                                                   Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 330 of 450
                                                                                                                             $SSHQGL[&
                                                                                                                          3:$$JUHHPHQWV
                                                                     &                 '                                                                        ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                      ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                     KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                 ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                       KƉĞƌĂƚŝǀĞ
                        /           ,ŝƌĞΎ                                                                                                                                                                                                                          ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                    ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                            ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                      ƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵŝŶƵƐĞ͕ĂƌďŝƚƌĂƚŝŽŶĐůĂƵƐĞ
                                                                                                      ůŝŬĞůǇƚŽďĞ͗ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                      Ăƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                                                                                                                                                                                   ϵͬϮϬͬϮϬϭϬ͖
                                                                                                      ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶ
                                                                                                                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
                                                                                                      ƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕
                                                                                                                                                                                                                                                                   ϲͬϭϵͬϮϬϭϮ͖
                                                                                       '^ϬϯϴϲϰϰϬͲ   ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϰϱ                                     ϮϬϬϬ                ϭϵϵϵ         zĞƐ                                                                                                                                                                                       ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                ͬϮϬϬϯ
                                                                                       '^Ϭϯϴϲϰϰϭ      ƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨ          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                   ϳͬϭϱͬϮϬϭϱ͖
                                                                                                      ĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐ
                                                                                                                                                                                                                                                                   ϭϮͬϮͬϮϬϭϲ͖
                                                                                                      ĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚ
                                                                                                                                                                                                                                                                   ϱͬϯϭͬϮϬϭϴ
                                                                                                      ǁŚŽŵǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                   ϵͬϮϬͬϮϬϭϬ͖
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ϲͬϭϵͬϮϬϭϮ͖
                                                                                       '^ϬϯϴϲϰϱϳͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϰϲ                                     ϭϵϵϮ             ϮϬϬϯ             EŽ                                                                                                                                                                                       ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                 ϮϬϬϯ
                                                                                       '^Ϭϯϴϲϰϱϵ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                   ϳͬϭϱͬϮϬϭϱ͖
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                   ϭϮͬϮͬϮϬϭϲ͖
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                                   ϱͬϯϭͬϮϬϭϴ
                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ϲͬϭϵͬϮϬϭϮ͖
                                                                                       '^ϬϯϴϲϰϲϯͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϰϳ                                     ϮϬϬϱ             ϮϬϭϲ             EŽ                                                                                                                                                                     zĞƐ               ϭͬϮϵͬϮϬϭϰ͖               EŽ                 ϮϬϭϮ
                                                                                       '^Ϭϯϴϲϰϲϳ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                   ϭϮͬϮͬϮϬϭϲ͖
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                   ϱͬϯϭͬϮϬϭϴ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ŐƌĞĞŵĞŶƚ
                                                                                       '^ϬϯϴϲϰϲϴͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϰϴ                                     ϭϵϵϲ             ϮϬϬϮ             EŽ                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                 ϮϬϬϯ
                                                                                       '^Ϭϯϴϲϰϳϯ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                   ŽŵƉůĂŝŶƚ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                      ƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵŝŶƵƐĞ͕ĂƌďŝƚƌĂƚŝŽŶĐůĂƵƐĞ
                                                                                                                                                                                                                                                                   ϵͬϮϬͬϮϬϭϬ͖
                                                                                                      ůŝŬĞůǇƚŽďĞ͗ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽ
                                                                                                                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
                                                                                                      ƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                   ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                       '^ϬϯϴϲϰϳϰͲ                                                                                                                                                                 ϰͬϵͬϮϬϭϯ͖
ϭϰϵ                                     ϮϬϭϬ             ϮϬϭϰ             EŽ                          ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                 zĞƐ                                         EŽ                  ϮϬϭϮ
                                                                                       '^Ϭϯϴϲϰϳϲ                                                                                                                                                                   ϭͬϮϵͬϮϬϭϰ͖
                                                                                                      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                   ϳͬϭϱͬϮϬϭϱ͖
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                   ϭϮͬϮͬϮϬϭϲ͖
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                                                                                   ϱͬϯϭͬϮϬϭϴ




                                                                                                                                         
                                                                   Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 331 of 450
                                                                                                                             $SSHQGL[&
                                                                                                                          3:$$JUHHPHQWV
                                                                     &                 '                                                                        ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                      ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                     KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                 ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                       KƉĞƌĂƚŝǀĞ
                        /           ,ŝƌĞΎ                                                                                                                                                                                                                          ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                    ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                            ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                       '^ϬϯϴϲϰϳϳͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                   ϭϮͬϮͬϮϬϭϲ͖
ϭϱϬ                                     ϮϬϭϲ                ϮϬϭϱ         zĞƐ                                                                                                                                                                     EŽ                                          zĞƐ                 ϮϬϭϳ
                                                                                       '^Ϭϯϴϲϰϴϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                        ϱͬϯϭͬϮϬϭϴ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ŐƌĞĞŵĞŶƚ
                                                                                       '^ϬϯϴϲϰϴϮͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϱϭ                                     ϮϬϬϲ             ϮϬϬϲ            zĞƐ                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                ϮϬϬϳ
                                                                                       '^Ϭϯϴϲϰϴϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                   ŽŵƉůĂŝŶƚ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                       '^ϬϯϴϲϰϴϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϱϮ                                     ϮϬϭϳ             ϮϬϭϲ            zĞƐ                                                                                                                                                                     EŽ                ϱͬϯϭͬϮϬϭϴ                 Eͬ               Eͬ
                                                                                       '^ϬϯϴϲϰϵϬ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                      ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                      ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                      ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ
                                                                                                      ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                             ŐƌĞĞŵĞŶƚ
                                                                                       '^ϬϯϴϲϰϵϭͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϱϯ                                     ϭϵϵϰ             ϮϬϬϭ             EŽ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                              ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          Eͬ               Eͬ
                                                                                       '^Ϭϯϴϲϰϵϯ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                      ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                          ŽŵƉůĂŝŶƚ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ                                          ϭͬϮϵͬϮϬϭϰ͖
                                                                                       '^ϬϯϴϲϰϵϳͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                   ϳͬϭϱͬϮϬϭϱ͖
ϭϱϰ                                     ϮϬϭϬ             ϮϬϭϲ             EŽ                                                                                                                                                                     zĞƐ                                         EŽ                 ϮϬϭϮ
                                                                                       '^ϬϯϴϲϱϬϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                        ϭϮͬϮͬϮϬϭϲ͖
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                       '^ϬϯϴϱϳϮϳͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϱϱ                                     ϮϬϭϮ             ϮϬϭϭ            zĞƐ                                                                                                                                                                     EŽ                 ϰͬϵͬϮϬϭϯ                 Eͬ               Eͬ
                                                                                       '^Ϭϯϴϱϳϯϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ




                                                                                                                                         
                                                                   Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 332 of 450
                                                                                                                             $SSHQGL[&
                                                                                                                          3:$$JUHHPHQWV
                                                                     &                 '                                                                        ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                      ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                     KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                 ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                       KƉĞƌĂƚŝǀĞ
                        /           ,ŝƌĞΎ                                                                                                                                                                                                                          ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                    ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                            ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                   ϵͬϮϬͬϮϬϭϬ͖
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ϲͬϭϵͬϮϬϭϮ͖
                                                                                       '^ϬϯϴϲϱϬϮͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϱϲ                                     ϭϵϴϲ             ϮϬϬϭ             EŽ                                                                                                                                                                                       ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                ͬϮϬϬϯ
                                                                                       '^ϬϯϴϲϱϬϳ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                   ϳͬϭϱͬϮϬϭϱ͖
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                   ϭϮͬϮͬϮϬϭϲ͖
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                                   ϱͬϯϭͬϮϬϭϴ
                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                       '^ϬϯϵϯϭϱϮͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϱϳ                                     ϮϬϭϴ             ϮϬϭϴ            zĞƐ                                                                                                                                                                    Eͬ                    Eͬ                   Eͬ               Eͬ
                                                                                       '^Ϭϯϵϯϭϱϲ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                       '^ϬϯϴϲϱϭϯͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ       ϴͬϮͬϮϬϭϭ͖
ϭϱϴ                                     ϮϬϬϳ                ϮϬϬϲ         zĞƐ                                                                                                                                                                                                                 zĞƐ                 ϮϬϬϵ
                                                                                       '^Ϭϯϴϲϱϭϱ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ      ϲͬϭϵͬϮϬϭϮ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ŐƌĞĞŵĞŶƚ
                                                                                       '^ϬϯϴϲϱϭϲͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϱϵ                                     ϮϬϬϳ             ϮϬϬϳ            zĞƐ                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          Eͬ               Eͬ
                                                                                       '^Ϭϯϴϲϱϭϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                   ŽŵƉůĂŝŶƚ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                      ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                      ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                      ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ
                                                                                                      ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                             ŐƌĞĞŵĞŶƚ
                                                                                       '^ϬϯϴϲϱϭϵͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϲϬ                                     ϭϵϵϵ             ϮϬϬϬ             EŽ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                              ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          Eͬ               Eͬ
                                                                                       '^ϬϯϴϲϱϮϭ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                      ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                          ŽŵƉůĂŝŶƚ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ


                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                   ϲͬϭϵͬϮϬϭϮ͖
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                    ϰͬϵͬϮϬϭϯ͖
                                                                                       '^ϬϯϴϲϲϰϳͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϲϭ                                     ϮϬϭϭ             ϮϬϭϭ            zĞƐ                                                                                                                                                                     EŽ                ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                ͬϮϬϭϮ
                                                                                       '^Ϭϯϴϲϲϱϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                   ϳͬϭϱͬϮϬϭϱ͖
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                   ϭϮͬϮͬϮϬϭϲ͖
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                                                                                   ϱͬϯϭͬϮϬϭϴ




                                                                                                                                         
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 333 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                       ,                                                                       /                  :                 <                 >

                                                                                                                                                                                                                                                                        ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                     KƉĞƌĂƚŝǀĞ   ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                  ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                        ,ŽůĚEŽƚŝĐĞ   ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                 KƉĞƌĂƚŝǀĞ
                        /           ,ŝƌĞΎ                                                                                                                                                                                                                 ĂƚĞƐ        &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                    ^ŝŐŶĞĚĂƚĞ      ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                        ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                              ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϲϱϮϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϲϮ                                     ϮϬϭϯ             ϮϬϭϳ            EŽ                                                                                                                                                               EŽ              ϱͬϯϭͬϮϬϭϴ            EŽ                 ϮϬϭϰ
                                                                                      '^ϬϯϴϲϱϮϵ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϲϱϯϬͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ   ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ     ϴͬϮͬϮϬϭϭ͖
ϭϲϯ                                     ϮϬϭϭ             ϮϬϭϬ           zĞƐ                                                                                                                                                                                                    zĞƐ                 ϮϬϭϮ
                                                                                      '^Ϭϯϴϲϱϯϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ         ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ    ϲͬϭϵͬϮϬϭϮ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϲϱϯϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϲϰ                                     ϮϬϭϱ             ϮϬϭϱ           zĞƐ                                                                                                                                                               EŽ              ϳͬϭϱͬϮϬϭϱ            zĞƐ                ͬϮϬϭϲ
                                                                                      '^Ϭϯϴϲϱϯϵ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϲϱϰϯͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                          ϭϮͬϮͬϮϬϭϲ͖
ϭϲϱ                                     ϮϬϭϲ             ϮϬϭϲ            EŽ                                                                                                                                                               EŽ                                   zĞƐ                ͬϮϬϭϳ
                                                                                      '^Ϭϯϴϲϱϰϳ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                               ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖
                                                                                      '^ϬϯϴϲϱϰϴͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϲϲ                                     ϮϬϭϱ             ϮϬϭϰ           zĞƐ                                                                                                                                                               EŽ             ϭϮͬϮͬϮϬϭϲ͖           zĞƐ                 ϮϬϭϲ
                                                                                      '^ϬϯϴϲϱϱϮ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ                                  ϴͬϮͬϮϬϭϭ͖
                                                                                      '^ϬϯϴϲϱϱϲͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ   ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ    ϲͬϭϵͬϮϬϭϮ͖
ϭϲϳ                                     ϮϬϭϭ             ϮϬϭϬ           zĞƐ                                                                                                                                                                                                    zĞƐ                 ϮϬϭϮ
                                                                                      '^ϬϯϴϲϱϲϬ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ         ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ   ϭͬϮϵͬϮϬϭϰ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ                                  ϳͬϭϱͬϮϬϭϱ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ




                                                                                                                                       
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 334 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                       ,                                                                          /                     :                     <                 >

                                                                                                                                                                                                                                                                                  ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                     KƉĞƌĂƚŝǀĞ   ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                     ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                             ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞ
                        /           ,ŝƌĞΎ                                                                                                                                                                                                                      ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                    ^ŝŐŶĞĚĂƚĞ      ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                           ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                        ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                               ϲͬϭϵͬϮϬϭϮ͖
                                                                                      '^ϬϯϴϲϬϬϮͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϲϴ                                     ϮϬϬϵ             ϮϬϬϴ           zĞƐ                                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                ϮϬϭϬ
                                                                                      '^ϬϯϴϲϬϬϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                               ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                               ϱͬϯϭͬϮϬϭϴ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϵϯϭϱϳͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϲϵ                                     ϮϬϭϴ             ϮϬϭϴ           zĞƐ                                                                                                                                                                 Eͬ                    Eͬ                   Eͬ               Eͬ
                                                                                      '^Ϭϯϵϯϭϲϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϱϱϵϭͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                ϳͬϭϱͬϮϬϭϱ͖
ϭϳϬ                                     ϮϬϭϰ             ϮϬϭϰ           zĞƐ                                                                                                                                                                  EŽ                                          zĞƐ                 ϮϬϭϰ
                                                                                      '^Ϭϯϴϱϱϵϱ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                     ϭϮͬϮͬϮϬϭϲ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                               ϲͬϭϵͬϮϬϭϮ͖
                                                                                      '^ϬϯϴϲϱϲϵͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϳϭ                                     ϮϬϬϰ            ͬϮϬϭϲ            EŽ                                                                                                                                                                  zĞƐ               ϭͬϮϵͬϮϬϭϰ͖               EŽ                  ϮϬϭϮ
                                                                                      '^Ϭϯϴϲϱϳϯ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                               ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ
                                                                                                                                                                                                                                                               ϱͬϯϭͬϮϬϭϴ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                               ŐƌĞĞŵĞŶƚ
                                                                                      '^ϬϯϴϲϱϵϬͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϳϮ                                     ϮϬϬϱ             ϮϬϬϱ            EŽ                                                                                                                                                                                 ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                 ϮϬϬϲ
                                                                                      '^ϬϯϴϲϱϵϮ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                               ŽŵƉůĂŝŶƚ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                               ϲͬϭϵͬϮϬϭϮ͖
                                                                                      '^ϬϯϴϱϱϱϴͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϳϯ                                     ϮϬϬϰ             ϮϬϬϯ           zĞƐ                                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                 ϮϬϬϱ
                                                                                      '^ϬϯϴϱϱϲϬ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                               ϭϮͬϮͬϮϬϭϲ͖
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                               ϱͬϯϭͬϮϬϭϴ




                                                                                                                                       
                                                                   Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 335 of 450
                                                                                                                             $SSHQGL[&
                                                                                                                          3:$$JUHHPHQWV
                                                                     &                 '                                                                        ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                      ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                     KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                 ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                       KƉĞƌĂƚŝǀĞ
                        /           ,ŝƌĞΎ                                                                                                                                                                                                                          ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                    ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                            ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                      ƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵŝŶƵƐĞ͕ĂƌďŝƚƌĂƚŝŽŶĐůĂƵƐĞ
                                                                                                      ůŝŬĞůǇƚŽďĞ͗ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                      Ăƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                      ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶ
                                                                                                      ƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕
                                                                                                                                                                                                                                                                   ŐƌĞĞŵĞŶƚ
                                                                                       '^ϬϯϴϲϱϵϯͲ   ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ   ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϳϰ                                     ϭϵϵϴ             ϭϵϵϴ             EŽ                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                ϮϬϬϯ
                                                                                       '^Ϭϯϴϲϱϵϯ      ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨ             ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                   ŽŵƉůĂŝŶƚ
                                                                                                      ĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐ
                                                                                                      ĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚ
                                                                                                      ǁŚŽŵǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϵͿ


                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                       '^ϬϯϴϲϱϵϰͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                   ϭϮͬϮͬϮϬϭϲ͖
ϭϳϱ                                     ϮϬϭϲ                ϮϬϭϱ         zĞƐ                                                                                                                                                                     EŽ                                          zĞƐ                 ϮϬϭϳ
                                                                                       '^Ϭϯϴϲϱϵϴ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                        ϱͬϯϭͬϮϬϭϴ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ                                        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ                                           ϰͬϵͬϮϬϭϯ͖
                                                                                       '^ϬϯϴϲϲϬϬͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                                   ϭͬϮϵͬϮϬϭϰ͖
ϭϳϲ                                     ϮϬϬϵ             ϮϬϭϲ             EŽ                                                                                                                                                                     zĞƐ                                         EŽ                  ϮϬϭϮ
                                                                                       '^ϬϯϴϲϲϬϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                        ϳͬϭϱͬϮϬϭϱ͖
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ                                                                     ϱͬϯϭͬϮϬϭϴ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ŐƌĞĞŵĞŶƚ
                                                                                       '^ϬϯϴϲϲϬϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϳϳ                                     ϮϬϬϲ             ϮϬϬϲ            zĞƐ                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                 ϮϬϬϳ
                                                                                       '^ϬϯϴϲϲϬϵ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                   ŽŵƉůĂŝŶƚ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ

                                                                                                      ƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵŝŶƵƐĞ͕ĂƌďŝƚƌĂƚŝŽŶĐůĂƵƐĞ
                                                                                                      ůŝŬĞůǇƚŽďĞ͗ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚ
                                                                                                      Ăƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚ
                                                                                                      ĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶ
                                                                                                      ƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕
                                                                                                                                                                                                                                                                   ŐƌĞĞŵĞŶƚ
                                                                                       '^ϬϯϴϲϱϵϵͲ   ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ   ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϳϴ                                     ϭϵϵϴ             ϭϵϵϴ             EŽ                                                                                                                                                                                    ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                 ϮϬϬϯ
                                                                                       '^Ϭϯϴϲϱϵϵ      ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨ             ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                   ŽŵƉůĂŝŶƚ
                                                                                                      ĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐ
                                                                                                      ĂũƵĚŐŵĞŶƚŝŶĂŶǇĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚ
                                                                                                      ǁŚŽŵǇŽƵĂƌĞĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϵͿ




                                                                                                                                        
                                                                   Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 336 of 450
                                                                                                                             $SSHQGL[&
                                                                                                                          3:$$JUHHPHQWV
                                                                     &                 '                                                                        ,                                                                            /                     :                     <                 >

                                                                                                                                                                                                                                                                                      ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                     KƉĞƌĂƚŝǀĞ    ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                        ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                                 ,ŽůĚEŽƚŝĐĞ        ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ     ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                       KƉĞƌĂƚŝǀĞ
                        /           ,ŝƌĞΎ                                                                                                                                                                                                                          ĂƚĞƐ             &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                    ^ŝŐŶĞĚĂƚĞ       ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                              ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                            ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
                                                                                       '^ϬϯϴϲϲϭϬͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϳϵ                                     ϮϬϭϭ             ϮϬϭϭ            zĞƐ                                                                                                                                                                     EŽ                ϲͬϭϵͬϮϬϭϮ͖               zĞƐ                 ϮϬϭϮ
                                                                                       '^Ϭϯϴϲϲϭϰ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                   ϭͬϮϵͬϮϬϭϰ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                                                                                                                                                                                   ϵͬϮϬͬϮϬϭϬ͖
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ϲͬϭϵͬϮϬϭϮ͖
                                                                                       '^ϬϯϴϲϲϭϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ         ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϴϬ                                     ϮϬϬϵ                ϮϬϬϴ         zĞƐ                                                                                                                                                                                       ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                ϮϬϭϬ
                                                                                       '^Ϭϯϴϲϲϭϳ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ               ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                                                                                                                                                                                   ϳͬϭϱͬϮϬϭϱ͖
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                   ϭϮͬϮͬϮϬϭϲ͖
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ
                                                                                                                                                                                                                                                                   ϱͬϯϭͬϮϬϭϴ
                                                                                                      ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                      ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                                                                                                                                                                                    ϰͬϵͬϮϬϭϯ͖
                                                                                                      ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                                   ϭͬϮϵͬϮϬϭϰ͖
                                                                                       '^ϬϯϴϲϲϭϴͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϴϭ                                     ϮϬϭϮ                ϮϬϭϭ         zĞƐ                                                                                                                                                                     EŽ                ϳͬϭϱͬϮϬϭϱ͖               zĞƐ                ϮϬϭϯ
                                                                                       '^ϬϯϴϲϲϮϳ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                                   ϭϮͬϮͬϮϬϭϲ͖
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                                                                                                                                                                                   ϱͬϯϭͬϮϬϭϴ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                      ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                      ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                      ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ                                      ϵͬϮϬͬϮϬϭϬ͖
                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ                                  ϴͬϮͬϮϬϭϭ͖
                                                                                                      ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                             ϲͬϭϵͬϮϬϭϮ͖
                                                                                       '^ϬϯϴϲϲϮϴͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϴϮ                                     ϭϵϵϵ             ϭϵϵϵ             EŽ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                                 ϭͬϮϵͬϮϬϭϰ͖               zĞƐ                 ϮϬϬϯ
                                                                                       '^ϬϯϴϲϲϯϬ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                      ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                          ϳͬϭϱͬϮϬϭϱ͖
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ                                                                      ϱͬϯϭͬϮϬϭϴ


                                                                                                      ŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ
                                                                                                      ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůů
                                                                                                      ďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞ
                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ/ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͕ĞǆĐĞƉƚǇŽƵĂŐƌĞĞƚŽ
                                                                                                      ƐƵďŵŝƚƚŽƚŚĞũƵƌŝƐĚŝĐƚŝŽŶŽĨĂŶĚĂŐƌĞĞƚŚĂƚǀĞŶƵĞŝƐƉƌŽƉĞƌŝŶƚŚĞĨĞĚĞƌĂůĂŶĚƐƚĂƚĞĐŽƵƌƚƐůŽĐĂƚĞĚŝŶƚŚĞ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕                             ŐƌĞĞŵĞŶƚ
                                                                                       '^ϬϯϴϲϲϯϰͲ                                                                                                                                      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ
ϭϴϯ                                     ϭϵϵϳ             ϭϵϵϵ             EŽ                          EĞǁzŽƌŬŽƵŶƚǇ͕ŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚĂŶǇĂƉƉůŝĐĂƚŝŽŶĨŽƌƚĞŵƉŽƌĂƌǇŽƌƉƌĞůŝŵŝŶĂƌǇŝŶũƵŶĐƚŝǀĞƌĞůŝĞĨĐŽŶĐĞƌŶŝŶŐƚŚĞďƌĞĂĐŚŽƌ                              ƉƌĞĚĂƚĞƐĨŝůŝŶŐŽĨ          zĞƐ                 ϮϬϬϯ
                                                                                       '^Ϭϯϴϲϲϯϲ                                                                                                                                          ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ
                                                                                                      ƚŚƌĞĂƚĞŶĞĚďƌĞĂĐŚŽĨƚŚŝƐŐƌĞĞŵĞŶƚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                          ŽŵƉůĂŝŶƚ
                                                                                                      ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                      ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϬͿ




                                                                                                                                         
                                                                  Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 337 of 450
                                                                                                                            $SSHQGL[&
                                                                                                                         3:$$JUHHPHQWV
                                                                    &                 '                                                                       ,                                                                          /                  :                 <                 >

                                                                                                                                                                                                                                                                           ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ        &ŝƌƐƚ
                                                     KƉĞƌĂƚŝǀĞ   ^ŝŐŶĞĚKƉĞƌĂƚŝǀĞ   KƉĞƌĂƚŝǀĞ                                                                                                                                     ,ŽůĚEŽƚŝĐĞĞĨŽƌĞ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                                                                                                                                                                           ,ŽůĚEŽƚŝĐĞ   ŐƌĞĞŵĞŶƚĞĨŽƌĞ    WĞƌĨŽƌŵĂŶĐĞ
η     >ĂƐƚ   &ŝƌƐƚ                                  ŐƌĞĞŵĞŶƚ    ŐƌĞĞŵĞŶƚĞĨŽƌĞ   ŐƌĞĞŵĞŶƚ                                            KƉĞƌĂƚŝǀĞŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                    KƉĞƌĂƚŝǀĞ
                        /           ,ŝƌĞΎ                                                                                                                                                                                                                    ĂƚĞƐ        &ŝƌƐƚWĞƌĨŽƌŵĂŶĐĞ   ZĞǀŝĞǁĂƚĞ
                                                    ^ŝŐŶĞĚĂƚĞ      ,ŝƌĞĂƚĞ͍         ĂƚĞƐ                                                                                                                                           ŐƌĞĞŵĞŶƚ͍
                                                                                                                                                                                                                                                                                 ZĞǀŝĞǁ͍         ^ŝŶĐĞϮϬϬϯ
                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                                                                            ϳͬϭϱͬϮϬϭϱ͖
                                                                                      '^ϬϯϴϲϲϯϳͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϴϰ                                     ϮϬϭϱ             ϮϬϭϰ           zĞƐ                                                                                                                                                                  EŽ             ϭϮͬϮͬϮϬϭϲ͖           zĞƐ                 ϮϬϭϲ
                                                                                      '^Ϭϯϴϲϲϰϭ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                                                                                                                                                                            ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϲϲϰϮͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ                             ϭϮͬϮͬϮϬϭϲ͖
ϭϴϱ                                     ϮϬϭϲ             ϮϬϭϱ           zĞƐ                                                                                                                                                                  EŽ                                   zĞƐ                 ϮϬϭϳ
                                                                                      '^Ϭϯϴϲϲϰϲ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶΑϳ;ĂͿ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϵϯϭϲϮͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ
ϭϴϲ                                    ͬϮϬϭϴ             ϮϬϭϴ           zĞƐ                                                                                                                                                                 Eͬ                 Eͬ               Eͬ               Eͬ
                                                                                      '^Ϭϯϵϯϭϲϲ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϳ;ďͿͿ

                                                                                                     ǆĐĞƉƚĂƐŽƚŚĞƌǁŝƐĞƉƌŽǀŝĚĞĚŝŶƉĂƌĂŐƌĂƉŚϭϬ͕ĂŶǇĚŝƐƉƵƚĞŽƌĐůĂŝŵĂƌŝƐŝŶŐŽƵƚŽĨ͕ďĂƐĞĚƵƉŽŶŽƌƌĞůĂƚŝŶŐŝŶĂŶǇǁĂǇƚŽƚŚŝƐ
                                                                                                     ŐƌĞĞŵĞŶƚ͕ŽƌƚŽǇŽƵƌĞŵƉůŽǇŵĞŶƚĂƚ'ŽůĚŵĂŶ^ĂĐŚƐŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶŽĨǇŽƵƌĞŵƉůŽǇŵĞŶƚ͕ǁŝůůďĞƐĞƚƚůĞĚĂŶĚĨŝŶĂůůǇ
                                                                                                     ĚĞƚĞƌŵŝŶĞĚďǇĂƌďŝƚƌĂƚŝŽŶ͘ŶǇƐƵĐŚĂƌďŝƚƌĂƚŝŽŶǁŝůůďĞĐŽŶĚƵĐƚĞĚŝŶEĞǁzŽƌŬŝƚǇďĞĨŽƌĞƚŚĞŵĞƌŝĐĂŶƌďŝƚƌĂƚŝŽŶ
                                                                                      '^ϬϯϴϲϲϱϱͲ   ƐƐŽĐŝĂƚŝŽŶŽƌĂŶǇŽƚŚĞƌŽƌŐĂŶŝǌĂƚŝŽŶƌĞĨĞƌƌĞĚƚŽŝŶƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶƐŽĨĂŶǇƵŶŝĨŽƌŵĂƉƉůŝĐĂƚŝŽŶĨŽƌ^ĞĐƵƌŝƚŝĞƐ      ŐƌĞĞŵĞŶƚƉƌĞĚĂƚĞƐ    ϵͬϮϬͬϮϬϭϬ͖
ϭϴϳ                                     ϮϬϭϬ             ϮϬϬϵ           zĞƐ                                                                                                                                                                                                       zĞƐ                ϮϬϭϭ
                                                                                      '^Ϭϯϴϲϲϱϳ      /ŶĚƵƐƚƌǇZĞŐŝƐƚƌĂƚŝŽŶǇŽƵŚĂǀĞƐŝŐŶĞĚ͘zŽƵĂůƐŽĂŐƌĞĞƚŚĂƚĂŶǇĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚŵĂǇďĞĞŶƚĞƌĞĚĂƐĂũƵĚŐŵĞŶƚŝŶĂŶǇ            ĨŝůŝŶŐŽĨŽŵƉůĂŝŶƚ    ϴͬϮͬϮϬϭϭ
                                                                                                     ĂƉƉƌŽƉƌŝĂƚĞĐŽƵƌƚĂŶĚƚŚĂƚƚŚŝƐŐƌĞĞŵĞŶƚŝƐĞŶĨŽƌĐĞĂďůĞďǇƚŚĞƉĂƌƚŝĐƵůĂƌ'ŽůĚŵĂŶ^ĂĐŚƐĞŶƚŝƚǇǁŝƚŚǁŚŽŵǇŽƵĂƌĞ
                                                                                                     ĞŵƉůŽǇĞĚĂƐǁĞůůĂƐďǇĂŶĂĨĨŝůŝĂƚĞƚŚĞƌĞŽĨĂƐĂƚŚŝƌĚƉĂƌƚǇďĞŶĞĨŝĐŝĂƌǇ͘;^ĞĐƚŝŽŶϭϭͿ




                                                                                                                                       
Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 338 of 450




                       $SSHQGL[ '
                                                                                               Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 339 of 450
                                                                                                                                                                                  $SSHQGL['
                                                                                                                                                                     (TXLW\$ZDUG$JUHHPHQWV
                                                                    &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                            ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                  KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                   ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η   >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                      /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                  ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                           ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                         ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϴͬϮͬϮϬϭϭ͖
                                                  ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭ                                    ͬϮϬϬϰ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                       ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                   ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ                    ϳͬϭϱͬϮϬϭϱ

                                                                                                                                                                                                /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                         ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                  ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
Ϯ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                       ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                   ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                         ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                  ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϯ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                       ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                   ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                         ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϴͬϮͬϮϬϭϭ͖
                                                  ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϲͬϭϵͬϮϬϭϮ͖
ϰ                                    ͬϮϬϬϳ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                       ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                   ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ            ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                         ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϰͬϵͬϮϬϭϯ͖
                                                  ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱ                                    ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                       ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                   ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                         ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                     ϮϬϭϳͺDŝĚͲ
                                                                    '^ϬϯϵϱϴϯϬͲ                        '^ϬϯϵϲϭϬϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϲ                                    ͬϮϬϭϰ        zĞĂƌͺZ^hͺŐƌĞĞŵ                          ϴ                                                                    Ϯϭ                  ϭ                                                                                                                                            Eͬ                Eͬ            ϴͬϭϳͬϮϬϭϳ                        ΨϮϮϭ͘ϰϮ
                                                                    '^Ϭϯϵϱϴϰϴ                           '^Ϭϯϵϲϭϭϭ             ĐƵŵĞŶƚƐͬϮϬϭϳͺDŝĚͲ                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                         ĞŶƚ
                                                                                                                               zĞĂƌͺ^ŝŐŶͺĂƌĚ͘ƉĚĨ                                               ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                                                                                                                                                                                                                              ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                         ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                                                                                                                                                                                              ϲͬϭϵͬϮϬϭϮ͖
                                                  ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϳ                                    ͬϮϬϬϳ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                       ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                   ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                                                                                                                                              ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                    Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 340 of 450
                                                                                                                                                                                       $SSHQGL['
                                                                                                                                                                          (TXLW\$ZDUG$JUHHPHQWV
                                                                         &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                                 ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                       KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                        ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η    >ĂƐƚ   &ŝƌƐƚ                                          ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                           /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                       ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                                ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                     /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                              ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                     ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                       ϮϬϭϲͺƌŽĂĚĂƐĞĚ   '^ϬϯϵϱϲϱϯͲ                        '^ϬϯϵϲϬϲϭͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϴ                                         ͬϮϬϭϯ                                                 ϰ                                                                    ϭϲ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         zĞƐ            ϲͬϭϱͬϮϬϭϲ                        Ψϭϰϲ͘ϭϲ
                                                       ǁĂƌĚŐƌĞĞŵĞŶƚ    '^Ϭϯϵϱϲϲϵ                           '^ϬϯϵϲϬϲϲ        ĐƵŵĞŶƚƐͬϮϬϭϲͺƌŽĂĚĂƐĞĚ^ŝŐ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                     ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                        ŶĂƌĚ͘ƉĚĨ
                                                                                                                                                                                                     ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                     /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                     ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                     ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                     ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                              ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                     ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                       ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϵ                                         ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                            ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                     ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                        ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                     ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                     ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                     ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                     /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                     ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                     ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                   ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                     ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                              ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                     ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                       ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϭϬ                                        ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                            ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                     ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                        ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                     ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                   ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                     ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                     ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                     /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                     ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                     ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                              ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                      ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϭϭ                                        ͬϮϬϭϯ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                          ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                            ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                        ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                     ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                     ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                     /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                     ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                     ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                     ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                              ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                     ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϰͬϵͬϮϬϭϯ͖
                                                       ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϮ                                        ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                            ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                     ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                        ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                     ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                     ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                     ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                     /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                     ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                     ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                     ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                              ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                     ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                       ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϯ                                        ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                            ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                     ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                        ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                     ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                     ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                     ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                       
                                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 341 of 450
                                                                                                                                                                                   $SSHQGL['
                                                                                                                                                                      (TXLW\$ZDUG$JUHHPHQWV
                                                                     &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                             ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                   KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η    >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                       /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                   ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                            ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϰ                                    ͬϭϵϵϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
ϭϱ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϭͬϮϵͬϮϬϭϰ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϲ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϳ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϭͬϮϵͬϮϬϭϰ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϴ                                    ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϵ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                   
                                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 342 of 450
                                                                                                                                                                                   $SSHQGL['
                                                                                                                                                                      (TXLW\$ZDUG$JUHHPHQWV
                                                                     &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                             ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                   KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η    >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                       /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                   ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                            ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϰͬϵͬϮϬϭϯ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϬ                                    ͬϭϵϵϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϭ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϰ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                      ϮϬϭϳͺDŝĚͲ
                                                                     '^ϬϯϵϱϴϯϬͲ                        '^ϬϯϵϲϭϬϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϮϮ                                    ͬϮϬϭϰ        zĞĂƌͺZ^hͺŐƌĞĞŵ                          ϴ                                                                    Ϯϭ                  ϭ                                                                                                                                          ϱͬϯϭͬϮϬϭϴ            EŽ             ϴͬϭϳͬϮϬϭϳ                        ΨϮϮϭ͘ϰϮ
                                                                     '^Ϭϯϵϱϴϰϴ                           '^Ϭϯϵϲϭϭϭ             ĐƵŵĞŶƚƐͬϮϬϭϳͺDŝĚͲ                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                          ĞŶƚ
                                                                                                                                zĞĂƌͺ^ŝŐŶͺĂƌĚ͘ƉĚĨ                                               ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                 ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                 ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                               ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
Ϯϯ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                               ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
Ϯϰ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϱ                                    ͬϮϬϬϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                   
                                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 343 of 450
                                                                                                                                                                                   $SSHQGL['
                                                                                                                                                                      (TXLW\$ZDUG$JUHHPHQWV
                                                                     &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                             ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                   KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η    >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                       /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                   ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                            ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                   ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϳͬϭϱͬϮϬϭϱ͖
Ϯϲ                                    ͬϮϬϭϰ                                                 ϲ                                                                    ϭϴ                  ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                        ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϭϮͬϮͬϮϬϭϲ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                 ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                 ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϰͬϵͬϮϬϭϯ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϳ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                   ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
Ϯϴ                                    ͬϮϬϭϬ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                        ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                 ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϵ                                    ͬϮϬϬϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϴͬϮͬϮϬϭϭ͖
                                                   ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϲͬϭϵͬϮϬϭϮ͖
ϯϬ                                    ͬϮϬϭϬ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                        ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                 ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ            ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                 ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϵͬϮϬͬϮϬϭϬ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϭ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϮ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                   
                                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 344 of 450
                                                                                                                                                                                   $SSHQGL['
                                                                                                                                                                      (TXLW\$ZDUG$JUHHPHQWV
                                                                     &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                             ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                   KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η    >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                       /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                   ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                            ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϴͬϮͬϮϬϭϭ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϯ                                    ͬϮϬϬϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                   ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϳͬϭϱͬϮϬϭϱ͖
ϯϰ                                    ͬϮϬϭϬ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                        ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϭϮͬϮͬϮϬϭϲ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                 ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                 ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                      ϮϬϭϳͺDŝĚͲ
                                                                     '^ϬϯϵϱϴϯϬͲ                        '^ϬϯϵϲϭϬϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϯϱ                                    ͬϮϬϭϯ        zĞĂƌͺZ^hͺŐƌĞĞŵ                          ϴ                                                                    Ϯϭ                  ϭ                                                                                                                                          ϱͬϯϭͬϮϬϭϴ            EŽ             ϴͬϭϳͬϮϬϭϳ                        ΨϮϮϭ͘ϰϮ
                                                                     '^Ϭϯϵϱϴϰϴ                           '^Ϭϯϵϲϭϭϭ             ĐƵŵĞŶƚƐͬϮϬϭϳͺDŝĚͲ                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                          ĞŶƚ
                                                                                                                                zĞĂƌͺ^ŝŐŶͺĂƌĚ͘ƉĚĨ                                               ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                 ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                 ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϴͬϮͬϮϬϭϭ͖
                                                   ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϲ                                    ͬϭϵϵϲ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                        ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϳ                                    ͬϮϬϬϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϵͬϮϬͬϮϬϭϬ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                   ϮϬϭϳͺDtͺZ^hͺ     '^ϬϯϵϱϴϰϵͲ                        '^ϬϯϵϲϭϮϬͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϯϴ                                    ͬϮϬϭϳ                                                 ϵ                                                                    Ϯϯ                  ϯ                                                                                                                                          ϱͬϯϭͬϮϬϭϴ            EŽ             ϭϭͬϭϰͬϮϬϭϳ                       ΨϮϯϳ͘Ϯϰ
                                                      ŐƌĞĞŵĞŶƚ       '^Ϭϯϵϱϴϲϱ                           '^ϬϯϵϲϭϮϱ        ĐƵŵĞŶƚƐͬϮϬϭϳͺKdͺ^ŝŐŶĂƚƵƌĞͺ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                     ĂƌĚ͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                 ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                 ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϵ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                   
                                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 345 of 450
                                                                                                                                                                                   $SSHQGL['
                                                                                                                                                                      (TXLW\$ZDUG$JUHHPHQWV
                                                                     &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                             ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                   KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η    >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                       /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                   ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                            ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϰϬ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϵͬϮϬͬϮϬϭϬ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϭ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϮ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϮϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                            ϴͬϮͬϮϬϭϭ͖
ϰϯ                                    ͬϮϬϬϬ                                                ϭϬ                                                                    Ϯϱ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϯ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺƐŝ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                ĂͺEŽŶŽŵƉĞƚĞ͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                   ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϳͬϭϱͬϮϬϭϱ͖
ϰϰ                                    ͬϮϬϭϯ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                        ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϭϮͬϮͬϮϬϭϲ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                 ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                 ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϰϱ                                    ͬϮϬϭϲ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                   
                                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 346 of 450
                                                                                                                                                                                   $SSHQGL['
                                                                                                                                                                      (TXLW\$ZDUG$JUHHPHQWV
                                                                     &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                             ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                   KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η    >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                       /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                   ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                            ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϴͬϮͬϮϬϭϭ͖
                                                   ϮϬϭϳzͺZ^hͺϯzZ    '^ϬϯϵϱϵϭϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϲ                                    ͬϮϬϬϲ                                                ϭϮ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                   ͺEͺŐƌĞĞŵĞŶƚ     '^Ϭϯϵϱϵϯϰ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϰͬϵͬϮϬϭϯ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϵͬϮϬͬϮϬϭϬ͖
                                                   ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϴͬϮͬϮϬϭϭ͖
ϰϳ                                    ͬϮϬϬϱ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                        ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ               ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                 ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                 ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϴ                                    ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϵ                                    ͬϮϬϬϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϱϬ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                               ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϭ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                   
                                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 347 of 450
                                                                                                                                                                                   $SSHQGL['
                                                                                                                                                                      (TXLW\$ZDUG$JUHHPHQWV
                                                                     &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                             ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                   KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η    >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                       /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                   ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                            ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϮ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϱϯ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϰ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϱϱ                                    ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϰͬϵͬϮϬϭϯ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϲ                                     ͬϮϬϬϲ                                               ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                   ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
ϱϳ                                    ͬϮϬϬϯ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                        ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                 ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ




                                                                                                                                                                                                   
                                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 348 of 450
                                                                                                                                                                                   $SSHQGL['
                                                                                                                                                                      (TXLW\$ZDUG$JUHHPHQWV
                                                                     &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                             ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                   KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η    >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                       /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                   ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                            ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϴ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ             Eͬ                Eͬ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϵ                                     ͬϮϬϬϵ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϵͬϮϬͬϮϬϭϬ͖
                                                   ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϬ                                    ͬϮϬϬϲ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ                 Ϭ
                                                        ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭϮͬϮͬϮϬϭϲ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϭ                                    ͬϮϬϬϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                                                                                                 ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                   ϮϬϭϳͺƌŽĂĚĂƐĞĚ   '^ϬϯϵϱϴϭϯͲ                        '^ϬϯϵϱϮϯϳͲ                                                                            ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭϮͬϮͬϮϬϭϲ͖
ϲϮ                                    ͬϮϬϭϲ                                                 ϳ                                        WĂƉĞƌ                                           ϭ                                                                                                                                                               zĞƐ            ϵͬϭϱͬϮϬϭϳ                        ΨϮϮϱ͘ϮϮ
                                                   ǁĂƌĚŐƌĞĞŵĞŶƚ    '^ϬϯϵϱϴϮϵ                           '^ϬϯϵϱϮϰϮ                                                                               ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                 ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                 ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
ϲϯ                                    ͬϭϵϵϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                               ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                   ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϲϰ                                    ͬϮϬϭϯ                                                 ϲ                                                                    ϭϴ                  ϭ                                                                                                                                            Eͬ                Eͬ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                        ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                 ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                 ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                 
                                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 349 of 450
                                                                                                                                                                                   $SSHQGL['
                                                                                                                                                                      (TXLW\$ZDUG$JUHHPHQWV
                                                                     &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                             ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                   KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η    >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                       /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                   ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                            ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                   ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϲϱ                                    ͬϮϬϭϮ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                        ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                 ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϰͬϵͬϮϬϭϯ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϲ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                               ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϲϳ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                               ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϴ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϲϵ                                    ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϳϬ                                    ͬϮϬϭϳ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                 
                                                                                                    Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 350 of 450
                                                                                                                                                                                       $SSHQGL['
                                                                                                                                                                          (TXLW\$ZDUG$JUHHPHQWV
                                                                         &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                                 ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                       KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                        ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η    >ĂƐƚ   &ŝƌƐƚ                                          ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                           /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                       ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                                ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                     /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                     ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                     ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                     ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                              ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                     ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϭͬϮϵͬϮϬϭϰ͖
                                                       ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϳϭ                                        ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                            ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                     ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                        ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                     ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                     ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                     ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                     /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                     ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                     ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                     ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                              ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                     ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                       ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
ϳϮ                                        ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                            ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                     ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                        ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                     ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                     ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                     ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                     /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                     ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                     ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                     ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                              ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                     ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϵͬϮϬͬϮϬϭϬ͖
                                                      ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϳϯ                                        ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                            ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                     ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϱͬϯϭͬϮϬϭϴ
                                                                                                                                        ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                     ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                     ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                     ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                     /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                     ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                     ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                     ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                              ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                     ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                       ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϳϰ                                        ͬϭϵϵϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                            ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                     ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                        ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                     ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                     ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                     ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                     /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                     ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                     ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                     ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                              ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                     ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                       ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϳϱ                                        ͬϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                            ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                     ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                        ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                     ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                     ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                     ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                     /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                     ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                     ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                     ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                              ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                     ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                       ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϳϲ                                        ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                            ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                     ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                        ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                     ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                     ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                     ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                     
                                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 351 of 450
                                                                                                                                                                                   $SSHQGL['
                                                                                                                                                                      (TXLW\$ZDUG$JUHHPHQWV
                                                                     &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                             ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                   KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η    >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                       /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                   ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                            ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϴͬϮͬϮϬϭϭ͖
                                                   ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϲͬϭϵͬϮϬϭϮ͖
ϳϳ                                    ͬϮϬϬϰ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                        ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                 ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ            ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                 ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
ϳϴ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϳϵ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϴϬ                                    ͬϮϬϭϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                                                                                                                                               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                               ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϰͬϵͬϮϬϭϯ͖
ϴϭ                                    ͬϮϬϬϲ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                               ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                                                                                                                                               ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϴϮ                                    ͬϮϬϭϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                 
                                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 352 of 450
                                                                                                                                                                                   $SSHQGL['
                                                                                                                                                                      (TXLW\$ZDUG$JUHHPHQWV
                                                                     &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                             ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                   KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η    >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                       /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                   ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                            ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϴϯ                                    ͬϮϬϬϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                      ϮϬϭϳͺDŝĚͲ
                                                                     '^ϬϯϵϱϴϯϬͲ                        '^ϬϯϵϲϭϬϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϴϰ                                    ͬϮϬϭϰ        zĞĂƌͺZ^hͺŐƌĞĞŵ                          ϴ                                                                    Ϯϭ                  ϭ                                                                                                                                          ϱͬϯϭͬϮϬϭϴ            EŽ             ϴͬϭϳͬϮϬϭϳ                        ΨϮϮϭ͘ϰϮ
                                                                     '^Ϭϯϵϱϴϰϴ                           '^Ϭϯϵϲϭϭϭ             ĐƵŵĞŶƚƐͬϮϬϭϳͺDŝĚͲ                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                          ĞŶƚ
                                                                                                                                zĞĂƌͺ^ŝŐŶͺĂƌĚ͘ƉĚĨ                                               ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                 ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                 ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϰͬϵͬϮϬϭϯ͖
                                                   ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
ϴϱ                                    ͬϮϬϭϮ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                        ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ               ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                 ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                 ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                   ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϴϴ                                    ͬϮϬϭϮ                                                 ϲ                                                                    ϭϴ                  ϯ                                                                                                                                          ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                        ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                 ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                 ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                   ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭϮͬϮͬϮϬϭϲ͖
ϴϵ                                    ͬϮϬϭϱ                                                 ϲ                                                                    ϭϴ                  ϭ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                        ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                 ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                 ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϴϲ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                 
                                                                                                Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 353 of 450
                                                                                                                                                                                   $SSHQGL['
                                                                                                                                                                      (TXLW\$ZDUG$JUHHPHQWV
                                                                     &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                             ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                   KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                    ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η    >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                       /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                   ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                            ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϴϳ                                    ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϵϬ                                    ͬϮϬϬϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϵϭ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                 ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                 ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                   ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϵϮ                                     ͬϮϬϭϯ                                                ϲ                                                                    ϭϴ                  ϭ                                                                                                                                          ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                        ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                 ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                 ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϵϯ                                    ͬϭϵϵϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                 /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                 ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                 ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                 ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                          ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                 ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                   ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϵϰ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                        ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                 ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                    ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                 ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                 ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                 ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                 
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 354 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϵϱ                                     ͬϮϬϬϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϵϲ                                     ͬϮϬϬϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϵϳ                                     ͬϮϬϬϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϮϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϵϴ                                     ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϱ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϯ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺƐŝ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭͬϮϵͬϮϬϭϰ
                                                                                                                                 ĂͺEŽŶŽŵƉĞƚĞ͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                    ϮϬϭϳͺƌŽĂĚĂƐĞĚ   '^ϬϯϵϱϴϭϯͲ                        '^ϬϯϵϲϭϬϬͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭϮͬϮͬϮϬϭϲ͖
ϵϵ                                     ͬϮϬϭϲ                                                 ϳ                                                                    ϮϬ                  ϭ                                                                                                                                                               zĞƐ            ϵͬϭϱͬϮϬϭϳ                        ΨϮϮϱ͘ϮϮ
                                                    ǁĂƌĚŐƌĞĞŵĞŶƚ    '^ϬϯϵϱϴϮϵ                           '^ϬϯϵϲϭϬϱ        ĐƵŵĞŶƚƐͬϮϬϭϳͺƌŽĂĚĂƐĞĚ^ŝŐ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĂƌĚ͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϬϬ                                    ͬϮϬϭϭ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϳͬϭϱͬϮϬϭϱ            zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϰͬϵͬϮϬϭϯ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϬϭ                                    ͬϮϬϭϭ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϳͬϭϱͬϮϬϭϱ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 355 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϭϬϮ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϬϯ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϬϰ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϬϱ                                    ͬϮϬϬϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϲͺƌŽĂĚĂƐĞĚ   '^ϬϯϵϱϲϱϯͲ                        '^ϬϯϵϲϬϲϭͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϬϲ                                    ͬϮϬϭϱ                                                 ϰ                                                                    ϭϲ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϭϮͬϮͬϮϬϭϲ            EŽ             ϲͬϭϱͬϮϬϭϲ                        Ψϭϰϲ͘ϭϲ
                                                    ǁĂƌĚŐƌĞĞŵĞŶƚ    '^Ϭϯϵϱϲϲϵ                           '^ϬϯϵϲϬϲϲ        ĐƵŵĞŶƚƐͬϮϬϭϲͺƌŽĂĚĂƐĞĚ^ŝŐ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĂƌĚ͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϭϬϳ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 356 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϭϬϴ                                    ͬϮϬϭϭ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                          ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϬϵ                                    ͬϭϵϴϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϭϬ                                    ͬϮϬϬϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϭϭϭ                                    ͬϮϬϭϬ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                          ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
ϭϭϮ                                    ͬϭϵϵϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϭϭϯ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 357 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϰͬϵͬϮϬϭϯ͖
ϭϭϰ                                        ϮϬϬϱ                                              ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ            ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϭϭϱ                                     ͬϮϬϭϬ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϲͺƌŽĂĚĂƐĞĚ   '^ϬϯϵϱϲϱϯͲ                        '^ϬϯϵϲϬϲϭͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϭϲ                                    ͬϮϬϭϱ                                                 ϰ                                                                    ϭϲ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϲͬϭϱͬϮϬϭϲ                        Ψϭϰϲ͘ϭϲ
                                                    ǁĂƌĚŐƌĞĞŵĞŶƚ    '^Ϭϯϵϱϲϲϵ                           '^ϬϯϵϲϬϲϲ        ĐƵŵĞŶƚƐͬϮϬϭϲͺƌŽĂĚĂƐĞĚ^ŝŐ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĂƌĚ͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϭϳ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϭϴ                                    ͬϮϬϬϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϭϭϵ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 358 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϮϬ                                    ͬϭϵϵϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϮϭ                                    ͬϭϵϵϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϮϮ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ             Eͬ                Eͬ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϮϯ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϮϰ                                     ͬϮϬϬϲ                                                Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ                    ϳͬϭϱͬϮϬϭϱ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϭϮϱ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 359 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϰͬϵͬϮϬϭϯ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϮϲ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϮϳ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                                                                                                                                                                                                ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϭϮϴ                                    ͬϮϬϬϳ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
ϭϮϵ                                    ͬϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϰͬϵͬϮϬϭϯ͖
ϭϯϬ                                    ͬϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϰͬϵͬϮϬϭϯ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϯϭ                                    ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 360 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϭϯϮ                                    ͬϮϬϭϮ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                          ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϯϯ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϯϰ                                    ͬϮϬϭϳ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϯϱ                                    ͬϮϬϬϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϭϯϲ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϭϯϳ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 361 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϯϴ                                    ͬϭϵϵϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϯϵ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϰϬ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϰϭ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                       ϮϬϭϳͺDŝĚͲ
                                                                      '^ϬϯϵϱϴϯϬͲ                        '^ϬϯϵϲϭϬϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϭϰϮ                                    ͬϮϬϭϯ        zĞĂƌͺZ^hͺŐƌĞĞŵ                          ϴ                                                                    Ϯϭ                  ϭ                                                                                                                                          ϱͬϯϭͬϮϬϭϴ            EŽ             ϴͬϭϳͬϮϬϭϳ                        ΨϮϮϭ͘ϰϮ
                                                                      '^Ϭϯϵϱϴϰϴ                           '^Ϭϯϵϲϭϭϭ             ĐƵŵĞŶƚƐͬϮϬϭϳͺDŝĚͲ                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                           ĞŶƚ
                                                                                                                                 zĞĂƌͺ^ŝŐŶͺĂƌĚ͘ƉĚĨ                                               ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϰϯ                                    ͬϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 362 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϰϰ                                    ͬϮϬϬϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϰϱ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϰͬϵͬϮϬϭϯ͖
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
ϭϰϲ                                    ͬϮϬϬϴ                                                 ϲ                                                                    ϭϴ                  ϭ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ               ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϰϳ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϰϴ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϭϰϵ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 363 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϰͬϵͬϮϬϭϯ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϱϬ                                    ͬϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϵͬϮϬͬϮϬϭϬ͖
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
ϭϱϭ                                    ͬϮϬϬϵ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ               ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭϮͬϮͬϮϬϭϲ͖
ϭϱϮ                                    ͬϮϬϬϵ                                                 ϲ                                                                    ϭϴ                  ϭ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϭϱϯ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϱϰ                                    ͬϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                       ϮϬϭϳͺDŝĚͲ
                                                                      '^ϬϯϵϱϴϯϬͲ                        '^ϬϯϵϲϭϬϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϭϱϱ                                    ͬϮϬϭϱ        zĞĂƌͺZ^hͺŐƌĞĞŵ                          ϴ                                                                    Ϯϭ                  Ϯ                                                                                                                                          ϱͬϯϭͬϮϬϭϴ            EŽ             ϴͬϭϳͬϮϬϭϳ                        ΨϮϮϭ͘ϰϮ
                                                                      '^Ϭϯϵϱϴϰϴ                           '^Ϭϯϵϲϭϭϭ             ĐƵŵĞŶƚƐͬϮϬϭϳͺDŝĚͲ                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                           ĞŶƚ
                                                                                                                                 zĞĂƌͺ^ŝŐŶͺĂƌĚ͘ƉĚĨ                                               ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 364 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϭϱϲ                                    ͬϮϬϭϯ                                                 ϲ                                                                    ϭϴ                  ϭ                                                                                                                                          ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                                                                                                                                                                                                ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϭϱϳ                                    ͬϮϬϭϬ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϱϴ                                    ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                            ϳͬϭϱͬϮϬϭϱ͖
ϭϱϵ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                   ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϲϬ                                    ͬϭϵϵϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϭϲϭ                                    ͬϮϬϬϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 365 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϲϮ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϲϯ                                    ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϲϰ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϲϱ                                    ͬϮϬϬϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
ϭϲϲ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϲϳ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 366 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϭϲϴ                                    ͬϭϵϵϵ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϲϵ                                    ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϵͬϮϬͬϮϬϭϬ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϳϬ                                    ͬϮϬϬϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϴͬϮͬϮϬϭϭ͖            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϲͬϭϵͬϮϬϭϮ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϳϭ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϳϮ                                    ͬϮϬϭϯ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϳͬϭϱͬϮϬϭϱ            zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϳϯ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                     Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 367 of 450
                                                                                                                                                                                        $SSHQGL['
                                                                                                                                                                           (TXLW\$ZDUG$JUHHPHQWV
                                                                          &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                                  ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                        KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                         ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                          ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                            /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                        ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                                 ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϳϰ                                        ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                       ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϳϱ                                        ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                      ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                        ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϭϳϲ                                        ͬϮϬϭϮ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                          ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                             ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                      ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                      ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϵͬϮϬͬϮϬϭϬ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϳϳ                                        ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϴͬϮͬϮϬϭϭ͖            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϲͬϭϵͬϮϬϭϮ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϳϴ                                        ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                      ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϴͬϮͬϮϬϭϭ͖
                                                        ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϴϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϲͬϭϵͬϮϬϭϮ͖
ϭϴϬ                                        ͬϮϬϬϮ                                                 ϲ                                                                    ϭϵ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                             ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϯ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺƐŝ                                            ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϰͬϵͬϮϬϭϯ͖
                                                                                                                                     ĂͺEŽŶŽŵƉĞƚĞ͘ƉĚĨ                                                 ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ               ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                      ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                      ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                      
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 368 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϳϵ                                    ͬϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϭϴϭ                                    ͬϮϬϬϲ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                          ϵͬϮϬͬϮϬϭϬ            zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϰͬϵͬϮϬϭϯ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϴϮ                                    ͬϮϬϭϭ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϳͬϭϱͬϮϬϭϱ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϭϴϯ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϴϰ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϴϱ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 369 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϴϲ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϭϴϳ                                    ͬϮϬϬϲ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϰͬϵͬϮϬϭϯ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϴϴ                                     ϮϬϭϯ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϳͬϭϱͬϮϬϭϱ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
ϭϴϵ                                     ϮϬϭϭ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϵͬϮϬͬϮϬϭϬ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϵϬ                                    ͬϮϬϬϵ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϳͬϭϱͬϮϬϭϱ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϵϭ                                    ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϵϮ                                    ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ                  ϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 370 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϵϯ                                    ͬϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϵϰ                                    ͬϭϵϵϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϵϱ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
ϭϵϴ                                    ͬϮϬϬϳ                                                 Ϯ                                                                    ϭϰ                  ϯ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ
                                                                                                                                                                                                                                                                                                                                ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϵϲ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϭϵϳ                                    ͬϭϵϵϵ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                     Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 371 of 450
                                                                                                                                                                                        $SSHQGL['
                                                                                                                                                                           (TXLW\$ZDUG$JUHHPHQWV
                                                                          &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                                  ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                        KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                         ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ       &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                            /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                        ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                                 ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϭϵϵ                                        ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϮϬϬ                                        ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                       ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϬϭ                                         ϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                      ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                        ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϰϮͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
ϮϬϮ                                        ͬϮϬϭϬ                                                 Ϯ                                                                    ϭϱ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                             ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϰϴ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺƐŝ                                                                                                                                                                          ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                      ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ĂͺEŽŶŽŵƉĞƚĞ͘ƉĚĨ                                                                                                                                                                               ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                      ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϬϯ                                        ͬϭϵϵϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϬϰ                              ϰϵϭ       ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                      
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 372 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϬϱ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϬϲ                                    ͬϭϵϵϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϬϳ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϬϴ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϬϵ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϮϭϬ                                    ͬϮϬϬϭ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 373 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϭϭ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϵͬϮϬͬϮϬϭϬ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϭϮ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϰͬϵͬϮϬϭϯ͖            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭͬϮϵͬϮϬϭϰ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϭϯ                                    ͬϭϵϵϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
Ϯϭϰ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϰͬϵͬϮϬϭϯ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϭϱ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
Ϯϭϲ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 374 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                       &               '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϯϱͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϭϳ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ         '^Ϭϯϵϱϵϱϯ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                    ϮϬϭϳzͺŽĚĞ^ƚĂĨĨ                                                                                                                              ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                                       '^ϬϯϵϱϴϵϵͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϭϴ                                    ͬϮϬϭϬ        ͺ^dͺZ^hͺ/&Dͺ                          ϭϯ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                                       '^Ϭϯϵϱϵϭϰ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                    h/d^ͺŐƌĞĞŵĞŶƚ                                                                                                                               ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϯϱͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϭϵ                                    ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ         '^Ϭϯϵϱϵϱϯ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϯϱͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
ϮϮϬ                                    ͬϮϬϬϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ         '^Ϭϯϵϱϵϱϯ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϯϱͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϮϭ                                    ͬϭϵϵϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ         '^Ϭϯϵϱϵϱϯ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϲͺƌŽĂĚĂƐĞĚ    '^ϬϯϵϱϲϱϯͲ                       '^ϬϯϵϲϬϲϭͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϮϮ                                    ͬϮϬϭϰ                                                 ϰ                                                                    ϭϲ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϲͬϭϱͬϮϬϭϲ                        Ψϭϰϲ͘ϭϲ
                                                    ǁĂƌĚŐƌĞĞŵĞŶƚ     '^Ϭϯϵϱϲϲϵ                          '^ϬϯϵϲϬϲϲ        ĐƵŵĞŶƚƐͬϮϬϭϲͺƌŽĂĚĂƐĞĚ^ŝŐ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĂƌĚ͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 375 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϮϯ                                     ͬϮϬϬϯ                                               ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ      Eͬ                Eͬ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϮϰ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϮϱ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϮϲ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϮϳ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
ϮϮϴ                                     ϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 376 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϲͬϭϵͬϮϬϭϮ͖
ϮϮϵ                                    ͬϮϬϬϳ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϰͬϵͬϮϬϭϯ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ               ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ            ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϯϬ                                     ϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ             Eͬ                Eͬ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                       ϮϬϭϳͺDŝĚͲ
                                                                      '^ϬϯϵϱϴϯϬͲ                        '^ϬϯϵϲϭϬϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
Ϯϯϭ                                    ͬϮϬϭϮ        zĞĂƌͺZ^hͺŐƌĞĞŵ                          ϴ                                                                    Ϯϭ                  ϭ                                                                                                                                          ϱͬϯϭͬϮϬϭϴ            EŽ             ϴͬϭϳͬϮϬϭϳ                        ΨϮϮϭ͘ϰϮ
                                                                      '^Ϭϯϵϱϴϰϴ                           '^Ϭϯϵϲϭϭϭ             ĐƵŵĞŶƚƐͬϮϬϭϳͺDŝĚͲ                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                           ĞŶƚ
                                                                                                                                 zĞĂƌͺ^ŝŐŶͺĂƌĚ͘ƉĚĨ                                               ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϮϯϮ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϯϯ                                    ͬϮϬϬϲ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ                    ϳͬϭϱͬϮϬϭϱ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
Ϯϯϰ                                    ͬϮϬϬϭ                                                 ϲ                                                                    ϭϴ                  ϭ                                                                                                                                          ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϯϱ                                    ͬϮϬϬϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 377 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϯϲ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϰͬϵͬϮϬϭϯ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϯϳ                                    ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
Ϯϯϴ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϯϵ                                    ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
ϮϰϬ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϰϭ                                    ͬϭϵϵϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 378 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϮϰϮ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϰϯ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϰϰ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
Ϯϰϱ                                    ͬϮϬϭϱ                                                 ϲ                                                                    ϭϴ                  ϯ                                                                                                                                          ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϰϲ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϰϳ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 379 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                       &               '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ    '^ϬϯϵϱϲϭϰͲ                       '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϰϴ                                    ͬϮϬϬϴ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ         '^ϬϯϵϱϲϯϮ                          '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ                    ϭϮͬϮͬϮϬϭϲ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϯϱͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
Ϯϰϵ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ         '^Ϭϯϵϱϵϱϯ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϯϱͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
ϮϱϬ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ         '^Ϭϯϵϱϵϱϯ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϯϱͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϱϭ                                    ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ              Eͬ               Eͬ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ         '^Ϭϯϵϱϵϱϯ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϯϱͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϱϮ                                    ͬϮϬϭϲ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ              Eͬ               Eͬ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ         '^Ϭϯϵϱϵϱϯ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϯϱͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϱϯ                                        ϭϵϵϱ                                             ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ         '^Ϭϯϵϱϵϱϯ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ    '^ϬϯϵϱϲϯϯͲ                       '^ϬϯϵϲϬϰϮͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                            ϰͬϵͬϮϬϭϯ͖
Ϯϱϰ                                    ͬϮϬϬϵ                                                 ϯ                                                                    ϭϱ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                     ĞŵĞŶƚͺƵƐƚƌĂůŝĂ   '^ϬϯϵϱϲϱϮ                          '^ϬϯϵϲϬϰϴ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺƐŝ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                 ĂͺEŽŶŽŵƉĞƚĞ͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 380 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
Ϯϱϱ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϱϲ                                    ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϱϳ                                    ͬϮϬϭϳ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
Ϯϱϴ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϱϵ                                    ͬϮϬϭϬ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ      Eͬ                Eͬ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϰͬϵͬϮϬϭϯ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϲϬ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 381 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
Ϯϲϭ                                     ϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
ϮϲϮ                                    ͬϮϬϬϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϲϯ                                     ϮϬϬϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
Ϯϲϰ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
Ϯϲϱ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϲϲ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 382 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
Ϯϲϳ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϲϴ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϰͬϵͬϮϬϭϯ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϲϵ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
ϮϳϬ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϵͬϮϭͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϳϭ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϳϮ                                     ͬϭϵϵϱ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 383 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϰͬϵͬϮϬϭϯ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϳϯ                                     ͬϮϬϭϬ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϳϰ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϳϱ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
Ϯϳϲ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
Ϯϳϳ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
Ϯϳϴ                                    ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 384 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
Ϯϳϵ                                    ͬϮϬϬϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϴϬ                                    ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϴϭ                                    ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
ϮϴϮ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϴϯ                                    ͬϭϵϵϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϴϰ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 385 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϴϱ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϴϲ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϮϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϴϳ                                    ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϱ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϯ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺƐŝ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ
                                                                                                                                 ĂͺEŽŶŽŵƉĞƚĞ͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
Ϯϴϴ                                     ͬϮϬϬϵ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϰͬϵͬϮϬϭϯ͖
Ϯϴϵ                                    ͬϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϵϬ                                     ͬϮϬϭϭ                                               ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 386 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϵϭ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϮϵϮ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϵϯ                                    ͬϮϬϬϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
Ϯϵϰ                                     ϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖
Ϯϵϱ                                    ͬϮϬϬϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
Ϯϵϲ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 387 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
Ϯϵϳ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϵͬϮϬͬϮϬϭϬ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϵϴ                                     ϮϬϭϬ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϳͬϭϱͬϮϬϭϱ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
Ϯϵϵ                                    ͬϮϬϬϲ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϰͬϵͬϮϬϭϯ͖            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭͬϮϵͬϮϬϭϰ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϯϬϬ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϬϭ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϬϮ                                    ͬϮϬϬϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϰͬϵͬϮϬϭϯ͖            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 388 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϯϬϯ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϬϰ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϬϱ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϰͬϵͬϮϬϭϯ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϬϲ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϬϳ                                    ͬϮϬϬϮ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ                    ϳͬϭϱͬϮϬϭϱ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϯϬϴ                                    ͬϮϬϭϲ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 389 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϬϵ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ             Eͬ                Eͬ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϭϬ                                    ͬϮϬϭϯ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϳͬϭϱͬϮϬϭϱ            zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϭϭ                                    ͬϭϵϵϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϯϭϮ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϯϭϯ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϯϭϰ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 390 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϭϱ                                    ͬϮϬϬϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϴϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϯϭϲ                                    ͬϮϬϬϯ                                                 ϲ                                                                    ϭϵ                  Ϯ                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϯ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺƐŝ                                            ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                ϭͬϮϵͬϮϬϭϰ
                                                                                                                                 ĂͺEŽŶŽŵƉĞƚĞ͘ƉĚĨ                                                 ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϭϳ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ             Eͬ                Eͬ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϭϴ                                    ͬϮϬϭϳ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϭϵ                                    ͬϭϵϴϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
ϯϮϬ                                    ͬϮϬϬϱ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 391 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϮϭ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϯϮϮ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                            ϳͬϭϱͬϮϬϭϱ͖
ϯϮϯ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                   ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϮϰ                                    ͬϮϬϬϱ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ                    ϳͬϭϱͬϮϬϭϱ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϲͺƌŽĂĚĂƐĞĚ   '^ϬϯϵϱϲϱϯͲ                        '^ϬϯϵϲϬϲϭͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϯϮϱ                                     ͬϮϬϭϱ                                                ϰ                                                                    ϭϲ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         EŽ             ϲͬϭϱͬϮϬϭϲ                        Ψϭϰϲ͘ϭϲ
                                                    ǁĂƌĚŐƌĞĞŵĞŶƚ    '^Ϭϯϵϱϲϲϵ                           '^ϬϯϵϲϬϲϲ        ĐƵŵĞŶƚƐͬϮϬϭϲͺƌŽĂĚĂƐĞĚ^ŝŐ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĂƌĚ͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϮϲ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϭϮͬϮͬϮϬϭϲ͖          zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ               ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϮϳ                                     ϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 392 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
ϯϮϴ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϮϵ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϯϬ                                    ͬϮϬϭϳ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϵͬϮϬͬϮϬϭϬ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϮϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϯϭ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϱ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϰͬϵͬϮϬϭϯ͖            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϯ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺƐŝ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭͬϮϵͬϮϬϭϰ
                                                                                                                                 ĂͺEŽŶŽŵƉĞƚĞ͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϯϮ                                    ͬϮϬϭϲ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϯϯ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                     Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 393 of 450
                                                                                                                                                                                        $SSHQGL['
                                                                                                                                                                           (TXLW\$ZDUG$JUHHPHQWV
                                                                          &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                                  ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                        KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                         ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                          ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                            /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                        ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                                 ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                       ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϯϰ                                        ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                      ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                           ϮϬϭϳͺDŝĚͲ
                                                                          '^ϬϯϵϱϴϯϬͲ                        '^ϬϯϵϲϭϭϮͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϯϰϭ                                        ͬϮϬϭϯ        zĞĂƌͺZ^hͺŐƌĞĞŵ                          ϴ                                                                    ϮϮ                  ϯ                                                                                                                                            Eͬ                Eͬ            ϴͬϭϳͬϮϬϭϳ                        ΨϮϮϭ͘ϰϮ
                                                                          '^Ϭϯϵϱϴϰϴ                           '^Ϭϯϵϲϭϭϵ             ĐƵŵĞŶƚƐͬϮϬϭϳͺDŝĚͲ                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                               ĞŶƚ
                                                                                                                                  zĞĂƌͺ^ŝŐŶͺĂƌĚͺƐŝĂ͘ƉĚĨ                                             ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                      ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                      ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϯϱ                                        ͬϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϯϯϲ                                        ͬϮϬϬϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϯϳ                                        ͬϮϬϬϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϯϯϴ                                        ͬϮϬϬϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                      
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 394 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
ϯϯϵ                                     ͬϮϬϬϵ                                               ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϰϬ                                    ͬϮϬϬϲ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϵͬϮϬͬϮϬϭϬ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϰϮ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϰϯ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϰϰ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
ϯϰϱ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 395 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϯϰϲ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϰϳ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϯϰϴ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϱϬ                                    ͬϮϬϬϳ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ                    ϳͬϭϱͬϮϬϭϱ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϲͺƌŽĂĚĂƐĞĚ   '^ϬϯϵϱϲϱϯͲ                        '^ϬϯϵϲϬϲϭͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϰϵ                                    ͬϮϬϭϱ                                                 ϰ                                                                    ϭϲ                  ϯ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϲͬϭϱͬϮϬϭϲ                        Ψϭϰϲ͘ϭϲ
                                                    ǁĂƌĚŐƌĞĞŵĞŶƚ    '^Ϭϯϵϱϲϲϵ                           '^ϬϯϵϲϬϲϲ        ĐƵŵĞŶƚƐͬϮϬϭϲͺƌŽĂĚĂƐĞĚ^ŝŐ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĂƌĚ͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϲͺƌŽĂĚĂƐĞĚ   '^ϬϯϵϱϲϱϯͲ                        '^ϬϯϵϲϬϲϭͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϱϮ                                    ͬϮϬϭϱ                                                 ϰ                                                                    ϭϲ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϲͬϭϱͬϮϬϭϲ                        Ψϭϰϲ͘ϭϲ
                                                    ǁĂƌĚŐƌĞĞŵĞŶƚ    '^Ϭϯϵϱϲϲϵ                           '^ϬϯϵϲϬϲϲ        ĐƵŵĞŶƚƐͬϮϬϭϲͺƌŽĂĚĂƐĞĚ^ŝŐ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĂƌĚ͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϯϱϭ                                    ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 396 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϱϯ                                     ͬϮϬϬϱ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϵͬϮϬͬϮϬϭϬ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϯϱϰ                                    ͬϮϬϭϲ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϯϱϱ                                    ͬϮϬϭϱ                                                 ϲ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ               ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϱϲ                                    ͬϮϬϬϴ                                                 Ϯ                                                                    ϭϰ                  ϯ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ                    ϭϮͬϮͬϮϬϭϲ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϱϳ                                    ͬϭϵϵϵ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϵͬϮϬͬϮϬϭϬ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϮϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϱϴ   >ŝŶ                              ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϱ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϰͬϵͬϮϬϭϯ͖            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϯ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺƐŝ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭͬϮϵͬϮϬϭϰ
                                                                                                                                 ĂͺEŽŶŽŵƉĞƚĞ͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 397 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϳϭϱϴͲ                                                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϯϱϵ                                    ͬϮϬϬϱ                                                ϭϬ                                        WĂƉĞƌ                                           ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϳϭϲϯ                                                                                                                                                                                                             ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϲͺƌŽĂĚĂƐĞĚ   '^ϬϯϵϱϲϱϯͲ                        '^ϬϯϵϲϬϲϭͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϲϮ                                    ͬϮϬϭϱ                                                 ϰ                                                                    ϭϲ                  ϯ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ      Eͬ                Eͬ            ϲͬϭϱͬϮϬϭϲ                        Ψϭϰϲ͘ϭϲ
                                                    ǁĂƌĚŐƌĞĞŵĞŶƚ    '^Ϭϯϵϱϲϲϵ                           '^ϬϯϵϲϬϲϲ        ĐƵŵĞŶƚƐͬϮϬϭϲͺƌŽĂĚĂƐĞĚ^ŝŐ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĂƌĚ͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϲϬ                                    ͬϮϬϬϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϲϭ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϲϯ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϲϰ                                     ϮϬϭϳ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ             Eͬ                Eͬ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ                 Ϯ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 398 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϲϱ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϲϲ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϲϳ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϲϴ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ             Eͬ                Eͬ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϵͬϮϬͬϮϬϭϬ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϲϵ                                    ͬϮϬϬϳ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϳͬϭϱͬϮϬϭϱ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϳϬ                                    ͬϮϬϬϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 399 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϳϭ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϵͬϮϬͬϮϬϭϬ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϳϮ                                    ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϯϳϯ                                    ͬϮϬϬϳ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                         ϰͬϵͬϮϬϭϯ͖            zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                ϭͬϮϵͬϮϬϭϰ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϳϰ                                    ͬϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϳϱ                                    ͬϮϬϬϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϵͬϮϬͬϮϬϭϬ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϳϲ                                    ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϴͬϮͬϮϬϭϭ͖            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϲͬϭϵͬϮϬϭϮ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 400 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϯϳϳ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϯϳϴ                                    ͬϮϬϭϰ                                                 ϲ                                                                    ϭϴ                  ϭ                                                                                                                                          ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϳϵ                                    ͬϭϵϵϴ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ                    ϳͬϭϱͬϮϬϭϱ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϯϴϬ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϰͬϵͬϮϬϭϯ͖
ϯϴϭ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϯϴϮ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                       ϮϬϭϲͺDŝĚͲ                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                      '^ϬϯϵϱϲϳϬͲ                        '^ϬϯϵϲϬϲϳͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϴϯ                                    ͬϮϬϭϯ        zĞĂƌͺZ^hͺŐƌĞĞŵ                          ϱ                                                                    ϭϳ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ      Eͬ                Eͬ            ϴͬϭϲͬϮϬϭϲ                        Ψϭϲϱ͘ϲϱ
                                                                      '^Ϭϯϵϱϲϴϴ                           '^ϬϯϵϲϬϳϮ             ĐƵŵĞŶƚƐͬϮϬϭϲͺDŝĚͲ
                                                           ĞŶƚ                                                                                                                                    ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                 zĞĂƌͺ^ŝŐŶͺĂƌĚ͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 401 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϰͬϵͬϮϬϭϯ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϴϰ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
ϯϴϱ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖
ϯϴϲ                                    ͬϮϬϬϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϴϳ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϴϴ                                     ͬϭϵϵϲ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
ϯϴϵ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 402 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                                                                                                                                                                                                ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϯϵϬ                                    ͬϮϬϭϬ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϱϯϭϰͲ
ϯϵϭ                                    ͬϭϵϵϯ                                                ϭϬ                                        WĂƉĞƌ                                           ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϱϯϭϵ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϯϵϮ                                    ͬϮϬϬϴ                                                 ϲ                                                                    ϭϴ                  ϭ                                                                                                                                          ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϵϯ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϵϰ                                    ͬϮϬϬϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϯϵϱ                                     ͬϮϬϭϱ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                     Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 403 of 450
                                                                                                                                                                                        $SSHQGL['
                                                                                                                                                                           (TXLW\$ZDUG$JUHHPHQWV
                                                                          &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                                  ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                        KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                         ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                          ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                            /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                        ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                                 ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϰͬϵͬϮϬϭϯ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϭͬϮϵͬϮϬϭϰ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϵϲ                                        ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϭͬϮϵͬϮϬϭϰ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϵϳ                                        ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
ϯϵϴ                                        ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϯϵϵ                                        ͬϮϬϭϳ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                             ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                       ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
ϰϬϬ                                        ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                             ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                     ϰͬϵͬϮϬϭϯ͖
ϰϬϭ                                        ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                      
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 404 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϬϮ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϬϯ                                    ͬϭϵϵϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϬϰ                                    ͬϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϬϱ                                    ͬϭϵϵϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϬϲ                                    ͬϮϬϬϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϰͬϵͬϮϬϭϯ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϬϳ                                    ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 405 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                       &               '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϯϱͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϬϴ                                    ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ         '^Ϭϯϵϱϵϱϯ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϰͬϵͬϮϬϭϯ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϯϱͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϬϵ                                    ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ         '^Ϭϯϵϱϵϱϯ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϯϱͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϭϬ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ         '^Ϭϯϵϱϵϱϯ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϯϱͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϰϭϭ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ         '^Ϭϯϵϱϵϱϯ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ    '^ϬϯϵϱϲϯϯͲ                       '^ϬϯϵϲϬϰϮͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϭϰ                                    ͬϮϬϭϬ                                                 ϯ                                                                    ϭϱ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                     ĞŵĞŶƚͺƵƐƚƌĂůŝĂ   '^ϬϯϵϱϲϱϮ                          '^ϬϯϵϲϬϰϴ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺƐŝ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ
                                                                                                                                 ĂͺEŽŶŽŵƉĞƚĞ͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϯϱͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϰϭϮ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ         '^Ϭϯϵϱϵϱϯ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 406 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
ϰϭϯ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
ϰϭϱ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϭϲ                                     ͬϮϬϬϵ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϵͬϮϬͬϮϬϭϬ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϭϳ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϭϴ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϭϵ                                    ͬϮϬϬϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                     Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 407 of 450
                                                                                                                                                                                        $SSHQGL['
                                                                                                                                                                           (TXLW\$ZDUG$JUHHPHQWV
                                                                           &               '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                                  ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                        KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                         ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                          ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                            /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                        ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                                 ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                           ϮϬϭϲͺDŝĚͲ                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                           '^ϬϯϵϱϲϳϬͲ                       '^ϬϯϵϱϯϯϰͲ
ϰϮϬ                                        ͬϮϬϭϮ        zĞĂƌͺZ^hͺŐƌĞĞŵ                          ϱ                                        WĂƉĞƌ                                           ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ      Eͬ                Eͬ            ϴͬϭϲͬϮϬϭϲ                        Ψϭϲϱ͘ϲϱ
                                                                           '^Ϭϯϵϱϲϴϴ                          '^Ϭϯϵϱϯϯϵ
                                                               ĞŶƚ                                                                                                                                    ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                                                                                      ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϴͬϮͬϮϬϭϭ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϯϱͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϮϭ                                        ͬϮϬϬϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ         '^Ϭϯϵϱϵϱϯ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϯϱͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϮϮ                                        ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ         '^Ϭϯϵϱϵϱϯ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϯϱͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϮϯ                                         ϭϵϵϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ         '^Ϭϯϵϱϵϱϯ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                        ϮϬϭϲͺƌŽĂĚĂƐĞĚ    '^ϬϯϵϱϲϱϯͲ                       '^ϬϯϵϲϬϲϭͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϰϮϰ                                        ͬϮϬϭϱ                                                 ϰ                                                                    ϭϲ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         EŽ             ϲͬϭϱͬϮϬϭϲ                        Ψϭϰϲ͘ϭϲ
                                                        ǁĂƌĚŐƌĞĞŵĞŶƚ     '^Ϭϯϵϱϲϲϵ                          '^ϬϯϵϲϬϲϲ        ĐƵŵĞŶƚƐͬϮϬϭϲͺƌŽĂĚĂƐĞĚ^ŝŐ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                         ŶĂƌĚ͘ƉĚĨ
                                                                                                                                                                                                      ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϯϱͲ                       '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϮϱ                                        ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ         '^Ϭϯϵϱϵϱϯ                          '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϰͬϵͬϮϬϭϯ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ    '^ϬϯϵϱϵϱϰͲ                       '^ϬϯϵϲϭϮϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϮϲ                  ƌ                     ͬϮϬϭϮ                                                ϭϭ                                                                    Ϯϱ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚͺƵƐƚƌĂůŝĂ   '^Ϭϯϵϱϵϳϯ                          '^Ϭϯϵϲϭϯϯ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺƐŝ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ
                                                                                                                                     ĂͺEŽŶŽŵƉĞƚĞ͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                      
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 408 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϮϳ                                    ͬϭϵϴϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϰϮϴ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϲͺƌŽĂĚĂƐĞĚ   '^ϬϯϵϱϲϱϯͲ                        '^ϬϯϵϲϬϲϭͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϮϵ                                     ϮϬϭϰ                                                 ϰ                                                                    ϭϲ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϲͬϭϱͬϮϬϭϲ                        Ψϭϰϲ͘ϭϲ
                                                    ǁĂƌĚŐƌĞĞŵĞŶƚ    '^Ϭϯϵϱϲϲϵ                           '^ϬϯϵϲϬϲϲ        ĐƵŵĞŶƚƐͬϮϬϭϲͺƌŽĂĚĂƐĞĚ^ŝŐ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĂƌĚ͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϰϯϬ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϯϭ                                     ϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϰϯϮ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 409 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
ϰϯϯ                                     ͬϮϬϭϰ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
ϰϯϰ                                    ͬϮϬϬϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϯϱ                                    ͬϮϬϭϲ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
ϰϯϲ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
ϰϯϳ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϰͬϵͬϮϬϭϯ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϯϴ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                     Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 410 of 450
                                                                                                                                                                                        $SSHQGL['
                                                                                                                                                                           (TXLW\$ZDUG$JUHHPHQWV
                                                                          &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                                  ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                        KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                         ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                          ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                            /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                        ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                                 ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϰϯϵ                                        ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                      ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                       ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
ϰϰϬ                                        ͬϮϬϬϲ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                             ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                      ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                      ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                      ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                                                                                                                                                                                                    ϵͬϮϬͬϮϬϭϬ͖
                                                        ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϰϰϭ                                        ͬϮϬϬϵ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                         ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                             ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                      ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                      ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϰϮ                                         ͬϮϬϬϮ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϰϯ                                        ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ             Eͬ                Eͬ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϰϰ                                        ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                      
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 411 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϰϱ                                    ͬϭϵϵϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
ϰϰϲ                                     ͬϮϬϭϯ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
ϰϰϳ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϰϴ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϰϵ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖
ϰϱϬ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                         ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 412 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϰͬϵͬϮϬϭϯ͖
ϰϱϭ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϱϮ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϲͬϭϵͬϮϬϭϮ͖
ϰϱϯ                                    ͬϮϬϬϰ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ            ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϱϰ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϱϱ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϱϲ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 413 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϰϱϳ                                    ͬϮϬϭϰ                                                 ϲ                                                                    ϭϴ                  ϭ                                                                                                                                          ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϳͬϭϱͬϮϬϭϱ͖
ϰϱϴ                                    ͬϮϬϭϬ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϭϮͬϮͬϮϬϭϲ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϱϵ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϲϬ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϲϭ                                    ͬϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϵͬϮϭͬϮϬϭϬ͖
ϰϲϮ                                    ͬϭϵϵϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                            ϴͬϮͬϮϬϭϭ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 414 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
ϰϲϯ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϲϰ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϲϱ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϲϲ                                    ͬϮϬϬϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϲϳ                                    ͬϭϵϵϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϲϴ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 415 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϲϵ                                    ͬϮϬϭϬ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϳͬϭϱͬϮϬϭϱ            zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϰϳϬ                                     ͬϮϬϬϵ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                                                                                                                                                                                                ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϰϳϭ                                    ͬϮϬϬϱ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϳϮ                                     ϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϰϳϯ                                    ͬϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϳϰ                                     ϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 416 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϳϱ                                     ͬϮϬϬϵ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϵͬϮϬͬϮϬϭϬ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϳϲ                                    ͬϮϬϬϴ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϳͬϭϱͬϮϬϭϱ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
ϰϳϳ                                    ͬϮϬϬϲ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϳϴ                                    ͬϮϬϬϮ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϲͬϭϵͬϮϬϭϮ͖
ϰϳϵ                                    ͬϮϬϬϯ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ            ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϴϬ                                    ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
ϰϴϭ                                    ͬϮϬϬϴ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ               ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 417 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                                                                                                                                                                                                ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϰϴϮ                                    ͬϮϬϬϲ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϴϯ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϰϴϰ                                    ͬϮϬϭϭ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϴϱ                                    ͬϮϬϬϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϴϲ                                     ͬϮϬϬϰ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭͬϮϵͬϮϬϭϰ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϰϴϳ                                    ͬϭϵϵϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                         Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 418 of 450
                                                                                                                                                                                            $SSHQGL['
                                                                                                                                                                               (TXLW\$ZDUG$JUHHPHQWV
                                                                              &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                                      ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                            KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                             ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                              ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                                /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                            ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                                     ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                          /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                          ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                          ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                          ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                                   ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                          ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                           ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϰϴϴ                                            ͬϮϬϭϲ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                                 ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                          ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                             ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                          ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                          ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                          ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                          /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                          ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                          ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                          ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                                   ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                          ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                            ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϴϵ                                            ͬϭϵϵϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                                 ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                          ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                             ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                          ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                          ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                          ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                          /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                          ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                                   ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                            ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϰϵϬ                                            ͬϮϬϭϭ                                                 ϲ                                                                    ϭϴ                  ϭ                                                                                                                                            Eͬ                Eͬ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                                 ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                             ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                          ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                          ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                          /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                          ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                   ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                          ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                           ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϵϭ                                            ͬϮϬϭϰ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϳͬϭϱͬϮϬϭϱ            zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                                 ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                          ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                             ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                          ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                          /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                          ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                          ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                          ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                                   ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                          ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                            ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϵϮ                                            ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                                 ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                          ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                             ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                          ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                          ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                          ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                          /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                          ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                          ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                          ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                                   ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                          ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                            ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϮϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϴͬϮͬϮϬϭϭ͖
ϰϵϯ                                            ͬϮϬϬϲ                                                ϭϬ                                                                    Ϯϱ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                                 ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϯ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺƐŝ                                                                                                                                                                          ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                          ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ĂͺEŽŶŽŵƉĞƚĞ͘ƉĚĨ                                                                                                                                                                               ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                          ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                          ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                          ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                          
                                                                                                     Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 419 of 450
                                                                                                                                                                                        $SSHQGL['
                                                                                                                                                                           (TXLW\$ZDUG$JUHHPHQWV
                                                                          &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                                  ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                        KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                         ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                          ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                            /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                        ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                                 ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϵϰ                                         ͬϮϬϬϲ                                               ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϵϱ                                        ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϰϵϲ                                        ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                      ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                        ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϰϵϳ                                        ͬϮϬϭϯ                                                 Ϯ                                                                    ϭϰ                  Ϯ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                             ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                      ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                      ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                       ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϵϴ                                        ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϰϵϵ                                        ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ               ϴͬϮͬϮϬϭϭ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϲͬϭϵͬϮϬϭϮ͖
                                                        ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϬϭ                                        ͬϭϵϵϴ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                             ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ                    ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ




                                                                                                                                                                                                      
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 420 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϬϬ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ             Eͬ                Eͬ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϭͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
ϱϬϮ                                    ͬϭϵϵϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϬϯ                                    ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϬϰ                                    ͬϮϬϭϳ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϬϱ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                    ϮϬϭϳͺƌŽĂĚĂƐĞĚ   '^ϬϯϵϱϴϭϯͲ                        '^ϬϯϵϲϭϬϬͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭϮͬϮͬϮϬϭϲ͖
ϱϬϲ                                    ͬϮϬϭϲ                                                 ϳ                                                                    ϮϬ                  ϭ                                                                                                                                                               zĞƐ            ϵͬϭϱͬϮϬϭϳ                        ΨϮϮϱ͘ϮϮ
                                                    ǁĂƌĚŐƌĞĞŵĞŶƚ    '^ϬϯϵϱϴϮϵ                           '^ϬϯϵϲϭϬϱ        ĐƵŵĞŶƚƐͬϮϬϭϳͺƌŽĂĚĂƐĞĚ^ŝŐ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĂƌĚ͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 421 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϬϳ                                    ͬϮϬϭϭ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϳͬϭϱͬϮϬϭϱ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϱϬϴ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϬϵ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϰͬϵͬϮϬϭϯ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϭϬ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϭϭ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϭϮ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϳͬϭϱͬϮϬϭϱ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 422 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϭϯ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϵͬϮϬͬϮϬϭϬ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϭϰ                                    ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϱϭϱ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϭϲ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                       ϮϬϭϳͺDŝĚͲ
                                                                      '^ϬϯϵϱϴϯϬͲ                        '^ϬϯϵϲϭϬϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϱϭϳ                                    ͬϮϬϭϮ        zĞĂƌͺZ^hͺŐƌĞĞŵ                          ϴ                                                                    Ϯϭ                  ϭ                                                                                                                                          ϱͬϯϭͬϮϬϭϴ            EŽ             ϴͬϭϳͬϮϬϭϳ                        ΨϮϮϭ͘ϰϮ
                                                                      '^Ϭϯϵϱϴϰϴ                           '^Ϭϯϵϲϭϭϭ             ĐƵŵĞŶƚƐͬϮϬϭϳͺDŝĚͲ                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                           ĞŶƚ
                                                                                                                                 zĞĂƌͺ^ŝŐŶͺĂƌĚ͘ƉĚĨ                                               ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϭϴ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                     Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 423 of 450
                                                                                                                                                                                        $SSHQGL['
                                                                                                                                                                           (TXLW\$ZDUG$JUHHPHQWV
                                                                          &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                                  ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                        KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                         ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                          ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                            /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                        ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                                 ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
ϱϭϵ                                        ͬϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϱϮϬ                                        ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϮϭ                                        ͬϮϬϬϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϵͬϮϬͬϮϬϭϬ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                       ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϮϮ                                        ͬϮϬϬϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                      ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϵͬϮϬͬϮϬϭϬ͖
                                                        ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
ϱϮϯ                                        ͬϮϬϬϵ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                             ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ               ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                      ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                      ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                      ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                        ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϱϮϰ                                         ϮϬϭϬ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                          ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                             ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                      ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                      ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϴͬϮͬϮϬϭϭ͖
                                                        ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϮϱ                                        ͬϭϵϵϵ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                             ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ                    ϳͬϭϱͬϮϬϭϱ




                                                                                                                                                                                                      
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 424 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϮϲ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϮϳ                                    ͬϭϵϵϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϮϴ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
ϱϮϵ                          ϵϭϵ        ϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϯϬ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
ϱϯϭ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 425 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϯϮ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϯϯ                                     ϮϬϬϳ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ                    ϳͬϭϱͬϮϬϭϱ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϱϯϰ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϱϯϱ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϱϯϲ                                    ͬϮϬϭϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϰͬϵͬϮϬϭϯ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϯϳ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϯϴ                                    ͬϮϬϭϬ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϭͬϮϵͬϮϬϭϰ            zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 426 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϯϵ                                    ͬϮϬϬϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϱϰϬ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϰ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϲͺƌŽĂĚĂƐĞĚ   '^ϬϯϵϱϲϱϯͲ                        '^ϬϯϵϲϬϲϭͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϰϭ                                    ͬϮϬϭϱ                                                 ϰ                                                                    ϭϲ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϲͬϭϱͬϮϬϭϲ                        Ψϭϰϲ͘ϭϲ
                                                    ǁĂƌĚŐƌĞĞŵĞŶƚ    '^Ϭϯϵϱϲϲϵ                           '^ϬϯϵϲϬϲϲ        ĐƵŵĞŶƚƐͬϮϬϭϲͺƌŽĂĚĂƐĞĚ^ŝŐ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĂƌĚ͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                    ϮϬϭϳͺƌŽĂĚĂƐĞĚ   '^ϬϯϵϱϴϭϯͲ                        '^ϬϯϵϲϭϬϬͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭϮͬϮͬϮϬϭϲ͖
ϱϰϯ                                    ͬϮϬϭϲ                                                 ϳ                                                                    ϮϬ                  ϯ                                                                                                                                                               zĞƐ            ϵͬϭϱͬϮϬϭϳ                        ΨϮϮϱ͘ϮϮ
                                                    ǁĂƌĚŐƌĞĞŵĞŶƚ    '^ϬϯϵϱϴϮϵ                           '^ϬϯϵϲϭϬϱ        ĐƵŵĞŶƚƐͬϮϬϭϳͺƌŽĂĚĂƐĞĚ^ŝŐ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĂƌĚ͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϰͬϵͬϮϬϭϯ͖
ϱϰϮ                                    ͬϮϬϬϲ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                       ϮϬϭϳͺDŝĚͲ
                                                                      '^ϬϯϵϱϴϯϬͲ                        '^ϬϯϵϲϭϬϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϱϰϰ                                     ϮϬϭϯ        zĞĂƌͺZ^hͺŐƌĞĞŵ                          ϴ                                                                    Ϯϭ                  ϭ                                                                                                                                          ϱͬϯϭͬϮϬϭϴ            EŽ             ϴͬϭϳͬϮϬϭϳ                        ΨϮϮϭ͘ϰϮ
                                                                      '^Ϭϯϵϱϴϰϴ                           '^Ϭϯϵϲϭϭϭ             ĐƵŵĞŶƚƐͬϮϬϭϳͺDŝĚͲ                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                           ĞŶƚ
                                                                                                                                 zĞĂƌͺ^ŝŐŶͺĂƌĚ͘ƉĚĨ                                               ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϰͬϵͬϮϬϭϯ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϰϱ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 427 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϰͬϵͬϮϬϭϯ͖
ϱϰϲ                                    ͬϮϬϬϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϱϰϳ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
ϱϰϴ                                    ͬϮϬϬϳ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ               ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϭͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϰϵ                                    ͬϮϬϬϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϱϬ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϱϭ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ             Eͬ                Eͬ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 428 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϱϮ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϱϯ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϱϰ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
ϱϱϱ                                    ͬϮϬϬϴ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ
                                                                                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϱϲ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϱϱϳ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 429 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϱϴ                                    ͬϭϵϵϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϱϵ                                    ͬϮϬϬϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                       ϮϬϭϳͺDŝĚͲ
                                                                      '^ϬϯϵϱϴϯϬͲ                        '^ϬϯϵϲϭϬϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϱϲϬ                                     ϮϬϭϱ        zĞĂƌͺZ^hͺŐƌĞĞŵ                          ϴ                                                                    Ϯϭ                  Ϯ                                                                                                                                          ϱͬϯϭͬϮϬϭϴ            EŽ             ϴͬϭϳͬϮϬϭϳ                        ΨϮϮϭ͘ϰϮ
                                                                      '^Ϭϯϵϱϴϰϴ                           '^Ϭϯϵϲϭϭϭ             ĐƵŵĞŶƚƐͬϮϬϭϳͺDŝĚͲ                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                           ĞŶƚ
                                                                                                                                 zĞĂƌͺ^ŝŐŶͺĂƌĚ͘ƉĚĨ                                               ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϱϲϮ                                    ͬϭϵϵϰ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                          ϵͬϮϬͬϮϬϭϬ            zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϱϲϭ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
ϱϲϰ                                    ͬϮϬϭϭ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϱϲϯ                                     ϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 430 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϲϱ                                    ͬϮϬϭϭ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϳͬϭϱͬϮϬϭϱ            zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϲͺƌŽĂĚĂƐĞĚ   '^ϬϯϵϱϲϱϯͲ                        '^ϬϯϵϲϬϲϭͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϲϲ                                    ͬϮϬϭϱ                                                 ϰ                                                                    ϭϲ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϲͬϭϱͬϮϬϭϲ                        Ψϭϰϲ͘ϭϲ
                                                    ǁĂƌĚŐƌĞĞŵĞŶƚ    '^Ϭϯϵϱϲϲϵ                           '^ϬϯϵϲϬϲϲ        ĐƵŵĞŶƚƐͬϮϬϭϲͺƌŽĂĚĂƐĞĚ^ŝŐ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĂƌĚ͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
ϱϲϳ                                    ͬϮϬϬϵ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϲϴ                                    ͬϮϬϬϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϱϲϵ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϱϳϬ                                     ͬϮϬϭϯ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϱϳϭ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 431 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
ϱϳϮ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϳϯ                                     ͬϮϬϬϱ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
ϱϳϰ                                     ͬϮϬϬϲ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϳϱ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϳϲ                                     ϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
ϱϳϳ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 432 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
ϱϳϴ                                    ͬϮϬϬϱ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ
                                                                                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϰͬϵͬϮϬϭϯ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϳϵ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϰͬϵͬϮϬϭϯ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϴϬ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϱϴϭ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϴϮ                      ϳϵϰϱ          ͬϮϬϭϬ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ      Eͬ                Eͬ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϴϯ                                     ͬϮϬϬϲ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϴϰ                                    ͬϮϬϭϬ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϳͬϭϱͬϮϬϭϱ            zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 433 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϴϱ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϴϲ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϮϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϲͬϭϵͬϮϬϭϮ͖
ϱϴϳ                                     ϮϬϬϴ                                                ϭϬ                                                                    Ϯϱ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϯ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺƐŝ                                                                                                                                                                   ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                 ĂͺEŽŶŽŵƉĞƚĞ͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
ϱϴϴ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                     ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϴϵ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ      Eͬ                Eͬ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϰͬϵͬϮϬϭϯ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϵϬ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 434 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϵϭ                                     ͬϮϬϬϯ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϵͬϮϬͬϮϬϭϬ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϱϵϮ                                    ͬϮϬϭϮ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϵϯ                                     ͬϮϬϬϭ                                               ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϵϰ                                    ͬϮϬϬϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϰͬϵͬϮϬϭϯ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϵϱ                                    ͬϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϱϵϲ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 435 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϮϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϵϳ                                    ͬϮϬϬϲ                                                ϭϬ                                                                    Ϯϱ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϯ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺƐŝ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭͬϮϵͬϮϬϭϰ
                                                                                                                                 ĂͺEŽŶŽŵƉĞƚĞ͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϵϴ                                    ͬϮϬϭϲ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϱϵϵ                                    ͬϭϵϵϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϳͬϭϱͬϮϬϭϱ͖
ϲϬϬ                                    ͬϮϬϭϰ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϭϮͬϮͬϮϬϭϲ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                       ϮϬϭϳͺDŝĚͲ
                                                                      '^ϬϯϵϱϴϯϬͲ                        '^ϬϯϵϲϭϬϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϲϬϭ                                    ͬϮϬϭϯ        zĞĂƌͺZ^hͺŐƌĞĞŵ                          ϴ                                                                    Ϯϭ                  ϭ                                                                                                                                          ϱͬϯϭͬϮϬϭϴ            EŽ             ϴͬϭϳͬϮϬϭϳ                        ΨϮϮϭ͘ϰϮ
                                                                      '^Ϭϯϵϱϴϰϴ                           '^Ϭϯϵϲϭϭϭ             ĐƵŵĞŶƚƐͬϮϬϭϳͺDŝĚͲ                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                           ĞŶƚ
                                                                                                                                 zĞĂƌͺ^ŝŐŶͺĂƌĚ͘ƉĚĨ                                               ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϬϮ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 436 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϬϯ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϬϰ                                     ͬϮϬϬϵ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϬϱ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ    ϭͬϮϵͬϮϬϭϰ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϬϲ                                    ͬϭϵϵϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                  ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ͖
ϲϬϳ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
ϲϬϴ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 437 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϬϵ                                    ͬϭϵϴϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϲͬϭϵͬϮϬϭϮ͖
ϲϭϬ                                    ͬϮϬϬϵ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϰͬϵͬϮϬϭϯ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ            ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϭϭ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ             Eͬ                Eͬ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϭϮ                                     ϭϵϵϴ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϲϭϯ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϭϰ                                     ϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                     Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 438 of 450
                                                                                                                                                                                        $SSHQGL['
                                                                                                                                                                           (TXLW\$ZDUG$JUHHPHQWV
                                                                          &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                                  ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                        KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                         ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                          ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                            /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                        ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                                 ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϭϱ                                        ͬϭϵϴϯ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϭϲ                                        ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                      ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                                                                                                                                                                                                                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                                                                                                                                                                                                                                                                                                    ϴͬϮͬϮϬϭϭ͖
                                                        ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϲϭϳ                                        ͬϮϬϬϱ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                             ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                                                                                                                                                                                                                    ϰͬϵͬϮϬϭϯ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                                                                                                                                                    ϭͬϮϵͬϮϬϭϰ
                                                                                                                                                                                                      ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                      ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
ϲϭϴ                                        ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                    ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
ϲϭϵ                                         ϮϬϬϲ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                       ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϮϬ                                        ͬϭϵϵϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                      
                                                                                                     Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 439 of 450
                                                                                                                                                                                        $SSHQGL['
                                                                                                                                                                           (TXLW\$ZDUG$JUHHPHQWV
                                                                          &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                                  ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                        KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                         ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                          ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                            /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                        ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                                 ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϮϭ                                        ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      ƌďŝƚƌĂƚŝŽŶƉƌŽǀŝƐŝŽŶŶŽƚŝŶĐŽƉǇŽĨĂŐƌĞĞŵĞŶƚ͖ďĂƐĞĚŽŶƚŝŵŝŶŐŽĨĞǆĞĐƵƚŝŽŶĂŶĚƐƚĂŶĚĂƌĚĨŽƌŵŝŶƵƐĞ͕ĂƌďŝƚƌĂƚŝŽŶ
                                                                                                                                                                                                      ĐůĂƵƐĞůŝŬĞůǇƚŽďĞ͗/ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶ
                                                                                                                                                                                                      ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                        ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϱϯϱϴͲ                                                                            h͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶ         ϰͬϵͬϮϬϭϯ͖
ϲϮϮ                                        ͬϮϬϬϴ                                                 Ϯ                                        WĂƉĞƌ                                           ϭ                                                                                                                                                               zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                             ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^Ϭϯϵϱϯϱϴ                                                                               ĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐ         ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                      ŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕            ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                      ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚ
                                                                                                                                                                                                      DĂƚƚĞƌƐ͟Ϳ͘
                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                       ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϲϮϯ                                        ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϰ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϵͬϮϬͬϮϬϭϬ͖
ϲϮϰ                                        ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϮϱ                                        ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                      ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                      ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                      ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϵͬϮϬͬϮϬϭϬ͖
                                                        ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϮϲ                                         ϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϴͬϮͬϮϬϭϭ͖            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                             ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϲͬϭϵͬϮϬϭϮ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                      ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                      ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                      /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                      ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                               ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                      ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                        ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϮϳ                                        ͬϮϬϭϯ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ      Eͬ                Eͬ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                             ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                      ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                         ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                      ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ




                                                                                                                                                                                                      
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 440 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϮϴ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϲϮϵ                                    ͬϭϵϵϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϯϬ                                     ͬϭϵϵϲ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϯϭ                                    ͬϭϵϵϴ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϯϮ                                    ͬϮϬϬϬ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ                    ϳͬϭϱͬϮϬϭϱ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
ϲϯϯ                                    ͬϮϬϬϵ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϯϱ                                    ͬϮϬϭϬ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϳͬϭϱͬϮϬϭϱ            zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 441 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϲϯϰ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϯϳ                                     ϮϬϭϰ                                                 Ϯ                                                                    ϭϰ                  ϯ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϳͬϭϱͬϮϬϭϱ            zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϯϴ                                    ͬϮϬϬϵ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ                    ϭϮͬϮͬϮϬϭϲ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                       ϮϬϭϳͺDŝĚͲ
                                                                      '^ϬϯϵϱϴϯϬͲ                        '^ϬϯϵϲϭϬϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϲϯϵ                                    ͬϮϬϭϯ        zĞĂƌͺZ^hͺŐƌĞĞŵ                          ϴ                                                                    Ϯϭ                  ϭ                                                                                                                                          ϱͬϯϭͬϮϬϭϴ            EŽ             ϴͬϭϳͬϮϬϭϳ                        ΨϮϮϭ͘ϰϮ
                                                                      '^Ϭϯϵϱϴϰϴ                           '^Ϭϯϵϲϭϭϭ             ĐƵŵĞŶƚƐͬϮϬϭϳͺDŝĚͲ                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                           ĞŶƚ
                                                                                                                                 zĞĂƌͺ^ŝŐŶͺĂƌĚ͘ƉĚĨ                                               ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϯϲ                                     ͬϮϬϬϬ                                               ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϵͬϮϬͬϮϬϭϬ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϰͬϵͬϮϬϭϯ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϲϰϬ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϰϭ                                    ͬϮϬϭϬ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ      Eͬ                Eͬ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 442 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϲͬϭϵͬϮϬϭϮ͖
ϲϰϮ                                    ͬϮϬϬϲ                                                 ϲ                                                                    ϭϴ                  Ϯ                                                                                                                                                               zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ              ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ               ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ            ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϰϯ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϰϰ                                    ͬϮϬϭϳ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϰϱ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϰͬϵͬϮϬϭϯ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϰϲ                                    ͬϮϬϭϭ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϳͬϭϱͬϮϬϭϱ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
ϲϰϳ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                       ϮϬϭϳͺDŝĚͲ
                                                                      '^ϬϯϵϱϴϯϬͲ                        '^ϬϯϵϲϭϬϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϲϰϴ                                    ͬϮϬϭϮ        zĞĂƌͺZ^hͺŐƌĞĞŵ                          ϴ                                                                    Ϯϭ                  ϭ                                                                                                                                            Eͬ                Eͬ            ϴͬϭϳͬϮϬϭϳ                        ΨϮϮϭ͘ϰϮ
                                                                      '^Ϭϯϵϱϴϰϴ                           '^Ϭϯϵϲϭϭϭ             ĐƵŵĞŶƚƐͬϮϬϭϳͺDŝĚͲ                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                           ĞŶƚ
                                                                                                                                 zĞĂƌͺ^ŝŐŶͺĂƌĚ͘ƉĚĨ                                               ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 443 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϰϵ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                    ϮϬϭϲzͺZ^hͺŐƌĞ   '^ϬϯϵϱϳϳϰͲ                        '^ϬϯϵϲϬϵϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϲϱϬ                                    ͬϮϬϭϰ                                                 ϲ                                                                    ϭϴ                  ϭ                                                                                                                                          ϭϮͬϮͬϮϬϭϲ            zĞƐ            ϭͬϭϵͬϮϬϭϳ                        ΨϮϯϭ͘ϰϭ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϳϵϮ                           '^ϬϯϵϲϬϵϵ        ĐƵŵĞŶƚƐͬϮϬϭϲzͺ^ŝŐŶĂƌĚͺ'Ğ                                             ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                    ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϱϭ                                    ͬϮϬϭϳ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϲϱϮ                                    ͬϮϬϭϯ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϱϯ                                    ͬϮϬϭϬ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ                    ϳͬϭϱͬϮϬϭϱ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϱϰ                                     ϭϵϴϵ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϲϱϱ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 444 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϱϲ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                            ϰͬϵͬϮϬϭϯ͖
ϲϱϳ                                     ͬϮϬϭϮ                                               ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϱϴ                                    ͬϮϬϬϯ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϴͬϮͬϮϬϭϭ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϲͬϭϵͬϮϬϭϮ͖
ϲϱϵ                                    ͬϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϲϬ                                    ͬϮϬϬϳ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϲϭ                                    ͬϮϬϬϬ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ                    ϳͬϭϱͬϮϬϭϱ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 445 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϲϮ                                    ͬϮϬϭϳ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϲϲϯ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϲϰ                                    ͬϭϵϵϴ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϲͺƌŽĂĚĂƐĞĚ   '^ϬϯϵϱϲϱϯͲ                        '^ϬϯϵϲϬϲϭͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϲϲ                                    ͬϮϬϭϱ                                                 ϰ                                                                    ϭϲ                  ϯ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϱͬϯϭͬϮϬϭϴ            EŽ             ϲͬϭϱͬϮϬϭϲ                        Ψϭϰϲ͘ϭϲ
                                                    ǁĂƌĚŐƌĞĞŵĞŶƚ    '^Ϭϯϵϱϲϲϵ                           '^ϬϯϵϲϬϲϲ        ĐƵŵĞŶƚƐͬϮϬϭϲͺƌŽĂĚĂƐĞĚ^ŝŐ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĂƌĚ͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϲϱ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϲϳ                                    ͬϮϬϭϯ                                                ϭϬ                                                                    Ϯϱ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϳͬϭϱͬϮϬϭϱ            zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺƐŝ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                 ĂͺEŽŶŽŵƉĞƚĞ͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 446 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϲϴ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϲϵ                                    ͬϮϬϭϮ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ      Eͬ                Eͬ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
ϲϳϬ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
ϲϳϭ                                    ͬϮϬϭϲ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
ϲϳϮ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                    ϭϮͬϮͬϮϬϭϲ͖
ϲϳϯ                                     ͬϮϬϭϱ                                               ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                         zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                    ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 447 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϳϰ                                    ͬϮϬϭϯ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ    ϳͬϭϱͬϮϬϭϱ            zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϲϳϱ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϳϲ                                    ͬϮϬϬϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϲϳϳ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                    ϮϬϭϲͺƌŽĂĚĂƐĞĚ   '^ϬϯϵϱϲϱϯͲ                        '^ϬϯϵϲϬϲϭͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϲϳϴ                                    ͬϮϬϭϱ                                                 ϰ                                                                    ϭϲ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ                         EŽ             ϲͬϭϱͬϮϬϭϲ                        Ψϭϰϲ͘ϭϲ
                                                    ǁĂƌĚŐƌĞĞŵĞŶƚ    '^Ϭϯϵϱϲϲϵ                           '^ϬϯϵϲϬϲϲ        ĐƵŵĞŶƚƐͬϮϬϭϲͺƌŽĂĚĂƐĞĚ^ŝŐ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
                                                                                                                                     ŶĂƌĚ͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                                                                                                                                                ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϲͬϭϵͬϮϬϭϮ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭͬϮϵͬϮϬϭϰ͖
ϲϳϵ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                                                                                                                                                ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϴϬ                                     ϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ             Eͬ                Eͬ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 448 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ               ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϴͬϮͬϮϬϭϭ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϴϭ                                    ͬϮϬϬϴ                                                 Ϯ                                                                    ϭϰ                  ϯ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ                    ϳͬϭϱͬϮϬϭϱ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϴϮ                                    ͬϮϬϭϳ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϲϴϯ                                    ͬϮϬϬϴ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϳͬϭϱͬϮϬϭϱ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϴϰ                                    ͬϮϬϭϰ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭϮͬϮͬϮϬϭϲ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϴϱ                                    ͬϮϬϭϭ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϱͬϯϭͬϮϬϭϴ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ         ϵͬϮϬͬϮϬϭϬ͖
                                                    ϮϬϭϱzͺZ^hͺŐƌĞ   '^ϬϯϵϱϲϭϰͲ                        '^ϬϯϵϲϬϱϱͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϴϳ                                    ͬϮϬϬϳ                                                 Ϯ                                                                    ϭϰ                  ϭ           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ   ϲͬϭϵͬϮϬϭϮ͖           zĞƐ            ϭͬϮϭͬϮϬϭϲ                        Ψϭϱϭ͘ϲϱ
                                                         ĞŵĞŶƚ        '^ϬϯϵϱϲϯϮ                           '^ϬϯϵϲϬϲϬ        ĐƵŵĞŶƚƐͬϮϬϭϱzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ             ϭͬϮϵͬϮϬϭϰ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
ϲϴϲ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  Ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 449 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                       >                                                                     D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                          ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                         ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                                   ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                   ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                                KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                                   ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                                ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                              ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ
                                                                                                                                                                                                  ĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/Ăŵ
                                                                                                                                                                                                  ŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂůĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                           ƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽ
                                                       ϮϬϭϳͺDŝĚͲ
                                                                      '^ϬϯϵϱϴϯϬͲ                        '^ϬϯϵϲϭϬϲͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                             ŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌ
ϲϴϵ                                    ͬϮϬϭϰ        zĞĂƌͺZ^hͺŐƌĞĞŵ                          ϴ                                                                    Ϯϭ                  ϭ                                                                                                                                            Eͬ                Eͬ            ϴͬϭϳͬϮϬϭϳ                        ΨϮϮϭ͘ϰϮ
                                                                      '^Ϭϯϵϱϴϰϴ                           '^Ϭϯϵϲϭϭϭ             ĐƵŵĞŶƚƐͬϮϬϭϳͺDŝĚͲ                                                 ĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚ
                                                           ĞŶƚ
                                                                                                                                 zĞĂƌͺ^ŝŐŶͺĂƌĚ͘ƉĚĨ                                               ŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐ
                                                                                                                                                                                                  ĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶ
                                                                                                                                                                                                  ĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϴϴ                                    ͬϮϬϭϱ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϵϬ                                     ͬϮϬϭϬ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ           ϱͬϯϭͬϮϬϭϴ            EŽ             ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϲϵϭ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϭ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ                                                                                                                                                                         ϭͬϮϵͬϮϬϭϰ͖
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ                                                                                                                                                                           ϳͬϭϱͬϮϬϭϱ͖
ϲϵϮ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ                                zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ                                                                                                                                                                           ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ                                                                                                                                                                                  ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ

                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ           ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ                 ϭͬϮϵͬϮϬϭϰ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϵϯ                                    ͬϮϬϭϬ                                                ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ          ϳͬϭϱͬϮϬϭϱ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ              ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕            ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
                                                                                                 Case 1:10-cv-06950-AT-RWL Document 844-1 Filed 09/12/19 Page 450 of 450
                                                                                                                                                                                    $SSHQGL['
                                                                                                                                                                       (TXLW\$ZDUG$JUHHPHQWV
                                                                      &                '                  ,                        /                          :                  <                                                                    >                                                                 D                  E                 K               W               Y                Z

                                                                                                                                                              ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                   ;&DsͿǆ
                                                    KƉĞƌĂƚŝǀĞƋƵŝƚǇ ƋƵŝƚǇǁĂƌĚ    ŝĂƐǆŚŝďŝƚη                                                                                                                                                                                                                                  ,ŽůĚEŽƚŝĐĞďĞĨŽƌĞ                                   &ĂŝƌDĂƌŬĞƚ
                     ŵƉůŽǇĞĞ ĨĨĞĐƚŝǀĞĂƚĞŽĨ                                                        ^ŝŐŶĂƚƵƌĞĂƌĚ                                  ;^ŝŐŶĂƚƵƌĞĂƌĚͿ;Žƌ    EƵŵďĞƌŽĨ                                                                                                                            ,ŽůĚEŽƚŝĐĞ                                      EƵŵďĞƌŽĨ^ƚŽĐŬ                   ;EƵŵďĞƌŽĨ
η     >ĂƐƚ   &ŝƌƐƚ                                      ǁĂƌĚ         ŐƌĞĞŵĞŶƚƐ    ;ƋƵŝƚǇǁĂƌĚ                           ^ŝŐŶĂƚƵƌĞĂƌĚhZ>                                                                                 ƋƵŝƚǇǁĂƌĚŐƌĞĞŵĞŶƚƌďŝƚƌĂƚŝŽŶWƌŽǀŝƐŝŽŶ                                                           KƉĞƌĂƚŝǀĞƋƵŝƚǇ    'ƌĂŶƚĂƚĞ                    sĂůƵĞ;&DsͿĂƐ
                        /            ,ŝƌĞ                                                                ĂƚĞƐZĂŶŐĞ                                       'ŝƵĨĨƌĂǆŚŝďŝƚη  ^ŝŐŶĂƚƵƌĞĂƌĚƐ                                                                                                                            ĂƚĞƐ                                               hŶŝƚƐ                          ^ƚŽĐŬhŶŝƚƐͿ
                                                    ŐƌĞĞŵĞŶƚdŝƚůĞ ĂƚĞƐZĂŶŐĞ        ŐƌĞĞŵĞŶƚƐͿ                                                                                                                                                                                                                                         ŐƌĞĞŵĞŶƚ͍                                        ŽĨ'ƌĂŶƚĂƚĞ
                                                                                                                                                             ǁŚĞƌĞŶŽƚĞĚͿ                                                                                                                                                                                                                                       ;DǆEͿ
                                                                                                                                                                                                  /ƵŶĚĞƌƐƚĂŶĚĂŶĚĂĐŬŶŽǁůĞĚŐĞƚŚĂƚ͕ƵŶĚĞƌƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͕/ĂŵĂŐƌĞĞŝŶŐƚŽĂƌďŝƚƌĂƚĞ
                                                                                                                                                                                                  ĂůůĐůĂŝŵƐƌĞůĂƚŝŶŐƚŽƚŚĞ^/WŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞƐĞƚĨŽƌƚŚŝŶƚŚĞ^/WĂŶĚƚŚĞĂƉƉůŝĐĂďůĞ
                                                                                                                                                                                                  ǁĂƌĚŐƌĞĞŵĞŶƚ;ƐͿ͘/Ĩ/ĂŵĞŵƉůŽǇĞĚŝŶƚŚĞh͘^͘ŽƌŝĨ/ĂŵŽƚŚĞƌǁŝƐĞƐƵďũĞĐƚƚŽh͘^͘&ĞĚĞƌĂů͕^ƚĂƚĞ͕ŽƌůŽĐĂů        ϵͬϮϬͬϮϬϭϬ͖
                                                                                                                                                                                                  ĞŵƉůŽǇŵĞŶƚůĂǁƐ͕/ĨƵƌƚŚĞƌĂŐƌĞĞƚŽĂƌďŝƚƌĂƚĞ͕ŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚƚŚĞ^/WͲƌĞůĂƚĞĚĂƌďŝƚƌĂƚŝŽŶƉƌŽĐĞĚƵƌĞĂŶĚƚŽƚŚĞ    ϴͬϮͬϮϬϭϭ͖
                                                                                                                           ŚƚƚƉƐ͗ͬͬŚĐŵ͘ǁĞď͘ŐƐ͘ĐŽŵͬǁĞĂůƚ
                                                                                                                                                                                                  ĨƵůůĞƐƚĞǆƚĞŶƚƉĞƌŵŝƚƚĞĚďǇůĂǁ͕ĂůůĐůĂŝŵƐĂƌŝƐŝŶŐŽƵƚŽĨŽƌƌĞůĂƚŝŶŐƚŽŵǇĞŵƉůŽǇŵĞŶƚǁŝƚŚƚŚĞ&ŝƌŵŽƌƚŚĞ          ϲͬϭϵͬϮϬϭϮ͖
                                                    ϮϬϭϳzͺZ^hͺŐƌĞ   '^ϬϯϵϱϵϯϱͲ                        '^ϬϯϵϲϭϯϰͲ     ŚͬŚƌĐŽŵƉͬƌƐƵŽƉƚŝŽŶͬǁĂƌĚŽ
ϲϵϰ                                     ͬϮϬϬϯ                                               ϭϬ                                                                    Ϯϰ                  ϯ           ƚĞƌŵŝŶĂƚŝŽŶƚŚĞƌĞŽĨ͕ŽƌŽƚŚĞƌǁŝƐĞĐŽŶĐĞƌŶŝŶŐĂŶǇƌŝŐŚƚƐ͕ŽďůŝŐĂƚŝŽŶƐŽƌŽƚŚĞƌĂƐƉĞĐƚƐŽĨŵǇĞŵƉůŽǇŵĞŶƚƌĞůĂƚŝŽŶƐŚŝƉ   ϭͬϮϵͬϮϬϭϰ͖           zĞƐ            ϭͬϭϴͬϮϬϭϴ                        ΨϮϱϬ͘ϵϳ
                                                         ĞŵĞŶƚ        '^Ϭϯϵϱϵϱϯ                           '^Ϭϯϵϲϭϯϵ        ĐƵŵĞŶƚƐͬϮϬϭϳzͺ^ŝŐŶĂƌĚͺ'Ğ
                                                                                                                                                                                                  ǁŝƚŚƚŚĞ&ŝƌŵ;ĐŽůůĞĐƚŝǀĞůǇ͕͞ŵƉůŽǇŵĞŶƚͲZĞůĂƚĞĚDĂƚƚĞƌƐ͟Ϳ͖ƉƌŽǀŝĚĞĚƚŚĂƚŶŽƚŚŝŶŐŚĞƌĞŝŶƐŚĂůůƉƌĞĐůƵĚĞŵĞĨƌŽŵ       ϳͬϭϱͬϮϬϭϱ͖
                                                                                                                                     ŶĞƌĂů͘ƉĚĨ
                                                                                                                                                                                                  ĨŝůŝŶŐĂĐŚĂƌŐĞǁŝƚŚŽƌƉĂƌƚŝĐŝƉĂƚŝŶŐŝŶĂŶǇŝŶǀĞƐƚŝŐĂƚŝŽŶŽƌƉƌŽĐĞĞĚŝŶŐĐŽŶĚƵĐƚĞĚďǇĂŶǇŐŽǀĞƌŶŵĞŶƚĂůĂƵƚŚŽƌŝƚǇ͕     ϭϮͬϮͬϮϬϭϲ͖
                                                                                                                                                                                                  ŝŶĐůƵĚŝŶŐďƵƚŶŽƚůŝŵŝƚĞĚƚŽƚŚĞh͘^͘^ĞĐƵƌŝƚŝĞƐĂŶĚǆĐŚĂŶŐĞŽŵŵŝƐƐŝŽŶĂŶĚƚŚĞƋƵĂůŵƉůŽǇŵĞŶƚKƉƉŽƌƚƵŶŝƚǇ         ϱͬϯϭͬϮϬϭϴ
                                                                                                                                                                                                  ŽŵŵŝƐƐŝŽŶ͘;WĂŐĞϭͿ




                                                                                                                                                                                                  
